Exhibit 10.17

 

EXECUTION VERSION

 

HERTZ VEHICLE FINANCING II LP,

 

as Issuer,

 

THE HERTZ CORPORATION,

 

as Group I Administrator,

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent,

 

CERTAIN COMMITTED NOTE PURCHASERS,

 

CERTAIN CONDUIT INVESTORS,

 

CERTAIN FUNDING AGENTS FOR THE INVESTOR GROUPS,

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee and Securities Intermediary

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT

 

dated as of October 31, 2014

 

to

 

AMENDED AND RESTATED GROUP I SUPPLEMENT

 

dated as of October 31, 2014

 

to

 

AMENDED AND RESTATED BASE INDENTURE
dated as of October 31, 2014



--------------------------------------------------------------------------------

 

Series 2014-A Variable Funding Rental Car Asset Backed Notes



--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND CONSTRUCTION

2

 

 

 

 

Section 1.1.

Defined Terms and References

2

 

 

 

Section 1.2.

Rules of Construction

3

 

 

 

ARTICLE II

INITIAL ISSUANCE; INCREASES AND DECREASES OF PRINCIPAL AMOUNT OF SERIES 2014-A
NOTES

4

 

 

 

 

Section 2.1.

Initial Purchase; Additional Series 2014-A Notes

4

 

 

 

Section 2.2.

Advances

7

 

 

 

Section 2.3.

Procedure for Decreasing the Series 2014-A Principal Amount

11

 

 

 

Section 2.4.

Funding Agent Register

13

 

 

 

Section 2.5.

Reduction of Series 2014-A Maximum Principal Amount

13

 

 

 

Section 2.6.

Commitment Terms and Extensions of Commitments

14

 

 

 

Section 2.7.

Timing and Method of Payment

15

 

 

 

Section 2.8.

Legal Final Payment Date

15

 

 

 

Section 2.9.

Delayed Funding Purchaser Groups

15

 

 

 

ARTICLE III

INTEREST, FEES AND COSTS

16

 

 

 

 

Section 3.1.

Interest and Interest Rates

16

 

 

 

Section 3.2.

Administrative Agent and Up-Front Fees

18

 

 

 

Section 3.3.

Eurodollar Lending Unlawful

18

 

 

 

Section 3.4.

Deposits Unavailable

19

 

 

 

Section 3.5.

Increased or Reduced Costs, etc

19

 

 

 

Section 3.6.

Funding Losses

20

 

 

 

Section 3.7.

Increased Capital Costs

21

 

 

 

Section 3.8.

Taxes

21

 

 

 

Section 3.9.

Series 2014-A Carrying Charges; Survival

23

 

 

 

Section 3.10.

Minimizing Costs and Expenses and Equivalent Treatment

23

 

 

 

Section 3.11.

Timing Threshold for Specified Cost Sections

23

 

 

 

ARTICLE IV

SERIES-SPECIFIC COLLATERAL

23

 

 

 

 

Section 4.1.

Granting Clause

23

 

 

 

Section 4.2.

Series 2014-A Accounts

24

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 4.3.

Trustee as Securities Intermediary

27

 

 

 

Section 4.4.

Series 2014-A Interest Rate Caps

28

 

 

 

Section 4.5.

Demand Notes

30

 

 

 

Section 4.6.

Subordination

31

 

 

 

Section 4.7.

Duty of the Trustee

31

 

 

 

Section 4.8.

Representations of the Trustee

31

 

 

 

ARTICLE V

 

PRIORITY OF PAYMENTS

31

 

 

 

 

Section 5.1.

Group I Collections Allocation

31

 

 

 

Section 5.2.

Application of Funds in the Series 2014-A Principal Collection Account

32

 

 

 

Section 5.3.

Application of Funds in the Series 2014-A Interest Collection Account

33

 

 

 

Section 5.4.

Series 2014-A Reserve Account Withdrawals

35

 

 

 

Section 5.5.

Series 2014-A Letters of Credit and Series 2014-A Demand Notes

36

 

 

 

Section 5.6.

Past Due Rental Payments

39

 

 

 

Section 5.7.

Series 2014-A Letters of Credit and Series 2014-A L/C Cash Collateral Account

40

 

 

 

Section 5.8.

Payment by Wire Transfer

43

 

 

 

Section 5.9.

Certain Instructions to the Trustee

43

 

 

 

Section 5.10.

HVF II’s Failure to Instruct the Trustee to Make a Deposit or Payment

44

 

 

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES; COVENANTS; CLOSING CONDITIONS

44

 

 

 

 

Section 6.1.

Representations and Warranties

44

 

 

 

Section 6.2.

Covenants

44

 

 

 

Section 6.3.

Closing Conditions

44

 

 

 

Section 6.4.

Securitisation Risk Retention Representations and Undertaking

44

 

 

 

Section 6.5.

Further Assurances

45

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE VII

 

AMORTIZATION EVENTS

46

 

 

 

 

Section 7.1.

Amortization Events

46

 

 

 

Section 7.2.

Effects of Amortization Events

51

 

 

 

ARTICLE VIII

 

FORM OF SERIES 2014-A NOTES

52

 

 

 

 

ARTICLE IX

 

TRANSFERS, REPLACEMENTS AND ASSIGNMENTS

54

 

 

 

 

Section 9.1.

Transfer of Series 2014-A Notes

54

 

 

 

Section 9.2.

Replacement of Investor Group

55

 

 

 

Section 9.3.

Assignments

56

 

 

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

61

 

 

 

 

Section 10.1.

Authorization and Action of the Administrative Agent

61

 

 

 

Section 10.2.

Delegation of Duties

61

 

 

 

Section 10.3.

Exculpatory Provisions

61

 

 

 

Section 10.4.

Reliance

62

 

 

 

Section 10.5.

Non-Reliance on the Administrative Agent and Other Purchasers

62

 

 

 

Section 10.6.

The Administrative Agent in its Individual Capacity

62

 

 

 

Section 10.7.

Successor Administrative Agent

62

 

 

 

Section 10.8.

Authorization and Action of Funding Agents

63

 

 

 

Section 10.9.

Delegation of Duties

63

 

 

 

Section 10.10.

Exculpatory Provisions

63

 

 

 

Section 10.11.

Reliance

64

 

 

 

Section 10.12.

Non-Reliance on the Funding Agent and Other Purchasers

64

 

 

 

Section 10.13.

The Funding Agent in its Individual Capacity

64

 

 

 

Section 10.14.

Successor Funding Agent

65

 

 

 

ARTICLE XI

 

GENERAL

65

 

 

 

 

Section 11.1.

Optional Repurchase of the Series 2014-A Notes

65

 

 

 

Section 11.2.

Information

65

 

 

 

Section 11.3.

Confidentiality

66

 

 

 

Section 11.4.

Payment of Costs and Expenses; Indemnification

66

 

 

 

Section 11.5.

Ratification of Group I Indenture

69

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.6.

Notice to the Rating Agencies

69

 

 

 

Section 11.7.

Third Party Beneficiary

70

 

 

 

Section 11.8.

Counterparts

70

 

 

 

Section 11.9.

Governing Law

70

 

 

 

Section 11.10.

Amendments

70

 

 

 

Section 11.11.

Group I Administrator to Act on Behalf of HVF II

72

 

 

 

Section 11.12.

Successors

72

 

 

 

Section 11.13.

Termination of Series Supplement

72

 

 

 

Section 11.14.

Non-Petition

72

 

 

 

Section 11.15.

Electronic Execution

73

 

 

 

Section 11.16.

Additional UCC Representations

73

 

 

 

Section 11.17.

Notices

73

 

 

 

Section 11.18.

Submission to Jurisdiction

74

 

 

 

Section 11.19.

Waiver of Jury Trial

74

 

 

 

Section 11.20.

USA Patriot Act Notice

74

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

EXHIBITS, SCHEDULES AND ANNEXES

 

Schedule I

List of Defined Terms

Schedule II

Conduit Investors and Committed Note Purchasers

Schedule III

Series 2014-A Interest Rate Cap Amortization Schedule

 

 

Exhibit A

Form of Series 2014-A Variable Funding Rental Car Asset Backed Note

 

 

Exhibit B-1

Form of Demand Note

Exhibit B-2

Form of Demand Notice

Exhibit C

Form of Series 2014-A Letter of Credit Reduction Notice

Exhibit D

Form of Lease Payment Deficit Notice

Exhibit E

Form of Purchaser’s Letter

Exhibit F

Form of Monthly Noteholders’ Statement

Exhibit G

Form of Assignment and Assumption Agreement

Exhibit H

Form of Investor Group Supplement

Exhibit I

Form of Series 2014-A Letter of Credit

Exhibit J

Form of Advance Request

Exhibit K

[RESERVED]

Exhibit L

Additional UCC Representations

Exhibit M

Form of Investor Group Maximum Principal Increase Addendum

Exhibit N

Form of Required Invoice

 

 

Annex 1

Representations and Warranties

Annex 2

Covenants

Annex 3

Closing Conditions

Annex 4

Securitisation Risk Retention Representations and Undertakings

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT dated as of October 31, 2014
(“Series 2014-A Supplement”) between HERTZ VEHICLE FINANCING II LP, a special
purpose limited partnership established under the laws of Delaware (“HVF II”),
THE HERTZ CORPORATION, a Delaware corporation (“Hertz” or, in its capacity as
administrator with respect to the Group I Notes, the “Group I Administrator”),
the several financial institutions that serve as committed note purchasers set
forth on Schedule II hereto (each a “Committed Note Purchaser”), the several
commercial paper conduits listed on Schedule II hereto (each a “Conduit
Investor”), the financial institution set forth opposite the name of each
Conduit Investor, or if there is no Conduit Investor with respect to any
Investor Group, the Committed Note Purchaser with respect to such Investor
Group, on Schedule II hereto (the “Funding Agent” with respect to such Conduit
Investor or Committed Note Purchaser), Deutsche Bank AG, New York Branch, in its
capacity as administrative agent for the Conduit Investors, the Committed Note
Purchasers and the Funding Agents (the “Administrative Agent”), and THE BANK OF
NEW YORK MELLON TRUST COMPANY, N.A., a national banking association, as trustee
(together with its successors in trust thereunder as provided in the Base
Indenture referred to below, the “Trustee”), and as securities intermediary (in
such capacity, the “Securities Intermediary”), to the Amended and Restated Group
I Supplement, dated as of October 31, 2014 (as amended, modified or supplemented
from time to time, exclusive of Series Supplements, the “Group I Supplement”) to
the Amended and Restated Base Indenture, dated as of October 31, 2014 (as
amended, modified or supplemented from time to time, exclusive of Group
Supplements and Series Supplements, the “Base Indenture”), each between HVF II
and the Trustee.

 

PRELIMINARY STATEMENT

 

WHEREAS, Sections 2.2 and 10.1 of the Group I Supplement provide, among other
things, that HVF II and the Trustee may at any time and from time to time enter
into a supplement to the Group I Supplement for the purpose of authorizing the
issuance of one or more Series of Group I Notes;

 

WHEREAS, HVF II, Hertz, Deutsche Bank AG, New York Branch, Bank of America,
N.A., Credit Agricole Corporate and Investment Bank, Atlantic Asset
Securitization LLC, Barclays Bank PLC, Goldman Sachs Bank USA, the Trustee and
the Securities Intermediary entered into the Series 2014-A Supplement, dated as
of July 25, 2014 (the “Initial Series 2014-A Supplement”), pursuant to which HVF
II issued the Series 2014-A Notes in favor of Deutsche Bank AG, New York Branch,
Bank of America, N.A., Credit Agricole Corporate and Investment Bank, Atlantic
Asset Securitization LLC, Barclays Bank PLC and Goldman Sachs Bank USA, and
obtained the agreement of the Conduit Investors or the Committed Note
Purchasers, as applicable, to make Advances from time to time for the purchase
of Series 2014-A Principal Amounts, all of which Advances to be evidenced by the
Series 2014-A Notes purchased in connection therewith and constitute purchases
of Series 2014-A Principal Amounts corresponding to the amount of such Advances;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Initial Series 2014-A Supplement permits HVF II to make amendments
to the Initial Series 2014-A Supplement subject to certain conditions set forth
therein;

 

WHEREAS, HVF II, Hertz, the Committed Note Purchasers, the Conduit Investors,
the Funding Agents, the Administrative Agent, the Trustee and the Securities
Intermediary, in accordance with the Initial Series 2014-A Supplement, desire to
amend and restate the Initial Series 2014-A Supplement as set forth herein;

 

WHEREAS, subject to the terms and conditions of this Series 2014-A Supplement,
each Conduit Investor may make Advances from time to time and each Committed
Note Purchaser is willing to commit to make Advances from time to time, to fund
purchases of Series 2014-A Principal Amounts in an aggregate outstanding amount
up to the Maximum Investor Group Principal Amount for the related Investor Group
during the Series 2014-A Revolving Period;

 

WHEREAS, Hertz, in its capacity as Group I Administrator, has joined in this
Series 2014-A Supplement to confirm certain representations, warranties and
covenants made by it in such capacity for the benefit of each Conduit Investor
and each Committed Note Purchaser;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

DESIGNATION

 

There was created a Series of Group I Notes issued pursuant to the Initial Group
I Indenture, and such Series of Group I Notes was designated as Series 2014-A
Variable Funding Rental Car Asset Backed Notes.  On the Series 2014-A Closing
Date, one class of Series 2014-A Variable Funding Rental Car Asset Backed Notes
was issued in a principal amount equal to the Series 2014-A Initial Principal
Amount and were referred to therein and, as amended and restated hereby, will
continue to be referred to herein as the “Series 2014-A Notes”.

 

ARTICLE I

 

DEFINITIONS AND CONSTRUCTION

 

Section 1.1.           Defined Terms and References.  Capitalized terms used
herein shall have the meanings assigned to such terms in Schedule I hereto, and
if not defined therein, shall have the meanings assigned thereto in the Group I
Supplement.  All Article, Section or Subsection references herein (including,
for the avoidance of doubt, in Schedule I hereto) shall refer to Articles,
Sections or Subsections of this Series 2014-A Supplement, except as otherwise
provided herein.  Unless otherwise stated herein, as the context otherwise
requires or if such term is otherwise defined in the Group I Supplement, each
capitalized term used or defined herein shall relate only to the Series 2014-A
Notes and not to any other Series of Notes issued by HVF II.  Unless otherwise
stated herein,

 

2

--------------------------------------------------------------------------------


 

all references herein to the “Series 2014-A Supplement” shall mean the Group I
Indenture, as supplemented hereby.

 

Section 1.2.           Rules of Construction.  In this Series 2014-A Supplement,
including the preamble, recitals, attachments, schedules, annexes, exhibits and
joinders hereto unless the context otherwise requires:

 

(a)           the singular includes the plural and vice versa;

 

(b)           references to an agreement or document shall include the preamble,
recitals, all attachments, schedules, annexes, exhibits and joinders to such
agreement or document, and are to such agreement or document (including all such
attachments, schedules, annexes, exhibits and joinders to such agreement or
document) as amended, supplemented, restated and otherwise modified from time to
time and to any successor or replacement agreement or document, as applicable
(unless otherwise stated);

 

(c)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Series 2014-A Supplement, and reference to any Person in a
particular capacity only refers to such Person in such capacity;

 

(d)           reference to any gender includes the other gender;

 

(e)           reference to any Requirement of Law means such Requirement of Law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;

 

(f)            “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;

 

(g)           with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”;

 

(h)           references to sections of the Code also refer to any successor
sections; and

 

(i)            the language used in this Series 2014-A Supplement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

INITIAL ISSUANCE; INCREASES AND DECREASES
OF PRINCIPAL AMOUNT OF SERIES 2014-A NOTES

 

Section 2.1.           Initial Purchase; Additional Series 2014-A Notes.

 

(a)           Initial Purchase.  On the terms and conditions set forth in the
Initial Series 2014-A Supplement, HVF II issued, and caused the Trustee to
authenticate, the initial Series 2014-A Notes on the Series 2014-A Closing Date.
 Such Series 2014-A Notes for each Investor Group:

 

(i)            bore a face amount as of the Series 2014-A Closing Date of up to
the “Maximum Investor Group Principal Amount” (as defined in the Initial
Series 2014-A Supplement) with respect to such Investor Group,

 

(ii)           had an initial principal amount equal to the “Series 2014-A
Initial Investor Group Principal Amount” (as defined in the Initial
Series 2014-A Supplement) with respect to such Investor Group,

 

(iii)          were dated the Series 2014-A Closing Date,

 

(iv)          were registered in the name of the respective Funding Agent or its
nominee, as agent for the related Conduit Investor, if any, and the related
Committed Note Purchaser, or in such other name as the respective Funding Agent
may request,

 

(v)           were duly authenticated in accordance with the provisions of the
Initial Group I Indenture and the Initial Series 2014-A Supplement, and

 

(vi)          were delivered to or at the direction of the respective Funding
Agent against funding of the Series 2014-A Initial Investor Group Principal
Amount for such Investor Group, by such Investor Group, in accordance with
Sections 2.2(b), (c), (e) and (f) of the Initial Series 2014-A Supplement, as if
such Series 2014-A Initial Investor Group Principal Amount was an Advance.

 

(b)           [RESERVED]

 

(c)           Investor Group Maximum Principal Increase.  Subject only to
compliance with this Section 2.1(c), Section 2.1(d) and Section 2.1(e), on any
Business Day during the Series 2014-A Revolving Period, HVF II and any Investor
Group and its related Funding Agent, Conduit Investors, if any, and Committed
Note Purchasers may increase such Investor Group’s Maximum Investor Group
Principal Amount as of such date and effect a corresponding increase to the
Series 2014-A Maximum Principal Amount (any such increase, an “Investor Group
Maximum Principal Increase”) by entering into an Investor Group Maximum
Principal Increase Addendum.  HVF II shall provide at least one (1) Business
Day’s prior written notice to each Funding Agent party hereto as of the date of
such notice and the Administrative Agent of any such increase,

 

4

--------------------------------------------------------------------------------


 

setting forth (i) the names of the Funding Agent, the Conduit Investors, if any,
and the Committed Note Purchasers that are members of such Investor Group,
(ii) the Maximum Investor Group Principal Amount with respect to such Investor
Group as of such date, the Series 2014-A Maximum Principal Amount as of such
date, and each Committed Note Purchaser’s Committed Note Purchaser Percentage,
in each case after giving effect to such Investor Group Maximum Principal
Increase, (iii) the Investor Group Maximum Principal Increase Amount in
connection with such Investor Group Maximum Principal Increase, if any, and
(iv) the desired effective date of such Investor Group Maximum Principal
Increase.  On the effective date of each Investor Group Maximum Principal
Increase, the Administrative Agent shall revise Schedule II hereto in accordance
with the information provided in the notice described above relating to such
Investor Group Maximum Principal Increase.

 

(d)           Conditions to Issuance of Additional Series 2014-A Notes.  In
connection with an Investor Group Maximum Principal Increase, additional
Series 2014-A Notes (“Additional Series 2014-A Notes”) may be issued subsequent
to the Series 2014-A Restatement Effective Date subject to the satisfaction of
each of the following conditions:

 

(i)            the amount of such issuance of Additional Series 2014-A Notes, if
applicable, shall be equal to or greater than $2,500,000 and integral multiples
of $100,000 in excess thereof;

 

(ii)           no Amortization Event or Potential Amortization Event, in each
case with respect to the Series 2014-A Notes has occurred and is continuing and
such issuance and the application of any proceeds thereof, will not cause an
Amortization Event or Potential Amortization Event, in each case with respect to
the Series 2014-A Notes;

 

(iii)          all representations and warranties set forth in Article V of the
Base Indenture, Article VII of the Group I Supplement and Article VI of this
Series 2014-A Supplement shall be true and correct with the same effect as if
made on and as of such date (except to the extent such representations expressly
relate to an earlier date); and

 

(iv)          each Rating Agency shall have received prior written notice of
such issuance of Additional Series 2014-A Notes, if applicable.

 

(e)           Additional Series 2014-A Notes Face and Principal Amount.  With
respect to an Investor Group Maximum Principal Increase, the related Additional
Series 2014-A Notes shall bear a face amount equal to up to the Maximum Investor
Group Principal Amount (for the avoidance of doubt, if the related Maximum
Investor Group Principal Amount varies as a function of specified periods, then
shall bear a face amount equal to up to the greatest specified Maximum Investor
Group Principal Amount for any specified time period) with respect to the
related Investor Group (after giving effect to such Investor Group Maximum
Principal Increase with respect to such Investor Group), and initially shall be
issued in a principal amount equal to the sum of the amount

 

5

--------------------------------------------------------------------------------


 

of the related Investor Group Maximum Principal Increase and the Investor Group
Principal Amount of such Investor Group’s Series 2014-A Notes surrendered for
cancellation in connection with such Investor Group Maximum Principal Increase. 
Upon the issuance of any such Additional Series 2014-A Notes, the Series 2014-A
Maximum Principal Amount shall be increased by the amount of any such Investor
Group Maximum Principal Increase.  No later than one Business Day following any
such Investor Group Maximum Principal Increase, the Administrative Agent shall
revise Schedule II to reflect such Investor Group Maximum Principal Increase,
which revision, for the avoidance of doubt, shall not require the consent of the
Trustee or any Series 2014-A Noteholder.

 

(f)            No Consents Required.  Notwithstanding anything herein or in any
other Series 2014-A Related Document to the contrary, no consent of any Investor
Group or its related Funding Agent, Conduit Investors, if any, Committed Note
Purchasers or the Administrative Agent is required for HVF II to (i) increase
the Maximum Investor Group Principal Amount with respect to any Investor Group,
(ii) increase the Series 2014-A Maximum Principal Amount or (iii) modify
Schedule II, in each case as set forth in this Section 2.1.

 

(g)           Proceeds.  Proceeds from the initial issuance of the Series 2014-A
Notes and from any Additional Series 2014-A Notes shall be deposited into the
Series 2014-A Principal Collection Account and allocated in accordance with
Article V hereof.

 

(h)           Restatement of the Series 2014-A Notes.  On the terms and
conditions set forth in this Series 2014-A Supplement, HVF II shall amend and
restate and shall cause the Trustee to authenticate, the Series 2014-A Notes on
the Series 2014-A Restatement Effective Date.  Such Series 2014-A Notes for each
Investor Group shall:

 

(i)            bear a face amount as of the Series 2014-A Restatement Effective
Date of up to the Maximum Investor Group Principal Amount with respect to such
Investor Group (as if such Maximum Investor Group Principal Amount were
determined on or after February 4, 2015),

 

(ii)           have a principal amount equal to the Series 2014-A Initial
Investor Group Principal Amount with respect to such Investor Group,

 

(iii)          be dated the Series 2014-A Restatement Effective Date,

 

(iv)          be registered in the name of the respective Funding Agent or its
nominee, as agent for the related Conduit Investor, if any, and the related
Committed Note Purchaser, or in such other name as the respective Funding Agent
may request,

 

(v)           be duly authenticated in accordance with the provisions of the
Group I Indenture and this Series 2014-A Supplement, and

 

(vi)          be delivered to or at the direction of the respective Funding
Agent against funding of the Series 2014-A Initial Investor Group Principal
Amount for

 

6

--------------------------------------------------------------------------------


 

such Investor Group, by such Investor Group, in accordance with Sections 2.2(b),
(c), (e) and (f), as if such Series 2014-A Initial Investor Group Principal
Amount was an Advance.

 

Section 2.2.           Advances.

 

(a)           Advance Requests.  Subject to the terms of this Series 2014-A
Supplement, including satisfaction of the Funding Conditions, the aggregate
principal amount of the Series 2014-A Notes may be increased from time to time.
On any Business Day during the Series 2014-A Revolving Period, HVF II, subject
to this Section 2.2, may increase the Series 2014-A Principal Amount (such
increase, including any increase resulting from an Investor Group Maximum
Principal Increase Amount, is referred to as an “Advance”), by issuing, at par,
additional principal amounts of the Series 2014-A Notes allocated in accordance
with Section 2.2(d).

 

(i)            Whenever HVF II wishes a Conduit Investor, or if there is no
Conduit Investor with respect to any Investor Group, the Committed Note
Purchaser with respect to such Investor Group, to make an Advance, HVF II shall
notify the Administrative Agent, the related Funding Agent and the Trustee by
providing written notice delivered to the Administrative Agent, the Trustee and
such Funding Agent (with a copy of such notice delivered to the Committed Note
Purchasers) no later than 11:30 a.m. (New York City time) on the second Business
Day prior to the proposed Advance (which notice may be combined with the notice
delivered pursuant to Section 2.1(c), in the case of an Advance in connection
with an Investor Group Maximum Principal Increase Amount).  Each such notice
shall be irrevocable and shall in each case refer to this Series 2014-A
Supplement and specify the aggregate amount of the requested Advance to be made
on such date; provided, however, if HVF II receives a Delayed Funding Notice in
accordance with Section 2.2(e) by 6:00 p.m. (New York time) on the second
Business Day prior to the date of any proposed Advance, HVF II shall have the
right to revoke the Advance Request by providing the Administrative Agent and
each Funding Agent (with a copy to the Trustee and each Committed Note
Purchaser) written notice, by telecopy or electronic mail, of such revocation no
later than 10:00 a.m. (New York time) on the Business Day prior to the proposed
date of such Advance.

 

(ii)           Each Funding Agent shall promptly advise its related Conduit
Investor, or if there is no Conduit Investor with respect to any Investor Group,
its related Committed Note Purchaser, of any notice given pursuant to
Section 2.2(a) and, if there is a Conduit Investor with respect to any Investor
Group, shall promptly thereafter (but in no event later than 11:00 a.m. (New
York City time) on the proposed date of the Advance), notify HVF II and the
related Committed Note Purchaser(s), whether such Conduit Investor has
determined to make such Advance.

 

7

--------------------------------------------------------------------------------


 

(b)           Party Obligated to Fund Advances.  Upon HVF II’s request in
accordance with Section 2.2(a):

 

(i)            each Conduit Investor, if any, may fund Advances (whether as a
Non-Delayed Amount or a Delayed Amount) from time to time during the
Series 2014-A Revolving Period;

 

(ii)           if any Conduit Investor determines that it will not make an
Advance (whether as a Non-Delayed Amount or a Delayed Amount) or any portion of
an Advance (whether as a Non-Delayed Amount or a Delayed Amount), then such
Conduit Investor shall notify the Administrative Agent and the Funding Agent
with respect to such Conduit Investor, and each Committed Note Purchaser with
respect to such Conduit Investor, subject to Section 2.2(e), shall fund its pro
rata portion (by Committed Note Purchaser Percentage) of the Commitment
Percentage with respect to such Investor Group of such Advance (whether as a
Non-Delayed Amount or a Delayed Amount) not funded by such Conduit Investor; and

 

(iii)          if there is no Conduit Investor with respect any Investor Group,
then the Committed Note Purchaser(s) with respect to such Investor Group,
subject to Section 2.2(e), shall fund Advances (whether as a Non-Delayed Amount
or a Delayed Amount) from time to time.

 

(c)           Conduit Investor Funding.  Each Conduit Investor hereby agrees
with respect to itself that it will use commercially reasonable efforts to fund
Advances made by its Investor Group through the issuance of Series 2014-A
Commercial Paper; provided that, (i) no Conduit Investor will have any
obligation to use commercially reasonable efforts to fund Advances made by its
Investor Group through the issuance of Series 2014-A Commercial Paper at any
time that the funding of such Advance through the issuance of Series 2014-A
Commercial Paper would be prohibited by the program documents governing such
Conduit Investor’s commercial paper program, (ii) nothing herein is (or shall be
construed) as a commitment by any Conduit Investor to fund any Advance through
the issuance of Series 2014-A Commercial Paper; provided further that, the
Conduit Investors shall not, and shall not be obligated to, fund or pay any
amount pursuant to this Series 2014-A Supplement unless (i) the respective
Conduit Investor has received funds that may be used to make such funding or
other payment and which funds are not required to repay any of the commercial
paper notes (“CP Notes”) issued by such Conduit Investor when due and (ii) after
giving effect to such funding or payment, either (x) such Conduit Investor could
issue CP Notes to refinance all of its outstanding CP Notes (assuming such
outstanding CP Notes matured at such time) in accordance with the program
documents governing its commercial paper program or (y) all of the CP Notes are
paid in full.  Any amount that a Conduit Investor does not pay pursuant to the
operation of the second proviso of the preceding sentence shall not constitute a
claim (as defined in Section 101 of the Bankruptcy Code) against or obligation
of such Conduit Investor for any such insufficiency.

 

8

--------------------------------------------------------------------------------


 

(d)           Advance Allocations.  HVF II shall allocate the proposed Advance
among the Investor Groups ratably by their respective Commitment Percentages;
provided that, in the event that one or more Investor Group Maximum Principal
Increases are effected in accordance with Section 2.1(c), any Investor Group
Maximum Principal Increase Amount in connection with each such Investor Group
Maximum Principal Increase and each Advance subsequent to the foregoing shall be
allocated solely to such Investor Groups until (and only until) the
Series 2014-A Principal Amount is allocated ratably among all Investor Groups
(based upon each such Investor Group’s Commitment Percentage after giving effect
to each such Investor Group Maximum Principal Increase); provided further that
on or prior to the Payment Date immediately following the date on which an
Investor Group Maximum Principal Increase occurs, HVF II shall use commercially
reasonable efforts to request Advances and/or effect Voluntary Decreases to the
extent necessary to cause (after giving effect to such Advances and Voluntary
Decreases) the Series 2014-A Principal Amount to be allocated ratably among all
Investor Groups (based upon each such Investor Group’s Commitment Percentage
after giving effect to such Investor Group Maximum Principal Increase).

 

(e)           Delayed Funding Procedures.  (i)      A Delayed Funding Purchaser,
upon receipt of any notice of an Advance pursuant to Section 2.2(a), promptly
(but in no event later than 6:00 p.m. (New York time) on the second Business Day
prior to the proposed date of such Advance) may notify HVF II in writing (a
“Delayed Funding Notice”) of its election to designate such Advance as a delayed
Advance (such Advance, a “Designated Delayed Advance”).  If such Delayed Funding
Purchaser’s ratable portion of such Advance exceeds its Required Non-Delayed
Amount (such excess amount, the “Permitted Delayed Amount”), then the Delayed
Funding Purchaser shall also include in the Delayed Funding Notice the portion
of such Advance (such amount as specified in the Delayed Funding Notice, not to
exceed such Delayed Funding Purchaser’s Permitted Delayed Amount, the “Delayed
Amount”) that the Delayed Funding Purchaser has elected to fund on a Business
Day that is on or prior to the thirty-fifth (35th) day following the proposed
date of such Advance (such date as specified in the Delayed Funding Notice, the
“Delayed Funding Date”) rather than on the date for such Advance specified in
the related Advance Request.

 

(ii)            If (A) one or more Delayed Funding Purchasers provide a Delayed
Funding Notice to HVF II specifying a Delayed Amount in respect of any Advance
and (B) HVF II shall not have revoked the notice of the Advance by 10:00 a.m.
(New York time) on the Business Day preceding the proposed date of such Advance,
then HVF II, by no later than 11:30 a.m. (New York time) on the Business Day
preceding the date of such proposed Advance, may (but shall have no obligation
to) direct each Available Delayed Amount Committed Note Purchaser to fund an
additional portion of such Advance on the proposed date of such Advance equal to
such Available Delayed Amount Committed Note Purchaser’s proportionate share
(based upon the relative Committed Note Purchaser Percentage of such Available
Delayed Amount Committed Note Purchasers) of the aggregate Delayed Amount with
respect to the proposed Advance; provided that, (i) no Available Delayed Amount
Committed Note Purchaser shall be required to fund any portion of any portion of
its proportionate share of such aggregate Delayed Amount that would

 

9

--------------------------------------------------------------------------------


 

cause its Investor Group Principal Amount to exceed its Maximum Investor Group
Principal Amount as of such date and (ii) any Conduit Investor, if any, in the
Available Delayed Amount Committed Note Purchaser’s Investor Group may, in its
sole discretion, agree to fund such proportionate share of such aggregate
Delayed Amount.

 

(iii)           Upon receipt of any notice of a Delayed Amount in respect of an
Advance pursuant to Section 2.2(e)(ii), an Available Delayed Amount Committed
Note Purchaser, promptly (but in no event later than 6:00 p.m. (New York time)
on the Business Day prior to the proposed date of such Advance) may notify HVF
II in writing (a “Second Delayed Funding Notice”) of its election to decline to
fund a portion of its proportionate share of such Delayed Amount (such portion,
the “Second Delayed Funding Notice Amount”); provided that, the Second Delayed
Funding Notice Amount shall not exceed the excess, if any, of (A) such Available
Delayed Amount Committed Note Purchaser’s proportionate share of such Delayed
Amount over (B) such Available Delayed Amount Committed Note Purchaser’s
Required Non-Delayed Amount (after giving effect to the funding of any amount in
respect of such Advance to be made by such Available Delayed Amount Committed
Note Purchaser or the Conduit Investor in such Available Delayed Amount
Committed Note Purchaser’s Investor Group) (such excess amount, the “Second
Permitted Delayed Amount”), and upon any such election, such Available Delayed
Amount Committed Note Purchaser shall include in the Second Delayed Funding
Notice the Second Delayed Funding Notice Amount.

 

(f)            Funding Advances.

 

(i)            Subject to the other conditions set forth in this Section 2.2, on
the date of each Advance, each Conduit Investor and Committed Note
Purchaser(s) funding such Advance shall make available to HVF II its portion of
the amount of such Advance (other than any Delayed Amount) by wire transfer in
U.S. dollars in same day funds to the Series 2014-A Principal Collection Account
no later than 2:00 p.m. (New York City time) on the date of such Advance. 
Proceeds from any Advance shall be deposited into the Series 2014-A Principal
Collection Account.

 

(ii)           A Delayed Funding Purchaser that delivered a Delayed Funding
Notice in respect of a Delayed Amount shall be obligated to fund such Delayed
Amount on the related Delayed Funding Date in the manner set forth in the next
succeeding sentence, irrespective of whether the Series 2014-A Commitment
Termination Date shall have occurred on or prior to such Delayed Funding Date or
HVF II would be able to satisfy the Funding Conditions on such Delayed Funding
Date.  Such Delayed Funding Purchaser shall (i) pay the sum of the Second
Delayed Funding Notice Amount related to such Delayed Amount, if any, to HVF II
no later than 2:00 p.m. (New York time) on the related Delayed Funding Date by
wire transfer in U.S. dollars in same day funds to the Series 2014-A Principal
Collection Account, and (ii) pay the Delayed Funding Reimbursement Amount
related to such Delayed Amount, if any, on such related

 

10

--------------------------------------------------------------------------------


 

Delayed Funding Date to each applicable Funding Agent in immediately available
funds for the ratable benefit of the related Available Delayed Amount Purchasers
that funded the Delayed Amount on the date of the Advance related to such
Delayed Amount in accordance with Section 2.2(e)(ii), based on the relative
amount of such Delayed Amount funded by such Available Delayed Amount Purchaser
on the date of such Advance pursuant to Section 2.2(e)(ii).

 

(g)           Funding Defaults.  If, by 2:00 p.m. (New York City time) on the
date of any Advance, one or more Committed Note Purchasers in an Investor Group
(each, a “Defaulting Committed Note Purchaser,” and each Committed Note
Purchaser in the related Investor Group that is not a Defaulting Committed Note
Purchaser, a “Non-Defaulting Committed Note Purchaser”) fails to make its
portion of such Advance, available to HVF II pursuant to Section 2.2(f) (the
aggregate amount unavailable to HVF II as a result of any such failure being
herein called an “Advance Deficit”), then the Funding Agent for such Investor
Group, by no later than 2:30 p.m. (New York City time) on the applicable date of
such Advance, shall instruct each Non-Defaulting Committed Note Purchaser in the
same Investor Group as the Defaulting Committed Note Purchaser to pay, by no
later than 3:00 p.m. (New York City time), in immediately available funds, to
the Series 2014-A Principal Collection Account, an amount equal to the lesser of
(i) such Non-Defaulting Committed Note Purchaser’s pro rata portion (based upon
the relative Committed Note Purchaser Percentage of such Non-Defaulting
Committed Note Purchasers) of the Advance Deficit and (ii) the amount by which
such Non-Defaulting Committed Note Purchaser’s pro rata portion (by Committed
Note Purchaser Percentage) of the Maximum Investor Group Principal Amount for
such Investor Group as of such date exceeds the portion of the Investor Group
Principal Amount for such Investor Group funded by such Non-Defaulting Committed
Note Purchaser (determined after giving effect to all Advances already made by
such Investor Group on such date).  A Defaulting Committed Note Purchaser shall
forthwith, upon demand, pay to the applicable Funding Agent for the ratable
benefit of the Non-Defaulting Committed Note Purchasers all amounts paid by each
such Non-Defaulting Committed Note Purchaser on behalf of such Defaulting
Committed Note Purchaser, together with interest thereon, for each day from the
date a payment was made by a Non-Defaulting Committed Note Purchaser until the
date such Non-Defaulting Committed Note Purchaser has been paid such amounts in
full, at a rate per annum equal to the sum of the Series 2014-A Base Rate plus
0.50% per annum.  For the avoidance of doubt, no Delayed Funding Purchaser that
has provided a Delayed Funding Notice in respect of an Advance shall be
considered to be in default of its obligation to fund its Delayed Amount or be
treated as a Defaulting Committed Note Purchaser hereunder unless and until it
has failed to fund the Delayed Funding Reimbursement Amount or the Second
Delayed Funding Notice Amount on the related Delayed Funding Date in accordance
with Section 2.2(f)(ii).

 

Section 2.3.           Procedure for Decreasing the Series 2014-A Principal
Amount.

 

(a)           Principal Decreases.  Subject to the terms of this Series 2014-A
Supplement, the aggregate principal amount of the Series 2014-A Notes may be
decreased from time to time.

 

11

--------------------------------------------------------------------------------


 

(b)           Mandatory Decrease.

 

(i)            Obligation to Decrease.  If any Series 2014-A Excess Principal
Event shall have occurred and be continuing, then, within five (5) Business Days
following HVF II’s discovery of such Series 2014-A Excess Principal Event, HVF
II shall withdraw from the Series 2014-A Principal Collection Account an amount
equal to the lesser of (x) the amount then on deposit in such account and
available for distribution to effect a reduction in the Series 2014-A Principal
Amount pursuant to Section 5.2(c), and (y) the amount necessary so that, after
giving effect to all Voluntary Decreases prior to such date, no such
Series 2014-A Excess Principal Event shall exist, and distribute the lesser of
such (x) and (y) to the Series 2014-A Noteholders in respect of principal of the
Series 2014-A Notes to make a reduction in the Series 2014-A Principal Amount in
accordance with Section 5.2 (each reduction of the Series 2014-A Principal
Amount pursuant to this clause (i), a “Mandatory Decrease” and the amount of
each such reduction, the “Mandatory Decrease Amount”).

 

(ii)           Breakage.  Subject to and in accordance with Section 3.6, with
respect to each Mandatory Decrease, HVF II shall reimburse each Investor Group
on the next succeeding Payment Date for any associated breakage costs payable as
a result of such Mandatory Decrease.

 

(iii)          Notice of Mandatory Decrease.  Upon discovery of any
Series 2014-A Excess Principal Event, HVF II, within two (2) Business Days of
such discovery, shall deliver written notice of any related Mandatory Decreases,
any related Mandatory Decrease Amount and the date of any such Mandatory
Decrease to the Trustee and each Series 2014-A Noteholder.

 

(c)           Voluntary Decrease.

 

(i)            Procedures for Voluntary Decrease.  On any Business Day, upon at
least three (3) Business Day’s prior notice to each Series 2014-A Noteholder,
each Conduit Investor, each Committed Note Purchaser and the Trustee, HVF II may
decrease the Series 2014-A Principal Amount in whole or in part (each such
reduction of the Series 2014-A Principal Amount pursuant to this Section 2.3(c),
a “Voluntary Decrease”) by withdrawing from the Series 2014-A Principal
Collection Account an amount up to the sum of all amounts then on deposit in
such account and available for distribution to effect a Voluntary Decrease
pursuant to Section 5.2, and distributing the amount of such withdrawal (such
amount, the “Voluntary Decrease Amount”) to the Series 2014-A Noteholders as
specified in Section 5.2.  Each such notice shall set forth the date of such
Voluntary Decrease, the related Voluntary Decrease Amount, whether HVF II is
electing to pay any Terminated Purchaser in connection with such Voluntary
Decrease, and the amount to be paid to such Terminated Purchaser (if any).

 

(ii)           Breakage.  Subject to and in accordance with Section 3.6, with
respect to each Voluntary Decrease, HVF II shall reimburse each Investor Group

 

12

--------------------------------------------------------------------------------


 

on the next succeeding Payment Date for any associated breakage costs payable as
a result of such Voluntary Decrease.

 

(iii)          Voluntary Decrease Minimum Denominations.  Each such Voluntary
Decrease shall be, in the aggregate for all Series 2014-A Notes, in a minimum
principal amount of $5,000,000 and integral multiples of $100,000 in excess
thereof unless such Voluntary Decrease is allocated to pay any Investor Group
Principal Amount in full.

 

Section 2.4.           Funding Agent Register.  On each date of an Advance or
Decrease hereunder, a duly authorized officer, employee or agent of the related
Funding Agent shall make appropriate notations in its books and records of the
amount of such Advance or Decrease, as applicable.  HVF II hereby authorizes
each duly authorized officer, employee and agent of such Funding Agent to make
such notations on the books and records as aforesaid and every such notation
made in accordance with the foregoing authority shall be prima facie evidence of
the accuracy of the information so recorded and shall be binding on HVF II
absent manifest error; provided, however, that in the event of a discrepancy
between the books and records of such Funding Agent and the records maintained
by the Trustee pursuant to this Series 2014-A Supplement, such discrepancy shall
be resolved by such Funding Agent and the Administrative Agent and the Trustee
shall be directed by the Administrative Agent to update its records accordingly.

 

Section 2.5.           Reduction of Series 2014-A Maximum Principal Amount.  HVF
II, upon three (3) Business Days’ notice to the Administrative Agent, each
Funding Agent, each Conduit Investor and each Committed Note Purchaser, may
effect a permanent reduction (but without prejudice of HVF II’s right to effect
an Investor Group Maximum Principal Increase with respect to any Investor Group
in accordance with Section 2.1) of the Series 2014-A Maximum Principal Amount
and a corresponding reduction of each Maximum Investor Group Principal Amount;
provided that, with respect to any such reduction effected pursuant to this
Section 2.5,

 

(a)           any such reduction (A) will be limited to the undrawn portion of
the Series 2014-A Maximum Principal Amount as of such date, although any such
reduction may be combined with a Decrease effected pursuant to and in accordance
with Section 2.3, and (B) must be in a minimum amount of $10,000,000; provided
that, solely for the purposes of this Section 2.5(a), such undrawn portion of
the Series 2014-A Maximum Principal Amount as of such date shall not include any
then unfunded Delayed Amounts relating to any Advance the notice with respect to
which HVF II shall not have revoked as of the date of such reduction, and

 

(b)           after giving effect to such reduction, the Series 2014-A Maximum
Principal Amount as of such date equals or exceeds $100,000,000, unless reduced
to zero.

 

Any reduction made pursuant to this Section 2.5 shall be made ratably among the
Investor Groups’ on the basis of their respective Maximum Investor Group
Principal Amounts as of such date.  No later than one Business Day following any
reduction of

 

13

--------------------------------------------------------------------------------


 

the Series 2014-A Maximum Principal Amount becoming effective, the
Administrative Agent shall revise Schedule II to reflect such reduction, which
revision, for the avoidance of doubt, shall not require the consent of the
Trustee or any Series 2014-A Noteholder.

 

Section 2.6.           Commitment Terms and Extensions of Commitments.

 

(a)           Term.  The “Term” of the Commitment hereunder shall be for a
period commencing on the date hereof and ending on the Series 2014-A Commitment
Termination Date.

 

(b)           Requests for Extensions.  HVF II may request, through the
Administrative Agent, that each Funding Agent, for the account of the related
Investor Group, consents to an extension of the Series 2014-A Commitment
Termination Date for such period as HVF II may specify (the “Extension Length”),
which consent will be granted or withheld by each Funding Agent, on behalf of
the related Investor Group, in its sole discretion.

 

(c)           Procedures for Extension Consents.  Upon receipt of any request
described in clause (b) above, the Administrative Agent shall promptly notify
each Funding Agent thereof, each of which Funding Agents shall notify each
Conduit Investor, if any, and each Committed Note Purchaser in its Investor
Group thereof.  Not later than the first Business Day following the 30th day
after such request for an extension (such period, the “Election Period”), each
Committed Note Purchaser shall notify HVF II and the Administrative Agent of its
willingness or refusal to consent to such extension and each Conduit Investor
shall notify the Funding Agent for its Investor Group of its willingness or
refusal to consent to such extension, and such Funding Agent shall notify HVF II
and the Administrative Agent of such willingness or refusal by each such Conduit
Investor (any such Conduit Investor or Committed Note Purchaser that refuses to
consent to such extension, a “Non-Extending Purchaser”).  Any Committed Note
Purchaser that does not expressly notify HVF II and the Administrative Agent
that it is willing to consent to an extension of the Series 2014-A Commitment
Termination Date during the applicable Election Period and each Conduit Investor
that does not expressly notify such Funding Agent that it is willing to consent
to an extension of the Series 2014-A Commitment Termination Date during the
applicable Election Period shall be deemed to be a Non-Extending Purchaser.  If
a Committed Note Purchaser or a Conduit Investor has agreed to extend its
Series 2014-A Commitment Termination Date, and, at the end of the applicable
Election Period no Amortization Event shall be continuing with respect to the
Series 2014-A Notes, then the Series 2014-A Commitment Termination Date for such
Committed Note Purchaser or Conduit Investor then in effect shall be extended to
the date that is the last day of the Extension Length (which shall begin running
on the day after the then-current Series 2014-A Commitment Termination Date);
provided that, no such extension to the Series 2014-A Commitment Termination
Date shall become effective until (i) the termination of each Non-Extending
Purchaser’s commitment, if any, and (ii) on the date of any such termination,
the prepayment in full of each such Non-Extending Purchaser’s portion of the
Investor Group Principal Amount for such Non-Extending Purchaser’s Investor
Group and all accrued and unpaid interest thereon, if any, in each case, in
accordance with Section 9.2.

 

14

--------------------------------------------------------------------------------


 

Section 2.7.           Timing and Method of Payment.  All amounts payable to any
Funding Agent hereunder or with respect to the Series 2014-A Notes on any date
shall be made to the applicable Funding Agent or upon the order of the
applicable Funding Agent by wire transfer of immediately available funds in
Dollars not later than 2:00 p.m. (New York City time) on the date due; provided
that,

 

(a)           if (i) any Funding Agent receives funds payable to it hereunder
later than 2:00 p.m. (New York City time) on any date and (ii) prior to the
later of the next succeeding Determination Date and thirty (30) days after the
date on which such Funding Agent received such funds, such Funding Agent
notifies HVF II in writing of such late receipt, then such funds received later
than 2:00 p.m. (New York City time) on such date by such Funding Agent will be
deemed to have been received by such Funding Agent on the next Business Day and
any interest accruing with respect to the payment of such on such next Business
Day shall not be payable until the Payment Date immediately following the later
of such two dates specified in clause (ii); and

 

(b)           if (i) any Funding Agent receives funds payable to it hereunder
later than 2:00 p.m. (New York City time) on any date and (ii) prior to the
later of the next succeeding Determination Date and thirty (30) days after the
date on which such Funding Agent received such funds, such Funding Agent does
not notify HVF II in writing of such receipt, then such funds, received later
than 2:00 p.m. (New York City time) on such date will be treated for all
purposes hereunder as received on such date.

 

HVF II’s obligations hereunder in respect of any amounts payable to any Conduit
Investor or Committed Note Purchaser shall be discharged to the extent funds are
disbursed by HVF II to the related Funding Agent as provided herein whether or
not such funds are properly applied by such Funding Agent.

 

Section 2.8.           Legal Final Payment Date.  The Series 2014-A Principal
Amount shall be due and payable on the Legal Final Payment Date.

 

Section 2.9.           Delayed Funding Purchaser Groups.

 

(a)           Notwithstanding any provision of this Series 2014-A Supplement to
the contrary, if at any time a Delayed Funding Purchaser delivers a Delayed
Funding Notice, no Undrawn Fees shall accrue (or be payable) to its Delayed
Funding Purchaser Group in respect of any Delayed Amount from the date of the
related Advance to the date the Delayed Funding Purchaser in such Delayed
Funding Purchaser Group funds the related Delayed Funding Reimbursement Amount,
if any, and the Second Delayed Funding Notice Amount, if any.

 

(b)           Notwithstanding any provision of this Series 2014-A Supplement to
the contrary, if at any time a Committed Note Purchaser in an Investor Group
becomes a Defaulting Committed Note Purchaser, then the following provisions
shall apply for so long as such Defaulting Committed Note Purchaser has failed
to pay all amounts required pursuant to Section 2.2:

 

15

--------------------------------------------------------------------------------


 

(i)           no Undrawn Fees shall accrue (or be payable) on any unfunded
portion of the Maximum Investor Group Principal Amount of such Defaulting
Committed Note Purchaser as of such date; and

 

(ii)          the Commitment Percentage of such Defaulting Committed Note
Purchaser shall not be included in determining whether the Series 2014-A
Required Noteholders or all Conduit Investors and/or Committed Note Purchasers
have taken or may take any action hereunder.

 

For the avoidance of doubt, no provision of this Section 2.9 shall be deemed to
relieve any Defaulting Committed Note Purchaser of its Commitment hereunder and
HVF II may pursue all rights and remedies available to it under the law in
connection with the event(s) that resulted in such Committed Note Purchaser
becoming a Defaulting Committed Note Purchaser.

 

ARTICLE III

 

INTEREST, FEES AND COSTS

 

Section 3.1.           Interest and Interest Rates.

 

(a)           Interest Rate.  Each related Advance funded or maintained by an
Investor Group during the related Series 2014-A Interest Period:

 

(i)            through the issuance of Series 2014-A Commercial Paper shall bear
interest at the CP Rate for such Series 2014-A Interest Period, and

 

(ii)           through means other than the issuance of Series 2014-A Commercial
Paper shall bear interest at the Eurodollar Rate (Reserve Adjusted) applicable
to such Investor Group for the related Eurodollar Interest Period, except as
otherwise provided in the definition of Eurodollar Interest Period or in
Section 3.3 or 3.4.

 

(b)           Notice of Interest Rates.

 

(i)            Each Funding Agent shall notify HVF II and the Group I
Administrator of the applicable CP Rate for the Advances made by its Investor
Group for the related Series 2014-A Interest Period by 11:00 a.m. (New York City
time) on each Determination Date.  Each such notice shall be substantially in
the form of Exhibit N hereto.

 

(ii)           The Administrative Agent shall notify HVF II and the Group I
Administrator of the applicable Eurodollar Rate (Reserve Adjusted) and/or
Series 2014-A Base Rate, as the case may be, by 11:00 a.m. (New York City time)
on the first day of each Eurodollar Interest Period.  Each such notice shall be
substantially in the form of Exhibit N hereto.

 

(c)           Payment of Interest; Funding Agent Failure to Provide Rate.

 

16

--------------------------------------------------------------------------------


 

(i)            On each Payment Date, the Series 2014-A Monthly Interest Amount
and the Series 2014-A Monthly Default Interest Amount, in each case, with
respect to such Payment Date, shall be due and payable on such Payment Date in
accordance with the provisions hereof.

 

(ii)           If the amounts described in Section 5.3 are insufficient to pay
the Series 2014-A Monthly Interest Amount or the Series 2014-A Monthly Default
Interest Amount for any Payment Date, payments of such Series 2014-A Monthly
Interest Amount or Series 2014-A Monthly Default Interest Amount, as applicable
and in each case, to the Series 2014-A Noteholders will be reduced on a pro rata
basis (determined on the basis of the portion of such Series 2014-A Monthly
Interest Amount or Series 2014-A Monthly Default Interest Amount, as applicable
and in each case, payable to each such Series 2014-A Noteholder) by the amount
of such insufficiency (the aggregate amount, if any, of such insufficiency on
any Payment Date, the “Series 2014-A Deficiency Amount”), and interest shall
accrue on any such Series 2014-A Deficiency Amount at the applicable
Series 2014-A Note Rate.

 

(d)           Day Count and Business Day Convention.  All computations of
interest at the CP Rate and the Eurodollar Rate (Reserve Adjusted) shall be made
on the basis of a year of 360 days and the actual number of days elapsed and all
computations of interest at the Series 2014-A Base Rate shall be made on the
basis of a 365 (or 366, as applicable) day year and actual number of days
elapsed.  Whenever any payment of interest or principal in respect of any
Advance shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest owed.

 

(e)           Funding Agent’s Failure to Notify.  With respect to any Funding
Agent that shall have failed to notify HVF II and the Group I Administrator of
the applicable CP Rate for the Advances made by its Investor Group for the
related Series 2014-A Interest Period by 11:00 a.m. (New York City time) on any
Determination Date in accordance with Section 3.1(b)(i), on the first Payment
Date occurring after the date on which such Funding Agent provides such notice
previously not provided in accordance with Section 3.1(b)(i) (or, if such notice
is provided on any date occurring after a Determination Date and prior to the
Payment Date immediately following such Determination Date, then the second
Payment Date occurring after the date on which such Funding Agent provides such
notice previously not provided), such Funding Agent shall pay to or at the
direction of HVF II an amount equal to the excess, if any, of the amount
actually paid by HVF II to or for the benefit of the Series 2014-A Noteholders
in such Funding Agent’s Investor Group as a result of the reversion to the CP
Fallback Rate in accordance with the definition of CP Rate over the amount that
should have been paid by HVF II to or for the benefit of the Series 2014-A
Noteholders in such Funding Agent’s Investor Group had all of the relevant
information for the relevant Series 2014-A Interest Period been provided by such
Funding Agent to HVF II on a timely basis.

 

(f)            CP True-Up Payment Amount.  With respect to any Funding Agent
that shall have failed to notify HVF II and the Group I Administrator of the

 

17

--------------------------------------------------------------------------------


 

applicable CP Rate for the Advances made by its Investor Group for the related
Series 2014-A Interest Period by 11:00 a.m. (New York City time) on any
Determination Date in accordance with Section 3.1(b)(i), on the first Payment
Date occurring after the date on which such Funding Agent provides such notice
previously not provided in accordance with Section 3.1(b)(i) (or, if such notice
is provided on any date occurring after a Determination Date and prior to the
Payment Date immediately following such Determination Date, then the second
Payment Date occurring after the date on which such Funding Agent provides such
notice previously not provided), HVF II shall pay to or at the direction of the
Funding Agent for the benefit of the Series 2014-A Noteholders in such Funding
Agent’s Investor Group an amount equal to the excess, if any, of the amount that
should have been paid by HVF II to or for the benefit of the Series 2014-A
Noteholders in such Funding Agent’s Investor Group had all of the relevant
information for the relevant Series 2014-A Interest Period been provided by such
Funding Agent to HVF II on a timely basis over the amount actually paid by HVF
II to or for the benefit of such Series 2014-A Noteholders as a result of the
reversion to the CP Fallback Rate in accordance with the definition of CP Rate
(such excess with respect to such Funding Agent, the “CP True-Up Payment
Amount”).

 

Section 3.2.           Administrative Agent and Up-Front Fees.

 

(a)           Administrative Agent Fees.  On each Payment Date, HVF II shall pay
to the Administrative Agent the applicable Administrative Agent Fee for such
Payment Date.

 

(b)           Up-Front Fees.  On the Series 2014-A Restatement Effective Date,
HVF II shall pay the applicable Up-Front Fee to each Funding Agent for the
account of the related Committed Note Purchasers.

 

Section 3.3.           Eurodollar Lending Unlawful.  If a Conduit Investor, a
Committed Note Purchaser or any Program Support Provider (each such person, an
“Affected Person”) shall reasonably determine (which determination, upon notice
thereof to the Administrative Agent and the related Funding Agent and HVF II,
shall be conclusive and binding on HVF II absent manifest error) that the
introduction of or any change in or in the interpretation of any law, rule or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any such Affected Person to make,
continue, or maintain any Advance as, or to convert any Advance into, the
Series 2014-A Eurodollar Tranche, the obligation of such Affected Person to
make, continue or maintain any such Advance as, or to convert any such Advance
into, the Series 2014-A Eurodollar Tranche, upon such determination, shall
forthwith be suspended until such Affected Person shall notify the related
Funding Agent and HVF II that the circumstances causing such suspension no
longer exist, and such Investor Group shall immediately convert the portion of
the Series 2014-A Eurodollar Tranche funded by each such Affected Person, into
the Series 2014-A Base Rate Tranche at the end of the then-current Eurodollar
Interest Periods with respect thereto or sooner, if required by such law or
assertion.

 

18

--------------------------------------------------------------------------------


 

Section 3.4.           Deposits Unavailable.  If a Conduit Investor, a Committed
Note Purchaser or the related Majority Program Support Providers shall have
reasonably determined that:

 

(a)           Dollar deposits in the relevant amount and for the relevant
Eurodollar Interest Period are not available to all the related Reference
Lenders in the relevant market;

 

(b)           by reason of circumstances affecting all the related Reference
Lenders’ relevant market, adequate means do not exist for ascertaining the
interest rate applicable hereunder to the Series 2014-A Eurodollar Tranche; or

 

(c)           such Conduit Investor, such Committed Note Purchaser or the
related Majority Program Support Providers have notified the related Funding
Agent and HVF II that, with respect to any interest rate otherwise applicable
hereunder to the Series 2014-A Eurodollar Tranche, the Eurodollar Interest
Period for which has not then commenced, such interest rate will not adequately
reflect the cost to such Conduit Investor, such Committed Note Purchaser or such
Majority Program Support Providers of making, funding, agreeing to make or fund
or maintaining their respective portion of such Series 2014-A Eurodollar Tranche
for such Eurodollar Interest Period,

 

then, upon notice from such Conduit Investor, such Committed Note Purchaser or
the related Majority Program Support Providers to such Funding Agent and HVF II,
the obligations of such Conduit Investor, such Committed Note Purchaser and all
of the related Program Support Providers to make or continue any Advance as, or
to convert any Advances into, the Series 2014-A Eurodollar Tranche shall
forthwith be suspended until such Funding Agent shall notify HVF II that the
circumstances causing such suspension no longer exist, and such Investor Group
shall immediately convert the portion of the Series 2014-A Eurodollar Tranche
funded by each such Conduit Investor or Committed Note Purchaser into the
Series 2014-A Base Rate Tranche at the end of the then current Eurodollar
Interest Periods with respect thereto or sooner, if required for the reasons set
forth in clause (a), (b) or (c) above, as the case may be.

 

Section 3.5.           Increased or Reduced Costs, etc.  HVF II agrees to
reimburse each Affected Person for any increase in the cost of, or any reduction
in the amount of any sum receivable by any such Affected Person in respect of
making, continuing or maintaining (or of its obligation to make, continue or
maintain) any Advances as, or of converting (or of its obligation to convert)
any Advances into, the Series 2014-A Eurodollar Tranche that arise in connection
with any Changes in Law, except for any such Changes in Law with respect to
increased capital costs and taxes, which shall be governed by Sections 3.7 and
3.8, respectively.  Each such demand shall be provided to the related Funding
Agent and HVF II in writing and shall state, in reasonable detail, the reasons
therefor and the additional amount required fully to compensate such Affected
Person for such increased cost or reduced amount or return.  Such additional
amounts shall be payable by HVF II to such Funding Agent and by such Funding
Agent directly to such Affected Person on the Payment Date immediately following
HVF II’s receipt of

 

19

--------------------------------------------------------------------------------


 

such notice, and such notice, in the absence of manifest error, shall be
conclusive and binding on HVF II.

 

Section 3.6.           Funding Losses.  In the event any Affected Person shall
incur any loss or expense (including, for the avoidance of doubt, any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Affected Person to make, continue or maintain any
portion of the principal amount of any Series 2014-A CP Tranche or Series 2014-A
Eurodollar Tranche, or to convert any portion of the principal amount of any
Advance not in the Series 2014-A CP Tranche into the Series 2014-A CP Tranche or
not in the Series 2014-A Eurodollar Tranche into the Series 2014-A Eurodollar
Tranche) as a result of:

 

(a)           any conversion or repayment or prepayment (for any reason,
including as a result of the acceleration of the maturity of any portion of the
Series 2014-A CP Tranche or Series 2014-A Eurodollar Tranche in connection with
any Decrease pursuant to Section 2.3 or any optional repurchase of the
Series 2014-A Notes pursuant to Section 10.1 or otherwise, or the assignment
thereof in accordance with the requirements of the applicable Program Support
Agreement) of the principal amount of any portion of the Series 2014-A CP
Tranche or Series 2014-A Eurodollar Tranche on a date other than a Payment Date;

 

(b)           any Advance not being made as part of the Series 2014-A CP Tranche
or Series 2014-A Eurodollar Tranche after a request for such an Advance has been
made in accordance with the terms contained herein;

 

(c)           any Advance not being continued as part of the Series 2014-A CP
Tranche or Series 2014-A Eurodollar Tranche, or converted into an Advance under
the Series 2014-A Eurodollar Tranche after a request for such an Advance has
been made in accordance with the terms contained herein;

 

(d)           any failure of HVF II to make a Decrease after giving notice
thereof pursuant to Section 2.3(b) or Section 2.3(c),

 

then, upon the written notice (which shall include calculations in reasonable
detail) by any Affected Person to the related Funding Agent and HVF II, which
written notice shall be conclusive and binding on HVF II (in the absence of
manifest error), HVF II shall pay to such Funding Agent and such Funding Agent
shall, on the next succeeding Payment Date, pay directly to such Affected Person
such amount as will (in the reasonable determination of such Affected Person)
reimburse such Affected Person for such loss or expense; provided that, the
maximum amount payable by HVF II to any Affected Person in respect of any losses
or expenses that result from any conversion, repayment or prepayment described
in clause (a) above shall be the amount HVF II would be obligated to pay
pursuant to clause (a) above if such conversion, repayment or prepayment were
scheduled to have been paid on the next succeeding Payment Date; provided
further that, in no event shall any amount be payable by HVF II to any Affected
Person pursuant to this Section 3.6 as a result of any conversion,

 

20

--------------------------------------------------------------------------------


 

repayment, prepayment or non-payment with respect to any Series 2014-A CP
Tranche unless (i) the amount of such conversion, repayment, prepayment or
non-payment exceeds $100,000,000 with respect to such Affected Person and
(ii) such Affected Person shall have received less than five (5) Business Days’
written notice from HVF II of such conversion, repayment, prepayment or
non-payment, as the case may be.

 

Section 3.7.           Increased Capital Costs.  If any Change in Law affects or
would affect the amount of capital required or reasonably expected to be
maintained by any Affected Person or any Person controlling such Affected Person
and such Affected Person reasonably determines that the rate of return on its or
such controlling Person’s capital as a consequence of its commitment or the
Advances made by such Affected Person hereunder is reduced to a level below that
which such Affected Person or such controlling Person would have achieved but
for the occurrence of any such Change in Law, then, in any such case after
notice from time to time by such Affected Person to the related Funding Agent
and HVF II, HVF II shall pay to such Funding Agent and such Funding Agent shall
pay to such Affected Person an incremental commitment fee, payable on each
Payment Date, sufficient to compensate such Affected Person or such controlling
Person for such reduction in rate of return to the extent that the increased
costs for which such Affected Person is being compensated are allocable to the
existence of such Affected Person’s Advances or Commitment hereunder.  A
statement of such Affected Person as to any such additional amount or amounts
(including calculations thereof in reasonable detail), in the absence of
manifest error, shall be conclusive and binding on HVF II; provided that, the
initial payment of such increased commitment fee shall include a payment for
accrued amounts due under this Section 3.7 prior to such initial payment.

 

Section 3.8.           Taxes.

 

(a)           All payments by HVF II of principal of, and interest on, the
Advances and all other amounts payable hereunder (including fees) shall be made
free and clear of and without deduction for any present or future income,
excise, documentary, property, stamp or franchise taxes and other taxes, fees,
duties, withholdings or other charges of any nature whatsoever imposed by any
taxing authority, but excluding in the case of any Affected Person (x) net
income, franchise or similar taxes (including branch profits taxes or
alternative minimum tax) imposed or levied on the Affected Person as a result of
a connection between the Affected Person and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising from such
Affected Person having executed, delivered or performed its obligations or
received a payment under, or enforced by, this Series 2014-A Supplement),
(y) with respect to any Affected Person organized under the laws of the
jurisdiction other than the United States (“Foreign Affected Person”), any
withholding tax that is imposed on amounts payable to the Foreign Affected
Person at the time the Foreign Affected Person becomes a party to (or acquires a
Participation in) this Series 2014-A Supplement (or designates a new lending
office), except to the extent that such Foreign Affected Person (or its
assignor, if any) was already entitled, at the time of the designation of the
new lending office (or assignment), to receive additional amounts from HVF II
with respect to withholding tax and (z) United States federal withholding taxes
that would not have been imposed but for

 

21

--------------------------------------------------------------------------------


 

a failure by an Affected Person (or any financial institution through which any
payment is made to such Affected Person) to comply with the procedures,
certifications, information reporting, disclosure or other related requirements
of current Sections 1471-1474 of the Code or any published administrative
guidance implementing such law to establish relief or exemption from the tax
imposed by such provisions (such non-excluded items being called “Taxes”).

 

(b)           Moreover, if any Taxes are directly asserted against any Affected
Person with respect to any payment received by such Affected Person or its agent
from HVF II, such Affected Person or its agent may pay such Taxes and HVF II
will promptly upon receipt of written notice stating the amount of such Taxes
pay such additional amounts (including any penalties, interest or expenses) as
is necessary in order that the net amount received by such person after the
payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount such person would have received had no such Taxes been
asserted.

 

(c)           If HVF II fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the Affected Person or its agent the
required receipts or other required documentary evidence, HVF II shall indemnify
the Affected Person and their agent for any incremental Taxes, interest or
penalties that may become payable by any such Affected Person or its agent as a
result of any such failure.  For purposes of this Section 3.8, a distribution
hereunder by the agent for the relevant Affected Person shall be deemed a
payment by HVF II.

 

(d)           Each Foreign Affected Person shall execute and deliver to HVF II,
prior to the initial due date of any payments hereunder and to the extent
permissible under then current law, and on or about the first scheduled payment
date in each calendar year thereafter, one or more (as HVF II may reasonably
request) United States Internal Revenue Service Forms W-8BEN, Forms W-8BEN-E,
Forms W-8ECI or Forms W 9, or successor applicable forms, or such other forms or
documents (or successor forms or documents), appropriately completed, as may be
applicable to establish the extent, if any, to which a payment to such Affected
Person is exempt from withholding or deduction of Taxes.  HVF II shall not,
however, be required to pay any increased amount under this Section 3.8 to any
Affected Person that is organized under the laws of a jurisdiction other than
the United States if such Affected Person fails to comply with the requirements
set forth in this paragraph.

 

(e)           If the Affected Person determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 3.8, it shall pay over such refund to HVF II (but only to the
extent of amounts paid under this Section 3.8 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Affected Person
and without interest (other than any interest paid by the relevant governmental
authority with respect to such refund), provided that HVF II, upon the request
of the Affected Person, agrees to repay the amount paid over to HVF II (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Affected Person in the event the Affected Person is required
to repay such refund to such governmental authority. This Section 3.8 shall

 

22

--------------------------------------------------------------------------------


 

not be construed to require the Affected Person to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to HVF II or any other Person.

 

Section 3.9.           Series 2014-A Carrying Charges; Survival.  Any amounts
payable by HVF II under the Specified Cost Sections shall constitute
Series 2014-A Carrying Charges.  The agreements in the Specified Cost Sections
and Section 3.10 shall survive the termination of this Series 2014-A Supplement
and the Group I Indenture and the payment of all amounts payable hereunder and
thereunder.

 

Section 3.10.         Minimizing Costs and Expenses and Equivalent Treatment.

 

(a)           Each Affected Person shall be deemed to have agreed that it shall,
as promptly as practicable after it becomes aware of any circumstance referred
to in any Specified Cost Section, use commercially reasonable efforts (to the
extent not inconsistent with its internal policies of general application) to
minimize the costs, expenses, taxes or other liabilities incurred by it and
payable to it by HVF II pursuant to such Specified Cost Section.

 

(b)           In determining any amounts payable to it by HVF II pursuant to any
Specified Cost Section, each Affected Person shall treat HVF II the same as or
better than all similarly situated Persons (as determined by such Affected
Person in its reasonable discretion) and such Affected Person may use any method
of averaging and attribution that it (in its reasonable discretion) shall deem
applicable so long as it applies such method to other similar transactions, such
that HVF II is treated the same as, or better than, all such other similarly
situated Persons with respect to such other similar transactions.

 

Section 3.11.         Timing Threshold for Specified Cost Sections. 
Notwithstanding anything in this Series 2014-A Supplement to the contrary, HVF
II shall not be under any obligation to compensate any Affected Person pursuant
to any Specified Cost Section in respect of any amount otherwise owing pursuant
to any Specified Cost Section that arose during any period prior to the date
that is 180 days prior to such Affected Person’s obtaining knowledge thereof,
except that the foregoing limitation shall not apply to any increased costs
arising out of the retroactive application of any Change in Law within such
180-day period.  If, after the payment of any amounts by HVF II pursuant to any
Specified Cost Section, any applicable law, rule or regulation in respect of
which a payment was made is thereafter determined to be invalid or inapplicable
to such Affected Person, then such Affected Person, within sixty (60) days after
such determination, shall repay any amounts paid to it by HVF II hereunder in
respect of such Change in Law.

 

ARTICLE IV

 

SERIES-SPECIFIC COLLATERAL

 

Section 4.1.           Granting Clause.  In order to secure and provide for the
repayment and payment of the Note Obligations with respect to the Series 2014-A
Notes,

 

23

--------------------------------------------------------------------------------


 

HVF II hereby affirms the security interests granted in the Initial
Series 2014-A Supplement and grants a security interest in and assigns, pledges,
grants, transfers and sets over to the Trustee, for the benefit of the
Series 2014-A Noteholders, all of HVF II’s right, title and interest in and to
the following (whether now or hereafter existing or acquired):

 

(a)           each Series 2014-A Account, including any security entitlement
with respect to Financial Assets credited thereto;

 

(b)           all funds, Financial Assets or other assets on deposit in each
Series 2014-A Account from time to time;

 

(c)           all certificates and instruments, if any, representing or
evidencing any or all of each Series 2014-A Account, the funds on deposit
therein or any security entitlement with respect to Financial Assets credited
thereto from time to time;

 

(d)           all investments made at any time and from time to time with monies
in each Series 2014-A Account, whether constituting securities, instruments,
general intangibles, investment property, Financial Assets or other property;

 

(e)           all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for each Series 2014-A Account, the funds on deposit therein from time
to time or the investments made with such funds;

 

(f)            all Proceeds of any and all of the foregoing clauses (a) through
(e), including cash (with respect to each Series 2014-A Account, the items in
the foregoing clauses (a) through (e) and this clause (f) with respect to such
Series 2014-A Account are referred to, collectively, as the “Series 2014-A
Account Collateral”).

 

(g)           each Series 2014-A Demand Note;

 

(h)           all certificates and instruments, if any, representing or
evidencing each Series 2014-A Demand Note;

 

(i)            each Series 2014-A Interest Rate Cap; and

 

(j)            all Proceeds of any and all of the foregoing.

 

Section 4.2.           Series 2014-A Accounts.  With respect to the
Series 2014-A Notes only, the following shall apply:

 

(a)           Establishment of Series 2014-A Accounts.

 

(i)            HVF II has established and maintained, and shall continue to
maintain, in the name of, and under the control of, the Trustee for the benefit
of the Series 2014-A Noteholders three securities accounts: the Series 2014-A
Principal Collection Account (such account, the “Series 2014-A Principal

 

24

--------------------------------------------------------------------------------


 

Collection Account”), the Series 2014-A Interest Collection Account (such
account, the “Series 2014-A Interest Collection Account”) and the Series 2014-A
Reserve Account (such account, the “Series 2014-A Reserve Account”).

 

(ii)           On or prior to the date of any drawing under a Series 2014-A
Letter of Credit pursuant to Section 5.5 or Section 5.7, HVF II shall establish
and maintain in the name of, and under the control of, the Trustee for the
benefit of the Series 2014-A Noteholders the Series 2014-A L/C Cash Collateral
Account (the “Series 2014-A L/C Cash Collateral Account”).

 

(iii)          The Trustee has established and maintained, and shall continue to
maintain, in the name of, and under the control of, the Trustee for the benefit
of the Series 2014-A Noteholders the Series 2014-A Distribution Account (the
“Series 2014-A Distribution Account”, and together with the Series 2014-A
Principal Collection Account, the Series 2014-A Interest Collection Account, the
Series 2014-A Reserve Account and the Series 2014-A L/C Cash Collateral Account,
the “Series 2014-A Accounts”).

 

(b)           Series 2014-A Account Criteria.

 

(i)            Each Series 2014-A Account shall bear a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 2014-A Noteholders.

 

(ii)           Each Series 2014-A Account shall be an Eligible Account.  If any
Series 2014-A Account is at any time no longer an Eligible Account, HVF II
shall, within ten (10) Business Days of an Authorized Officer of HVF II
obtaining actual knowledge that such Series 2014-A Account is no longer an
Eligible Account, establish a new Series 2014-A Account for such non-qualifying
Series 2014-A Account that is an Eligible Account, and if a new Series 2014-A
Account is so established, HVF II shall instruct the Trustee in writing to
transfer all cash and investments from such non-qualifying Series 2014-A Account
into such new Series 2014-A Account.  Initially, each of the Series 2014-A
Accounts will be established with The Bank of New York Mellon.

 

(c)           Administration of the Series 2014-A Accounts.

 

(i)            HVF II may instruct (by standing instructions or otherwise) any
institution maintaining any Series 2014-A Accounts to invest funds on deposit in
such Series 2014-A Account from time to time in Permitted Investments in the
name of the Trustee or the Securities Intermediary and Permitted Investments
shall be credited to the applicable Series 2014-A Account; provided, however,
that:

 

A.            any such investment in the Series 2014-A Reserve Account or the
Series 2014-A Distribution Account shall mature not later than the first Payment
Date following the date on which such investment was made; and

 

25

--------------------------------------------------------------------------------


 

B.            any such investment in the Series 2014-A Principal Collection
Account, the Series 2014-A Interest Collection Account or the Series 2014-A L/C
Cash Collateral Account shall mature not later than the Business Day prior to
the first Payment Date following the date on which such investment was made,
unless in any such case any such Permitted Investment is held with the Trustee,
then such investment may mature on such Payment Date so long as such funds shall
be available for withdrawal on such Payment Date.

 

(ii)           HVF II shall not direct the Trustee to dispose of (or permit the
disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the initial purchase price of
such Permitted Investment.

 

(iii)          In the absence of written investment instructions hereunder,
funds on deposit in the Series 2014-A Accounts shall remain uninvested.

 

(d)           Earnings from Series 2014-A Accounts.  With respect to each
Series 2014-A Account, all interest and earnings (net of losses and investment
expenses) paid on funds on deposit in or on any security entitlement with
respect to Financial Assets credited to such Series 2014-A Account shall be
deemed to be on deposit therein and available for distribution unless previously
distributed pursuant to the terms hereof.

 

(e)           Termination of Series 2014-A Accounts.

 

(i)            On or after the date on which the Series 2014-A Notes are fully
paid, the Trustee, acting in accordance with the written instructions of HVF II,
shall withdraw from each Series 2014-A Account (other than the Series 2014-A L/C
Cash Collateral Account) all remaining amounts on deposit therein and pay such
amounts to HVF II.

 

(ii)           Upon the termination of this Series 2014-A Supplement in
accordance with its terms, the Trustee, acting in accordance with the written
instructions of HVF II, after the prior payment of all amounts due and owing to
the Series 2014-A Noteholders and payable from the Series 2014-A L/C Cash
Collateral Account as provided herein, shall withdraw from the Series 2014-A L/C
Cash Collateral Account all amounts on deposit therein and shall pay such
amounts:

 

first, pro rata to the Series 2014-A Letter of Credit Providers, to the extent
that there are unreimbursed Series 2014-A Disbursements due and owing to such
Series 2014-A Letter of Credit Providers, for application in accordance with the
provisions of the respective Series 2014-A Letters of Credit, and

 

second, to HVF II any remaining amounts.

 

26

--------------------------------------------------------------------------------


 

Section 4.3.           Trustee as Securities Intermediary.

 

(a)           With respect to each Series 2014-A Account, the Trustee or other
Person maintaining such Series 2014-A Account shall be the “securities
intermediary” (as defined in Section 8-102(a)(14) of the New York UCC and a
“bank” (as defined in Section 9-102(a)(8) of the New York UCC), in such
capacities, the “Securities Intermediary”) with respect to such Series 2014-A
Account.  If the Securities Intermediary in respect of any Series 2014-A Account
is not the Trustee, HVF II shall obtain the express agreement of such Person to
the obligations of the Securities Intermediary set forth in this Section 4.3.

 

(b)           The Securities Intermediary agrees that:

 

(i)            The Series 2014-A Accounts are accounts to which Financial Assets
will be credited;

 

(ii)           All securities or other property underlying any Financial Assets
credited to any Series 2014-A Account shall be registered in the name of the
Securities Intermediary, indorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any Financial Asset credited to any
Series 2014-A Account be registered in the name of HVF II, payable to the order
of HVF II or specially endorsed to HVF II;

 

(iii)          All property delivered to the Securities Intermediary pursuant to
this Series 2014-A Supplement and all Permitted Investments thereof will be
promptly credited to the appropriate Series 2014-A Account;

 

(iv)          Each item of property (whether investment property, security,
instrument or cash) credited to a Series 2014-A Account shall be treated as a
Financial Asset;

 

(v)           If at any time the Securities Intermediary shall receive any order
or instructions from the Trustee directing transfer or redemption of any
Financial Asset relating to the Series 2014-A Accounts or any instruction with
respect to the disposition of funds therein, the Securities Intermediary shall
comply with such entitlement order or instruction without further consent by HVF
II or the Group I Administrator;

 

(vi)          The Series 2014-A Accounts shall be governed by the laws of the
State of New York, regardless of any provision of any other agreement.  For
purposes of the New York UCC, New York shall be deemed to be the Securities
Intermediary’s jurisdiction (within the meaning of Section 9-304 and
Section 8-110 of the New York UCC) and the Series 2014-A Accounts (as well as
the Securities Entitlements related thereto) shall be governed by the laws of
the State of New York;

 

27

--------------------------------------------------------------------------------


 

(vii)         The Securities Intermediary has not entered into, and until
termination of this Series 2014-A Supplement, will not enter into, any agreement
with any other Person relating to the Series 2014-A Accounts and/or any
Financial Assets credited thereto pursuant to which it has agreed to comply with
Entitlement Orders or instructions (within the meaning of Section 9-104 of the
New York UCC) of such other Person and the Securities Intermediary has not
entered into, and until the termination of this Series 2014-A Supplement will
not enter into, any agreement with HVF II purporting to limit or condition the
obligation of the Securities Intermediary to comply with Entitlement Orders or
instructions (within the meaning of Section 9-104 of the New York UCC) as set
forth in Section 4.3(b)(v); and

 

(viii)        Except for the claims and interest of the Trustee and HVF II in
the Series 2014-A Accounts, the Securities Intermediary knows of no claim to, or
interest in, the Series 2014-A Accounts or in any Financial Asset credited
thereto.  If the Securities Intermediary has actual knowledge of the assertion
by any other person of any lien, encumbrance, or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against any Series 2014-A Account or in any Financial Asset carried
therein, the Securities Intermediary will promptly notify the Trustee, the Group
I Administrator and HVF II thereof.

 

(c)           The Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Series 2014-A Accounts and in all
Proceeds thereof, and shall be the only person authorized to originate
Entitlement Orders in respect of the Series 2014-A Accounts.

 

(d)           Notwithstanding anything in Section 4.1, Section 4.2 or this
Section 4.3 to the contrary, the parties hereto agree that as permitted by
Section 8-504(c)(1) of the New York UCC, with respect to any Series 2014-A
Account, the Securities Intermediary may satisfy the duty in Section 8-504(a) of
the New York UCC with respect to any cash credited to such Series 2014-A Account
by crediting such Series 2014-A Account a general unsecured claim against the
Securities Intermediary, as a bank, payable on demand, for the amount of such
cash.

 

(e)           Notwithstanding anything in Section 4.1, Section 4.2 or this
Section 4.3 to the contrary, with respect to any Series 2014-A Account and any
credit balances not constituting Financial Assets credited thereto, the
Securities Intermediary shall be acting as a bank (as defined in
Section 9-102(a)(8) of the New York UCC) if such Series 2014-A Account is deemed
not to constitute a securities account.

 

Section 4.4.           Series 2014-A Interest Rate Caps.

 

(a)           Requirement to Obtain Series 2014-A Interest Rate Caps.  On or
prior to the date hereof, HVF II shall acquire one or more Series 2014-A
Interest Rate Caps from Eligible Interest Rate Cap Providers with an aggregate
notional amount at least equal to the Series 2014-A Maximum Principal Amount as
of such date.  HVF II

 

28

--------------------------------------------------------------------------------


 

shall acquire each Series 2014-A Interest Rate Cap from an Eligible Interest
Rate Cap Provider that satisfies the Initial Counterparty Required Ratings as of
the date HVF II acquires such Series 2014-A Interest Rate Cap.  The
Series 2014-A Interest Rate Caps shall provide, in the aggregate, that the
aggregate notional amount of all Series 2014-A Interest Rate Caps shall amortize
such that the aggregate notional amount of all Series 2014-A Interest Rate Caps,
as of any date of determination, shall be equal to or greater than the product
of (a) the Series 2014-A Maximum Principal Amount as of the earlier of such date
and the Expected Final Payment Date and (b) the percentage set forth on Schedule
III corresponding to such date, and HVF II shall maintain, and, if necessary,
amend existing Series 2014-A Interest Rate Caps (including in connection with an
Investor Group Maximum Principal Increase) or acquire one or more additional
Series 2014-A Interest Rate Caps, such that the Series 2014-A Interest Rate
Caps, in the aggregate, shall provide that the notional amount of all
Series 2014-A Interest Rate Caps shall amortize such that the aggregate notional
amount of all Series 2014-A Interest Rate Caps, as of any date of determination,
shall be equal to or greater than the product of (a) the Series 2014-A Maximum
Principal Amount as of the earlier of such date and the Expected Final Payment
Date and (b) the percentage set forth on Schedule III corresponding to such
date.  The strike rate of each Series 2014-A Interest Rate Cap shall not be
greater than 2%.

 

(b)           Failure to Remain an Eligible Interest Rate Cap Provider.  Each
Series 2014-A Interest Rate Cap shall provide that, if at any time the Interest
Rate Cap Provider (or if the present and future obligations of such Interest
Rate Cap Provider are guaranteed pursuant to a guarantee (in form and in
substance satisfactory to the Rating Agencies and satisfying the other
requirements set forth in such Series 2014-A Interest Rate Cap), the related
guarantor) with respect thereto is not an Eligible Interest Rate Cap Provider,
then such Interest Rate Cap Provider will be required, at such Interest Rate Cap
Provider’s expense, to obtain a replacement interest rate cap on the same terms
as such Series 2014-A Interest Rate Cap (or with such modifications as are
acceptable to the Rating Agencies) from an Eligible Interest Rate Cap Provider
within the time period specified in the related Series 2014-A Interest Rate Cap
and, simultaneously with such replacement, HVF II shall terminate the
Series 2014-A Interest Rate Cap being replaced or such Interest Rate Cap
Provider shall obtain a guarantee (in form and in substance satisfactory to the
Rating Agencies) from a replacement guarantor that satisfies the DBRS Trigger
Required Ratings with respect to the present and future obligations of such
Interest Rate Cap Provider under such Series 2014-A Interest Rate Cap; provided
that, no termination of the Series 2014-A Interest Rate Cap shall occur until
HVF II has entered into a replacement Series 2014-A Interest Rate Cap or
obtained a guarantee pursuant to this Section 4.4(b).

 

(c)           Collateral Posting for Ineligible Interest Rate Cap Providers. 
Each Series 2014-A Interest Rate Cap shall provide that, if the Interest Rate
Cap Provider with respect thereto is required to obtain a replacement as
described in Section 4.4(b) and such replacement is not obtained within the
period specified in the Series 2014-A Interest Rate Cap, then such Interest Rate
Cap Provider must, until such replacement is obtained or such Interest Rate Cap
Provider again becomes an Eligible Interest Rate Cap Provider, post and maintain
collateral in order to meet its obligations under such Series 2014-A

 

29

--------------------------------------------------------------------------------


 

Interest Rate Cap in an amount determined pursuant to the credit support annex
entered into in connection with such Series 2014-A Interest Rate Cap (a “Credit
Support Annex”).

 

(d)           Interest Rate Cap Provider Replacement.  Each Series 2014-A
Interest Rate Cap shall provide that, if HVF II is unable to cause such Interest
Rate Cap Provider to take any of the required actions described in Sections
4.4(b) and (c) after making commercially reasonable efforts, then HVF II will
obtain a replacement Series 2014-A Interest Rate Cap at the expense of the
replaced Interest Rate Cap Provider or, if the replaced Interest Rate Cap
Provider fails to make such payment, at the expense of HVF II (in which event,
such expense shall be considered an Series 2014-A Carrying Charges and shall be
paid from Group I Interest Collections available pursuant to Section 5.3 or, at
the option of HVF II, from any other source available to it).

 

(e)           Treatment of Collateral Posted.  Each Series 2014-A Noteholder by
its acceptance of a Series 2014-A Note hereby acknowledges and agrees, and
directs the Trustee to acknowledge and agree, and the Trustee, at such
direction, hereby acknowledges and agrees, that any collateral posted by an
Interest Rate Cap Provider pursuant to clause (b) or (c) above (A) is collateral
solely for the obligations of such Interest Rate Cap Provider under its
Series 2014-A Interest Rate Cap, (B) does not constitute collateral for the
Series 2014-A Notes (provided that in order to secure and provide for the
payment of the Note Obligations with respect to the Series 2014-A Notes, HVF II
has pledged each Series 2014-A Interest Rate Cap and its security interest in
any collateral posted in connection therewith as collateral for the
Series 2014-A Notes), (C) will in no event be available to satisfy any
obligations of HVF II hereunder or otherwise unless and until such Interest Rate
Cap Provider defaults in its obligations under its Series 2014-A Interest Rate
Cap and such collateral is applied in accordance with the terms of such
Series 2014-A Interest Rate Cap to satisfy such defaulted obligations of such
Interest Rate Cap Provider, and (D) shall be held by the Trustee in a segregated
account in accordance with the terms of the applicable Credit Support Annex.

 

(f)            Proceeds from Series 2014-A Interest Rate Caps.  HVF II shall
require all proceeds of each Series 2014-A Interest Rate Cap (including amounts
received in respect of the obligations of the related Interest Rate Cap Provider
from a guarantor or from the application of collateral posted by such Interest
Rate Cap Provider) to be paid to the Series 2014-A Interest Collection Account,
and the Group I Administrator hereby directs the Trustee to deposit, and the
Trustee shall so deposit, any proceeds it receives under each Series 2014-A
Interest Rate Cap into the Series 2014-A Interest Collection Account.

 

Section 4.5.           Demand Notes.

 

(a)           Trustee Authorized to Make Demands.  The Trustee, for the benefit
of the Series 2014-A Noteholders, shall be the only Person authorized to make a
demand for payment on any Series 2014-A Demand Note.

 

(b)           Modification of Demand Note.  Other than pursuant to a payment
made upon a demand thereon by the Trustee pursuant to Section 5.5(c), HVF II
shall not

 

30

--------------------------------------------------------------------------------


 

reduce the amount of any Series 2014-A Demand Note or forgive amounts payable
thereunder so that the aggregate undrawn principal amount of the Series 2014-A
Demand Notes after such forgiveness or reduction is less than the greater of
(i) the Series 2014-A Letter of Credit Liquidity Amount as of the date of such
reduction or forgiveness and (ii) an amount equal to 0.50% of the Series 2014-A
Principal Amount as of the date of such reduction or forgiveness.  Other than in
connection with a reduction or forgiveness in accordance with the first sentence
of this Section 4.5(b) or an increase in the stated amount of any Series 2014-A
Demand Note, HVF II shall not agree to any amendment of any Series 2014-A Demand
Note without first obtaining the prior written consent of the Series 2014-A
Required Noteholders.

 

Section 4.6.           Subordination.  The Series-Specific 2014-A Collateral has
been pledged to the Trustee to secure the Series 2014-A Notes.  For all purposes
hereunder and for the avoidance of doubt, the Series-Specific 2014-A Collateral
and each Series 2014-A Letter of Credit will be held by the Trustee solely for
the benefit of the Holders of the Series 2014-A Notes, and no Noteholder of any
Series of Notes other than the Series 2014-A Notes will have any right, title or
interest in, to or under the Series-Specific 2014-A Collateral or any
Series 2014-A Letter of Credit.  For the avoidance of doubt, if it is determined
that the Series 2014-A Noteholders have any right, title or interest in, to or
under the Group I Series-Specific Collateral with respect to any Series of Group
I Notes other than Series 2014-A Notes, then the Series 2014-A Noteholders agree
that their right, title and interest in, to or under such Group I
Series-Specific Collateral shall be subordinate in all respects to the claims or
rights of the Noteholders with respect to such other Series of Group I Notes,
and in such case, this Series 2014-A Supplement shall constitute a subordination
agreement for purposes of Section 510(a) of the Bankruptcy Code.

 

Section 4.7.           Duty of the Trustee.  Except for actions expressly
authorized by the Group I Indenture or this Series 2014-A Supplement, the
Trustee shall take no action reasonably likely to impair the security interests
created hereunder in any of the Series-Specific 2014-A Collateral now existing
or hereafter created or to impair the value of any of the Series-Specific 2014-A
Collateral now existing or hereafter created.

 

Section 4.8.           Representations of the Trustee.  The Trustee represents
and warrants to HVF II that the Trustee satisfies the requirements for a trustee
set forth in paragraph (a)(4)(i) of Rule 3a-7 under the Investment Company Act.

 

ARTICLE V

 

PRIORITY OF PAYMENTS

 

Section 5.1.           Group I Collections Allocation.  Subject to the Past Due
Rental Payments Priorities, on each Series 2014-A Deposit Date, HVF II shall
direct the Trustee in writing to apply, and the Trustee shall apply, all amounts
deposited into the Group I Collection Account on such date as follows:

 

31

--------------------------------------------------------------------------------


 

(a)           first, withdraw the Series 2014-A Daily Principal Allocation, if
any, for such date from the Group I Collection Account and deposit such amount
into the Series 2014-A Principal Collection Account; and

 

(b)           second, withdraw the Series 2014-A Daily Interest Allocation, if
any, for such date from the Group I Collection Account and deposit such amount
in the Series 2014-A Interest Collection Account.

 

Section 5.2.           Application of Funds in the Series 2014-A Principal
Collection Account.  Subject to the Past Due Rental Payments Priorities, (i) on
any Business Day, HVF II may direct the Trustee in writing to apply, and (ii) on
each Payment Date and each date identified by HVF II for a Decrease pursuant to
Section 2.3, HVF II shall direct the Trustee in writing to apply, and in each
case the Trustee shall apply, all amounts then on deposit in the Series 2014-A
Principal Collection Account on such date (after giving effect to all deposits
thereto pursuant to Sections 5.4 and 5.5) as follows (and in each case only to
the extent of funds available in the Series 2014-A Principal Collection Account
on such date):

 

(a)           first, if such date is a Payment Date, then for deposit into the
Series 2014-A Interest Collection Account an amount equal to the Senior Interest
Waterfall Shortfall Amount, if any, with respect to such Payment Date;

 

(b)           second, on any such date during the Series 2014-A Revolving
Period, for deposit into the Series 2014-A Reserve Account an amount equal to
the Series 2014-A Reserve Account Deficiency Amount, if any, for such date
(calculated after giving effect to any withdrawals from the Series 2014-A
Reserve Account pursuant to Section 5.4 and deposits to the Series 2014-A
Reserve Account on such date pursuant to Section 5.3);

 

(c)           third, for deposit into the Series 2014-A Distribution Account to
make a Mandatory Decrease, if applicable on such day, in accordance with
Section 2.3(b), for payment of the related Mandatory Decrease Amount on such
date to the Series 2014-A Noteholders of each Investor Group, on a pro rata
basis (based on the Investor Group Principal Amount as of such date for each
such Investor Group) as payment of principal of the Series 2014-A Notes until
the Series 2014-A Noteholders have been paid such amount in full;

 

(d)           fourth, on any such date during the Series 2014-A Rapid
Amortization Period, for deposit into the Series 2014-A Distribution Account,
for payment on such date to the Series 2014-A Noteholders of each Investor
Group, on a pro rata basis (based on the Investor Group Principal Amount as of
such date for each such Investor Group) as payment of principal of the
Series 2014-A Notes until the Series 2014-A Noteholders have been paid the
Series 2014-A Principal Amount in full;

 

(e)           fifth, if such date is a Payment Date, for deposit into the
Series 2014-A Distribution Account to pay the Series 2014-A Noteholders on a pro
rata basis (based on the amount owed to each such Series 2014-A Noteholder), any
remaining

 

32

--------------------------------------------------------------------------------


 

amounts owing on such Payment Date to such Series 2014-A Noteholders as
Series 2014-A Carrying Charges (after giving effect to the payments in Sections
5.3(a) through 5.3(k) below);

 

(f)            sixth, if such date is a Payment Date, for deposit into the
Series 2014-A Distribution Account to pay the Series 2014-A Noteholders on a pro
rata basis (based on the amount owed to each such Series 2014-A Noteholder), the
Series 2014-A Monthly Default Interest Amounts, if any, owing to each such
Series 2014-A Noteholder on such Payment Date (after giving effect to the
payments in Sections 5.3(a) through 5.3(l) below);

 

(g)           seventh, at the option of HVF II, for deposit into the
Series 2014-A Distribution Account to make a Voluntary Decrease, if applicable
on such day, for payment of the related Voluntary Decrease Amount on such date
(x) first, in the event that HVF II has elected to prepay any Terminated
Purchaser’s Investor Group, to such Terminated Purchaser up to such Terminated
Purchaser’s Investor Group Principal Amount as of such date and (y) second, any
remaining portion of such Voluntary Decrease Amount, to the Series 2014-A
Noteholders of each Investor Group on a pro rata basis (based on the Investor
Group Principal Amount as of such date for each such Investor Group), in each
case as a payment of principal of the Series 2014-A Notes until the applicable
Series 2014-A Noteholders have been paid the applicable amount in full;

 

(h)           eighth, (x) first, used to pay the principal amount of other
Series of Group I Notes that are then required to be paid and (y) second, at the
option of HVF II, to pay the principal amount of other Series of Group I Notes
that may be paid under the Group I Indenture, in each case to the extent that no
Potential Amortization Event with respect to the Series 2014-A Notes exists as
of such date or would occur as a result of such application; and

 

(i)            ninth, the balance, if any, shall be released to or at the
direction of HVF II, including for re-deposit to the Series 2014-A Principal
Collection Account, or, if ineligible for release to HVF II, shall remain on
deposit in the Series 2014-A Principal Collection Account;

 

provided that, (i) the application of such funds pursuant to Sections 5.2(a),
(e), (f), (h) and (i) may not be made if a Principal Deficit Amount would exist
as a result of such application and (ii) the application of such funds pursuant
to Sections 5.2(a), (b), (e), (f) and (i) above may be made only to the extent
that no Potential Amortization Event pursuant to Section 7.1(u) with respect to
the Series 2014-A Notes exists as of such date or would occur as a result of
such application.

 

Section 5.3.           Application of Funds in the Series 2014-A Interest
Collection Account.  Subject to the Past Due Rental Payments Priorities, on each
Payment Date, HVF II shall direct the Trustee in writing to apply, and the
Trustee shall apply, all amounts then on deposit in the Series 2014-A Interest
Collection Account (after giving effect to all deposits thereto pursuant to
Sections 5.2, 5.4 and 5.5) on such day as follows

 

33

--------------------------------------------------------------------------------


 

(and in each case only to the extent of funds available in the Series 2014-A
Interest Collection Account):

 

(a)           first, to the Series 2014-A Distribution Account to pay to the
Group I Administrator the Series 2014-A Capped Group I Administrator Fee Amount
with respect to such Payment Date;

 

(b)           second, to the Series 2014-A Distribution Account to pay the
Trustee the Series 2014-A Capped Group I Trustee Fee Amount with respect to such
Payment Date;

 

(c)           third, to the Series 2014-A Distribution Account to pay the
Persons to whom the Series 2014-A Capped Group I HVF II Operating Expense Amount
with respect to such Payment Date are owing, on a pro rata basis (based on the
amount owed to each such Person), such Series 2014-A Capped Group I HVF II
Operating Expense Amounts owing to such Persons on such Payment Date;

 

(d)           fourth, to the Series 2014-A Distribution Account to pay the
Series 2014-A Noteholders on a pro rata basis (based on the amount owed to each
such Series 2014-A Noteholder), the Series 2014-A Monthly Interest Amount with
respect to such Payment Date;

 

(e)           fifth, to the Series 2014-A Distribution Account to pay the
Administrative Agent the Administrative Agent Fee with respect to such Payment
Date;

 

(f)            sixth, on any such Payment Date during the Series 2014-A
Revolving Period, other than on any such Payment Date on which a withdrawal has
been made pursuant to Section 5.4(a), for deposit to the Series 2014-A Reserve
Account in an amount equal to the Series 2014-A Reserve Account Deficiency
Amount, if any, for such date (calculated after giving effect to any withdrawals
from the Series 2014-A Reserve Account pursuant to Section 5.4);

 

(g)           seventh, to the Series 2014-A Distribution Account to pay to the
Group I Administrator the Series 2014-A Excess Group I Administrator Fee Amount
with respect to such Payment Date;

 

(h)           eighth, to the Series 2014-A Distribution Account to pay to the
Trustee the Series 2014-A Excess Group I Trustee Fee Amount with respect to such
Payment Date;

 

(i)            ninth, to the Series 2014-A Distribution Account to pay the
Persons to whom the Series 2014-A Excess Group I HVF II Operating Expense Amount
with respect to such Payment Date are owing, on a pro rata basis (based on the
amount owed to each such Person), such Series 2014-A Excess Group I HVF II
Operating Expense Amounts owing to such Persons on such Payment Date;

 

34

--------------------------------------------------------------------------------


 

(j)            tenth, on any such Payment Date during the Series 2014-A Rapid
Amortization Period, for deposit into the Series 2014-A Principal Collection
Account any remaining amount;

 

(k)           eleventh, to the Series 2014-A Distribution Account to pay the
Series 2014-A Noteholders on a pro rata basis (based on the amount owed to each
such Series 2014-A Noteholder), any remaining amounts owing on such Payment Date
to such Series 2014-A Noteholders as Series 2014-A Carrying Charges (after
giving effect to the payments in Sections 5.3(a) through 5.3(j) above);

 

(l)            twelfth, to the Series 2014-A Distribution Account to pay the
Series 2014-A Noteholders on a pro rata basis (based on the amount owed to each
such Series 2014-A Noteholder), the Series 2014-A Monthly Default Interest
Amounts, if any, owing to each such Series 2014-A Noteholder on such Payment
Date (after giving effect to the payments in Sections 5.3(a) through
5.3(k) above); and

 

(m)          thirteenth, for deposit into the Series 2014-A Principal Collection
Account any remaining amount.

 

Section 5.4.           Series 2014-A Reserve Account Withdrawals.  On each
Payment Date, HVF II shall direct the Trustee in writing, prior to 12:00 noon
(New York City time) on such Payment Date, to apply, and the Trustee shall apply
on such date, all amounts then on deposit (without giving effect to any deposits
thereto pursuant to Sections 5.2 and 5.3) in the Series 2014-A Reserve Account
as follows (and in each case only to the extent of funds available in the
Series 2014-A Reserve Account):

 

(a)           first, to the Series 2014-A Interest Collection Account an amount
equal to the excess, if any, of the Series 2014-A Payment Date Interest Amount
for such Payment Date over the Series 2014-A Payment Date Available Interest
Amount for such Payment Date (with respect to such Payment Date, the excess, if
any, of such excess over the Series 2014-A Available Reserve Account Amount on
such Payment Date, the “Series 2014-A Reserve Account Interest Withdrawal
Shortfall”);

 

(b)           second, if the Principal Deficit Amount is greater than zero on
such Payment Date, then to the Series 2014-A Principal Collection Account an
amount equal to such Principal Deficit Amount (with respect to such Payment
Date, the excess, if any, of such Principal Deficit Amount over the
Series 2014-A Available Reserve Account Amount, in each case, on such Payment
Date (after giving effect to the withdrawal therefrom pursuant to
Section 5.4(a) above on such Payment Date), the “Series 2014-A Reserve Account
Principal Withdrawal Shortfall”); and

 

(c)           third, if on the Legal Final Payment Date the amount to be
distributed, if any, from the Series 2014-A Distribution Account in accordance
with Section 5.2 (prior to giving effect to any withdrawals from the
Series 2014-A Reserve Account pursuant to this clause) on such Legal Final
Payment Date is insufficient to pay the Series 2014-A Principal Amount in full
on such Legal Final Payment Date, then to the Series 2014-A Principal Collection
Account, an amount equal to such insufficiency

 

35

--------------------------------------------------------------------------------


 

(with respect to the Legal Final Payment Date, the excess, if any, of such
insufficiency over the Series 2014-A Available Reserve Account Amount, in each
case, on such Payment Date (after giving effect to each withdrawal therefrom
pursuant to Sections 5.4(a) and (b) above on such Legal Final Payment Date), the
“Series 2014-A Reserve Account Legal Final Withdrawal Shortfall”);

 

provided that, if no amounts are required to be applied pursuant to this
Section 5.4 on such date, then HVF II shall have no obligation to provide the
Trustee such written direction on such date.

 

Section 5.5.           Series 2014-A Letters of Credit and Series 2014-A Demand
Notes.

 

(a)           Interest Deficit and Lease Interest Payment Deficit Events — Draws
on Series 2014-A Letters of Credit.  If HVF II determines on any Payment Date
that there exists a Series 2014-A Reserve Account Interest Withdrawal Shortfall
with respect to such Payment Date, then HVF II shall instruct the Trustee in
writing to draw on the Series 2014-A Letters of Credit, if any, and, upon
receipt of such notice by the Trustee on or prior to 10:30 a.m. (New York City
time) on such Payment Date, the Trustee, by 12:00 p.m. (New York City time) on
such Payment Date, shall draw an amount, as set forth in such notice, equal to
the least of (i) such Series 2014-A Reserve Account Interest Withdrawal
Shortfall, (ii) the Series 2014-A Letter of Credit Liquidity Amount as of such
Payment Date and (iii) the Series 2014-A Lease Interest Payment Deficit for such
Payment Date, by presenting to each Series 2014-A Letter of Credit Provider a
draft accompanied by a Series 2014-A Certificate of Credit Demand on the
Series 2014-A Letters of Credit; provided that, if the Series 2014-A L/C Cash
Collateral Account has been established and funded, then the Trustee shall
withdraw from the Series 2014-A L/C Cash Collateral Account and deposit into the
Series 2014-A Interest Collection Account an amount equal to the lesser of
(1) the Series 2014-A L/C Cash Collateral Percentage on such Payment Date of the
least of the amounts described in clauses (i), (ii) and (iii) above and (2) the
Series 2014-A Available L/C Cash Collateral Account Amount on such Payment Date
and draw an amount equal to the remainder of such amount on the Series 2014-A
Letters of Credit.  The Trustee shall deposit, or cause the deposit of, the
proceeds of any such draw on the Series 2014-A Letters of Credit and the
proceeds of any such withdrawal from the Series 2014-A L/C Cash Collateral
Account into the Series 2014-A Interest Collection Account on such Payment Date.

 

(b)           Principal Deficit and Lease Principal Payment Deficit Events —
Initial Draws on Series 2014-A Letters of Credit.  If HVF II determines on any
Payment Date that there exists a Series 2014-A Lease Principal Payment Deficit
that exceeds the amount, if any, withdrawn from the Series 2014-A Reserve
Account pursuant to Section 5.4(b), then HVF II shall instruct the Trustee in
writing to draw on the Series 2014-A Letters of Credit, if any, in an amount
equal to the least of:

 

(i)            such excess;

 

36

--------------------------------------------------------------------------------


 

(ii)           the Series 2014-A Letter of Credit Liquidity Amount (after giving
effect to any drawings on the Series 2014-A Letters of Credit on such Payment
Date pursuant to Section 5.5(a)); and

 

(iii)          (x) on any such Payment Date other than the Legal Final Payment
Date occurring during the period commencing on and including the date of the
filing by any Group I Lessee of a petition for relief under Chapter 11 of the
Bankruptcy Code to but excluding the date on which such Group I Lessee shall
have resumed making all payments of Monthly Variable Rent required to be made
under each Group I Lease to which such Group I Lessee is a party, the excess, if
any, of the Principal Deficit Amount over the amount, if any, withdrawn from the
Series 2014-A Reserve Account pursuant to Section 5.4(b) and (y) on the Legal
Final Payment Date, the excess, if any, of the Series 2014-A Principal Amount
over the amount to be deposited into the Series 2014-A Distribution Account
(together with any amounts to be deposited therein pursuant to the terms of this
Series 2014-A Supplement (other than this Section 5.5(b) and Section 5.5(c))) on
the Legal Final Payment Date for payment of principal of the Series 2014-A
Notes.

 

Upon receipt of a notice by the Trustee from HVF II in respect of a Series
2014-A Lease Principal Payment Deficit on or prior to 10:30 a.m. (New York City
time) on a Payment Date, the Trustee shall, by 12:00 p.m. (New York City time)
on such Payment Date draw an amount as set forth in such notice equal to the
applicable amount set forth above on the Series 2014-A Letters of Credit by
presenting to each Series 2014-A Letter of Credit Provider a draft accompanied
by a Series 2014-A Certificate of Credit Demand; provided however, that if the
Series 2014-A L/C Cash Collateral Account has been established and funded, the
Trustee shall withdraw from the Series 2014-A L/C Cash Collateral an amount
equal to the lesser of (x) the Series 2014-A L/C Cash Collateral Percentage on
such Payment Date of the amount set forth in the notice provided to the Trustee
by HVF II and (y) the Series 2014-A Available L/C Cash Collateral Account Amount
on such Payment Date (after giving effect to any withdrawals therefrom on such
Payment Date pursuant to Section 5.5(a)), and the Trustee shall draw an amount
equal to the remainder of such amount on the Series 2014-A Letters of Credit. 
The Trustee shall deposit, or cause the deposit of, the proceeds of any such
draw on the Series 2014-A Letters of Credit and the proceeds of any such
withdrawal from the Series 2014-A L/C Cash Collateral Account into the Series
2014-A Principal Collection Account on such Payment Date.

 

(c)           Principal Deficit Amount — Draws on Series 2014-A Demand Note.  If
(A) on any Determination Date, HVF II determines that the Principal Deficit
Amount on the next succeeding Payment Date (after giving effect to any draws on
the Series 2014-A Letters of Credit on such Payment Date pursuant to Section
5.5(b)) will be greater than zero or (B) on the Determination Date related to
the Legal Final Payment Date, HVF II determines that the Series 2014-A Principal
Amount exceeds the amount to be deposited into the Series 2014-A Distribution
Account (together with all amounts to be deposited therein pursuant to the terms
of this Series 2014-A Supplement (other than this Section 5.5(c))) on the Legal
Final Payment Date for payment of principal of the

 

37

--------------------------------------------------------------------------------


 

Series 2014-A Notes, then, prior to 10:00 a.m. (New York City time) on the
second Business Day prior to such Payment Date, HVF II shall instruct the
Trustee in writing (and provide the requisite information to the Trustee) to
deliver a demand notice substantially in the form of Exhibit B-2 (each a “Demand
Notice”) on Hertz for payment under the Series 2014-A Demand Note in an amount
equal to the lesser of (i) (x) on any such Determination Date related to a
Payment Date other than the Legal Final Payment Date, the Principal Deficit
Amount less the amount to be deposited into the Series 2014-A Principal
Collection Account in accordance with Sections 5.4(b) and Section 5.5(b) and (y)
on the Determination Date related to the Legal Final Payment Date, the excess,
if any, of the Series 2014-A Principal Amount over the amount to be deposited
into the Series 2014-A Distribution Account (together with any amounts to be
deposited therein pursuant to the terms of this Series 2014-A Supplement (other
than this Section 5.5(c))) on the Legal Final Payment Date for payment of
principal of the Series 2014-A Notes, and (ii) the principal amount of the
Series 2014-A Demand Note.  The Trustee shall, prior to 12:00 noon (New York
City time) on the second Business Day preceding such Payment Date, deliver such
Demand Notice to Hertz; provided however, that if an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereto,
without the lapse of a period of sixty (60) consecutive days) with respect to
Hertz shall have occurred and be continuing, the Trustee shall not be required
to deliver such Demand Notice to Hertz.  The Trustee shall cause the proceeds of
any demand on the Series 2014-A Demand Note to be deposited into the Series
2014-A Principal Collection Account.

 

(d)           Principal Deficit Amount — Draws on Series 2014-A Letters of
Credit. If (i) the Trustee shall have delivered a Demand Notice as provided in
Section 5.5(c) and Hertz shall have failed to pay to the Trustee or deposit into
the Series 2014-A Distribution Account the amount specified in such Demand
Notice in whole or in part by 12:00 noon (New York City time) on the Business
Day following the making of the Demand Notice, (ii) due to the occurrence of an
Event of Bankruptcy (or the occurrence of an event described in clause (a) of
the definition thereof, without the lapse of a period of sixty (60) consecutive
days) with respect to Hertz, the Trustee shall not have delivered such Demand
Notice to Hertz, or (iii) there is a Preference Amount, then the Trustee shall
draw on the Series 2014-A Letters of Credit, if any, by 12:00 p.m. (New York
City time) on such Business Day in an amount equal to the lesser of:

 

(i)            the amount that Hertz failed to pay under the Series 2014-A
Demand Note, or the amount that the Trustee failed to demand for payment
thereunder, or the Preference Amount, as the case may be, and

 

(ii)           the Series 2014-A Letter of Credit Amount on such Business Day,

 

in each case by presenting to each Series 2014-A Letter of Credit Provider a
draft accompanied by a Series 2014-A Certificate of Unpaid Demand Note Demand
or, in the case of a Preference Amount, a Series 2014-A Certificate of
Preference Payment Demand; provided however, that if the Series 2014-A L/C Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2014-A L/C Cash Collateral Account an amount equal to the lesser
of (x) the Series 2014-A L/C Cash Collateral Percentage on such Business Day of
the lesser of the amounts set forth in clauses (i) and (ii) immediately above
and (y) the Series 2014-A Available L/C Cash

 

38

--------------------------------------------------------------------------------


 

Collateral Account Amount on such Business Day (after giving effect to any
withdrawals therefrom on such Payment Date pursuant to Section 5.5(a) and
Section 5.5(b)), and the Trustee shall draw an amount equal to the remainder of
such amount on the Series 2014-A Letters of Credit.  The Trustee shall deposit,
or cause the deposit of, the proceeds of any such draw on the Series 2014-A
Letters of Credit and the proceeds of any such withdrawal from the Series 2014-A
L/C Cash Collateral Account into the Series 2014-A Principal Collection Account
on such date.

 

(e)           Draws on the Series 2014-A Letters of Credit.  If there is more
than one Series 2014-A Letter of Credit on the date of any draw on the Series
2014-A Letters of Credit pursuant to the terms of this Series 2014-A Supplement
(other than pursuant to Section 5.7(b)), then HVF II shall instruct the Trustee,
in writing, to draw on each Series 2014-A Letter of Credit an amount equal to
the Pro Rata Share for such Series 2014-A Letter of Credit of such draw on such
Series 2014-A Letter of Credit.

 

Section 5.6.           Past Due Rental Payments.  On each Series 2014-A Deposit
Date, HVF II will direct the Trustee in writing, prior to 1:00 p.m. (New York
City time) on such date, to, and the Trustee shall, withdraw from the Group I
Collection Account all Group I Collections then on deposit representing Series
2014-A Past Due Rent Payments and deposit such amount into the Series 2014-A
Interest Collection Account, and immediately thereafter, the Trustee shall
withdraw such amount from the Series 2014-A Interest Collection Account and
apply the Series 2014-A Past Due Rent Payment in the following order:

 

(i)            if the occurrence of the related Series 2014-A Lease Payment
Deficit resulted in one or more Series 2014-A L/C Credit Disbursements being
made under any Series 2014-A Letters of Credit, then pay to or at the direction
of Hertz for reimbursement to each Series 2014-A Letter of Credit Provider who
made such a Series 2014-A L/C Credit Disbursement an amount equal to the lesser
of (x) the unreimbursed amount of such Series 2014-A Letter of Credit Provider’s
Series 2014-A L/C Credit Disbursement and (y) such Series 2014-A Letter of
Credit Provider’s pro rata portion, calculated on the basis of the unreimbursed
amount of each such Series 2014-A Letter of Credit Provider’s Series 2014-A L/C
Credit Disbursement, of the amount of the Series 2014-A Past Due Rent Payment;

 

(ii)           if the occurrence of such Series 2014-A Lease Payment Deficit
resulted in a withdrawal being made from the Series 2014-A L/C Cash Collateral
Account, then deposit in the Series 2014-A L/C Cash Collateral Account an amount
equal to the lesser of (x) the amount of the Series 2014-A Past Due Rent Payment
remaining after any payments pursuant to clause (i) above and (y) the amount
withdrawn from the Series 2014-A L/C Cash Collateral Account on account of such
Series 2014-A Lease Payment Deficit;

 

39

--------------------------------------------------------------------------------


 

(iii)          if the occurrence of such Series 2014-A Lease Payment Deficit
resulted in a withdrawal being made from the Series 2014-A Reserve Account
pursuant to Section 5.4(a), then deposit in the Series 2014-A Reserve Account an
amount equal to the lesser of (x) the amount of the Series 2014-A Past Due Rent
Payment remaining after any payments pursuant to clauses (i) and (ii) above and
(y) the Series 2014-A Reserve Account Deficiency Amount, if any, as of such day;
and

 

(iv)          any remainder to be deposited into the Series 2014-A Principal
Collection Account.

 

Section 5.7.           Series 2014-A Letters of Credit and Series 2014-A L/C
Cash Collateral Account.

 

(a)           Series 2014-A Letter of Credit Expiration Date — Deficiencies.  If
as of the date that is sixteen (16) Business Days prior to the then scheduled
Series 2014-A Letter of Credit Expiration Date with respect to any Series 2014-A
Letter of Credit, excluding such Series 2014-A Letter of Credit from each
calculation in clauses (i) through (iii) immediately below but taking into
account any substitute Series 2014-A Letter of Credit that has been obtained
from a Series 2014-A Eligible Letter of Credit Provider and is in full force and
effect on such date:

 

(i)            the Series 2014-A Asset Amount would be less than the Series
2014-A Adjusted Asset Coverage Threshold Amount, in each case as of such date
(after giving effect to all deposits to, and withdrawals from, the Series 2014-A
Reserve Account and the Series 2014-A L/C Cash Collateral Account on such date);

 

(ii)           the Series 2014-A Adjusted Liquid Enhancement Amount would be
less than the Series 2014-A Required Liquid Enhancement Amount, in each case as
of such date (after giving effect to all deposits to, and withdrawals from, the
Series 2014-A Reserve Account and the Series 2014-A L/C Cash Collateral Account
on such date); or

 

(iii)          the Series 2014-A Letter of Credit Liquidity Amount would be less
than the Series 2014-A Demand Note Payment Amount, in each case as of such date
(after giving effect to all deposits to, and withdrawals from, the Series 2014-A
L/C Cash Collateral Account on such date);

 

then HVF II shall notify the Trustee and the Administrative Agent in writing no
later than fifteen (15) Business Days prior to such Series 2014-A Letter of
Credit Expiration Date of:

 

A.            the greatest of:

 

(i)            the excess, if any, of the Series 2014-A Adjusted Asset Coverage
Threshold Amount over the Series 2014-A Asset Amount, in each case as of such
date (after giving effect to all

 

40

--------------------------------------------------------------------------------


 

deposits to, and withdrawals from, the Series 2014-A Reserve Account and the
Series 2014-A L/C Cash Collateral Account on such date);

 

(ii)           the excess, if any, of the Series 2014-A Required Liquid
Enhancement Amount over the Series 2014-A Adjusted Liquid Enhancement Amount, in
each case as of such date (after giving effect to all deposits to, and
withdrawals from, the Series 2014-A Reserve Account and the Series 2014-A L/C
Cash Collateral Account on such date); and

 

(iii)          the excess, if any, of the Series 2014-A Demand Note Payment
Amount over the Series 2014-A Letter of Credit Liquidity Amount, in each case as
of such date (after giving effect to all deposits to, and withdrawals from, the
Series 2014-A L/C Cash Collateral Account on such date);

 

provided that the calculations in each of clause (A)(i) through (A)(iii) above
shall be made on such date, excluding from such calculation of each amount
contained therein such Series 2014-A Letter of Credit but taking into account
each substitute Series 2014-A Letter of Credit that has been obtained from a
Series 2014-A Eligible Letter of Credit Provider and is in full force and effect
on such date, and

 

B.            the amount available to be drawn on such expiring Series 2014-A
Letter of Credit on such date.

 

Upon receipt of such notice by the Trustee on or prior to 10:30 a.m. (New York
City time) on any Business Day, the Trustee shall, by 12:00 p.m. (New York City
time) on such Business Day (or, in the case of any notice given to the Trustee
after 10:30 a.m. (New York City time), by 12:00 p.m. (New York City time) on the
next following Business Day), draw the lesser of the amounts set forth in
clauses (A) and (B) above on such Series 2014-A Letter of Credit by presenting a
draft accompanied by a Series 2014-A Certificate of Termination Demand and shall
cause the Series 2014-A L/C Termination Disbursements to be deposited into the
Series 2014-A L/C Cash Collateral Account.  If the Trustee does not receive
either notice from HVF II described above on or prior to the date that is
fifteen (15) Business Days prior to each Series 2014-A Letter of Credit
Expiration Date, then the Trustee, by 12:00 p.m. (New York City time) on such
Business Day, shall draw the full amount of such Series 2014-A Letter of Credit
by presenting a draft accompanied by a Series 2014-A Certificate of Termination
Demand and shall cause the Series 2014-A L/C Termination Disbursements to be
deposited into the applicable Series 2014-A L/C Cash Collateral Account.

 

(b)           Series 2014-A Letter of Credit Provider Downgrades.  HVF II shall
notify the Trustee and the Administrative Agent in writing within one (1)
Business Day of an Authorized Officer of HVF II obtaining actual knowledge that
(i) the long-term

 

41

--------------------------------------------------------------------------------


 

debt credit rating of any Series 2014-A Letter of Credit Provider rated by DBRS
has fallen below “BBB” as determined by DBRS or (ii) the long-term debt credit
rating of any Series 2014-A Letter of Credit Provider not rated by DBRS is not
at least “Baa2” by Moody’s or “BBB” by S&P (such (i) or (ii) with respect to any
Series 2014-A Letter of Credit Provider, a “Series 2014-A Downgrade Event”).  On
the thirtieth (30th) day after the occurrence of any Series 2014-A Downgrade
Event with respect to any Series 2014-A Letter of Credit Provider, HVF II shall
notify the Trustee and the Administrative Agent in writing on such date of (i)
the greatest of (A) the excess, if any, of the Series 2014-A Adjusted Asset
Coverage Threshold Amount over the Series 2014-A Asset Amount, (B) the excess,
if any, of the Series 2014-A Required Liquid Enhancement Amount over the Series
2014-A Adjusted Liquid Enhancement Amount, and (C) the excess, if any, of the
Series 2014-A Demand Note Payment Amount over the Series 2014-A Letter of Credit
Liquidity Amount, in the case of each of clauses (A) through (C) above, as of
such date and excluding from the calculation of each amount referenced in such
clauses such Series 2014-A Letter of Credit but taking into account each
substitute Series 2014-A Letter of Credit that has been obtained from a Series
2014-A Eligible Letter of Credit Provider and is in full force and effect on
such date, and (ii) the amount available to be drawn on such Series 2014-A
Letter of Credit on such date (the lesser of such (i) and (ii), the “Downgrade
Withdrawal Amount”).  Upon receipt by the Trustee on or prior to 10:30 a.m. (New
York City time) on any Business Day of notice of any Series 2014-A Downgrade
Event with respect to any Series 2014-A Letter of Credit Provider, the Trustee,
by 12:00 p.m. (New York City time) on such Business Day (or, in the case of any
notice given to the Trustee after 10:30 a.m. (New York City time), by 12:00 p.m.
(New York City time) on the next following Business Day), shall draw on the
Series 2014-A Letters of Credit issued by such Series 2014-A Letter of Credit
Provider in an amount (in the aggregate) equal to the Downgrade Withdrawal
Amount specified in such notice by presenting a draft accompanied by a Series
2014-A Certificate of Termination Demand and shall cause the Series 2014-A L/C
Termination Disbursement to be deposited into a Series 2014-A L/C Cash
Collateral Account.

 

(c)           Reductions in Stated Amounts of the Series 2014-A Letters of
Credit.  If the Trustee receives a written notice from the Group I
Administrator, substantially in the form of Exhibit C hereto, requesting a
reduction in the stated amount of any Series 2014-A Letter of Credit, then the
Trustee shall within two (2) Business Days of the receipt of such notice deliver
to the Series 2014-A Letter of Credit Provider who issued such Series 2014-A
Letter of Credit a Series 2014-A Notice of Reduction requesting a reduction in
the stated amount of such Series 2014-A Letter of Credit in the amount requested
in such notice effective on the date set forth in such notice; provided that, on
such effective date, immediately after giving effect to the requested reduction
in the stated amount of such Series 2014-A Letter of Credit, (i) the Series
2014-A Adjusted Liquid Enhancement Amount will equal or exceed the Series 2014-A
Required Liquid Enhancement Amount, (ii) the Series 2014-A Letter of Credit
Liquidity Amount will equal or exceed the Series 2014-A Demand Note Payment
Amount and (iii) no Group I Aggregate Asset Amount Deficiency will exist
immediately after giving effect to such reduction.

 

42

--------------------------------------------------------------------------------


 

(d)           Series 2014-A L/C Cash Collateral Account Surpluses and Series
2014-A Reserve Account Surpluses.

 

(i)            On each Payment Date, HVF II may direct the Trustee to, and the
Trustee, acting in accordance with the written instructions of HVF II (with a
copy to the Administrative Agent), shall, withdraw from the Series 2014-A
Reserve Account an amount equal to the Series 2014-A Reserve Account Surplus, if
any, and pay such Series 2014-A Reserve Account Surplus to HVF II.

 

(ii)           On each Payment Date on which there is a Series 2014-A L/C Cash
Collateral Account Surplus, HVF II may direct the Trustee to, and the Trustee,
acting in accordance with the written instructions of HVF II (with a copy to the
Administrative Agent), shall, subject to the limitations set forth in this
Section 5.7(d), withdraw the amount specified by HVF II from the Series 2014-A
L/C Cash Collateral Account specified by HVF II and apply such amount in
accordance with the terms of this Section 5.7(d).  The amount of any such
withdrawal from the Series 2014-A L/C Cash Collateral Account shall be limited
to the least of (a) the Series 2014-A Available L/C Cash Collateral Account
Amount on such Payment Date, (b) the Series 2014-A L/C Cash Collateral Account
Surplus on such Payment Date and (c) the excess, if any, of the Series 2014-A
Letter of Credit Liquidity Amount on such Payment Date over the Series 2014-A
Demand Note Payment Amount on such Payment Date.  Any amounts withdrawn from the
Series 2014-A L/C Cash Collateral Account pursuant to this Section 5.7(d) shall
be paid:

 

first, to the Series 2014-A Letter of Credit Providers, to the extent that there
are unreimbursed Series 2014-A Disbursements due and owing to such Series 2014-A
Letter of Credit Providers in respect of the Series 2014-A Letters of Credit,
for application in accordance with the provisions of the respective Series
2014-A Letters of Credit, and

 

second, to HVF II any remaining amounts.

 

Section 5.8.           Payment by Wire Transfer.

 

On each Payment Date, pursuant to Section 6 of the Group I Supplement, the
Trustee shall cause the amounts (to the extent received by the Trustee) set
forth in Sections 5.2, 5.3, 5.4 and 5.5, in each case if any and in accordance
with such Sections, to be paid by wire transfer of immediately available funds
released from the Series 2014-A Distribution Account no later than 4:30 p.m.
(New York City time) for credit to the account designated by the Series 2014-A
Noteholders.

 

Section 5.9.           Certain Instructions to the Trustee.

 

(a)           If on any date the Principal Deficit Amount is greater than zero
or HVF II determines that there exists a Series 2014-A Lease Principal Payment
Deficit, then HVF II shall promptly provide written notice thereof to the
Administrative Agent and the Trustee.

 

43

--------------------------------------------------------------------------------


 

(b)           On or before 10:00 a.m. (New York City time) on each Payment Date
on which any Series 2014-A Lease Payment Deficit Exists, the Group I
Administrator shall notify the Trustee of the amount of such Series 2014-A Lease
Payment Deficit, such notification to be in the form of Exhibit D hereto (each a
“Lease Payment Deficit Notice”).

 

Section 5.10.         HVF II’s Failure to Instruct the Trustee to Make a Deposit
or Payment.  If HVF II fails to give notice or instructions to make any payment
from or deposit into the Group I Collection Account or any Series 2014-A Account
required to be given by HVF II, at the time specified herein or in any other
Series 2014-A Related Document (including applicable grace periods), the Trustee
shall make such payment or deposit into or from the Group I Collection Account
or such Series 2014-A Account without such notice or instruction from HVF II;
provided that HVF II, upon request of the Trustee, the Administrative Agent or
any Funding Agent, promptly provides the Trustee with all information necessary
to allow the Trustee to make such a payment or deposit.  When any payment or
deposit hereunder or under any other Series 2014-A Related Document is required
to be made by the Trustee at or prior to a specified time, HVF II shall deliver
any applicable written instructions with respect thereto reasonably in advance
of such specified time.  If HVF II fails to give instructions to draw on any
Series 2014-A Letters of Credit with respect to a Class of Series 2014-A Notes
required to be given by HVF II, at the time specified in this Series 2014-A
Supplement, the Trustee shall draw on such Series 2014-A Letters of Credit with
respect to such Class of Series 2014-A Notes without such instruction from HVF
II; provided that, HVF II, upon request of the Trustee, the Administrative Agent
or any Funding Agent, promptly provides the Trustee with all information
necessary to allow the Trustee to draw on each such Series 2014-A Letter of
Credit.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES; COVENANTS; CLOSING CONDITIONS

 

Section 6.1.           Representations and Warranties.  Each of HVF II, the
Group I Administrator, each Conduit Investor and each Committed Note Purchaser
hereby makes the representations and warranties applicable to it set forth in
Annex 1 hereto.

 

Section 6.2.           Covenants.  Each of HVF II and the Group I Administrator
hereby agrees to perform and observe the covenants applicable to it set forth in
Annex 2 hereto.

 

Section 6.3.           Closing Conditions.  The effectiveness of this Series
2014-A Supplement is subject to the satisfaction of the conditions precedent set
forth in Annex 3 hereto.

 

Section 6.4.           Securitisation Risk Retention Representations and
Undertaking.  The Group I Administrator hereby makes the representations and
warranties set forth in

 

44

--------------------------------------------------------------------------------


 

Annex 4 hereto and agrees to perform and observe the covenants set forth in
Annex 4 hereto.

 

Section 6.5.           Further Assurances.

 

(a)           HVF II shall do such further acts and things, and execute and
deliver to the Trustee such additional assignments, agreements, powers and
instruments, as are necessary or desirable to maintain the security interest of
the Trustee in the Series-Specific 2014-A Collateral on behalf of the Series
2014-A Noteholders as a perfected security interest subject to no prior Liens
(other than Series 2014-A Permitted Liens) and to carry into effect the purposes
of this Series 2014-A Supplement or the other Series 2014-A Related Documents or
to better assure and confirm unto the Trustee or the Series 2014-A Noteholders
their rights, powers and remedies hereunder, including, without limitation
filing all UCC financing statements, continuation statements and amendments
thereto necessary to achieve the foregoing.  If HVF II fails to perform any of
its agreements or obligations under this Section 6.5(a), the Trustee shall, at
the direction of the Series 2014-A Required Noteholders, itself perform such
agreement or obligation, and the expenses of the Trustee incurred in connection
therewith shall be payable by HVF II upon the Trustee’s demand therefor.  The
Trustee is hereby authorized to execute and file any financing statements,
continuation statements or other instruments necessary or appropriate to perfect
or maintain the perfection of the Trustee’s security interest in the
Series-Specific 2014-A Collateral.

 

(b)           Unless otherwise specified in this Series 2014-A Supplement, if
any amount payable under or in connection with any of the Series-Specific 2014-A
Collateral shall be or become evidenced by any promissory note, chattel paper or
other instrument, such note, chattel paper or instrument shall be deemed to be
held in trust and immediately pledged and physically delivered to the Trustee
hereunder, and shall, subject to the rights of any Person in whose favor a prior
Lien has been perfected, be duly indorsed in a manner satisfactory to the
Trustee and delivered to the Trustee promptly.

 

(c)           HVF II shall warrant and defend the Trustee’s right, title and
interest in and to the Series-Specific 2014-A Collateral and the income,
distributions and proceeds thereof, for the benefit of the Trustee on behalf of
the Series 2014-A Noteholders, against the claims and demands of all Persons
whomsoever.

 

(d)           On or before March 31 of each calendar year, commencing with March
31, 2015, HVF II shall furnish to the Trustee an Opinion of Counsel either
stating that, in the opinion of such counsel, such action has been taken with
respect to the recording, filing, re-recording and refiling of this Series
2014-A Supplement, any indentures supplemental hereto and any other requisite
documents and with respect to the execution and filing of any financing
statements, continuation statements and amendments thereto as are necessary to
maintain the perfection of the lien and security interest created by this Series
2014-A Supplement in the Series-Specific 2014-A Collateral and reciting the
details of such action or stating that in the opinion of such counsel no such
action is necessary to maintain the perfection of such lien and security
interest. Such Opinion of Counsel shall also describe the recording, filing,
re-recording

 

45

--------------------------------------------------------------------------------


 

and refiling of this Series 2014-A Supplement, any indentures supplemental
hereto and any other requisite documents and the execution and filing of any
financing statements, continuation statements and amendments thereto that will,
in the opinion of such counsel, be required to maintain the perfection of the
lien and security interest of this Series 2014-A Supplement in the
Series-Specific 2014-A Collateral until March 31 in the following calendar year.

 

ARTICLE VII

 

AMORTIZATION EVENTS

 

Section 7.1.           Amortization Events.  In addition to the Amortization
Events set forth in Sections 9.1(a) and (b) of the Group I Supplement, the
following shall be Amortization Events with respect to the Series 2014-A Notes
and shall constitute the Amortization Events set forth in Section 9.1(c) of the
Group I Supplement with respect to the Series 2014-A Notes:

 

(a)           Any of (i) HVF II defaults in the payment of any interest on, or
other amount payable in respect of, the Series 2014-A Notes when the same
becomes due and payable or (ii) HVF II fails to pay any RAC Debt Decrease Amount
on the related RAC Debt Decrease Date in accordance with Section 28 of Annex II
and, in the case of any of the foregoing clauses (i) or (ii), such default or
failure continues for a period of three (3) consecutive Business Days;

 

(b)           a Series 2014-A Liquid Enhancement Deficiency shall exist and
continue to exist for at least three (3) consecutive Business Days;

 

(c)           all principal of and interest on the Series 2014-A Notes is not
paid in full on or before the Expected Final Payment Date;

 

(d)           any Group I Aggregate Asset Amount Deficiency exists and continues
for a period of three (3) consecutive Business Days;

 

(e)           any of (i) a Group I Leasing Company Amortization Event (other
than a Group I Leasing Company Amortization Event resulting from an Event of
Bankruptcy with respect to any Group I Lessee triggered pursuant to clause (a)
of the definition of Event of Bankruptcy) shall have occurred with respect to
any Group I Leasing Company Note and continue for a period of three (3)
consecutive Business Days, (ii) a Group I Leasing Company Amortization Event
resulting from an Event of Bankruptcy with respect to any Group I Lessee
triggered pursuant to clause (a) of the definition of Event of Bankruptcy shall
have occurred with respect to any Group I Leasing Company Note or (iii) a Group
I Leasing Company Amortization Event shall have occurred with respect to each
Group I Leasing Company Note;

 

(f)            there shall have been filed against HVF II (i) a notice of a
federal tax lien from the Internal Revenue Service, (ii) a notice of a Lien from
the Pension Benefit Guaranty Corporation under the Code or Section 302(f) of
ERISA for a failure to make a required installment or other payment to a Plan to
which either of such sections

 

46

--------------------------------------------------------------------------------


 

applies or (iii) a notice of any other Lien (other than a Series 2014-A
Permitted Lien) that could reasonably be expected to attach to the assets of HVF
II and, in each case, thirty (30) consecutive days shall have elapsed without
such notice having been effectively withdrawn or such Lien having been released
or discharged;

 

(g)           any of the Series 2014-A Related Documents or any material portion
thereof shall cease, for any reason, to be in full force and effect, enforceable
in accordance with its terms (other than in accordance with the terms thereof or
as otherwise expressly permitted in the Series 2014-A Related Documents) or
Hertz, any Group I Leasing Company, any Group I Lessee or HVF II shall so assert
any of the foregoing in writing and such written assertion shall not have been
rescinded within ten (10) consecutive Business Days following the date of such
written assertion, in each case, other than any such cessation (i) resulting
from the application of the Bankruptcy Code (other than as a result of an Event
of Bankruptcy with respect to HVF II, any Group I Leasing Company, any Group I
Lessee, or Hertz in any capacity) or (ii) as a result of any waiver, supplement,
modification, amendment or other action not prohibited by the Series 2014-A
Related Documents;

 

(h)           any Group I Administrator Default shall have occurred;

 

(i)            the Group I Collection Account, any Collateral Account in which
Group I Collections are on deposit as of such date or any Series 2014-A Account
(other than the Series 2014-A Reserve Account and the Series 2014-A L/C Cash
Collateral Account) shall be subject to an injunction, estoppel or other stay or
a Lien (other than any Lien described in clause (iii) of the definition of
Series 2014-A Permitted Lien) and thirty (30) consecutive days shall have
elapsed without such Lien having been released or discharged;

 

(j)            (A) the Series 2014-A Reserve Account shall be subject to an
injunction, estoppel or other stay or a Lien (other than any Lien described in
clause (iii) of the definition of Series 2014-A Permitted Lien) for a period of
at least three (3) consecutive Business Days or (B) other than any Lien
described in clause (iii) of the definition of Series 2014-A Permitted Lien, the
Trustee shall cease to have a valid and perfected first priority security
interest in the Series 2014-A Reserve Account Collateral (or any of HVF II or
any Affiliate thereof so asserts in writing) and, in each case, the Series
2014-A Adjusted Liquid Enhancement Amount, excluding therefrom the Series 2014-A
Available Reserve Account Amount, would be less than the Series 2014-A Required
Liquid Enhancement Amount and such cessation shall not have resulted from a
Series 2014-A Permitted Lien;

 

(k)           from and after the funding of the Series 2014-A L/C Cash
Collateral Account, (A) the Series 2014-A L/C Cash Collateral Account shall be
subject to an injunction, estoppel or other stay or a Lien (other than any Lien
described in clause (iii) of the definition of Series 2014-A Permitted Lien) for
a period of at least three (3) consecutive Business Days or (B) other than any
Lien described in clause (iii) of the definition of Series 2014-A Permitted
Lien, the Trustee shall cease to have a valid and perfected first priority
security interest in the Series 2014-A L/C Cash Collateral Account

 

47

--------------------------------------------------------------------------------


 

Collateral (or HVF II or any Affiliate thereof so asserts in writing) and, in
each case, the Series 2014-A Adjusted Liquid Enhancement Amount, excluding
therefrom the Series 2014-A Available L/C Cash Collateral Account Amount, would
be less than the Series 2014-A Required Liquid Enhancement Amount;

 

(l)            a Change of Control shall have occurred;

 

(m)          HVF II shall fail to acquire and maintain in force one or more
Series 2014-A Interest Rate Caps at the times and in at least the notional
amounts required by the terms of Section 4.4 and such failure continues for at
least three (3) consecutive Business Days;

 

(n)           other than as a result of a Series 2014-A Permitted Lien, the
Trustee shall for any reason cease to have a valid and perfected first priority
security interest in the Series 2014-A Collateral (other than the Series 2014-A
Reserve Account Collateral, the Series 2014-A L/C Cash Collateral Account
Collateral or any Series 2014-A Letter of Credit) or HVF II or any Affiliate
thereof so asserts in writing;

 

(o)           the occurrence of a Hertz Senior Credit Facility Default;

 

(p)           any of HVF II, the HVF II General Partner or the Group I
Administrator fails to comply with any of its other agreements or covenants in
the Series 2014-A Notes or any Series 2014-A Related Document and the failure to
so comply materially and adversely affects the interests of the Series 2014-A
Noteholders and continues to materially and adversely affect the interests of
the Series 2014-A Noteholders for a period of thirty (30) consecutive days after
the earlier of (i) the date on which an Authorized Officer of HVF II obtains
actual knowledge thereof or (ii) the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to HVF II by
the Trustee or to HVF II and the Trustee by the Administrative Agent; provided
that, solely with respect to the covenant of the Group I Administrator specified
in Section 26 of Annex 2 hereof, such thirty (30) day grace period shall not
apply;

 

(q)           (i) any representation made by HVF II in any Series 2014-A Related
Document is false or (ii) (A) any representation made by the Group I
Administrator herein or (B) any schedule, certificate, financial statement,
report, notice, or other writing furnished by or on behalf of the Group I
Administrator to any Funding Agent pursuant Section 25 or 26 of Annex II hereto,
in the case of either the preceding clause (A) or (B), is false or misleading on
the date as of which the facts therein set forth are stated or certified, and,
in the case of either the preceding clause (i) or (ii), such falsity materially
and adversely affects the interests of the Series 2014-A Noteholders and such
falsity is not cured for a period of thirty (30) consecutive days after the
earlier of (x) the date on which an Authorized Officer of HVF II or the Group I
Administrator, as the case may be, obtains actual knowledge thereof or (y) the
date that written notice thereof is given to HVF II or the Group I
Administrator, as the case may be, by the Trustee or to HVF II or the Group I
Administrator, as the case may be, and to the Trustee by the Administrative
Agent;

 

48

--------------------------------------------------------------------------------


 

(r)            (I) any Group I Lease Servicer shall fail to comply with its
obligations under any Group I Back-Up Disposition Agreement and the failure to
so comply materially and adversely affects the interests of the Series 2014-A
Noteholders and continues to materially and adversely affect the interests of
the Series 2014-A Noteholders for a period of thirty (30) consecutive days after
the earlier of (i) the date on which an Authorized Officer of the Group I
Administrator or HVF II obtains actual knowledge thereof or (ii) the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Group I Administrator and HVF II by the Trustee or to the
Group I Administrator, HVF II and the Trustee by the Administrative Agent or
(II) any Group I Back-Up Disposition Agent Agreement or any material portion
thereof shall cease, for any reason, to be in full force and effect or
enforceable (other than in accordance with its terms or otherwise as expressly
permitted in the Group I Back-Up Administration Agreement) for a period of
thirty (30) consecutive days after the earlier of (i) the date on which an
Authorized Officer of HVF II or the Group I Administrator, as applicable,
obtains actual knowledge thereof or (ii) the date on which written notice
thereof shall have been given to HVF II and the Group I Administrator by the
Trustee or to HVF II, the Group I Administrator and the Trustee by the
Administrative Agent (unless such failure to be in full force and effect or
failure to be enforceable is a result of a breach of such Group I Back-Up
Disposition Agreement or any portion thereof by the Group I Administrator, in
its capacity as Servicer, in which case such thirty (30) day grace period shall
not apply);

 

(s)            (I) HVF or Hertz, in its capacity as Series 2013-G1
Administrator, shall fail to comply with its respective obligations under the
Series 2013-G1 Back-Up Administration Agreement and the failure to so comply
materially and adversely affects the interests of the Series 2014-A Noteholders
and continues to materially and adversely affect the interests of the
Series 2014-A Noteholders for a period of thirty (30) days after the earlier of
(i) the date on which an Authorized Officer of HVF or the Series 2013-G1
Administrator, as applicable, obtains actual knowledge thereof or (ii) the date
on which written notice of such failure, requiring the same to be remedied,
shall have been given to HVF and the Series 2013-G1 Administrator by the HVF I
Trustee or to HVF, the Series 2013-G1 Administrator and the HVF I Trustee by the
Series 2013-G1 Noteholder (or any permitted assignee thereof) or (II) the
Series 2013-G1 Back-Up Administration Agreement or any material portion thereof
shall cease, for any reason, to be in full force and effect or enforceable
(other than in accordance with its terms or otherwise as expressly permitted in
the Series 2013-G1 Back-Up Administration Agreement) for a period of thirty (30)
days after the earlier of (i) the date on which an Authorized Officer of HVF or
the Series 2013-G1 Administrator, as applicable, obtains actual knowledge
thereof or (ii) the date on which written notice thereof shall have been given
to HVF and the Series 2013-G1 Administrator by the HVF I Trustee or to HVF, the
Series 2013-G1 Administrator and the HVF I Trustee by the Series 2013-G1
Noteholder (or any permitted assignee thereof) (unless such failure to be in
full force and effect or failure to be enforceable is a result of a breach of
the Series 2013-G1 Back-Up Administration Agreement or any portion thereof by
HVF or the Series 2013-G1 Administrator, in which case such thirty (30) day
grace period shall not apply);

 

49

--------------------------------------------------------------------------------


 

(t)            the Series 2013-G1 Administrator fails to comply with any of its
other agreements or covenants in any Series 2013-G1 Related Document or any
representation made by the Series 2013-G1 Administrator in any Series 2013-G1
Related Document is false and the failure to so comply or such false
representation, as the case may be, materially and adversely affects the
interests of the Series 2014-A Noteholders and continues to materially and
adversely affect the interests of the Series 2014-A Noteholders for a period of
thirty (30) days after the earlier of (i) the date on which an Authorized
Officer of the Series 2013-G1 Administrator or Group I Administrator, as
applicable, obtains actual knowledge thereof or (ii) the date on which written
notice of such failure or such false representation, requiring the same to be
remedied, shall have been given to (x) the Series 2013-G1 Administrator by the
HVF I Trustee or to the Series 2013-G1 Administrator and the HVF I Trustee by
the Series 2013-G1 Noteholder (or any permitted assignee thereof) or (y) to the
Group I Administrator by the Trustee or to the Group I Administrator and the
Trustee by the Administrative Agent;

 

(u)           on any Business Day, the Aggregate Group I Series Adjusted
Principal Amount exceeds the Aggregate Group I Leasing Company Note Principal
Amount, and the Aggregate Group I Leasing Company Note Principal Amount does not
equal or exceed the Aggregate Group I Series Adjusted Principal Amount on or
prior to the close of business on the next succeeding Business Day, in each case
after giving effect to all increases and decreases on any such date;

 

(v)           any Series 2013-G1 Administrator Default shall have occurred;

 

(w)          any Series 2013-A Amortization Event shall have occurred and be
continuing; or

 

(x)           any of (i) any of the HVF Series 2013-G1 Related Documents (other
than the RCFC Nominee Agreement) or any material portion thereof relating to any
of the HVF Series 2013-G1 Note or the Series 2013-G1 Collateral (as defined in
the HVF Series 2013-G1 Supplement) shall cease, for any reason, to be in full
force and effect (other than in accordance with its terms or as otherwise
expressly permitted in the HVF Series 2013-G1 Related Documents), or Hertz, the
Nominee, HGI or HVF shall so assert in writing and such written assertion shall
not have been rescinded within ten (10) consecutive Business Days following the
date of such written assertion, in each case, other than any such cessation
(1) resulting from the application of the Bankruptcy Code (other than as a
result of an Event of Bankruptcy with respect to any party to any such agreement
(other than HVF or Hertz in any capacity)) or (2) as a result of any waiver,
supplement, modification, amendment or other action not prohibited by the HVF
Series 2013-G1 Related Documents or the Related Documents (as defined in the HVF
Series 2013-G1 Supplement), (ii) on any date occurring during the RCFC Nominee
Non-Qualified Period, the RCFC Nominee Agreement or any material portion thereof
relating to any of the HVF Series 2013-G1 Note or the Series 2013-G1 Collateral
(as defined in the HVF Series 2013-G1 Supplement) shall cease, for any reason,
to be in full force and effect (other than in accordance with its terms or as
otherwise expressly permitted in the HVF Series 2013-G1 Related Documents), or
Hertz, HVF or RCFC shall so assert in writing and such written assertion shall
not have been rescinded within ten (10)

 

50

--------------------------------------------------------------------------------


 

consecutive Business Days following the date of such written assertion, in each
case, other than any such cessation (1) resulting from the application of the
Bankruptcy Code (other than as a result of an Event of Bankruptcy with respect
to any party to any such agreement (other than HVF or Hertz in any capacity)) or
(2) as a result of any waiver, supplement, modification, amendment or other
action not prohibited by the HVF Series 2013-G1 Related Documents or the Related
Documents (as defined in the HVF Series 2013-G1 Supplement) or (iii) on any date
occurring on or after the RCFC Nominee Qualification Date, both (I) the RCFC
Nominee Agreement or any material portion thereof relating to any of the HVF
Series 2013-G1 Note or the Series 2013-G1 Collateral (as defined in the HVF
Series 2013-G1 Supplement) shall cease, for any reason, to be in full force and
effect (other than in accordance with its terms or as otherwise expressly
permitted in the HVF Series 2013-G1 Related Documents), or Hertz, HVF or RCFC
shall so assert in writing and such written assertion shall not have been
rescinded within ten (10) consecutive Business Days following the date of such
written assertion, in each case, other than any such cessation (1) resulting
from the application of the Bankruptcy Code (other than as a result of an Event
of Bankruptcy with respect to any party to any such agreement (other than HVF or
Hertz in any capacity)) or (2) as a result of any waiver, supplement,
modification, amendment or other action not prohibited by the HVF Series 2013-G1
Related Documents or the Related Documents (as defined in the HVF Series 2013-G1
Supplement) and (II) the Series 2013-G1 Aggregate Asset Amount (as defined in
the HVF Series 2013-G1 Supplement) as of such date (excluding therefrom the
Group I Net Book Value of all Series 2013-G1 Eligible Vehicles (as defined in
the HVF Series 2013-G1 Supplement) the Certificates of Title for which are then
titled in the name of RCFC) shall be less than the Series 2013-G1 Asset Coverage
Threshold Amount (as defined in the HVF Series 2013-G1 Supplement) as of such
date.

 

Section 7.2.           Effects of Amortization Events.

 

(a)           In the case of:

 

(i)            any event described in Sections 7.1 (a) through (e),
Section 7.1(u) and Section 7.1(w), an Amortization Event with respect to the
Series 2014-A Notes will immediately occur without any notice or other action on
the part of the Trustee or any Series 2014-A Noteholder, and

 

(ii)           any event described in Sections 7.1(f) through (t),
Section 7.1(v) and Section 7.1(x), so long as such event is continuing, either
the Trustee may, by written notice to HVF II, or the Series 2014-A Required
Noteholders may, by written notice to HVF II and the Trustee, declare that an
Amortization Event with respect to the Series 2014-A Notes has occurred as of
the date of the notice.

 

(b)           (i)            An Amortization Event with respect to the
Series 2014-A Notes described in Sections 7.1(a) through (d) above and
Section 7.1 (e), (solely with respect to any Group I Leasing Company
Amortization Events the waiver of which requires the consent of the Requisite
Group I Investors), Section 7.1(p) (solely with respect to any agreement,
covenant or provision in the Series 2014-A Notes or any other Series 2014-A
Related Document the amendment or modification of which requires the

 

51

--------------------------------------------------------------------------------


 

consent of Series 2014-A Noteholders holding more than 662/3% of the
Series 2014-A Principal Amount or that otherwise prohibits HVF II from taking
any action without the consent of Series 2014-A Noteholders holding more than
662/3% of the Series 2014-A Principal Amount), Section 7.1(r) (solely with
respect to any agreement, covenant or provision in the Group I Back-Up
Disposition Agreement the amendment or modification of which requires the
consent of Series 2014-A Noteholders holding more than 662/3% of the
Series 2014-A Principal Amount or that otherwise prohibits HVF II from taking
any action without the consent of Series 2014-A Noteholders holding more than
662/3% of the Series 2014-A Principal Amount) or Section 7.1(u) may be waived
solely with the written consent of Series 2014-A Noteholders holding 100% of the
Series 2014-A Principal Amount.

 

(ii)           An Amortization Event with respect to the Series 2014-A Notes
described in Sections 7.1(f) through (o) and (q) and Section 7.1(e) (other than
with respect to any Group I Leasing Company Amortization Events the waiver of
which requires the consent of holders of the Requisite Group I Investors),
Section 7.1(p) (other than with respect to any agreement, covenant or provision
in the Series 2014-A Notes or any other Series 2014-A Related Document the
amendment or modification of which requires the consent of Series 2014-A
Noteholders holding more than 662/3% of the Series 2014-A Principal Amount or
that otherwise prohibits HVF II from taking any action without the consent of
Series 2014-A Noteholders holding more than 662/3 of the Series 2014-A Principal
Amount), Section 7.1(r) (other than with respect to any agreement, covenant or
provision in the Group I Back-Up Disposition Agreement the amendment or
modification of which requires the consent of Series 2014-A Noteholders holding
more than 662/3% of the Series 2014-A Principal Amount or that otherwise
prohibits HVF II from taking any action without the consent of Series 2014-A
Noteholders holding more than 662/3% of the Series 2014-A Principal Amount),
Section 7.1(s), Section 7.1(t), Section 7.1(v) or Section 7.1(x) may be waived
solely with the written consent of Series 2014-A Noteholders holding at least
662/3% of the Series 2014-A Principal Amount.

 

(c)           An Amortization Event with respect to the Series 2014-A Notes
described in Section 7.1(w) shall be deemed waived if such Series 2013-A
Amortization Event shall have been waived under and in accordance with the
Series 2013-A Supplement. In addition, an Amortization Event with respect to the
Series 2014-A Notes described in Section 7.1(w) may be waived with the written
consent of Series 2014-A Noteholders holding at least 662/3% of the
Series 2014-A Principal Amount.

 

Notwithstanding anything herein to the contrary and for the avoidance of doubt,
an Amortization Event with respect to the Series 2014-A Notes described in any
of Section 7.1 (i), (j), (k), or (n) above shall be curable at any time.

 

ARTICLE VIII

 

FORM OF SERIES 2014-A NOTES

 

The Series 2014-A Notes will be issued in the form of definitive notes in fully
registered form without interest coupons, substantially in the form set forth in
Exhibit A

 

52

--------------------------------------------------------------------------------


 

hereto, and will be sold to the Series 2014-A Noteholders pursuant to and in
accordance with the terms hereof and shall be duly executed by HVF II and
authenticated by the Trustee in the manner set forth in Section 2.4 of the Group
I Supplement.

 

The Trustee shall, or shall cause the Registrar, to record all Advances and
Decreases such that the principal amount of the Series 2014-A Notes that are
outstanding accurately reflects all such Advances and Decreases.

 

(a)           Each Series 2014-A Note shall bear the following legend:

 

THIS SERIES 2014-A NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES OR “BLUE
SKY” LAWS.  THE HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, AGREES FOR THE BENEFIT
OF HVF II THAT SUCH SERIES 2014-A NOTE IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND
NOT WITH A VIEW TO DISTRIBUTION AND TO OFFER, SELL OR OTHERWISE TRANSFER SUCH
NOTE ONLY (A) TO HVF II, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) TO AN INSTITUTIONAL ACCREDITED
INVESTOR WITHIN THE MEANING OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT OR (D) PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND, IN EACH SUCH CASE, IN COMPLIANCE WITH
THE GROUP I INDENTURE, THE SERIES 2014-A SUPPLEMENT AND ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION,
SUBJECT TO THE RIGHT OF HVF II, PRIOR TO ANY TRANSFER PURSUANT TO CLAUSE (C), TO
REQUIRE THE DELIVERY TO IT OF A PURCHASER’S LETTER IN THE FORM OF EXHIBIT E TO
THE SERIES 2014-A SUPPLEMENT CERTIFYING, AMONG OTHER THINGS, THAT SUCH PURCHASER
IS AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(A)(1),
(2), (3) OR (7) UNDER THE SECURITIES ACT AND SUBJECT TO THE RIGHT OF HVF II,
PRIOR TO ANY TRANSFER PURSUANT TO CLAUSE (D), TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT.

 

The required legends set forth above shall not be removed from the Series 2014-A
Notes except as provided herein.

 

The Series 2014-A Notes may have such letters, numbers or other marks of
identification and such legends or endorsements placed thereon as may be
required to comply with the rules of any securities exchange or as may,
consistently herewith, be

 

53

--------------------------------------------------------------------------------


 

determined by the officers executing such Series 2014-A Notes, as evidenced by
their execution of the Series 2014-A Notes.  The Series 2014-A Notes may be
produced in any manner, all as determined by the officers executing such
Series 2014-A Notes, as evidenced by their execution of such Series 2014-A
Notes.

 

ARTICLE IX

 

TRANSFERS, REPLACEMENTS AND ASSIGNMENTS

 

Section 9.1.           Transfer of Series 2014-A Notes.

 

(a)           Other than in accordance with this Article IX, the Series 2014-A
Notes will not be permitted to be transferred, assigned, exchanged or otherwise
pledged or conveyed by the Series 2014-A Noteholders.

 

(b)           Subject to the terms and restrictions set forth in the Group I
Indenture and this Series 2014-A Supplement (including, without limitation,
Section 9.3), the holder of any Series 2014-A Note may transfer the same in
whole or in part, in an amount equivalent to an authorized denomination, by
surrendering such Series 2014-A Note at the office maintained by the Registrar
for such purpose pursuant to Section 2.5 of the Base Indenture, with the form of
transfer endorsed on it duly completed and executed by, or accompanied by a
written instrument of transfer in form satisfactory to HVF II and the Registrar
by, the holder thereof and accompanied by a certificate substantially in the
form of Exhibit E hereto; provided, that if the holder of any Series 2014-A Note
transfers, in whole or in part, its interest in any Series 2014-A Note pursuant
to an Assignment and Assumption Agreement substantially in the form of Exhibit G
hereto, then such Series 2014-A Noteholder will not be required to submit a
certificate substantially in the form of Exhibit E hereto upon transfer of its
interest in such Series 2014-A Note; provided further that, notwithstanding
anything to the contrary contained in this Series 2014-A Supplement, no
Series 2014-A Note shall be transferrable to any Disqualified Party without the
prior written consent of an Authorized Officer of HVF II, which consent may be
withheld for any reason in HVF II’s sole and absolute discretion.  In exchange
for any Series 2014-A Note properly presented for transfer, HVF II shall execute
and the Trustee shall promptly authenticate and deliver or cause to be
authenticated and delivered in compliance with applicable law, to the transferee
at such office, or send by mail (at the risk of the transferee) to such address
as the transferee may request, Series 2014-A Notes for the same aggregate
principal amount as was transferred.  In the case of the transfer of any
Series 2014-A Note in part, HVF II shall execute and the Trustee shall promptly
authenticate and deliver or cause to be authenticated and delivered to the
transferor at such office, or send by mail (at the risk of the transferor) to
such address as the transferor may request, Series 2014-A Notes for the
aggregate principal amount that was not transferred.  No transfer of any
Series 2014-A Note shall be made unless the request for such transfer is made by
the Series 2014-A Noteholder at such office.  Neither HVF II nor the Trustee
shall be liable for any delay in delivery of transfer instructions and each may
conclusively rely on, and shall be protected in relying on, such instructions. 
Upon the issuance of transferred Series 2014-A Notes, the Trustee shall
recognize the Holders of such Series 2014-A Note as Series 2014-A Noteholders.

 

54

--------------------------------------------------------------------------------


 

Section 9.2.           Replacement of Investor Group.

 

(a)           Notwithstanding anything to the contrary contained herein or in
any other Series 2014-A Related Document, in the event that

 

(i) any Affected Person shall request reimbursement for amounts owing pursuant
to any Specified Cost Section,

 

(ii) a Committed Note Purchaser shall become a Defaulting Committed Note
Purchaser, and such Defaulting Committed Note Purchaser shall fail to pay any
amounts in accordance with Section 2.2(g) within five (5) Business days after
demand from the applicable Funding Agent,

 

(iii) any Committed Note Purchaser or Conduit Investor shall (x) become a
Non-Extending Purchaser or (y) deliver a Delayed Funding Notice or a Second
Delayed Funding Notice,

 

(iv) as of any date of determination (A) the rolling average CP Rate applicable
to the Series 2014-A CP Tranche attributable to any Conduit Investor for any
three (3) month period is equal to or greater than the greater of (I) the CP
Rate applicable to such Series 2014-A CP Tranche attributable to such Conduit
Investor at the start of such period plus 0.50% and (II) the product of (x) the
CP Rate applicable to such Series 2014-A CP Tranche attributable to such Conduit
Investor at the start of such period and (y) 125%, (B) any portion of the
Investor Group Principal Amount with respect to such Conduit Investor is being
continued or maintained as a Series 2014-A CP Tranche as of such date and
(C) the circumstance described in clause (A) does not apply to more than two
Conduit Investors as of such date, or

 

(v) any Committed Note Purchaser or Conduit Investor fails to give its consent
to any amendment, modification, termination or waiver of any Series 2014-A
Related Document (an “Action”), by the date specified by HVF II, for which
(A) at least half of the percentage of the Committed Note Purchasers and the
Conduit Investors required for such Action have consented to such Action, and
(B) the percentage of the Committed Note Purchasers and the Conduit Investors
required for such Action have not consented to such Action or provided written
notice that they intend to consent (each, a “Non-Consenting Purchaser”, and each
such Committed Note Purchaser or Conduit Investor described in clauses
(i) through (v), a “Potential Terminated Purchaser”),

 

HVF II shall be permitted, upon no less than seven (7) days’ notice to the
Administrative Agent, a Potential Terminated Purchaser and its related Funding
Agent, to (x)(1) elect to terminate the Commitment, if any, of such Potential
Terminated Purchaser on the date specified in such termination notice, and
(2) prepay on the date of such termination such Potential Terminated Purchaser’s
portion of the Investor Group

 

55

--------------------------------------------------------------------------------


 

Principal Amount for such Potential Terminated Purchaser’s Investor Group and
all accrued and unpaid interest thereon, if any, or (y) elect to cause such
Potential Terminated Purchaser to (and the Potential Terminated Purchaser must)
assign its Commitment to a replacement purchaser who may be an existing Conduit
Investor, Committed Note Purchaser, Program Support Provider or other
Series 2014-A Noteholder (each, a “Replacement Purchaser” and, any such
Potential Terminated Purchaser with respect to which HVF II has made any such
election, a “Terminated Purchaser”).

 

(b)           HVF II shall not make an election described in
Section 9.2(a) unless (i) no Amortization Event or Potential Amortization Event
with respect to Series 2014-A Notes shall have occurred and be continuing at the
time of such election (unless such Amortization Event or Potential Amortization
Event would no longer be continuing after giving effect to such election),
(ii) in respect of an election described in clause (y) of Section 9.2(a) only,
on or prior to the effectiveness of the applicable assignment, the Terminated
Purchaser shall have been paid its portion of the Investor Group Principal
Amount for such Terminated Purchaser’s Investor Group and all accrued and unpaid
interest thereon, if any, by or on behalf of HVF II or the related Replacement
Purchaser, (iii) in the event that the Terminated Purchaser is a Non-Extending
Purchaser, the Replacement Purchaser, if any, shall have agreed to the
applicable extension of the Series 2014-A Commitment Termination Date and
(iv) in the event that the Terminated Purchaser is a Non-Consenting Purchaser,
the Replacement Purchaser, if any, shall have consented to the applicable
amendment, modification, termination or waiver.  Each Terminated Purchaser
hereby agrees to take all actions reasonably necessary, at the expense of HVF
II, to permit a Replacement Purchaser to succeed to its rights and obligations
hereunder.  Notwithstanding the foregoing, the consent of each then-current
member of an existing Investor Group (other than any Terminated Purchaser in
such Investor Group) shall be required in order for a Replacement Purchaser to
join any such Investor Group.  Upon the effectiveness of any such assignment to
a Replacement Purchaser, (i) such Replacement Purchaser shall become a
“Committed Note Purchaser” or “Conduit Investor”, as applicable, hereunder for
all purposes of this Series 2014-A Supplement and the other Series 2014-A
Related Documents, (ii) such Replacement Purchaser shall have a Commitment and a
Committed Note Purchaser Percentage in an amount not less than the Terminated
Purchaser’s Commitment and Committed Note Purchaser Percentage assumed by it,
(iii) the Commitment of the Terminated Purchaser shall be terminated in all
respects and the Committed Note Purchaser Percentage of such Terminated
Purchaser shall become zero and (iv) the Administrative Agent shall revise
Schedule II hereto to reflect the foregoing clauses (i) through (iii).

 

Section 9.3.           Assignments.

 

(a)           Any Committed Note Purchaser may at any time sell all or any part
of its rights and obligations under this Series 2014-A Supplement and the
Series 2014-A Notes, with the prior written consent of HVF II, which consent
shall not be unreasonably withheld, to one or more financial institutions (an
“Acquiring Committed Note Purchaser”) pursuant to an assignment and assumption
agreement, substantially in the form of Exhibit G (the “Assignment and
Assumption Agreement”), executed by such

 

56

--------------------------------------------------------------------------------


 

Acquiring Committed Note Purchaser, such assigning Committed Note Purchaser, the
Funding Agent with respect to such Committed Note Purchaser and HVF II and
delivered to the Administrative Agent; provided that, the consent of HVF II to
any such assignment shall not be required (i) after the occurrence and during
the continuance of an Amortization Event with respect to the Series 2014-A Notes
or (ii) if such Acquiring Committed Note Purchaser is an Affiliate of such
assigning Committed Note Purchaser; provided further, that HVF II may withhold
its consent in its sole and absolute discretion (and such withholding shall be
deemed reasonable) to an assignment to a potential Acquiring Committed Note
Purchaser that is a Disqualified Party.  An assignment by a Committed Note
Purchaser that is part of an Investor Group that includes a Conduit Investor to
an Investor Group that does not include a Conduit Investor may be made pursuant
to this Section 9.3(a); provided that, immediately prior to such assignment each
Conduit Investor that is part of the assigning Investor Group shall be deemed to
have assigned all of its rights and obligations in the Series 2014-A Notes (and
its rights and obligations hereunder and under each other Series 2014-A Related
Document) in respect of such assigned interest to its related Committed Note
Purchaser pursuant to Section 9.3(g).  Notwithstanding anything to the contrary
herein, any assignment by a Committed Note Purchaser to a different Investor
Group that includes a Conduit Investor shall be made pursuant to Section 9.3(c),
and not this Section 9.3(a).

 

(b)           Without limiting Section 9.3(a), each Conduit Investor may assign
all or a portion of the Investor Group Principal Amount with respect to such
Conduit Investor and its rights and obligations under this Series 2014-A
Supplement and each other Series 2014-A Related Document to which it is a party
(or otherwise to which it has rights) to a Conduit Assignee with respect to such
Conduit Investor without the prior written consent of HVF II.  Upon such
assignment by a Conduit Investor to a Conduit Assignee:

 

(i)            such Conduit Assignee shall be the owner of the Investor Group
Principal Amount or such portion thereof with respect to such Conduit Investor,

 

(ii)           the related administrative or managing agent for such Conduit
Assignee will act as the Funding Agent for such Conduit Assignee hereunder, with
all corresponding rights and powers, express or implied, granted to the Funding
Agent hereunder or under each other Series 2014-A Related Document,

 

(iii)          such Conduit Assignee and its liquidity support provider(s) and
credit support provider(s) and other related parties, in each case relating to
the Series 2014-A Commercial Paper and/or the Series 2014-A Notes, shall have
the benefit of all the rights and protections provided to such Conduit Investor
herein and in each other Series 2014-A Related Document (including any
limitation on recourse against such Conduit Assignee as provided in this
paragraph),

 

(iv)          such Conduit Assignee shall assume all of such Conduit Investor’s
obligations, if any, hereunder and under each other Series 2014-A Related
Document with respect to such portion of the Investor Group Principal Amount and
such Conduit Investor shall be released from such obligations,

 

57

--------------------------------------------------------------------------------


 

(v)           all distributions in respect of the Investor Group Principal
Amount or such portion thereof with respect to such Conduit Investor shall be
made to the applicable Funding Agent on behalf of such Conduit Assignee,

 

(vi)          the definition of the term “CP Rate” with respect to the portion
of the Investor Group Principal Amount with respect to such Conduit Investor, as
applicable funded with commercial paper issued by such Conduit Assignee from
time to time shall be determined in the manner set forth in the definition of
“CP Rate” applicable to such Conduit Assignee on the basis of the interest rate
or discount applicable to commercial paper issued by such Conduit Assignee
(rather than any other Conduit Investor),

 

(vii)         the defined terms and other terms and provisions of this
Series 2014-A Supplement and each other Series 2014-A Related Documents shall be
interpreted in accordance with the foregoing, and

 

(viii)        if reasonably requested by the Funding Agent with respect to such
Conduit Assignee, the parties will execute and deliver such further agreements
and documents and take such other actions as the Funding Agent may reasonably
request to evidence and give effect to the foregoing.

 

No assignment by any Conduit Investor to a Conduit Assignee of all or any
portion of the Investor Group Principal Amount with respect to such Conduit
Investor shall in any way diminish the obligation of the Committed Note
Purchasers in the same Investor Group as such Conduit Investor under Section 2.2
to fund any Advance not funded by such Conduit Investor or such Conduit
Assignee.

 

(c)           Any Conduit Investor and the Committed Note Purchaser with respect
to such Conduit Investor (or, with respect to any Investor Group without a
Conduit Investor, the related Committed Note Purchaser) at any time may sell all
or any part of their respective (or, with respect to an Investor Group without a
Conduit Investor, its) rights and obligations under this Series 2014-A
Supplement and the Series 2014-A Notes, with the prior written consent of HVF
II, which consent shall not be unreasonably withheld, to an Investor Group with
respect to which each acquiring Conduit Investor is a multi-seller commercial
paper conduit, whose commercial paper has ratings of at least “A-2” from S&P and
“P2” from Moody’s and that includes one or more financial institutions providing
support to such multi-seller commercial paper conduit (an “Acquiring Investor
Group”) pursuant to a transfer supplement, substantially in the form of
Exhibit H (the “Investor Group Supplement”), executed by such Acquiring Investor
Group, the Funding Agent with respect to such Acquiring Investor Group
(including each Conduit Investor (if any) and the Committed Note Purchasers with
respect to such Investor Group), such assigning Conduit Investor and the
Committed Note Purchasers with respect to such Conduit Investor, the Funding
Agent with respect to such assigning Conduit Investor and Committed Note
Purchasers and HVF II and delivered to the Administrative Agent; provided that,
the consent of HVF II to any such assignment shall not be required after the
occurrence and during the continuance of an Amortization Event

 

58

--------------------------------------------------------------------------------


 

with respect to the Series 2014-A Notes; provided further that HVF II may
withhold its consent in its sole and absolute discretion (and such withholding
shall be deemed reasonable) to an assignment to a potential Acquiring Investor
Group that (a) has ratings of at least “A-2” from S&P and “P2” by Moody’s, but
does not have ratings of at least “A-1” from S&P or “P1” by Moody’s if such
assignment will result in a material increase in HVF II’s costs of financing
with respect to the applicable Series 2014-A Notes or (b) is a Disqualified
Party.

 

(d)           Any Committed Note Purchaser may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
financial institutions or other entities (“Participants”) participations in its
Committed Note Purchaser Percentage of the Maximum Investor Group Principal
Amount with respect to it and the other Committed Note Purchasers included in
the related Investor Group, its Series 2014-A Note and its rights hereunder (or,
in each case, a portion thereof) pursuant to documentation in form and substance
satisfactory to such Committed Note Purchaser and the Participant; provided,
however, that (i) in the event of any such sale by a Committed Note Purchaser to
a Participant, (A) such Committed Note Purchaser’s obligations under this
Series 2014-A Supplement shall remain unchanged, (B) such Committed Note
Purchaser shall remain solely responsible for the performance thereof and
(C) HVF II and the Administrative Agent shall continue to deal solely and
directly with such Committed Note Purchaser in connection with its rights and
obligations under this Series 2014-A Supplement, (ii) no Committed Note
Purchaser shall sell any participating interest under which the Participant
shall have any right to approve, veto, consent, waive or otherwise influence any
approval, consent or waiver of such Committed Note Purchaser with respect to any
amendment, consent or waiver with respect to this Series 2014-A Supplement or
any other Series 2014-A Related Document, except to the extent that the approval
of such amendment, consent or waiver otherwise would require the unanimous
consent of all Committed Note Purchasers hereunder, and (iii) no Committed Note
Purchaser shall sell any participating interest to any Disqualified Party.  A
Participant shall have the right to receive reimbursement for amounts due
pursuant to each Specified Cost Section but only to the extent that the related
selling Committed Note Purchaser would have had such right absent the sale of
the related participation and, with respect to amounts due pursuant to
Section 3.8, only to the extent such Participant shall have complied with the
provisions of Section 3.8 as if such Participant were a Committed Note
Purchaser.  Each such Participant shall be deemed to have agreed to the
provisions set forth in Section 3.10 as if such Participant were a Committed
Note Purchaser.

 

(e)           HVF II authorizes each Committed Note Purchaser to disclose to any
Participant or Acquiring Committed Note Purchaser (each, a “Transferee”) and any
prospective Transferee any and all financial information in such Committed Note
Purchaser’s possession concerning HVF II, the Series 2014-A Collateral, the
Group I Administrator and the Series 2014-A Related Documents that has been
delivered to such Committed Note Purchaser by HVF II in connection with such
Committed Note Purchaser’s credit evaluation of HVF II, the Series 2014-A
Collateral and the Group I Administrator.  For the avoidance of doubt, no
Committed Note Purchaser may disclose any of the foregoing information to any
Transferee who is a Disqualified Party without

 

59

--------------------------------------------------------------------------------


 

the prior written consent of an Authorized Officer of HVF II, which consent may
be withheld for any reason in HVF II’s sole and absolute discretion.

 

(f)            Notwithstanding any other provision set forth in this
Series 2014-A Supplement, each Conduit Investor or, if there is no Conduit
Investor with respect to any Investor Group, the Committed Note Purchaser with
respect to such Investor Group may at any time grant to one or more Program
Support Providers (or, in the case of a Conduit Investor, to its related
Committed Note Purchaser) a participating interest in or lien on, or otherwise
transfer and assign to one or more Program Support Providers (or, in the case of
a Conduit Investor, to its related Committed Note Purchaser), such Conduit
Investor’s or, if there is no Conduit Investor with respect to any Investor
Group, the related Committed Note Purchaser’s interests in the Advances made
hereunder and such Program Support Provider (or such Committed Note Purchaser,
as the case may be), with respect to its participating or assigned interest,
shall be entitled to the benefits granted to such Conduit Investor or Committed
Note Purchaser, as applicable, under this Series 2014-A Supplement.

 

(g)           Notwithstanding any other provision set forth in this
Series 2014-A Supplement, each Conduit Investor may at any time, without the
consent of HVF II, transfer and assign all or a portion of its rights in the
Series 2014-A Notes (and its rights hereunder and under other Series 2014-A
Related Documents) to its related Committed Note Purchaser.  Furthermore, each
Conduit Investor may at any time grant a security interest in and lien on, all
or any portion of its interests under this Series 2014-A Supplement, its
Series 2014-A Note and each other Series 2014-A Related Document to (i) its
related Committed Note Purchaser, (ii) its Funding Agent, (iii) any Program
Support Provider who, at any time now or in the future, provides program
liquidity or credit enhancement, including an insurance policy for such Conduit
Investor relating to the Series 2014-A Commercial Paper or the Series 2014-A
Notes, (iv) any other Person who, at any time now or in the future, provides
liquidity or credit enhancement for the Conduit Investors, including an
insurance policy relating to the Series 2014-A Commercial Paper or the
Series 2014-A Notes or (v) any collateral trustee or collateral agent for any of
the foregoing; provided, however, any such security interest or lien shall be
released upon assignment of its Series 2014-A Note to its related Committed Note
Purchaser.  Each Committed Note Purchaser may assign its Commitment, or all or
any portion of its interest under its Series 2014-A Note, this Series 2014-A
Supplement and each other Series 2014-A Related Document to any Person with the
prior written consent of HVF II, such consent not to be unreasonably withheld;
provided that, HVF II may withhold its consent in its sole and absolute
discretion (and such withholding shall be deemed reasonable) to an assignment to
any Person that is a Disqualified Party.  Notwithstanding any other provisions
set forth in this Series 2014-A Supplement, each Committed Note Purchaser may at
any time create a security interest in all or any portion of its rights under
this Series 2014-A Supplement, its Series 2014-A Note and the Series 2014-A
Related Document in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System or any
similar foreign entity.

 

60

--------------------------------------------------------------------------------


 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

Section 10.1.         Authorization and Action of the Administrative Agent. 
Each of the Conduit Investors, the Committed Note Purchasers and the Funding
Agents hereby designates and appoints Deutsche Bank AG, New York Branch as the
Administrative Agent hereunder, and hereby authorizes the Administrative Agent
to take such actions as agent on their behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of this Series 2014-A
Supplement together with such powers as are reasonably incidental thereto.  The
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Conduit
Investor, any Committed Note Purchaser or any Funding Agent, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of the Administrative Agent shall be read into this Series 2014-A
Supplement or otherwise exist for the Administrative Agent.  In performing its
functions and duties hereunder, the Administrative Agent shall act solely as
agent for the Conduit Investors, the Committed Note Purchasers and the Funding
Agents and does not assume nor shall it be deemed to have assumed any obligation
or relationship of trust or agency with or for HVF II or any of its successors
or assigns.  The Administrative Agent shall not be required to take any action
that exposes the Administrative Agent to personal liability or that is contrary
to this Series 2014-A Supplement or applicable law.  The appointment and
authority of the Administrative Agent hereunder shall terminate upon the
indefeasible payment in full of the Series 2014-A Notes and all other amounts
owed by HVF II hereunder to the Investor Groups (the “Aggregate Unpaids”).

 

Section 10.2.         Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Series 2014-A Supplement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

Section 10.3.         Exculpatory Provisions.  Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be (a) liable for
any action lawfully taken or omitted to be taken by it or them under or in
connection with this Series 2014-A Supplement (except for its, their or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any Conduit Investor, any Committed Note Purchaser or any Funding
Agent for any recitals, statements, representations or warranties made by HVF II
contained in this Series 2014-A Supplement or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Series 2014-A Supplement for the due execution,
legality, value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Series 2014-A Supplement or any other document furnished in
connection herewith, or for any failure of HVF II to perform its obligations
hereunder, or for the satisfaction of any condition specified in Article II. 
The Administrative Agent shall not be under any obligation to any Conduit
Investor, any Committed Note Purchaser or any Funding Agent to ascertain or to
inquire as to the observance or performance of any of the agreements or

 

61

--------------------------------------------------------------------------------


 

covenants contained in, or conditions of, this Series 2014-A Supplement, or to
inspect the properties, books or records of HVF II.  The Administrative Agent
shall not be deemed to have knowledge of any Amortization Event, Potential
Amortization Event or Series 2014-A Liquidation Event unless the Administrative
Agent has received notice from HVF II, any Conduit Investor, any Committed Note
Purchaser or any Funding Agent.

 

Section 10.4.         Reliance.  The Administrative Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall in all cases be fully
justified in failing or refusing to take any action under this Series 2014-A
Supplement or any other document furnished in connection herewith unless it
shall first receive such advice or concurrence of any Conduit Investor, any
Committed Note Purchaser or any Funding Agent as it deems appropriate or it
shall first be indemnified to its satisfaction by any Conduit Investor, any
Committed Note Purchaser or any Funding Agent, provided that, unless and until
the Administrative Agent shall have received such advice, the Administrative
Agent may take or refrain from taking any action, as the Administrative Agent
shall deem advisable and in the best interests of the Conduit Investors, the
Committed Note Purchasers and the Funding Agents.  The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of the Series 2014-A Required Noteholders and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Conduit Investors, the Committed Note Purchasers and the Funding
Agents.

 

Section 10.5.         Non-Reliance on the Administrative Agent and Other
Purchasers.  Each of the Conduit Investors, the Committed Note Purchasers and
the Funding Agents expressly acknowledge that neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
HVF II, shall be deemed to constitute any representation or warranty by the
Administrative Agent.  Each of the Conduit Investors, the Committed Note
Purchasers and the Funding Agents represent and warrant to the Administrative
Agent that they have and will, independently and without reliance upon the
Administrative Agent and based on such documents and information as they have
deemed appropriate, made their own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of HVF II and made its own decision to enter into this Series
2014-A Supplement.

 

Section 10.6.         The Administrative Agent in its Individual Capacity.  The
Administrative Agent and any of its Affiliates may make loans to, accept
deposits from, and generally engage in any kind of business with HVF II or any
Affiliate of HVF II as though the Administrative Agent were not the
Administrative Agent hereunder.

 

Section 10.7.         Successor Administrative Agent.  The Administrative Agent
may, upon thirty (30) days’ notice to HVF II and each of the Conduit Investors,
the Committed

 

62

--------------------------------------------------------------------------------


 

Note Purchasers and the Funding Agents, and the Administrative Agent will, upon
the direction of Investor Groups holding more than 75% of the Series 2014-A
Maximum Principal Amount as of such date, resign as Administrative Agent.  If
the Administrative Agent shall resign, then the Investor Groups, during such
30-day period, shall appoint an Affiliate of a member of the Investor Groups as
a successor agent.  If for any reason no successor Administrative Agent is
appointed by the Investor Groups during such 30-day period, then effective upon
the expiration of such 30-day period, HVF II for all purposes shall deal
directly with the Funding Agents.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of Section 11.4
and this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Series 2014-A
Supplement.

 

Section 10.8.         Authorization and Action of Funding Agents.  Each Conduit
Investor and each Committed Note Purchaser is hereby deemed to have designated
and appointed the Funding Agent set forth next to such Conduit Investor’s name,
or if there is no Conduit Investor with respect to any Investor Group, the
Committed Note Purchaser’s name with respect to such Investor Group, on Schedule
II hereto as the agent of such Person hereunder, and hereby authorizes such
Funding Agent to take such actions as agent on its behalf and to exercise such
powers as are delegated to such Funding Agent by the terms of this Series 2014-A
Supplement together with such powers as are reasonably incidental thereto.  Each
Funding Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with the related
Investor Group, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Funding Agent shall be read into
this Series 2014-A Supplement or otherwise exist for such Funding Agent.  In
performing its functions and duties hereunder, each Funding Agent shall act
solely as agent for the related Investor Group and does not assume nor shall it
be deemed to have assumed any obligation or relationship of trust or agency with
or for HVF II or any of its successors or assigns.  Each Funding Agent shall not
be required to take any action that exposes such Funding Agent to personal
liability or that is contrary to this Series 2014-A Supplement or Applicable
Law.  The appointment and authority of the Funding Agent hereunder shall
terminate upon the indefeasible payment in full of the Aggregate Unpaids.

 

Section 10.9.         Delegation of Duties.  Each Funding Agent may execute any
of its duties under this Series 2014-A Supplement by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Each Funding Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

 

Section 10.10.      Exculpatory Provisions.  Neither any Funding Agent nor any
of their directors, officers, agents or employees shall be (a) liable for any
action lawfully taken or omitted to be taken by it or them under or in
connection with this Series 2014-A Supplement (except for its, their or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to the related Investor Group for any recitals, statements,
representations or warranties made by HVF II contained in this Series 2014-A
Supplement or in any certificate, report, statement or other document referred
to or provided for in, or received under or in connection with, this Series
2014-A

 

63

--------------------------------------------------------------------------------


 

Supplement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Series 2014-A Supplement or any other
document furnished in connection herewith, or for any failure of HVF II to
perform its obligations hereunder, or for the satisfaction of any condition
specified in Article II.  No Funding Agent shall be under any obligation to its
related Investor Group to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Series 2014-A Supplement, or to inspect the properties, books or
records of HVF II.  No Funding Agent shall be deemed to have knowledge of any
Amortization Event, Potential Amortization Event or Series 2014-A Liquidation
Event, unless such Funding Agent has received notice from HVF II (or any agent
or designee thereof) or its related Investor Group.

 

Section 10.11.      Reliance.  Each Funding Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
the Administrative Agent and legal counsel independent accountants and other
experts selected by such Funding Agent.  Each Funding Agent shall in all cases
be fully justified in failing or refusing to take any action under this Series
2014-A Supplement or any other document furnished in connection herewith unless
it shall first receive such advice or concurrence of the related Investor Group
as it deems appropriate or it shall first be indemnified to its satisfaction by
the related Investor Group, provided that, unless and until such Funding Agent
shall have received such advice, such Funding Agent may take or refrain from
taking any action, as such Funding Agent shall deem advisable and in the best
interests of the related Investor Group.  Each Funding Agent shall in all cases
be fully protected in acting, or in refraining from acting, in accordance with a
request of the related Investor Group and such request and any action taken or
failure to act pursuant thereto shall be binding upon its related Investor
Group.

 

Section 10.12.      Non-Reliance on the Funding Agent and Other Purchasers. 
Each Investor Group expressly acknowledges that neither its related Funding
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or affiliates has made any representations or warranties to it and that no act
by such Funding Agent hereafter taken, including any review of the affairs of
HVF II, shall be deemed to constitute any representation or warranty by such
Funding Agent.  Each Investor Group represents and warrants to its related
Funding Agent that it has and will, independently and without reliance upon such
Funding Agent and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of HVF II and made its own decision to enter into Series 2014-A
Supplement.

 

Section 10.13.      The Funding Agent in its Individual Capacity.  Each Funding
Agent and any of its Affiliates may make loans to, accept deposits from, and
generally engage in any kind of business with HVF II or any Affiliate of HVF II
as though such Funding Agent were not a Funding Agent hereunder.

 

64

--------------------------------------------------------------------------------


 

Section 10.14.      Successor Funding Agent.  Each Funding Agent will, upon the
direction of its related Investor Group, resign as such Funding Agent.  If such
Funding Agent shall resign, then the related Investor Group shall appoint an
Affiliate of a member of its related Investor Group as a successor agent.  If
for any reason no successor Funding Agent is appointed by the related Investor
Group, then effective upon the resignation of such Funding Agent, HVF II for all
purposes shall deal directly with such Investor Group.  After any retiring
Funding Agent’s resignation hereunder as Funding Agent, subject to the
limitations set forth herein, the provisions of Section 11.4 and this Article X
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Funding Agent under this Series 2014-A Supplement.

 

ARTICLE XI

 

GENERAL

 

Section 11.1.         Optional Repurchase of the Series 2014-A Notes.  The
Series 2014-A Notes shall be subject to repurchase (in whole) by HVF II at its
option, upon three (3) Business Days’ prior written notice to the Trustee at any
time.  The repurchase price for any Series 2014-A Note (in each case, the
“Series 2014-A Note Repurchase Amount”) shall equal the sum of:

 

(a)           the Series 2014-A Principal Amount of such Series 2014-A Notes
(determined after giving effect to any payments of principal and interest on the
Payment Date immediately preceding the date of purchase pursuant to this Section
11.1), plus

 

(b)           all accrued and unpaid interest on the Series 2014-A Notes through
such date of repurchase under this Section 11.1) (and, with respect to the
portion of such principal balance that was funded with Series 2014-A Commercial
Paper issued at a discount, all accrued and unpaid discount on such Series
2014-A Commercial Paper from the issuance date(s) thereof to the date of
repurchase under this Section 11.1 and the aggregate discount to accrue on such
Series 2014-A Commercial Paper from the date of repurchase under this Section
11.1 to the next succeeding Payment Date); plus

 

(c)           all associated breakage costs payable as a result of such
repurchase (calculated in accordance with Section 3.6); and

 

(d)           any other amounts then due and payable to the holders of such
Series 2014-A Notes pursuant hereto.

 

Section 11.2.         Information.

 

On or before the fourth Business Day prior to each Payment Date (unless
otherwise agreed to by the Trustee), HVF II shall furnish to the Trustee a
Monthly Noteholders’ Statement with respect to the Series 2014-A Notes, in a
Microsoft Excel electronic file (or similar electronic file) substantively in
the form of Exhibit F; provided that HVF II can provide, in its sole discretion,
information in the Monthly Noteholders’ Statement additional to the information
specified in Exhibit F; provided further, that HVF II can, in its sole
discretion, change the form of such Monthly Noteholders’ Statement so

 

65

--------------------------------------------------------------------------------


 

long as the information therein is substantively similar to the information in
Exhibit F (as Exhibit F may be supplemented in accordance with the immediately
preceding proviso).

 

The Trustee shall provide to the Series 2014-A Noteholders, or their designated
agent, copies of each Monthly Noteholders’ Statement.

 

Section 11.3.         Confidentiality.  Each Committed Note Purchaser, each
Conduit Investor, each Funding Agent and the Administrative Agent agrees that it
shall not disclose any Confidential Information to any Person without the prior
written consent of HVF II, which such consent must be evident in a writing
signed by an Authorized Officer of HVF II, other than (a) to their Affiliates
and their officers, directors, employees, agents and advisors (including legal
counsel and accountants) and to actual or prospective assignees and
participants, and then only on a confidential basis and excluding any Affiliate,
its officers, directors, employees, agents and advisors (including legal counsel
and accountants), any prospective assignee and any participant, in each case
that is a Disqualified Party, (b) as required by a court or administrative order
or decree, or required by any governmental or regulatory authority or
self-regulatory organization or required by any statute, law, rule or regulation
or judicial process (including any subpoena or similar legal process), (c) to
any Rating Agency providing a rating for the Series 2014-A Notes or any Series
2014-A Commercial Paper or any other nationally-recognized rating agency that
requires access to information to effect compliance with any disclosure
obligations under applicable laws or regulations, (d) in the course of
litigation with HVF II, the Group I Administrator or Hertz, (e) any Series
2014-A Noteholder, any Committed Note Purchaser, any Conduit Investor, any
Funding Agent or the Administrative Agent, (f) any Person acting as a placement
agent or dealer with respect to any commercial paper (provided that any
Confidential Information provided to any such placement agent or dealer does not
reveal the identity of HVF II or any of its Affiliates), (g) on a confidential
basis, to any provider of credit enhancement or liquidity to any Conduit
Investor, or (h) to any Person to the extent such Committed Note Purchaser,
Conduit Investor, Funding Agent or the Administrative Agent reasonably
determines such disclosure is necessary in connection with the enforcement or
for the defense of the rights and remedies under the Series 2014-A Notes or the
Series 2014-A Related Documents.

 

Section 11.4.         Payment of Costs and Expenses; Indemnification.

 

(a)           Payment of Costs and Expenses.  Upon written demand from the
Administrative Agent, any Funding Agent, any Conduit Investor or any Committed
Note Purchaser, HVF II agrees to pay on the Payment Date immediately following
HVF II’s receipt of such written demand all reasonable expenses of the
Administrative Agent, such Funding Agent, such Conduit Investor and/or such
Committed Note Purchaser, as applicable (including the reasonable fees and
out-of-pocket expenses of counsel to each Conduit Investor and each Committed
Note Purchaser, if any, as well as the fees and expenses of the rating agencies
providing a rating in respect of any Series 2014-A Commercial Paper) in
connection with

 

66

--------------------------------------------------------------------------------


 

(i)            the negotiation, preparation, execution, delivery and
administration of this Series 2014-A Supplement and of each other Series 2014-A
Related Document, including schedules and exhibits, and any liquidity, credit
enhancement or insurance documents of a Program Support Provider with respect to
a Conduit Investor relating to the Series 2014-A Notes and any amendments,
waivers, consents, supplements or other modifications to this Series 2014-A
Supplement and each other Series 2014-A Related Document, as may from time to
time hereafter be proposed, whether or not the transactions contemplated hereby
or thereby are consummated, and

 

(ii)           the consummation of the transactions contemplated by this Series
2014-A Supplement and each other Series 2014-A Related Document.

 

Upon written demand, HVF II further agrees to pay on the Payment Date
immediately following such written demand, and to save the Administrative Agent,
each Funding Agent, each Conduit Investor and each Committed Note Purchaser
harmless from all liability for (i) any breach by HVF II of its obligations
under this Series 2014-A Supplement and (ii) all reasonable costs incurred by
the Administrative Agent, such Funding Agent, such Conduit Investor or such
Committed Note Purchaser (including, the reasonable fees and out-of-pocket
expenses of counsel to the Administrative Agent, such Funding Agent, such
Conduit Investor and such Committed Note Purchaser, if any) in enforcing this
Series 2014-A Supplement.  HVF II also agrees to reimburse the Administrative
Agent, each Funding Agent, each Conduit Investor and each Committed Note
Purchaser upon demand for all reasonable out-of-pocket expenses incurred by the
Administrative Agent, such Funding Agent, such Conduit Investor or such
Committed Note Purchaser (including, the reasonable fees and out-of-pocket
expenses of counsel to the Administrative Agent, such Funding Agent, such
Conduit Investor and such Committed Note Purchaser, if any and the reasonable
fees and out-of-pocket expenses of any third-party servicers and disposition
agents) in connection with (x) the negotiation of any restructuring or
“work-out”, whether or not consummated, of the Series 2014-A Related Documents
and (y) the enforcement of, or any waiver or amendment requested under or with
respect to, this Series 2014-A Supplement or any other of the Series 2014-A
Related Documents.

 

Notwithstanding the foregoing, HVF II shall have no obligation to reimburse any
Committed Note Purchaser or Conduit Investor for any of the fees and/or expenses
incurred by such Committed Note Purchaser and/or Conduit Investor with respect
to its sale or assignment of all or any part of its respective rights and
obligations under this Series 2014-A Supplement and the Series 2014-A Notes
pursuant to Section 9.2 or 9.3.

 

(b)           Indemnification.  In consideration of the execution and delivery
of this Series 2014-A Supplement by the Conduit Investors and the Committed Note
Purchasers, HVF II hereby indemnifies and holds each Conduit Investor and each
Committed Note Purchaser and each of their officers, directors, employees and
agents (collectively, the “Indemnified Parties”) harmless from and against any
and all actions, causes of action, suits, losses, costs, liabilities and
damages, and reasonable expenses incurred in connection therewith (irrespective
of whether any such Indemnified Party is a

 

67

--------------------------------------------------------------------------------


 

party to the action for which indemnification hereunder is sought and including,
any liability in connection with the offering and sale of the Series 2014-A
Notes), including reasonable attorneys’ fees and disbursements (collectively,
the “Indemnified Liabilities”), incurred by the Indemnified Parties or any of
them (whether in prosecuting or defending against such actions, suits or claims)
to the extent resulting from, or arising out of, or relating to

 

(i)            any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Advance; or

 

(ii)           the entering into and performance of this Series 2014-A
Supplement and any other Series 2014-A Related Document by any of the
Indemnified Parties,

 

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct.  If and to the extent that the foregoing
undertaking may be unenforceable for any reason, HVF II hereby agrees to make
the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.  The
indemnity set forth in this Section 11.4(b) shall in no event include
indemnification for any taxes (which indemnification is provided in Section
3.8).  HVF II shall give notice to the Rating Agencies of any claim for
Indemnified Liabilities made under this Section.

 

(c)           Indemnification of the Administrative Agent and each Funding
Agent.

 

(i)            In consideration of the execution and delivery of this Series
2014-A Supplement by the Administrative Agent and each Funding Agent, HVF II
hereby indemnifies and holds the Administrative Agent and each Funding Agent and
each of their respective officers, directors, employees and agents
(collectively, the “Agent Indemnified Parties”) harmless from and against any
and all actions, causes of action, suits, losses, costs, liabilities and
damages, and reasonable expenses incurred in connection therewith (irrespective
of whether any such Agent Indemnified Party is a party to the action for which
indemnification hereunder is sought and including, any liability in connection
with the offering and sale of the Series 2014-A Notes), including reasonable
attorneys’ fees and disbursements (collectively, the “Agent Indemnified
Liabilities”), incurred by the Agent Indemnified Parties or any of them (whether
in prosecuting or defending against such actions, suits or claims) to the extent
resulting from, or arising out of, or relating to the entering into and
performance of this Series 2014-A Supplement and any other Series 2014-A Related
Document by any of the Agent Indemnified Parties, except for any such Agent
Indemnified Liabilities arising for the account of a particular Agent
Indemnified Party by reason of the relevant Agent Indemnified Party’s gross
negligence or willful misconduct.  If and to the extent that the foregoing
undertaking may be unenforceable for any reason, HVF II hereby agrees to make
the maximum contribution to the payment and satisfaction of each of the Agent
Indemnified Liabilities which is permissible under applicable law.  The
indemnity set

 

68

--------------------------------------------------------------------------------


 

forth in this Section 11.4(c)(i) shall in no event include indemnification for
any taxes (which indemnification is provided in Section 3.8).  HVF II shall give
notice to the Rating Agencies of any claim for Agent Indemnified Liabilities
made under this section.

 

(ii)           In consideration of the execution and delivery of this Series
2014-A Supplement by the Administrative Agent, each Committed Note Purchaser,
ratably according to its respective Commitment, hereby indemnifies and holds the
Administrative Agent and each of its officers, directors, employees and agents
(collectively, the “Administrative Agent Indemnified Parties”) harmless from and
against any and all actions, causes of action, suits, losses, costs, liabilities
and damages, and reasonable expenses incurred in connection therewith (solely to
the extent not reimbursed by or on behalf of HVF II) (irrespective of whether
any such Administrative Agent Indemnified Party is a party to the action for
which indemnification hereunder is sought and including, any liability in
connection with the offering and sale of the Series 2014-A Notes), including
reasonable attorneys’ fees and disbursements (collectively, the “Administrative
Agent Indemnified Liabilities”), incurred by the Administrative Agent
Indemnified Parties or any of them (whether in prosecuting or defending against
such actions, suits or claims) to the extent resulting from, or arising out of,
or relating to the entering into and performance of this Series 2014-A
Supplement and any other Series 2014-A Related Document by any of the
Administrative Agent Indemnified Parties, except for any such Administrative
Agent Indemnified Liabilities arising for the account of a particular
Administrative Agent Indemnified Party by reason of the relevant Administrative
Agent Indemnified Party’s gross negligence or willful misconduct.  If and to the
extent that the foregoing undertaking may be unenforceable for any reason, each
Committed Note Purchaser hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Administrative Agent Indemnified
Liabilities which is permissible under applicable law.  The indemnity set forth
in this Section 11.4(c)(ii) shall in no event include indemnification for any
taxes (which indemnification is provided in Section 3.8).  Each Committed Note
Purchaser shall give notice to the Rating Agencies of any claim for
Administrative Agent Indemnified Liabilities made under this Section
11.4(c)(ii).

 

(d)           Priority.  All amounts payable by HVF II pursuant to this Section
11.4 shall be paid in accordance with and subject to Section 5.3 or, at the
option of HVF II, paid from any other source available to it.

 

Section 11.5.         Ratification of Group I Indenture.  As supplemented by
this Series 2014-A Supplement, the Group I Indenture is in all respects ratified
and confirmed and the Group I Indenture as so supplemented by this Series 2014-A
Supplement shall be read, taken, and construed as one and the same instrument
(except as otherwise specified herein).

 

Section 11.6.         Notice to the Rating Agencies.  The Trustee shall provide
to each Funding Agent and each Rating Agency a copy of each notice to the Series
2014-A Noteholders, Opinion of Counsel and Officer’s Certificate delivered to
the Trustee pursuant to this Series 2014-A Supplement or any other Group I
Related Document.  Each such Opinion of Counsel to be delivered to each Funding
Agent shall be addressed

 

69

--------------------------------------------------------------------------------


 

to each Funding Agent, shall be from counsel reasonably acceptable to each
Funding Agent and shall be in form and substance reasonably acceptable to each
Funding Agent.  The Trustee shall provide notice to each Rating Agency of any
consent by the Series 2014-A Noteholders to the waiver of the occurrence of any
Amortization Event with respect to the Series 2014-A Notes.  All such notices,
opinions, certificates or other items to be delivered to the Funding Agents
shall be forwarded, simultaneously, to the address of each Funding Agent set
forth on its related signature page hereto.  HVF II will provide each Rating
Agency rating the Series 2014-A Notes with a copy of any operative Group I
Manufacturer Program upon written request by such Rating Agency.

 

Section 11.7.         Third Party Beneficiary.  Nothing in this Series 2014-A
Supplement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto and their successors and assigns expressly
permitted herein) any legal or equitable right, remedy or claim under or by
reason of this Series 2014-A Supplement.

 

Section 11.8.         Counterparts.  This Series 2014-A Supplement may be
executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same Series 2014-A Supplement.

 

Section 11.9.         Governing Law.  THIS SERIES 2014-A SUPPLEMENT, AND ALL
MATTERS ARISING OUT OF OR RELATING TO THIS SERIES 2014-A SUPPLEMENT, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAW
OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

 

Section 11.10.      Amendments.

 

(a)           This Series 2014-A Supplement or any provision herein may be (i)
amended in writing from time to time by HVF II and the Trustee, solely with the
consent of the Series 2014-A Required Noteholders or (ii) waived in writing from
time to time with the consent of the Series 2014-A Required Noteholders, unless
otherwise expressly set forth herein; provided that, notwithstanding the
foregoing clauses (i) and (ii), without the consent of each Committed Note
Purchaser and each Conduit Investor, no amendment or waiver shall:

 

(i)            reduce the percentage of Series 2014-A Noteholders whose consent
is required to take any particular action hereunder;

 

(ii)           extend the due date for, or reduce the amount of any scheduled
repayment or prepayment of principal of or interest on any Series 2014-A Note
(or reduce the principal amount of or rate of interest on any Series 2014-A Note
or otherwise change the manner in which interest is calculated);

 

70

--------------------------------------------------------------------------------


 

(iii)          extend the due date for, or reduce the amount of any Undrawn Fee
payable hereunder;

 

(iv)          amend or modify Section 5.2, Section 5.3, Section 2.1(a), (d) or
(e), Section 2.2, Section 2.3, Section 2.5, Section 3.1, Article IX, this
Section 11.10, or Section (2) of Annex 2 or otherwise amend or modify any
provision relating to the amendment or modification of this Series 2014-A
Supplement or that pursuant to the Series 2014-A Related Documents, would
require the consent of 100% of the Series 2014-A Noteholders or each Series
2014-A Noteholder affected by such amendment or modification; or

 

(v)           (A) affect adversely the interests, rights or obligations of any
Conduit Investor or Committed Note Purchaser individually in comparison to any
other Conduit Investor or Committed Note Purchaser; (B) alter the pro rata
treatment of payments to and Advances by the Series 2014-A Noteholders, the
Conduit Investors and the Committed Note Purchasers (including, for the
avoidance of doubt, alterations that provide for any non-pro-rata payments to or
Advances by any Series 2014-A Noteholders, Conduit Investors or Committed Note
Purchasers that are not expressly provided for as of the Series 2014-A
Restatement Effective Date); (C) approve the assignment or transfer by HVF II of
any of its rights or obligations hereunder; (D) release HVF II from any
obligation hereunder; or (E) reduce, modify or amend any indemnities in favor of
any Conduit Investors, Committed Note Purchasers or Funding Agents.

 

(b)           Any amendment hereof can be effected without the Administrative
Agent being party thereto; provided however, that no such amendment,
modification or waiver of this Series 2014-A Supplement that affects the rights
or duties of the Administrative Agent shall be effective unless the
Administrative Agent shall have given its prior written consent thereto.

 

(c)           Any amendment to this Series 2014-A Supplement shall be subject to
the satisfaction of the Series 2014-A Rating Agency Condition (unless otherwise
consented to in writing by each Series 2014-A Noteholder).

 

(d)           Each amendment or other modification to this Series 2014-A
Supplement shall be set forth in a Series 2014-A Supplemental Indenture.  The
initial effectiveness of each Series 2014-A Supplemental Indenture shall be
subject to the satisfaction of the Series 2014-A Rating Agency Condition and the
delivery to the Trustee of an Opinion of Counsel (which may be based on an
Officer’s Certificate) that such Series 2014-A Supplemental Indenture is
authorized or permitted by this Series 2014-A Supplement.

 

(e)           The Trustee shall sign any Series 2014-A Supplemental Indenture
authorized or permitted pursuant to this Section 11.10 if the Series 2014-A
Supplemental Indenture does not adversely affect the rights, duties, liabilities
or immunities of the Trustee.  If it does, the Trustee may, but need not, sign
it.  In signing such Series 2014-A Supplemental Indenture, the Trustee shall be
entitled to receive, if requested, and,

 

71

--------------------------------------------------------------------------------


 

subject to Section 7.2 of the Base Indenture, shall be fully protected in
relying upon, an Officer’s Certificate of HVF II and an Opinion of Counsel
(which may be based on an Officer’s Certificate) as conclusive evidence that
such Series 2014-A Supplemental Indenture is authorized or permitted by this
Series 2014-A Supplement and that all conditions precedent have been satisfied,
and that it will be valid and binding upon HVF II in accordance with its terms.

 

Section 11.11.      Group I Administrator to Act on Behalf of HVF II.  Pursuant
to the Group I Administration Agreement, the Group I Administrator has agreed to
provide certain services to HVF II and to take certain actions on behalf of HVF
II, including performing or otherwise satisfying any action, determination,
calculation, direction, instruction, notice, delivery or other performance
obligation, in each case, permitted or required by HVF II pursuant to this
Series 2014-A Supplement.  Each Group I Noteholder by its acceptance of a Group
I Note and each of the parties hereto by its execution hereof, hereby consents
to the provision of such services and the taking of such action by the Group I
Administrator in lieu of HVF II and hereby agrees that HVF II’s obligations
hereunder with respect to any such services performed or action taken shall be
deemed satisfied to the extent performed or taken by the Group I Administrator
and to the extent so performed or taken by the Group I Administrator shall be
deemed for all purposes hereunder to have been so performed or taken by HVF II;
provided that, for the avoidance of doubt, none of the foregoing shall create
any payment obligation of the Group I Administrator or relieve HVF II of any
payment obligation hereunder.

 

Section 11.12.      Successors.  All agreements of HVF II in this Series 2014-A
Supplement and the Series 2014-A Notes shall bind its successor; provided,
however, except as provided in Section 11.10, HVF II may not assign its
obligations or rights under this Series 2014-A Supplement or any Series 2014-A
Note.  All agreements of the Trustee in this Series 2014-A Supplement shall bind
its successor.

 

Section 11.13.      Termination of Series Supplement.

 

(a)           This Series 2014-A Supplement shall cease to be of further effect
when (i) all Outstanding Series 2014-A Notes theretofore authenticated and
issued have been delivered (other than destroyed, lost, or stolen Series 2014-A
Notes that have been replaced or paid) to the Trustee for cancellation, (ii) HVF
II has paid all sums payable hereunder and (iii) the Series 2014-A Demand Note
Payment Amount is equal to zero or the Series 2014-A Letter of Credit Liquidity
Amount is equal to zero.

 

(b)           The representations and warranties set forth in Section 6.1 of
this Series 2014-A Supplement shall survive for so long as any Series 2014-A
Note is Outstanding.

 

Section 11.14.      Non-Petition.  Each of the parties hereto hereby covenants
and agrees that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper and similar debt issued by,
or for the benefit of, a Conduit Investor, it will not institute against, or
join any Person in instituting against such Conduit Investor any involuntary
bankruptcy, reorganization, arrangement, insolvency or

 

72

--------------------------------------------------------------------------------


 

liquidation proceedings, or other similar proceedings under any federal or State
bankruptcy or similar law.  The provisions of this Section 11.14 shall survive
the termination of this Series 2014-A Supplement.

 

Section 11.15.      Electronic Execution.  This Series 2014-A Supplement may be
transmitted and/or signed by facsimile or other electronic means (i.e., a “pdf”
or “tiff”).  The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually signed
originals and shall be binding on each party hereto.  The words “execution,”
“signed,” “signature,” and words of like import in this Series 2014-A Supplement
or in any amendment or other modification hereof (including, without limitation,
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be.

 

Section 11.16.      Additional UCC Representations.  Without limiting any other
representation or warranty given by HVF II in the Group I Indenture, HVF II
hereby makes the representations and warranties set forth in Exhibit L hereto
for the benefit of the Trustee and the Series 2014-A Noteholders, in each case,
as of the date hereof.

 

Section 11.17.      Notices.  Unless otherwise specified herein, all notices,
requests, instructions and demands to or upon any party hereto to be effective
shall be given (i) in the case of HVF II and the Trustee, in the manner set
forth in Section 10.1 of the Base Indenture, (ii) in the case of the
Administrative Agent, the Committed Note Purchasers, the Conduit Investors, and
the Funding Agents, in writing, and, unless otherwise expressly provided herein,
delivered by hand, mail (postage prepaid), facsimile notice or overnight air
courier, in each case to or at the address set forth for such Person on such
Person’s signature page hereto or in the Assignment and Assumption Agreement or
Investor Group Supplement pursuant to which such Person became a party to this
Series 2014-A Supplement, or to such other address as may be hereafter notified
by the respective parties hereto, and (iii) in the case of the Group I
Administrator, unless otherwise specified by the Group I Administrator by notice
to the respective parties hereto, to:

 

The Hertz Corporation
225 Brae Boulevard
Park Ridge, NJ 07656
Attention:  Treasury Department

 

Any notice (i) given in person shall be deemed delivered on the date of delivery
of such notice, (ii) given by first class mail shall be deemed given five (5)
days after the date that such notice is mailed, (iii) delivered by telex or
telecopier shall be deemed given on the date of delivery of such notice, and
(iv) delivered by overnight air courier shall be deemed delivered one (1)
Business Day after the date that such notice is delivered to such overnight
courier.

 

73

--------------------------------------------------------------------------------


 

Section 11.18.      Submission to Jurisdiction.  Each of the parties hereto
hereby irrevocably and unconditionally (i) submits, for itself and its property,
to the nonexclusive jurisdiction of any New York State court in New York County
or federal court of the United States of America for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to the Base Indenture, the Group I Supplement, this
Series 2014-A Supplement, the Series 2014-A Notes or the transactions
contemplated hereby, or for recognition or enforcement of any judgment arising
out of or relating to the Base Indenture, the Group I Supplement, this Series
2014-A Supplement, the Series 2014-A Notes or the transactions contemplated
hereby; (ii) agrees that all claims in respect of any such action or proceeding
may be heard and determined in such New York State court or, to the extent
permitted by law, federal court; (iii) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;
(iv) consents that any such action or proceeding may be brought in such courts
and waives any objection it may now or hereafter have to the laying of venue of
any such action or proceeding in any such court and any objection it may now or
hereafter have that such action or proceeding was brought in an inconvenient
court, and agrees not to plead or claim the same; and (v) consents to service of
process in the manner provided for notices in Section 11.17 (provided that,
nothing in this Series 2014-A Supplement shall affect the right of any such
party to serve process in any other manner permitted by law).

 

Section 11.19.      Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THE BASE INDENTURE, THE GROUP I SUPPLEMENT, THIS SERIES 2014-A SUPPLEMENT, THE
SERIES 2014-A NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 11.20.      USA Patriot Act Notice.  Each Funding Agent subject to the
requirements of the USA Patriot Act (Title III of Pub.: 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”) hereby notifies HVF II that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies HVF II, including the name and address of HVF II and other
information allowing such Funding Agent to identify HVF II in accordance with
such act.

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HVF II and the Trustee have caused this Series 2014-A
Supplement to be duly executed by their respective officers hereunto duly
authorized as of the day and year first above written.

 

 

HERTZ VEHICLE FINANCING II LP, as Issuer

 

 

 

 

 

 

 

By:

HVF II GP Corp., its General Partner

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:  R. Scott Massengill

 

 

Title:  Treasurer

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

   as Trustee,

 

 

 

 

 

 

By:

/s/ Mitchell L. Brumwell

 

 

Name:  Mitchell L. Brumwell

 

 

Title:  President

 

 

 

 

THE HERTZ CORPORATION, as Group I

 

  Administrator,

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:  R. Scott Massengill

 

 

Title:  Senior Vice President and Treasurer

 

75

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as the Administrative Agent

 

 

 

 

 

 

By:

/s/ Colin Bennett

 

 

 

Name:

Colin Bennett

 

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Joseph McElroy

 

 

 

Name:

Joseph McElroy

 

 

 

Title:

Director

 

 

 

 

 

 

 

Address:

60 Wall Street, 3rd Floor

 

 

 

New York, NY 10005-2858

 

 

 

 

 

 

Attention:

Robert Sheldon

 

 

Telephone:

(212) 250-4493

 

 

Facsimile:

(212) 797-5160

 

 

 

 

 

 

 

With electronic copy to abs.conduits@db.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Funding Agent

 

 

 

 

 

 

 

By:

/s/ Nina Austin

 

 

Name:

Nina Austin

 

 

Title:

Vice President

 

Address:

214 North Tryon Street, 15th Floor

 

 

Charlotte, NC 28255

 

 

 

 

Attention:

Judith Helms

 

Telephone:

(980) 387-1693

 

Facsimile:

(704) 387-2828

 

Email:

judith.e.helms@baml.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Committed Note Purchaser

 

 

 

 

 

 

 

 

 

By:

/s/ Nina Austin

 

 

Name:

Nina Austin

 

 

Title:

Vice President

 

Address:

214 North Tryon Street, 15th Floor

 

 

Charlotte, NC 28255

 

 

 

 

 

 

 

Attention:

Judith Helms

 

Telephone:

(980) 387-1693

 

Facsimile:

(704) 387-2828

 

Email:

judith.e.helms@baml.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Funding Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Frederic Truchot

 

 

Name:

Frederic Truchot

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

 

Name:

Kostantina Kourmpetis

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Address:

1301 Avenue of Americas

 

 

New York, NY 10019

 

 

 

 

 

 

 

Attention:

Tina Kourmpetis / Deric Bradford

 

Telephone:

(212) 261-7814 / (212) 261-3470

 

Facsimile:

(917) 849-5584

 

Email:

Conduitsec@ca-cib.com;

 

 

Conduit.Funding@ca-cib.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Investor

 

 

 

 

 

By:

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Attorney-in-Fact

 

 

 

 

 

 

 

 

 

By:

/s/ Frederic Truchot

 

 

Name:

Frederic Truchot

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

 

Name:

Kostantina Kourmpetis

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Address:

1301 Avenue of the Americas

 

 

New York, NY 10019

 

 

 

 

 

 

 

Attention:

Tina Kourmpetis / Deric Bradford

 

Telephone:

(212) 261-7814 / (212) 261-3470

 

Facsimile:

(917) 849-5584

 

Email:

Conduitsec@ca-cib.com;

 

 

Conduit.Funding@ca-cib.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Note Purchaser

 

 

 

 

 

 

 

 

 

By:

/s/ Frederic Truchot

 

 

Name:

Frederic Truchot

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

 

Name:

Kostantina Kourmpetis

 

 

Title:

Managing Director

 

 

 

 

 

Address:

1301 Avenue of Americas

 

 

New York, NY 10019

 

 

 

 

Attention:

Tina Kourmpetis / Deric Bradford

 

Telephone:

(212) 261-7814 / (212) 261-3470

 

Facsimile:

(917) 849-5584

 

Email:

Conduitsec@ca-cib.com;

 

 

Conduit.Funding@ca-cib.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Funding Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Laura Spichiger

 

 

Name:

Laura Spichiger

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

Address:

745 Seventh Avenue

 

 

5th Floor

 

 

New York, NY 10019

 

 

 

 

Attention:

John McVeigh / Laura Spichiger

 

Telephone:

(212) 320-7323 / (212) 528-7475

 

Fax:

(212) 299-0337

 

Email:

barcapconduitops@barclayscapital.com;

 

 

asgreports@barclayscapital.com;

 

 

laura.spichiger@barclays.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Committed Note Purchaser

 

 

 

 

 

 

 

 

 

By:

/s/ Laura Spichiger

 

 

Name:

Laura Spichiger

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

Address:

745 Seventh Avenue

 

 

5th Floor

 

 

New York, NY 10019

 

 

 

 

Attention:

John McVeigh / Laura Spichiger

 

Telephone:

(212) 320-7323 / (212) 528-7475

 

Fax:

(212) 299-0337

 

Email:

barcapconduitops@barclayscapital.com;

 

 

asgreports@barclayscapital.com;

 

 

laura.spichiger@barclays.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Funding Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name:

Robert Ehudin

 

 

Title:

Authorized Signatory

 

Address:

6011 Connection Drive

 

 

Irving, TX 75039

 

 

 

 

 

 

 

Attention:

Peter McGrane

 

Telephone:

(972) 368-2256

 

Facsimile:

(646) 769-5285

 

Email:

peter.mcgrane@gs.com

 

 

gs-warehouselending@gs.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Committed Note Purchaser

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name:

Robert Ehudin

 

 

Title:

Authorized Signatory

 

Address:

6011 Connection Drive

 

 

Irving, TX 75039

 

 

 

 

 

 

 

Attention:

Peter McGrane

 

Telephone:

(972) 368-2256

 

Facsimile:

(646) 769-5285

 

Email:

peter.mcgrane@gs.com

 

 

gs-warehouselending@gs.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------

 


 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Funding Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Colin Bennett

 

 

 

Name:

Colin Bennett

 

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Joseph McElroy

 

 

 

Name:

Joseph McElroy

 

 

 

Title:

Director

 

 

 

 

 

 

 

Address:

60 Wall Street

 

 

 

3rd Floor

 

 

 

New York, NY 10005

 

 

 

 

 

 

 

 

 

 

Attention:

Mary Conners

 

 

Telephone:

(212) 250-4731

 

 

Facsimile:

(212) 797-5150

 

 

Email:

abs.conduits@db.com;

 

 

 

mary.conners@db.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Committed Note Purchaser

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Colin Bennett

 

 

 

Name:

Colin Bennett

 

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Joseph McElroy

 

 

 

Name:

Joseph McElroy

 

 

 

Title:

Director

 

 

 

 

 

 

 

Address:

60 Wall Street, 3rd Floor

 

 

 

New York, NY 10005

 

 

 

 

 

 

Attention:

Mary Conners

 

 

Telephone:

(212) 250-4731

 

 

Facsimile:

(212) 797-5150

 

 

Email:

abs.conduits@db.com;

 

 

 

mary.conners@db.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

 

LLOYDS BANK PLC,

 

 

 

as a Funding Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Spary

 

 

 

Name:

Thomas Spary

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

Address:

25 Gresham Street

 

 

 

London, EC2V 7HN

 

 

 

 

 

 

 

 

 

 

Attention:

Chris Rigby

 

 

Telephone:

+44 (0)207 158 1930

 

 

Facsimile:

+44 (0) 207 158 3247

 

 

Email:

Chris.rigby@lloydsbanking.com

 

 

 

 

 

 

 

 

 

 

 

 

GRESHAM RECEIVABLES (NO.29) LTD,

 

 

 

as a Committed Note Purchaser

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ariel Pinel

 

 

 

Name:

Ariel Pinel

 

 

 

Title:

Director

 

 

 

 

 

 

 

Address:

26 New Street

 

 

 

St Helier, Jersey, JE2 3RA

 

 

 

 

 

 

Attention:

Edward Leng

 

 

Telephone:

+44 (0)207 158 6585

 

 

Facsimile:

+44 (0) 207 158 3247

 

 

Email:

Edward.leng@lloydsbanking.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

 

GRESHAM RECEIVABLES (NO.29) LTD,

 

 

 

as a Conduit Investor

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ariel Pinel

 

 

 

Name:

Ariel Pinel

 

 

 

Title:

Director

 

 

 

 

 

 

 

Address:

26 New Street

 

 

 

St Helier, Jersey, JE2 3RA

 

 

 

 

 

 

Attention:

Edward Leng

 

 

Telephone:

+44 (0)207 158 6585

 

 

Facsimile:

+44 (0) 207 158 3247

 

 

Email:

Edward.leng@lloydsbanking.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Funding Agent

 

 

 

 

 

 

 

By:

RBS SECURITIES INC., as Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David J. Donofrio

 

 

 

Name:

David J. Donofrio

 

 

 

Title:

Director

 

 

 

 

 

 

 

Address:

550 West Jackson Blvd.

 

 

 

Chicago, IL 60661

 

 

 

 

 

 

Attention:

David Donofrio

 

 

Telephone:

(312) 664-6584

 

 

Facsimile:

(203) 873-5744

 

 

Email:

david.donofrio@rbs.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Committed Note Purchaser

 

 

 

 

 

 

 

By:

RBS SECURITIES INC., as Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David J. Donofrio

 

 

 

Name:

David J. Donofrio

 

 

 

Title:

Director

 

 

 

 

 

 

 

Address:

550 West Jackson Blvd.

 

 

 

Chicago, IL 60661

 

 

 

 

 

 

Attention:

David Donofrio

 

 

Telephone:

(312) 664-6584

 

 

Facsimile:

(203) 873-5744

 

 

Email:

david.donofrio@rbs.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA,

 

 

 

as a Funding Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin P. Wilson

 

 

 

Name:

Kevin P. Wilson

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

Address:

3 World Financial Center, 200 Vesey

 

 

 

Street 12th Floor

 

 

 

New York, New York 10281-8098

 

 

 

 

 

 

Attention:

Securitization Finance

 

 

Telephone:

(212) 428-6537

 

 

Facsimile:

(212) 428-2304

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attn: Conduit Management Securitization Finance Little Falls Centre II, 2751
Centerville Road, Suite 212, Wilmington, Delaware 19808

 

 

Tel No: (302)-892-5903

 

 

Fax No: (302)-892-5900

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

 

OLD LINE FUNDING, LLC,

 

 

 

as a Conduit Investor

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin P. Wilson

 

 

 

Name:

Kevin P. Wilson

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

Address:

Global Securitization Services, LLC

 

 

 

68 South Service Road

 

 

 

Melville New York, 11747

 

 

 

 

 

 

Attention:

Kevin Burns

 

 

Telephone:

(631)-587-4700

 

 

Facsimile:

(212) 302-8767

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA,

 

 

 

as a Committed Note Purchaser

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert S. Jones

 

 

 

Name:

Robert S. Jones

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin P. Wilson

 

 

 

Name:

Kevin P. Wilson

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

Address:

3 World Financial Center, 200 Vesey

 

 

 

Street 12th Floor

 

 

 

New York, New York 10281-8098

 

 

 

 

 

 

Attention:

Securitization Finance

 

 

Telephone:

(212) 428-6537

 

 

Facsimile:

(212) 428-2304

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attn: Conduit Management Securitization Finance Little Falls Centre II, 2751
Centerville Road, Suite 212, Wilmington, Delaware 19808

 

 

Tel No: (302)-892-5903

 

 

Fax No: (302)-892-5900

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

 

BNP PARIBAS, NEW YORK BRANCH

 

 

 

as a Funding Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mary Dierdorff

 

 

 

Name:

Mary Dierdorff

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Khoi-Anh Berger-Luong

 

 

 

Name:

Khoi-Anh Berger-Luong

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

Address:

787 Seventh Avenue, 7th Floor

 

 

 

New York, NY 10019

 

 

 

 

 

 

Attention:

Mary Dierdorff

 

 

Telephone:

(917) 472-4841

 

 

Facsimile:

(212) 841-2140

 

 

Email:

mary.dierdorff@us.bnpparibas.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

 

STARBIRD FUNDING CORPORATION,

 

 

 

as a Conduit Investor

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

 

 

Name:

David V. DeAngelis

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John L. Fridlington

 

 

 

Name:

John L. Fridlington

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Address:

68 South Service Road, Suite 120

 

 

 

Melville, NY 11747-2350

 

 

 

 

 

 

Attention:

David DeAngelis

 

 

Telephone:

(631) 930-7216

 

 

Facsimile:

(212) 302-8767

 

 

Email:

ddeangelis@gssnyc.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

 

 

BNP PARIBAS, NEW YORK BRANCH

 

 

 

as a Committed Note Purchaser

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mary Dierdorff

 

 

 

Name:

Mary Dierdorff

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Khoi-Anh Berger-Luong

 

 

 

Name:

Khoi-Anh Berger-Luong

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

Address:

787 Seventh Avenue, 7th Floor

 

 

 

New York, NY 10019

 

 

 

 

 

 

Attention:

Mary Dierdorff

 

 

Telephone:

(917) 472-4841

 

 

Facsimile:

(212) 841-2140

 

 

Email:

mary.dierdorff@us.bnpparibas.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SERIES 2014-A SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO THE SERIES 2014-A SUPPLEMENT

 

DEFINITIONS LIST

 

“Acquiring Committed Note Purchaser” has the meaning specified in Section
9.3(a).

 

“Acquiring Investor Group” has the meaning specified in Section 9.3(c).

 

“Action” has the meaning specified in Section 9.2(a).

 

“Additional Group I Leasing Company Liquidation Event” means an Amortization
Event that occurred or is continuing under Section 7.1(e) as a result of any
Group I Leasing Company Amortization Event arising under Section 10.1(c), (d),
(g) or (k) of the HVF Series 2013-G1 Supplement.

 

“Additional Permitted Investment” has the meaning specified in Section 18 of
Annex 2.

 

“Additional Series 2014-A Notes” has the meaning specified in Section 2.1(d).

 

“Administrative Agent” has the meaning specified in the Preamble.

 

“Administrative Agent Fee” has the meaning specified in the Administrative Agent
Fee Letter.

 

“Administrative Agent Fee Letter” means that certain fee letter, dated as of the
Series 2014-A Closing Date, between the Administrative Agent and HVF II setting
forth the definition of Administrative Agent Fee.

 

“Administrative Agent Indemnified Liabilities” has the meaning specified in
Section 11.4(c).

 

“Administrative Agent Indemnified Parties” has the meaning specified in Section
11.4(c).

 

“Advance” has the meaning specified in Section 2.2(a).

 

“Advance Deficit” has the meaning specified in Section 2.2(g).

 

“Advance Request” means, with respect to any Advance requested by HVF II, an
advance request in the form of Exhibit J hereto with respect to such Advance.

 

“Affected Person” has the meaning specified in Section 3.4.

 

“Agent Indemnified Liabilities” has the meaning specified in Section 11.4(c).

 

--------------------------------------------------------------------------------


 

“Agent Indemnified Parties” has the meaning specified in Section 11.4(c).

 

“Aggregate Unpaids” has the meaning specified in Section 10.1.

 

“Assignment and Assumption Agreement” has the meaning specified in Section
9.3(a).

 

“Available Delayed Amount Committed Note Purchaser” means, with respect to any
Advance, any Committed Note Purchaser that either (i) has not delivered a
Delayed Funding Notice with respect to such Advance or (ii) has delivered a
Delayed Funding Notice with respect to such Advance, but (x) has a Delayed
Amount with respect to such Advance equal to zero and (y) after giving effect to
the funding of any amount in respect of such Advance to be made by such
Committed Note Purchaser or the Conduit Investor in such Committed Note
Purchaser’s Investor Group on the proposed date of such Advance, has a Required
Non-Delayed Amount that is greater than zero.

 

“Available Delayed Amount Purchaser” means, with respect to any Advance, any
Available Delayed Amount Committed Note Purchaser, or any Conduit Investor in
such Available Delayed Amount Committed Note Purchaser’s Investor Group, that
funds all or any portion of a Second Delayed Funding Notice Amount with respect
to such Advance on the date of such Advance.

 

“BBA Libor Rates Page” shall mean the display designated as Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits are offered
by leading banks in the London interbank market).

 

“Blackbook Guide” means the Black Book Official Finance/Lease Guide.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests (including membership and partnership interests)
in a Person (other than a corporation) and any and all warrants or options to
purchase any of the foregoing.

 

“Cash AUP” has the meaning specified in Section 5 of Annex 2.

 

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2014-A Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not part of government) that is responsible for the establishment or
interpretation of national or international accounting principles, in each case,
whether foreign or domestic (each an “Official Body”) charged with the
administration, interpretation or application thereof, or the

 

SI-2

--------------------------------------------------------------------------------


 

compliance with any request or directive of any Official Body (whether or not
having the force of law) made, issued or occurring after the Series 2014-A
Closing Date; provided that, notwithstanding anything in the foregoing to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or any other United States or foreign
regulatory authorities, in each case, pursuant to Basel III, shall, in each
case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” means the occurrence of any of the following events after
the Series 2014-A Closing Date:

 

(a)                                 any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted
Holders or a Parent, becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, of more than 50% of
the total voting power of the Voting Stock of Hertz, provided that so long as
Hertz is a Subsidiary of any Parent, no “person” shall be deemed to be or become
a “beneficial owner” of more than 50% of the total voting power of the Voting
Stock of Hertz unless such “person” shall be or become a “beneficial owner” of
more than 50% of the total voting power of the Voting Stock of such Parent; or

 

(b)                                 Hertz sells or transfers (in one or a series
of related transactions) all or substantially all of the assets of Hertz and its
Subsidiaries to another Person (other than one or more Permitted Holders) and
any “person” (as defined in clause (a) above), other than one or more Permitted
Holders or any Parent, is or becomes the “beneficial owner” (as so defined),
directly or indirectly, of more than 50% of the total voting power of the Voting
Stock of the transferee Person in such sale or transfer of assets, as the case
may be, provided that so long as such transferee Person is a Subsidiary of a
parent Person, no “person” shall be deemed to be or become a “beneficial owner”
of more than 50% of the total voting power of the Voting Stock of such surviving
or transferee Person unless such “person” shall be or become a “beneficial
owner” of more than 50% of the total voting power of the Voting Stock of such
parent Person; or

 

(c)                                  Hertz shall cease to own directly 100% of
the Capital Stock of HVF; or

 

(d)                                 Hertz shall cease to own directly 100% of
the Capital Stock of the HVF II General Partner; or

 

(e)                                  Hertz shall cease to own directly or
indirectly 100% of the Capital Stock of HVF II; or

 

(f) Hertz shall cease to own directly or indirectly 100% of the Capital Stock of
the Nominee on any date on which the Certificate of Title for any Group I
Eligible Vehicle is in the name of the Nominee.

 

SI-3

--------------------------------------------------------------------------------


 

For the purpose of this definition, the Reorganization Assets (whether
individually or in the aggregate) shall not be deemed at any time to constitute
all or substantially all of the assets of Hertz and its Subsidiaries, and any
sale or transfer of all or any part of the Reorganization Assets (whether
directly or indirectly, whether by sale or transfer of any such assets, or of
any Capital Stock or other interest in any Person holding such assets, or of any
combination thereof, and whether in one or more transactions, or otherwise)
shall not be deemed at any time to constitute a sale or transfer of all or
substantially all of the assets of Hertz and its Subsidiaries.

 

“Commitment” means, the obligation of the Committed Note Purchasers included in
each Investor Group to fund Advances pursuant to Section 2.2 in an aggregate
stated amount up to the Maximum Investor Group Principal Amount for such
Investor Group as of such date.

 

“Commitment Percentage” means, on any date of determination, with respect to any
Investor Group, the fraction, expressed as a percentage, the numerator of which
is such Investor Group’s Maximum Investor Group Principal Amount on such date
and the denominator is the Series 2014-A Maximum Principal Amount on such date.

 

“Committed Note Purchaser” has the meaning specified in the Preamble.

 

“Committed Note Purchaser Percentage” means, with respect to any Committed Note
Purchaser, the percentage set forth opposite the name of such Committed Note
Purchaser on Schedule II hereto.

 

“Conduit Assignee” means, with respect to any Conduit Investor, any commercial
paper conduit, whose commercial paper has ratings of at least “A-2” from
Standard & Poor’s and “P2” from Moody’s, that is administered by the Funding
Agent with respect to such Conduit Investor or any Affiliate of such Funding
Agent, in each case, designated by such Funding Agent to accept an assignment
from such Conduit Investor of the Investor Group Principal Amount or a portion
thereof with respect to such Conduit Investor pursuant to Section 9.3(b).

 

“Conduit Investors” has the meaning specified in the Preamble.

 

“Conduits” has the meaning set forth in the definition of “CP Rate”.

 

“Confidential Information” means information that Hertz or any Affiliate thereof
(or any successor to any such Person in any capacity) furnishes to a Committed
Note Purchaser, a Conduit Investor, a Funding Agent or the Administrative Agent,
but does not include any such information (i) that is or becomes generally
available to the public other than as a result of a disclosure by a Committed
Note Purchaser, a Conduit Investor, a Funding Agent or the Administrative Agent
or other Person to which a Committed Note Purchaser, a Conduit Investor, a
Funding Agent or the Administrative Agent delivered such information, (ii) that
was in the possession of a Committed Note Purchaser, a Conduit Investor, a
Funding Agent or the Administrative Agent prior to its being furnished to such
Committed Note Purchaser, such Conduit Investor, such Funding Agent or the
Administrative Agent by Hertz or any Affiliate thereof; provided that, there

 

SI-4

--------------------------------------------------------------------------------


 

exists no obligation of any such Person to keep such information confidential,
or (iii) that is or becomes available to a Committed Note Purchaser, a Conduit
Investor, a Funding Agent or the Administrative Agent from a source other than
Hertz or an Affiliate thereof; provided that, such source is not (1) known, or
would not reasonably be expected to be known, to a Committed Note Purchaser, a
Conduit Investor, a Funding Agent or the Administrative Agent to be bound by a
confidentiality agreement with Hertz or any Affiliate thereof, as the case may
be, or (2) known, or would not reasonably be expected to be known, to a
Committed Note Purchaser, a Conduit Investor, a Funding Agent or the
Administrative Agent to be otherwise prohibited from transmitting the
information by a contractual, legal or fiduciary obligation.

 

“Corresponding DBRS Rating” means, for each Equivalent Rating Agency Rating for
any Person, the DBRS rating designation corresponding to the row in which such
Equivalent Rating Agency Rating appears in the table set forth below.

 

Moody’s

 

S&P

 

Fitch

 

DBRS

 

 

 

 

 

 

 

Aaa

 

AAA

 

AAA

 

AAA

Aa1

 

AA+

 

AA+

 

AA(H)

Aa2

 

AA

 

AA

 

AA

Aa3

 

AA-

 

AA-

 

AA(L)

A1

 

A+

 

A+

 

A(H)

A2

 

A

 

A

 

A

A3

 

A-

 

A-

 

A(L)

Baa1

 

BBB+

 

BBB+

 

BBB(H)

Baa2

 

BBB

 

BBB

 

BBB

Baa3

 

BBB-

 

BBB-

 

BBB(L)

Ba1

 

BB+

 

BB+

 

BB(H)

Ba2

 

BB

 

BB

 

BB

Ba3

 

BB-

 

BB-

 

BB(L)

B1

 

B+

 

B+

 

B-High

B2

 

B

 

B

 

B

B3

 

B-

 

B-

 

B(L)

Caa1

 

CCC+

 

CCC

 

CCC(H)

Caa2

 

CCC

 

CC

 

CCC

Caa3

 

CCC-

 

C

 

CCC(L)

 

“CP Fallback Rate” means, as of any date of determination and with respect to
any Advance funded or maintained by any Funding Agent’s Investor Group through
the issuance of Series 2014-A Commercial Paper during any Series 2014-A Interest
Period, the London Interbank Offered Rate appearing on the BBA Libor Rates Page
at approximately 11:00 a.m. (London time) on the first day of such Series 2014-A
Interest Period as the rate for dollar deposits with a one-month maturity.

 

“CP Notes” has the meaning set forth in Section 2.2(c).

 

SI-5

--------------------------------------------------------------------------------


 

“CP Rate” means, with respect to a Conduit Investor in any Investor Group (i)
for any day during any Series 2014-A Interest Period funded by such a Conduit
Investor set forth in Schedule II hereto or any other such Conduit Investor that
elects in its Assignment and Assumption Agreement to make this clause (i)
applicable (collectively, the “Conduits”), the per annum rate equivalent to the
weighted average of the per annum rates paid or payable by such Conduits (or the
Person(s) issuing short term promissory notes on behalf of such Conduits) from
time to time as interest on or otherwise (by means of interest rate hedges or
otherwise taking into consideration any incremental carrying costs associated
with short term promissory notes issued by such Conduits (or the Person(s)
issuing short term promissory notes on behalf of such Conduits) maturing on
dates other than those certain dates on which such Conduits (or the Person(s)
issuing short term promissory notes on behalf of such Conduits) are to receive
funds) in respect of the promissory notes issued by such Conduits (or the
Person(s) issuing short term promissory notes on behalf of such Conduits) that
are allocated in whole or in part by their respective Funding Agent (on behalf
of such Conduits (or the Person(s) issuing short term promissory notes on behalf
of such Conduits)) to fund or maintain the Series 2014-A Principal Amount or
that are issued by such Conduits (or the Person(s) issuing short term promissory
notes on behalf of such Conduits) specifically to fund or maintain the Series
2014-A Principal Amount, in each case, during such period, as determined by
their respective Funding Agent (on behalf of such Conduits (or the Person(s)
issuing short term promissory notes on behalf of such Conduits)), including (x)
the commissions of placement agents and dealers in respect of such promissory
notes, to the extent such commissions are allocated, in whole or in part, to
such promissory notes by the related Committed Note Purchasers (on behalf of
such Conduits (or the Person(s) issuing short term promissory notes on behalf of
such Conduits)), (y) all reasonable costs and expenses of any issuing and paying
agent or other person responsible for the administration of such Conduits’ (or
the Person(s) issuing short term promissory notes on behalf of such Conduits’)
commercial paper programs in connection with the preparation, completion,
issuance, delivery or payment of Series 2014-A Commercial Paper, and (z) the
costs of other borrowings by such Conduits (or the Person(s) issuing short term
promissory notes on behalf of such Conduits) including borrowings to fund small
or odd dollar amounts that are not easily accommodated in the commercial paper
market; provided, however, that if any component of such rate in this clause (i)
is a discount rate, in calculating the CP Rate, the respective Funding Agent for
such Conduits shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum and (ii) for
any Series 2014-A Interest Period for any portion of the Commitment of the
related Investor Group funded by any other Conduit Investor, the “CP Rate”
applicable to such Conduit Investor (or the Person(s) issuing short term
promissory notes on behalf of such Conduit) as set forth in its Assignment and
Assumption Agreement.  Notwithstanding anything to the contrary in the preceding
provisions of this definition, if any Funding Agent shall fail to notify HVF II
and the Group I Administrator of the applicable CP Rate for the Advances made by
its Investor Group for the related Series 2014-A Interest Period by 11:00 a.m.
(New York City time) on any Determination Date in accordance with Section
3.1(b)(i) of the Series 2014-A Supplement, then the CP Rate with respect to such
Funding Agent’s

 

SI-6

--------------------------------------------------------------------------------


 

Investor Group for each day during such Series 2014-A Interest Period shall
equal the CP Fallback Rate with respect to such Series 2014-A Interest Period.

 

“CP True-Up Payment Amount” has the meaning set forth in Section 3.1(f).

 

“Credit Support Annex” has the meaning specified in Section 4.4(c).

 

“DBRS Equivalent Rating” means, with respect to any date and any Person with
respect to whom DBRS does not maintain a public Relevant DBRS Rating as of such
date,

 

(a)                                 if such Person has an Equivalent Rating
Agency Rating from three of the Equivalent Rating Agencies as of such date, then
the median of the Corresponding DBRS Ratings for such Person as of such date;

 

(b)                                 if such Person has Equivalent Rating Agency
Ratings from only two of the Equivalent Rating Agencies as of such date, then
the lower Corresponding DBRS Rating for such Person as of such date; and

 

(c)                                  if such Person has an Equivalent Rating
Agency Rating from only one of the Equivalent Rating Agencies as of such date,
then the Corresponding DBRS Rating for such Person as of such date.

 

“DBRS Trigger Required Ratings” means, with respect to any entity, rating
requirements that are satisfied if such entity has a long-term rating of at
least “BBB” by DBRS (or, if such entity is not rated by DBRS, “Baa2” by Moody’s
or “BBB” by S&P).

 

“Decrease” means a Mandatory Decrease or a Voluntary Decrease, as applicable.

 

“Defaulting Committed Note Purchaser” has the meaning specified in Section
2.2(g).

 

“Delayed Amount” has the meaning specified in Section 2.2(e)(i).

 

“Delayed Funding Date” has the meaning specified in Section 2.2(e)(i).

 

“Delayed Funding Notice” has the meaning specified in Section 2.2(e)(i).

 

“Delayed Funding Purchaser” means, as of any date of determination, each
Committed Note Purchaser party to this Series 2014-A Supplement.

 

“Delayed Funding Reimbursement Amount” means, with respect to any Delayed
Funding Purchaser, with respect to the portion of the Delayed Amount of such
Delayed Funding Purchaser funded by the Available Delayed Amount Purchaser(s) on
the date of the Advance related to such Delayed Amount, an amount equal to the
excess,

 

SI-7

--------------------------------------------------------------------------------


 

if any, of (a) such portion of the Delayed Amount funded by the Available
Delayed Amount Purchaser(s) on the date of the Advance related to such Delayed
Amount over (b) the amount, if any, by which the portion of any payment of
principal (including any Decrease), if any, made by HVF II to each such
Available Delayed Amount Purchaser on any date during the period from and
including the date of the Advance related to such Delayed Amount to but
excluding the Delayed Funding Date for such Delayed Amount, was greater than
what it would have been had such portion of the Delayed Amount been funded by
such Delayed Funding Purchaser on such Advance Date.

 

“Demand Notice” has the meaning specified in Section 5.5(c).

 

“Designated Delayed Advance” has the meaning specified in Section 2.2(e)(i).

 

“Determination Date” means the date five (5) Business Days prior to each Payment
Date.

 

“Disposition Proceeds” means, with respect to each Group I/II Non-Program
Vehicle, the net proceeds from the sale or disposition of such Group I/II
Eligible Vehicle to any Person (other than any portion of such proceeds payable
by the Group I/II Lessee thereof pursuant to any Group I/II Lease).

 

“Disqualified Party” means (i) any Person engaged in the business of renting,
leasing, financing or disposing of motor vehicles or equipment operating under
the name “Advantage”, “Alamo”, “Amerco”, “AutoNation”, “Avis”, “Budget”,
“CarMax”, “Courier Car Rentals”, “Edge Auto Rental”, “Enterprise”, “EuropCar”,
“Fox”, “Midway Fleet Leasing”, “National”, “Payless”, “Red Dog Rental Services”,
“Silvercar”,  “Triangle”, “Vanguard”, “ZipCar”, “Angel Aerial”, “Studio
Services”; “Sixt”, “Penske”, “Sunbelt Rentals”, “United Rentals”, “ARI”,
“LeasePlan”, “PHH”, “U-Haul”, “Virgin” or “Wheels” and (ii) any other Person
that HVF II reasonably determines to be a competitor of HVF II or any of its
Affiliates, who has been identified in a written notice delivered to the
Administrative Agent, each Funding Agent, each Committed Note Purchaser and each
Conduit Investor and (iii) any Affiliate of any of the foregoing.

 

“Downgrade Withdrawal Amount” has the meaning specified in Section 5.7(b).

 

“Drawn Percentage” means, as of any date of determination, a fraction expressed
as a percentage, the numerator of which is the Series 2014-A Principal Amount
and the denominator of which is the Series 2014-A Maximum Principal Amount, in
each case as of such date.

 

“Election Period” has the meaning specified in Section 2.6(b).

 

“Eligible Interest Rate Cap Provider” means a counterparty to a Series 2014-A
Interest Rate Cap that is a bank, other financial institution or Person that
satisfies the DBRS Trigger Required Ratings (or whose present and future
obligations under its Series 2014-A Interest Rate Cap are guaranteed pursuant to
a guarantee (in form and

 

SI-8

--------------------------------------------------------------------------------


 

substance satisfactory to the Series 2014-A Rating Agencies and satisfying the
other requirements set forth in the related Series 2014-A Interest Rate Cap)
provided by a guarantor that satisfies the DBRS Trigger Required Ratings).

 

“Equivalent Rating Agency” means each of Fitch, Moody’s and S&P.

 

“Equivalent Rating Agency Rating” means, with respect to any Equivalent Rating
Agency and any Person as of any date of determination, the Relevant Rating by
such Equivalent Rating Agency with respect to such Person as of such date.

 

“Eurodollar Advance” means, an Advance that bears interest at all times during
the Eurodollar Interest Period applicable thereto at a fixed rate of interest
determined by reference to the Eurodollar Rate (Reserve Adjusted).

 

“Eurodollar Interest Period” means, with respect to any Eurodollar Advance, (a)
initially, the period commencing on and including the date of such Eurodollar
Advance and ending on but excluding the next Payment Date and (b) for each
period thereafter, the period commencing on and including the Payment Date on
which the immediately preceding Eurodollar Interest Period ended and ending on
but excluding the next Payment Date; provided, however, that no Eurodollar
Interest Period may end subsequent to the Legal Final Payment Date.

 

“Eurodollar Rate” means, the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is one (1)
Business Day prior to the beginning of the relevant Eurodollar Interest Period
by reference to the Screen Rate for a period equal to such Eurodollar Interest
Period; provided that, to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the “Eurodollar Rate”
shall be the interest rate per annum determined by the Administrative Agent to
be the rate per annum at which deposits in Dollars are offered by the Reference
Lender in London to prime banks in the London interbank market at or about 11:00
a.m. (London time) one (1) Business Day before the first day of such Eurodollar
Interest Period in an amount substantially equal to the amount of the Eurodollar
Advances to be outstanding during such Eurodollar Interest Period and for a
period equal to such Eurodollar Interest Period. In respect of any Eurodollar
Interest Period that is not thirty (30) days in duration, the Eurodollar Rate
shall be determined through the use of straight-line interpolation by reference
to two rates calculated in accordance with the preceding sentence, one of which
shall be determined as if the maturity of the Dollar deposits referred to
therein were the period of time for which rates are available next shorter than
the Eurodollar Interest Period and the other of which shall be determined as if
such maturity were the period of time for which rates are available next longer
than the Eurodollar Interest Period; provided that, if a Eurodollar Interest
Period is less than or equal to seven days, the Eurodollar Rate shall be
determined by reference to a rate calculated in accordance with the preceding
sentence as if the maturity of the Dollar deposits referred to therein were a
period of time equal to seven days. Notwithstanding anything to the contrary in
the preceding provisions of this definition or in the Series 2014-A Supplement,
if the Administrative Agent fails to notify HVF II and the Group I Administrator
of the applicable Eurodollar Rate (Reserve

 

SI-9

--------------------------------------------------------------------------------


 

Adjusted) by 11:00 a.m. (New York City time) on the first day of each Eurodollar
Interest Period in accordance with Section 3.1(b)(ii) of the Series 2014-A
Supplement, then the Eurodollar Rate with respect to such Eurodollar Interest
Period shall be the London Interbank Offered Rate appearing on the BBA Libor
Rates Page at approximately 11:00 a.m. (London time) on the first day of such
Eurodollar Interest Period as the rate for dollar deposits with a one-month
maturity.

 

“Eurodollar Rate (Reserve Adjusted)” means, for any Eurodollar Interest Period,
an interest rate per annum (rounded to the nearest 1/10,000th of 1%) determined
pursuant to the following formula:

 

 

Eurodollar Rate =

 

 

Eurodollar Rate

 

 

(Reserve Adjusted)

 

1.00 – Eurodollar Reserve Percentage

 

 

The Eurodollar Rate (Reserve Adjusted) for any Eurodollar Interest Period for
Eurodollar Advances will be determined by the related Administrative Agent on
the basis of the Eurodollar Reserve Percentage in effect one (1) Business Day
before the first day of such Eurodollar Interest Period.  Notwithstanding
anything to the contrary in the preceding provisions of this definition or in
the Series 2014-A Supplement, if the Administrative Agent fails to notify HVF II
and the Group I Administrator of the applicable Eurodollar Rate (Reserve
Adjusted) by 11:00 a.m. (New York City time) on the first day of each Eurodollar
Interest Period in accordance with Section 3.1(b)(ii) of this Series 2014-A
Supplement, then the Eurodollar Rate (Reserve Adjusted) with respect to such
Eurodollar Interest Period shall be determined by HVF II and on the basis of the
Eurodollar Reserve Percentage in effect one (1) Business Day before the first
day of such Eurodollar Interest Period.

 

“Eurodollar Reserve Percentage” means, for any Eurodollar Interest Period, the
reserve percentage (expressed as a decimal) equal to the maximum aggregate
reserve requirements (including all basic, emergency, supplemental, marginal and
other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) specified under regulations issued
from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of and including “Eurocurrency Liabilities,” as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Eurodollar Interest Period.

 

“Expected Final Payment Date” means the Series 2014-A Commitment Termination
Date.

 

“Extension Length” has the meaning specified in Section 2.8.

 

“Federal Funds Rate” means for any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Administrative Agent
(or, if such day is not a Business Day, for the next preceding Business Day),
or, if, for any reason, such

 

SI-10

--------------------------------------------------------------------------------


 

rate is not available on any day, the rate determined, in the sole opinion of
the Administrative Agent, to be the rate at which overnight federal funds are
being offered in the national federal funds market at 9:00 a.m. (New York City
time).

 

“Foreign Affected Person” has the meaning set forth in Section 3.8.

 

“Funding Agent” has the meaning specified in the Preamble.

 

“Funding Conditions” means, with respect to any Advance requested by HVF II
pursuant to Section 2.3, the following shall be true and correct both
immediately before and immediately after giving effect to such Advance:

 

(a)                                 the representations and warranties of HVF II
set out in Article V of the Base Indenture and Article VIII of the Group I
Supplement and the representations and warranties of HVF II and the Group I
Administrator set out in Article VI of this Series 2014-A Supplement and the
representations and warranties of the Nominee set out in Article XII of the
Nominee Agreement, in each case, shall be true and accurate as of the date of
such Advance with the same effect as though made on that date (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date);

 

(b)                                 the related Funding Agent shall have
received (i) an executed Advance Request certifying as to the current Group I
Aggregate Asset Amount and (ii) the most recent Monthly Noteholders’ Statement,
in each case, delivered in accordance with the provisions of Section 2.3;

 

(c)                                  no Series 2014-A Excess Principal Event is
continuing; provided that, solely for purposes of calculating whether a Series
2014-A Excess Principal Event is continuing under this clause (c), the Series
2014-A Principal Amount shall be deemed to be increased by all Delayed Amounts,
if any, that any Delayed Funding Purchaser(s) in an Investor Group are required
to fund on a Delayed Funding Date that is scheduled to occur after the date of
such requested Advance that have not been funded on or prior to the date of such
requested Advance;

 

(d)                                 no Amortization Event or Potential
Amortization Event, in each case with respect to the Series 2014-A Notes,
exists;

 

(e)                                  if such Advance is in connection with any
issuance of Additional Notes or any Investor Group Maximum Principal Increase,
then the amount of such issuance or increase shall be equal to or greater than
$2,500,000 and integral multiples of $100,000 in excess thereof;

 

(f)                                   the Series 2014-A Revolving Period is
continuing;

 

(g)                                  if the Group I Net Book Value of any
vehicle owned by HVF is included in the calculation of the Series 2014-A Asset
Amount as of such date (on a pro forma basis after giving effect to the
application of such Advance on such date), then the representations and
warranties of HVF set out in Article VIII of the HVF Series 2013-G1

 

SI-11

--------------------------------------------------------------------------------

 


 

Supplement shall be true and accurate as of the date of such Advance with the
same effect as though made on that date (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date);

 

(h)                                 if the Group I Net Book Value of any vehicle
owned by any Group I Leasing Company (other than HVF) is included in the
calculation of the Series 2014-A Asset Amount as of such date (on a pro forma
basis after giving effect to the application of such Advance on such date), then
the representations and warranties of such Group I Leasing Company set out in
the Group I Leasing Company Related Documents with respect to such Group I
Leasing Company shall be true and accurate as of the date of such Advance with
the same effect as though made on that date (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date);

 

(i)                                     if such Advance is being made during the
RCFC Nominee Non-Qualified Period, then the representations and warranties of
RCFC set out in Article XII of the RCFC Nominee Agreement shall be true and
accurate as of the date of such Advance with the same effect as though made on
that date (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date); and

 

(j)                                    if (i) such Advance is being made on or
after the RCFC Nominee Qualification Date and (ii) the Group I Aggregate Asset
Coverage Threshold Amount as of such date is greater than the Group I Aggregate
Asset Amount as of such date (excluding from the Group I Aggregate Asset Amount
the Group I Net Book Value of all Group I Eligible Vehicles the Certificates of
Title for which are then titled in the name of RCFC), then the representations
and warranties of RCFC set out in Article XII of the RCFC Nominee Agreement
shall be true and accurate as of the date of such Advance with the same effect
as though made on that date (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct as
of such earlier date).

 

“Group I Back-Up Disposition Agent Agreement” means that certain Back-Up
Disposition Agent Agreement dated as of November 25, 2013, by and among Fiserv
Automotive Solutions, Inc., Hertz, as “Servicer”, and the Trustee (as the same
may be amended, restated, modified or supplemented from time to time in
accordance with its terms), and any successor agreement entered into with a
successor back-up disposition agent in accordance with the foregoing agreement
and this Series 2014-A Supplement.

 

“Group I/II Eligible Vehicle” means any Group I Eligible Vehicle or any Group II
Eligible Vehicle.

 

“Group I/II Final Base Rent” means (a) with respect to any Group I Eligible
Vehicle, the Final Base Rent with respect to such Group I Eligible Vehicle and
(b) with respect to any Group II Eligible Vehicle, the Group II Final Base Rent
with respect to such Group II Eligible Vehicle.

 

SI-12

--------------------------------------------------------------------------------


 

“Group I/II Lease” means a Group I Lease or a Group II Lease, as applicable.

 

“Group I/II Lessee” means a Group I Lessee or a Group II Lessee, as applicable.

 

“Group I/II Net Book Value” means (a) with respect to any Group I Eligible
Vehicle, the Group I Net Book Value with respect to such Group I Eligible
Vehicle and (b) with respect to any Group II Eligible Vehicle, the Group II Net
Book Value with respect to such Group II Eligible Vehicle.

 

“Group I/II Non-Program Vehicle” means any Group I Non-Program Vehicle or Group
II Non-Program Vehicle.

 

“Group I/II Vehicle Operating Lease Commencement Date” means (a) with respect to
any Group I Eligible Vehicle, the Group I Vehicle Operating Lease Commencement
Date with respect to such Group I Eligible Vehicle and (b) with respect to any
Group II Eligible Vehicle, the Group II Vehicle Operating Lease Commencement
Date with respect to such Group II Eligible Vehicle.

 

“Group II Eligible Vehicle” has the meaning specified in the Group II
Supplement.

 

“Group II Final Base Rent” means “Final Base Rent” under and as defined in the
Group II Supplement.

 

“Group II Indenture” means the Group II Supplement, together with the Base
Indenture.

 

“Group II Lease” has the meaning specified in the Group II Supplement.

 

“Group II Lessee” has the meaning specified in the Group II Supplement.

 

“Group II Non-Program Vehicle” has the meaning specified in the Group II
Supplement.

 

“Group II Supplement” means that certain Group II Supplement to the Base
Indenture, dated as of November 25, 2013, by and between HVF II and the Trustee.

 

“Group II Vehicle Operating Lease Commencement Date” has the meaning specified
in the Group II Supplement.

 

“Hertz Investors” means Hertz Investors, Inc., and any successor in interest
thereto.

 

“Hertz Senior Credit Facility Default” means the occurrence of an event that (i)
results in all amounts under each of Hertz’s Senior Credit Facilities becoming

 

SI-13

--------------------------------------------------------------------------------


 

immediately due and payable and (ii) has not been waived by the lenders under
each of Hertz’s Senior Credit Facilities.

 

“Holdings” means Hertz Global Holdings, Inc., and any successor in interest
thereto

 

“HVF Series 2013-G1 Related Documents” means the “Series 2013-G1 Related
Documents” as defined in the HVF Series 2013-G1 Supplement.

 

“Indemnified Liabilities” has the meaning specified in Section 11.4(b).

 

“Indemnified Parties” has the meaning specified in Section 11.4(b).

 

“Initial Base Indenture” means the Base Indenture, dated as of November 25,
2013, between HVF II and the Trustee.

 

“Initial Counterparty Required Ratings” means, with respect to any entity,
rating requirements that are satisfied if such entity has a long-term rating of
at least “A” by DBRS (or, if such entity is not rated by DBRS, “A2” by Moody’s
or “A” by S&P).

 

“Initial Group I Indenture” means the Initial Group I Supplement together with
the Initial Base Indenture.

 

“Initial Group I Supplement” means the Group I Supplement, dated as of November
25, 2013, between HVF II and the Trustee.

 

“Initial Rebalancing Payment” means, with respect to any Series 2014-A
Noteholder, the amount specified as such on Schedule II hereto.

 

“Interest Rate Cap Provider” means HVF II’s counterparty under any Series 2014-A
Interest Rate Cap.

 

“Investor Group” means, collectively, a Conduit Investor, if any, and the
Committed Note Purchaser(s) with respect to such Conduit Investor or, if there
is no Conduit Investor with respect to any Investor Group, the Committed Note
Purchaser(s) with respect to such Investor Group, in each case, party hereto as
of the Series 2014-A Restatement Effective Date.

 

“Investor Group Maximum Principal Increase” has the meaning specified in Section
2.1(c).

 

“Investor Group Maximum Principal Increase Addendum” means an addendum
substantially in the form of Exhibit M.

 

“Investor Group Maximum Principal Increase Amount” means, with respect to each
Investor Group Maximum Principal Increase, on the effective date of any Investor
Group Maximum Principal Increase with respect to any Investor Group, the amount
scheduled to be advanced by such Investor Group on such effective date, which

 

SI-14

--------------------------------------------------------------------------------


 

amount may not exceed the product of (a) the Drawn Percentage (immediately prior
to the effectiveness of such Investor Group Maximum Principal Increase) and (b)
the amount of such Investor Group Maximum Principal Increase.

 

“Investor Group Principal Amount” means, as of any date of determination with
respect to any Investor Group, the result of:

 

(i)                                     such Investor Group’s Series 2014-A
Initial Investor Group Principal Amount, plus

 

(ii)                                  the Investor Group Maximum Principal
Increase Amount with respect to each Investor Group Maximum Principal Increase
applicable to such Investor Group, if any, on or prior to such date, plus

 

(iii)                               the principal amount of the portion of all
Advances funded by such Investor Group on or prior to such date, minus

 

(iv)                              the amount of principal payments (whether
pursuant to a Decrease, a redemption or otherwise) made to such Investor Group
pursuant to this Series 2014-A Supplement on or prior to such date, plus

 

(v)                                 the amount of principal payments recovered
from such Investor Group by a trustee as a preference payment in a bankruptcy
proceeding of HVF II or otherwise on or prior to such date.

 

“Investor Group Supplement” has the meaning specified in Section 9.3(c).

 

“Lease Payment Deficit Notice” has the meaning specified in Section 5.9(b).

 

“Legal Final Payment Date” means the one-year anniversary of the Expected Final
Payment Date.

 

“Majority Program Support Providers” means, with respect to the related Investor
Group, Program Support Providers holding more than 50% of the aggregate
commitments of all Program Support Providers.

 

“Management Investors” means the collective reference to the officers,
directors, employees and other members of the management of any Parent, Hertz or
any of their respective Subsidiaries, or family members or relatives thereof, or
trusts, partnerships or limited liability companies for the benefit of any of
the foregoing, or any of their heirs, executors, successors and legal
representatives, who at any particular date shall beneficially own or have the
right to acquire, directly or indirectly, Capital Stock of Hertz or any Parent.

 

“Mandatory Decrease” has the meaning specified in Section 2.3(b).

 

SI-15

--------------------------------------------------------------------------------


 

“Mandatory Decrease Amount” has the meaning specified in Section 2.3(b).

 

“Maximum Investor Group Principal Amount” means, with respect to each Investor
Group as of any date of determination, the amount specified as such for such
Investor Group on Schedule II hereto for such date of determination, as such
amount may be increased or decreased from time to time in accordance with the
terms hereof; provided that, on any day after the occurrence and during the
continuance of an Amortization Event with respect to the Series 2014-A Notes,
the Maximum Investor Group Principal Amount with respect to each Investor Group
shall not exceed the Investor Group Principal Amount for such Investor Group.

 

“Monthly Blackbook Mark” means, with respect to any Group I Non-Program Vehicle,
as of any date Blackbook obtains market values that it intends to return to HVF
II (or the Group I Administrator on HVF II’s behalf), the market value of such
Group I Non-Program Vehicle for the model class and model year of such Group I
Non-Program Vehicle based on the average equipment and the average mileage of
each Group I Non-Program Vehicle of such model class and model year, as quoted
in the Blackbook Guide most recently available as of such date.

 

“Monthly NADA Mark” means, with respect to any Group I Non-Program Vehicle, as
of any date NADA obtains market values that it intends to return to HVF II (or
the Group I Administrator on HVF II’s behalf), the market value of such Group I
Non-Program Vehicle for the model class and model year of such Group I
Non-Program Vehicle based on the average equipment and the average mileage of
each Group I Non-Program Vehicle of such model class and model year, as quoted
in the NADA Guide most recently available as of such date.

 

“NADA Guide” means the National Automobile Dealers Association, Official Used
Car Guide, Eastern Edition.

 

“Non-Consenting Purchaser” has the meaning specified in Section 9.2(a).

 

“Non-Defaulting Committed Note Purchaser” has the meaning specified in Section
2.2(g).

 

“Non-Delayed Amount” means, with respect to any Delayed Funding Purchaser and an
Advance for which the Delayed Funding Purchaser delivered a Delayed Funding
Notice, an amount equal to the excess of such Delayed Funding Purchaser’s
ratable portion of such Advance over its Delayed Amount in respect of such
Advance.

 

“Non-Extending Purchaser” has the meaning specified in Section 2.6(c).

 

“Noteholder Statement AUP” has the meaning specified in Section 6 of Annex 2.

 

“Official Body” has the meaning specified in the definition of “Change in Law”.

 

SI-16

--------------------------------------------------------------------------------


 

“Outstanding” means with respect to the Series 2014-A Notes, all Series 2014-A
Notes theretofore authenticated and delivered under the Group I Indenture,
except (a) Series 2014-A Notes theretofore cancelled or delivered to the
Registrar for cancellation, (b) Series 2014-A Notes that have not been presented
for payment but funds for the payment of which are on deposit in the Series
2014-A Distribution Account and are available for payment in full of such Series
2014-A Notes, and Series 2014-A Notes that are considered paid pursuant to
Section 8.1 of the Group I Supplement, and (c) Series 2014-A Notes in exchange
for or in lieu of other Series 2014-A Notes that have been authenticated and
delivered pursuant to the Group I Indenture unless proof satisfactory to the
Trustee is presented that any such Series 2014-A Notes are held by a purchaser
for value.

 

“Parent” means any of Holdings, Hertz Investors, and any Other Parent, and any
other Person that is a Subsidiary of Holdings, Hertz Investors or any Other
Parent and of which Hertz is a Subsidiary.  As used herein, “Other Parent” means
a Person of which Hertz becomes a Subsidiary after the Series 2014-A Restatement
Effective Date and that is designated by Hertz as an “Other Parent”; provided
that, either (x) immediately after Hertz first becomes a Subsidiary of such
Person, more than 50% of the Voting Stock of such Person shall be held by one or
more Persons that held more than 50% of the Voting Stock of Hertz or a Parent of
Hertz immediately prior to Hertz first becoming such Subsidiary or (y) such
Person shall be deemed not to be an Other Parent for the purpose of determining
whether a Change of Control shall have occurred by reason of Hertz first
becoming a Subsidiary of such Person.

 

“Participants” has the meaning specified in Section 9.3(d).

 

“Past Due Rent Payment” means, with respect to any Series 2014-A Lease Payment
Deficit and any Group I Lessee, any payment of Rent or other amounts payable by
such Group I Lessee under any Group I Lease with respect to which such Series
2014-A Lease Payment Deficit applied, which payment occurred on or prior to the
fifth Business Day after the occurrence of such Series 2014-A Lease Payment
Deficit and which payment is in satisfaction (in whole or in part) of such
Series 2014-A Lease Payment Deficit.

 

“Past Due Rental Payments Priorities” means the priorities of payments set forth
in Section 5.6.

 

“Patriot Act” has the meaning specified in Section 11.20.

 

“Permitted Delayed Amount” is defined in Section 2.2(e)(i).

 

“Permitted Holders” means any of the following: (i) any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) whose status as a
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
constitutes or results in a Change of Control that has been consented to by
Series 2014-A Noteholders holding more than 662/3% of the Series 2014-A
Principal Amount, and any Affiliate thereof, (ii) the Management Investors,
(iii) any “group” (as such term is used in

 

SI-17

--------------------------------------------------------------------------------


 

Sections 13(d) and 14(d) of the Exchange Act) of which any of the Persons
specified in clause (i) or (ii) above is a member (provided that (without giving
effect to the existence of such “group” or any other “group”) one or more of
such Persons collectively have beneficial ownership, directly or indirectly, of
more than 50% of the total voting power of the Voting Stock of Hertz or any
Parent held by such “group”), and any other Person that is a member of such
“group” and (iv) any Person acting in the capacity of an underwriter in
connection with a public or private offering of Capital Stock of any Parent or
Hertz.

 

“Permitted Investments” means negotiable instruments or securities, payable in
Dollars, represented by instruments in bearer or registered or in book-entry
form which evidence:

 

(i)                                     obligations the full and timely payment
of which are to be made by or is fully guaranteed by the United States of
America other than financial contracts whose value depends on the values or
indices of asset values;

 

(ii)                                  demand deposits of, time deposits in, or
certificates of deposit issued by, any depositary institution or trust company
incorporated under the laws of the United States of America or any state thereof
whose short-term debt is rated “P-1” by Moody’s and “A-1+” by S&P and subject to
supervision and examination by Federal or state banking or depositary
institution authorities; provided, however, that at the earlier of (x) the time
of the investment and (y) the time of the contractual commitment to invest
therein, the certificates of deposit or short-term deposits, if any, or
long-term unsecured debt obligations (other than such obligation whose rating is
based on collateral or on the credit of a Person other than such institution or
trust company) of such depositary institution or trust company shall have a
credit rating from S&P of “A-1+” and a credit rating from Moody’s of “P-1” in
the case of certificates of deposit or short-term deposits, or a rating from S&P
not lower than “AA” and a rating from Moody’s not lower than “Aa2” in the case
of long-term unsecured obligations;

 

(iii)                               commercial paper having, at the earlier of
(x) the time of the investment and (y) the time of the contractual commitment to
invest therein, a rating from S&P of “A-1+” and a rating from Moody’s of “P-1”;

 

(iv)                              bankers’ acceptances issued by any depositary
institution or trust company described in clause (ii) above;

 

(v)                                 investments in money market funds rated
“AAAm” by S&P and “Aaa-mf” by Moody’s, or otherwise approved in writing by S&P
or Moody’s, as applicable;

 

(vi)                              Eurodollar time deposits having a credit
rating from S&P of “A-1+” and a credit rating from Moody’s of “P-1”;

 

(vii)                           repurchase agreements involving any of the
Permitted Investments described in clauses (i) and (vi) above and the
certificates of deposit described in clause (ii) above which are entered into
with a depository institution or trust company, having a

 

SI-18

--------------------------------------------------------------------------------


 

commercial paper or short-term certificate of deposit rating of “A-1+” by S&P
and “P-1” by Moody’s; and

 

(viii)                        any other instruments or securities, if the Rating
Agencies confirm in writing that the investment in such instruments or
securities will not adversely affect the then-current ratings with respect to
the Series 2014-A Notes.

 

“Permitted Required Non-Delayed Percentage” means, 10% or 25%.

 

“Potential Terminated Purchaser” has the meaning specified in Section 9.2(a).

 

“Preference Amount” means any amount previously paid by Hertz pursuant to the
Series 2014-A Demand Note and distributed to the Series 2014-A Noteholders in
respect of amounts owing under the Series 2014-A Notes that is recoverable or
that has been recovered (and not subsequently repaid) as a voidable preference
by the trustee in a bankruptcy proceeding of Hertz pursuant to the Bankruptcy
Code in accordance with a final nonappealable order of a court having competent
jurisdiction.

 

“Prime Rate” means with respect to each Investor Group, the rate announced by
the related Reference Lender from time to time as its prime rate in the United
States, such rate to change as and when such announced rate changes.  The Prime
Rate is not intended to be the lowest rate of interest charged by the Reference
Lender in connection with extensions of credit to debtors.

 

“Principal Deficit Amount” means, on any date of determination, the excess, if
any, of (a) the Series 2014-A Adjusted Principal Amount on such date over (b)
the Series 2014-A Asset Amount on such date; provided, however, the Principal
Deficit Amount on any date that is prior to the Legal Final Payment Date
occurring during the period commencing on and including the date of the filing
by Hertz of a petition for relief under Chapter 11 of the Bankruptcy Code to but
excluding the date on which Hertz shall have resumed making all payments of
Monthly Variable Rent required to be made by it under the Group I Leases, shall
mean the excess, if any, of (x) the Series 2014-A Adjusted Principal Amount on
such date over (y) the sum of (1) the Series 2014-A Asset Amount on such date
and (2) the lesser of (a) the Series 2014-A Liquid Enhancement Amount on such
date and (b) the Series 2014-A Required Liquid Enhancement Amount on such date.

 

“Pro Rata Share” means, with respect to each Series 2014-A Letter of Credit
issued by any Series 2014-A Letter of Credit Provider, as of any date, the
fraction (expressed as a percentage) obtained by dividing (A) the available
amount under such Series 2014-A Letter of Credit as of such date by (B) an
amount equal to the aggregate available amount under all Series 2014-A Letters
of Credit as of such date; provided, that solely for purposes of calculating the
Pro Rata Share with respect to any Series 2014-A Letter of Credit Provider as of
any date, if the related Series 2014-A Letter of Credit Provider has not
complied with its obligation to pay the Trustee the amount of any draw

 

SI-19

--------------------------------------------------------------------------------


 

under such Series 2014-A Letter of Credit made prior to such date, the available
amount under such Series 2014-A Letter of Credit as of such date shall be
treated as reduced (for calculation purposes only) by the amount of such unpaid
demand and shall not be reinstated for purposes of such calculation unless and
until the date as of which such Series 2014-A Letter of Credit Provider has paid
such amount to the Trustee and been reimbursed by Hertz for such amount
(provided that the foregoing calculation shall not in any manner reduce a Series
2014-A Letter of Credit Provider’s actual liability in respect of any failure to
pay any demand under any of its Series 2014-A Letters of Credit).

 

“Program Fee” means, with respect to each Payment Date and each Investor Group,
an amount equal to the sum with respect to each day in the related Series 2014-A
Interest Period of the product of:

 

(a)         the Program Fee Rate for such Investor Group (or, if applicable,
Program Fee Rate for the related Conduit Investor and Committed Note Purchaser
in such Investor Group, respectively, if each of such Conduit Investor and
Committed Note Purchaser is funding a portion of such Investor Group’s Investor
Group Principal Amount) for such day, and

 

(b)         the Investor Group Principal Amount for such Investor Group (or, if
applicable, the portion of the Investor Group Principal Amount for the related
Conduit Investor and Committed Note Purchaser in such Investor Group,
respectively, if each of such Conduit Investor and Committed Note Purchaser is
funding a portion of such Investor Group’s Investor Group Principal Amount) for
such day (after giving effect to all Advances and Decreases on such day), and

 

(c)          1/360.

 

“Program Fee Letter” means that certain fee letter, dated as of the Series
2014-A Restatement Effective Date, by and among each initial Conduit Investor,
each initial Committed Note Purchaser, the Administrative Agent and HVF II
setting forth the definition of Program Fee Rate and the definition of Undrawn
Fee.

 

“Program Fee Rate” has the meaning specified in the Program Fee Letter.

 

“Program Support Agreement” means any agreement entered into by any Program
Support Provider in respect of any Series 2014-A Commercial Paper and/or Series
2014-A Note providing for the issuance of one or more letters of credit for the
account of a Committed Note Purchaser or a Conduit Investor, the issuance of one
or more insurance policies for which a Committed Note Purchaser or a Conduit
Investor is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, the sale by a Committed Note Purchaser or a Conduit
Investor to any Program Support Provider of the Series 2014-A Notes (or portions
thereof or interests therein) and/or the making of loans and/or other extensions
of credit to a Committed Note Purchaser or a Conduit Investor in connection with
such Conduit Investor’s securitization program, together with any letter of
credit, insurance policy or other instrument issued

 

SI-20

--------------------------------------------------------------------------------

 


 

thereunder or guaranty thereof (but excluding any discretionary advance facility
provided by a Committed Note Purchaser).

 

“Program Support Provider” means any financial institutions and any other or
additional Person now or hereafter extending credit or having a commitment to
extend credit to or for the account of, and/or agreeing to make purchases from,
a Committed Note Purchaser or a Conduit Investor in respect of such Committed
Note Purchaser’s or Conduit Investor’s Series 2014-A Commercial Paper and/or
Series 2014-A Note, and/or agreeing to issue a letter of credit or insurance
policy or other instrument to support any obligations arising under or in
connection with such Conduit Investor’s securitization program as it relates to
any Series 2014-A Commercial Paper issued by such Conduit Investor, in each case
pursuant to a Program Support Agreement and any guarantor of any such person;
provided that, no Disqualified Party shall be a “Program Support Provider”
without the prior written consent of an Authorized Officer of HVF II, which
consent may be withheld for any reason in HVF II’s sole and absolute discretion.

 

“Qualifying RAC Debt” means any of (a) Indebtedness that (i) is in the form of a
medium term asset-backed security issued in reliance on Section 4(2) of the
Securities Act and/or Rule 144A under the Securities Act, (ii) has been
initially issued or incurred after the Series 2014-A Restatement Effective Date
by a special purpose Affiliate of Hertz to one or more Persons who are not
Affiliates of Hertz, (iii) had an initial expected weighted average life of at
least two years and (iv) is directly or indirectly collateralized by vehicles
used in Hertz’s U.S. daily rental car fleet, or (b) Indebtedness that (i) has
been issued or incurred after the Series 2014-A Restatement Effective Date by
Hertz or any Affiliate thereof, (ii) has been designated by HVF II as satisfying
this clause (b) (which designation shall be in the form of an Officer’s
Certificate of HVF II), and (iii) had an initial expected weighted average life
of at least two years, provided that, for the purposes of this clause (b), if
such Indebtedness is revolving in nature, then such weighted average life shall
be deemed to be the initial term of the commitments thereunder and the amount of
such Indebtedness shall be determined as a function of such aggregate
commitments (without regard for the portion funded as of any date).  The
foregoing clauses (a) and (b) shall be determined without double-counting.

 

“Rating Agencies” means, with respect to the Series 2014-A Notes, DBRS and any
other nationally recognized rating agency rating the Series 2014-A Notes at the
request of HVF II.

 

“Reference Lender” means, with respect to each Investor Group, the related
Funding Agent or if such Funding Agent does not have a prime rate, an Affiliate
thereof designated by such Funding Agent.

 

“Related Month” means, with respect to any date of determination, the most
recently ended calendar month as of such date.

 

“Relevant DBRS Rating” means, with respect to any Person as of any date of
determination: (a) if such Person has both a long term issuer rating by DBRS and
a

 

SI-21

--------------------------------------------------------------------------------


 

senior unsecured rating by DBRS as of such date, then the higher of such two
ratings as of such date and (b) if such Person has only one of a long term
issuer rating by DBRS and a senior unsecured rating by DBRS as of such date,
then such rating of such Person as of such date; provided that, if such Person
does not have any of such ratings as of such date, then there shall be no
Relevant DBRS Rating with respect to such Person as of such date.

 

“Relevant Fitch Rating” means, with respect to any Person, (a) if such Person
has both a senior unsecured rating by Fitch and a long term issuer default
rating by Fitch as of such date, then the higher of such two ratings as of such
date, (b) if such Person has only one of a senior unsecured rating by Fitch and
a long term issuer default rating by Fitch as of such date, then such rating of
such Person as of such date; provided that, if such Person does not have any of
such ratings as of such date, then there shall be no Relevant Fitch Rating with
respect to such Person as of such date.

 

“Relevant Moody’s Rating” means, with respect to any Person as of any date of
determination, the highest of: (a) if such Person has a long term rating by
Moody’s as of such date, then such rating as of such date, (b) if such Person
has a senior unsecured rating by Moody’s as of such date, then such rating as of
such date and (c) if such Person has a long term corporate family rating by
Moody’s as of such date, then such rating as of such date; provided that, if
such Person does not have any of such ratings as of such date, then there shall
be no Relevant Moody’s Rating with respect to such Person as of such date.

 

“Relevant Rating” means, with respect to any Equivalent Rating Agency and any
Person as of any date of determination, (a) with respect to Moody’s, the
Relevant Moody’s Rating with respect to such Person as of such date, (b) with
respect to Fitch, the Relevant Fitch Rating with respect to such Person as of
such date and (c) with respect to S&P, the Relevant S&P Rating with respect to
such Person as of such date.

 

“Relevant S&P Rating” means, with respect to any Person as of any date of
determination, the long term local issuer rating by S&P of such Person as of
such date; provided that, if such Person does not have a long term local issuer
rating by S&P as of such date, then there shall be no Relevant S&P Rating with
respect to such Person as of such date.

 

“Reorganization Assets” has the meaning specified in the Senior Term Facility.

 

“Required Non-Delayed Amount” means, with respect to a Delayed Funding Purchaser
and a proposed Advance, the excess, if any, of (a) the Required Non-Delayed
Percentage of such Delayed Funding Purchaser’s Maximum Investor Group Principal
Amount as of the date of such proposed Advance over (b) with respect to each
previously Designated Delayed Advance of such Delayed Funding Purchaser with
respect to which the related Advance occurred during the 35 days preceding the
date of such proposed Advance, if any, the sum of, with respect to each such
previously Designated Delayed Advance for which the related Delayed Funding Date
will not have occurred on

 

SI-22

--------------------------------------------------------------------------------


 

or prior to the date of such proposed Advance, the Non-Delayed Amount with
respect to each such previously Designated Delayed Advance.

 

“Required Non-Delayed Percentage” means, as of the Series 2014-A Restatement
Effective Date, 10%, and as of any date thereafter, the Permitted Required
Non-Delayed Percentage most recently specified in a written notice delivered by
HVF II to the Administrative Agent, each Funding Agent, each Committed Note
Purchaser and each Conduit Investor at least 35 days prior to the effective date
specified therein.

 

“Replacement Purchaser” has the meaning specified in Section 9.2(a).

 

“Retention Requirement Law” means (i) Part 5 of the European Union Capital
Requirements Regulation (Regulation (EU) No 575/2013), Commission Delegated
Regulation (EU) No 625/2014 of 13 March 2014 and Commission Implementing
Regulation (EU) No 602/2014 of 4 June 2014; (ii) Section 5 of European
Commission Delegated Regulation (EU) No. 231/2013 of 19 December 2012; (iii) any
guidelines or related documents published from time to time in relation thereto
by the European Banking Authority or the European Securities and Markets
Authority (or successor agency or authority) and adopted by the European
Commission; and (iv) to the extent informing the interpretation of clauses (i)
and (ii) above, the guidelines and related documents previously published in
relation to the preceding risk retention legislation by the European Banking
Authority (and/or its predecessor, the Committee of European Banking
Supervisors) which continues to apply to the provisions of Part 5 of the Capital
Requirements Regulation.

 

“Screen Rate” means, in relation to LIBOR, the London interbank offered rate
administered by the British Bankers Association or NYSE (or any other person
which takes over the administration of that rate) for the relevant currency and
period displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or any
replacement Reuters page which displays that rate).

 

“Second Delayed Funding Notice” is defined in Section 2.2(e)(iii).

 

“Second Delayed Funding Notice Amount” has the meaning specified in Section
2.2(e)(iii).

 

“Second Permitted Delayed Amount” is defined in Section 2.2(e)(iii).

 

“Securities Intermediary” has the meaning specified in the Preamble.

 

“Senior Credit Facilities” means Hertz’s (a) senior secured asset based
revolving loan facility, provided under a credit agreement, dated as of March
11, 2011, among Hertz Equipment Rental Corporation, Hertz together with certain
of Hertz’s subsidiaries, as borrower, the several banks and financial
institutions from time to time party thereto, as lenders, Deutsche Bank AG New
York Branch, as administrative agent and collateral agent, Deutsche Bank AG
Canada Branch, as Canadian administrative agent and Canadian collateral agent,
Wells Fargo Bank, National Association, as syndication agent and co-collateral
agent, and Bank of America, N.A., Barclays Bank

 

SI-23

--------------------------------------------------------------------------------


 

PLC, Citibank, N.A., Credit Agricole Corporate and Investment Bank and JPMorgan
Chase Bank, N.A., as co-documentation agents, and the other financial
institutions party thereto from time to time (as has been and may be amended,
amended and restated, supplemented or otherwise modified from time to time), (b)
the Senior Term Facility; and (c) any successor or replacement revolving credit
facility or facilities to the senior secured asset based revolving loan facility
described in clause (a).

 

“Senior Interest Waterfall Shortfall Amount” means, with respect to any Payment
Date, the excess, if any, of (a) the sum of the amounts payable (without taking
into account availability of funds) pursuant to Sections 5.3(a) through (d) on
such Payment Date over (b) the sum of (i) the Series 2014-A Payment Date
Available Interest Amount with respect to the Series 2014-A Interest Period
ending on such Payment Date and (ii) the aggregate amount of all deposits into
the Series 2014-A Interest Collection Account with proceeds of the Series 2014-A
Reserve Account, each Series 2014-A Demand Note, each Series 2014-A Letter of
Credit and each Series 2014-A L/C Cash Collateral Account, in each case made
since the immediately preceding Payment Date; provided that, the amount
calculated pursuant to the preceding clause (b)(ii) shall be calculated on a pro
forma basis and prior to giving effect to any withdrawals from the Series 2014-A
Principal Collection Account for deposit into the Series 2014-A Interest
Collection Account on such Payment Date.

 

“Senior Term Facility” means Hertz’s senior secured term loan facility, provided
under a credit agreement, dated as of March 11, 2011, among Hertz together with
certain of Hertz’s subsidiaries, as borrower, the several banks and financial
institutions from time to time party thereto, as lenders, Deutsche Bank AG New
York Branch, as administrative agent and collateral agent, Wells Fargo Bank,
National Association, as syndication agent, and Bank of America, N.A., Barclays
Bank PLC, Citibank, N.A., Credit Agricole Corporate and Investment Bank and
JPMorgan Chase Bank, N.A., as co-documentation agents, and the other financial
institutions party thereto from time to time, as it may be amended, amended and
restated, supplemented or otherwise modified from time to time, and shall
include any successor or replacement credit facility to such senior secured term
loan facility.

 

“Series 2013-A Amortization Event” means an “Amortization Event” under and as
defined in the Series 2013-A Supplement and only with respect to the Series
2013-A Notes; provided that, a Series 2013-A Amortization Event shall only be
deemed to have occurred to the extent such “Amortization Event” shall have been
deemed to occur or been declared, in either case in accordance with Section 7.2
of the Series 2013-A Supplement.

 

“Series 2013-A Supplement” means that certain Series 2013-A Supplement to the
Group I Indenture, dated as of November 25, 2013, by and among HVF II, the Group
I Administrator, the Trustee, and the various “Conduit Investors”, “Committed
Note Purchasers” and “Funding Agents” from time to time party thereto.

 

“Series 2013-G1 Administration Agreement” has the meaning set forth in the HVF
Series 2013-G1 Supplement.

 

SI-24

--------------------------------------------------------------------------------


 

“Series 2013-G1 Administrator” has the meaning set forth in the HVF Series
2013-G1 Supplement.

 

“Series 2013-G1 Administrator Default” has the meaning set forth in the HVF
Series 2013-G1 Supplement.

 

“Series 2013-G1 Back-Up Administration Agreement” has the meaning set forth in
the HVF Series 2013-G1 Supplement.

 

“Series 2013-G1 Noteholder” has the meaning set forth in the HVF Series 2013-G1
Supplement.

 

“Series 2014-A AAA Component” means each of:

 

i.

the Series 2014-A Eligible Investment Grade Program Vehicle Amount;

 

 

ii.

the Series 2014-A Eligible Investment Grade Program Receivable Amount;

 

 

iii.

the Series 2014-A Eligible Non-Investment Grade Program Vehicle Amount;

 

 

iv.

the Series 2014-A Eligible Non-Investment Grade (High) Program Receivable
Amount;

 

 

v.

the Series 2014-A Eligible Non-Investment Grade (Low) Program Receivable Amount;

 

 

vi.

the Series 2014-A Eligible Investment Grade Non-Program Vehicle Amount;

 

 

vii.

the Series 2014-A Eligible Non-Investment Grade Non-Program Vehicle Amount;

 

 

viii.

the Group I Cash Amount;

 

 

ix.

the Group I Due and Unpaid Lease Payment Amount; and

 

 

x.

the Series 2014-A Remainder AAA Amount.

 

“Series 2014-A AAA Select Component” means each Series 2014-A AAA Component
other than the Group I Due and Unpaid Lease Payment Amount.

 

“Series 2014-A Account Collateral” has the meaning specified in Section 4.1.

 

“Series 2014-A Accounts” has the meaning specified in Section 4.2(a).

 

“Series 2014-A Accrued Amounts” means, on any date of determination, the sum of
the amounts payable (without taking into account availability of funds) pursuant
to Sections 5.3(a) through (i), (k) and (l) that have accrued and remain unpaid
as of such date.  The Series 2014-A Accrued Amounts shall be the “Group I
Accrued Amounts” with respect to the Series 2014-A Notes.

 

SI-25

--------------------------------------------------------------------------------


 

“Series 2014-A Adjusted Advance Rate” means, as of any date of determination,
with respect to any Series 2014-A AAA Select Component, a percentage equal to
the greater of:

 

(a)

 

(i) the Series 2014-A Baseline Advance Rate with respect to such Series 2014-A
AAA Select Component as of such date, minus

 

(ii) the Series 2014-A Concentration Excess Advance Rate Adjustment as of such
date, if any, with respect to such Series 2014-A AAA Select Component, minus

 

(iii) the Series 2014-A MTM/DT Advance Rate Adjustment as of such date, if any,
with respect to such Series 2014-A AAA Select Component; and

 

(b) zero.

 

“Series 2014-A Adjusted Asset Coverage Threshold Amount” means, as of any date
of determination, the greater of (a) the excess, if any, of (i) the Series
2014-A Asset Coverage Threshold Amount over (ii) the sum of (A) the Series
2014-A Letter of Credit Amount and (B) the Series 2014-A Available Reserve
Account Amount and (b) the Series 2014-A Adjusted Principal Amount, in each
case, as of such date.  The Series 2014-A Adjusted Asset Coverage Threshold
Amount shall be the “Group I Asset Coverage Threshold Amount” with respect to
the Series 2014-A Notes.

 

“Series 2014-A Adjusted Liquid Enhancement Amount” means, as of any date of
determination, the Series 2014-A Liquid Enhancement Amount, as of such date,
excluding from the calculation thereof the amount available to be drawn under
any Series 2014-A Defaulted Letter of Credit, as of such date.

 

“Series 2014-A Adjusted Principal Amount” means, as of any date of
determination, the excess, if any, of (A) the Series 2014-A Principal Amount as
of such date over (B) the Series 2014-A Principal Collection Account Amount as
of such date.  The Series 2014-A Adjusted Principal Amount shall be the “Group I
Series Adjusted Principal Amount” with respect to the Series 2014-A Notes.

 

“Series 2014-A Amortization Event” means an Amortization Event with respect to
the Series 2014-A Notes.

 

“Series 2014-A Asset Amount” means, as of any date of determination, the product
of (i) the Series 2014-A Floating Allocation Percentage as of such date and (ii)
the Group I Aggregate Asset Amount as of such date.

 

“Series 2014-A Asset Coverage Threshold Amount” means, as of any date of
determination, an amount equal to the Series 2014-A Adjusted Principal Amount
divided by the Series 2014-A Blended Advance Rate, in each case as of such date.

 

SI-26

--------------------------------------------------------------------------------


 

“Series 2014-A Available L/C Cash Collateral Account Amount” means, as of any
date of determination, the amount of cash on deposit in and Permitted
Investments credited to the Series 2014-A L/C Cash Collateral Account as of such
date.

 

“Series 2014-A Available Reserve Account Amount” means, as of any date of
determination, the amount of cash on deposit in and Permitted Investments
credited to the Series 2014-A Reserve Account as of such date.

 

“Series 2014-A Base Rate” means, on any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Rate in effect on such day.  Any change in the Series 2014-A Base Rate due to a
change in the Prime Rate or the Federal Funds Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Rate, respectively.  Changes in the rate of interest on that
portion of any Advances maintained as Series 2014-A Base Rate Tranches will take
effect simultaneously with each change in the Series 2014-A Base Rate.

 

“Series 2014-A Base Rate Tranche” means that portion of the Series 2014-A
Principal Amount purchased or maintained with Advances that bear interest by
reference to the Series 2014-A Base Rate.

 

“Series 2014-A Baseline Advance Rate” means, with respect to each Series 2014-A
AAA Select Component, the percentage set forth opposite such Series 2014-A AAA
Select Component in the following table:

 

Series 2014-A AAA Component

 

Series 2014-A Baseline
Advance Rate

 

Series 2014-A Eligible Investment Grade Program Vehicle Amount

 

86.60

%

Series 2014-A Eligible Investment Grade Program Receivable Amount

 

86.60

%

Series 2014-A Eligible Non-Investment Grade Program Vehicle Amount

 

71.10

%

Series 2014-A Eligible Non-Investment Grade (High) Program Receivable Amount

 

71.10

%

Series 2014-A Eligible Non-Investment Grade (Low) Program Receivable Amount

 

0

%

Series 2014-A Eligible Investment Grade Non-Program Vehicle Amount

 

78.60

%

Series 2014-A Eligible Non-Investment Grade Non-Program

 

71.35

%

 

SI-27

--------------------------------------------------------------------------------


 

Series 2014-A AAA Component

 

Series 2014-A Baseline
Advance Rate

 

Vehicle Amount

 

 

 

Group I Cash Amount

 

100

%

Series 2014-A Remainder AAA Amount

 

0

%

 

“Series 2014-A Blended Advance Rate” means, as of any date of determination, the
percentage equivalent of a fraction, the numerator of which is the Series 2014-A
Blended Advance Rate Weighting Numerator and the denominator of which is the
Series 2014-A Blended Advance Rate Weighting Denominator, in each case as of
such date.

 

“Series 2014-A Blended Advance Rate Weighting Denominator” means, as of any date
of determination, an amount equal to the sum of each Series 2014-A AAA Select
Component, in each case as of such date.

 

“Series 2014-A Blended Advance Rate Weighting Numerator” means, as of any date
of determination, an amount equal to the sum of an amount with respect to each
Series 2014-A AAA Select Component equal to the product of such Series 2014-A
AAA Select Component and the Series 2014-A Adjusted Advance Rate with respect to
such Series 2014-A AAA Select Component, in each case as of such date.

 

“Series 2014-A Capped Group I Administrator Fee Amount” means, with respect to
any Payment Date, an amount equal to the lesser of (i) the Series 2014-A Group I
Administrator Fee Amount with respect to such Payment Date and (ii) $500,000.

 

“Series 2014-A Capped Group I HVF II Operating Expense Amount” means, with
respect to any Payment Date the lesser of (i) the Series 2014-A Group I HVF II
Operating Expense Amount, with respect to such Payment Date and (ii) the excess,
if any, of (x) $500,000 over (y) the sum of the Series 2014-A Group I
Administrator Fee Amount and the Series 2014-A Group I Trustee Fee Amount, in
each case with respect to such Payment Date.

 

“Series 2014-A Capped Group I Trustee Fee Amount” means, with respect to any
Payment Date, an amount equal to the lesser of (i) the Series 2014-A Group I
Trustee Fee Amount, with respect to such Payment Date and (ii) the excess, if
any, of $500,000 over the Series 2014-A Group I Administrator Fee Amount with
respect to such Payment Date.

 

“Series 2014-A Carrying Charges” means, as of any day, the sum of:

 

(i) all fees or other costs, expenses and indemnity amounts, if any, payable by
HVF II to:

 

SI-28

--------------------------------------------------------------------------------


 

(a) the Trustee (other than Series 2014-A Group I Trustee Fee Amounts),

 

(b) the Group I Administrator (other than Series 2014-A Group I Administrator
Fee Amounts),

 

(c) the Administrative Agent (other than Administrative Agent Fees),

 

(d) the Series 2014-A Noteholders (other than Series 2014-A Monthly Interest
Amounts and Series 2014-A Monthly Default Interest Amounts), or

 

(e) any other party to a Series 2014-A Related Documents,

 

in each case under and in accordance with such Series 2014-A Related Documents,
plus

 

(ii) any other operating expenses of HVF II that have been invoiced as of such
date and are then payable by HVF II relating the Series 2014-A Notes (in each
case, exclusive of any Group I Carrying Charges).

 

“Series 2014-A Certificate of Credit Demand” means a certificate substantially
in the form of Annex A to a Series 2014-A Letter of Credit.

 

“Series 2014-A Certificate of Preference Payment Demand” means a certificate
substantially in the form of Annex C to a Series 2014-A Letter of Credit.

 

“Series 2014-A Certificate of Termination Demand” means a certificate
substantially in the form of Annex D to a Series 2014-A Letter of Credit.

 

“Series 2014-A Certificate of Unpaid Demand Note Demand” means a certificate
substantially in the form of Annex B to Series 2014-A Letter of Credit.

 

“Series 2014-A Closing Date” means July 25, 2014.

 

“Series 2014-A Collateral” means the Group I Indenture Collateral, the Series
2014-A Interest Rate Caps, each Series 2014-A Letter of Credit, the Series
2014-A Account Collateral with respect to each Series 2014-A Account and each
Series 2014-A Demand Note.

 

“Series 2014-A Commercial Paper” means the promissory notes of each Series
2014-A Noteholder issued by such Series 2014-A Noteholder in the commercial
paper market and allocated to the funding of Advances in respect of the Series
2014-A Notes.

 

“Series 2014-A Commitment Termination Date” means the last Business Day
occurring in October 2016 or such later date designated in accordance with
Section 2.6.

 

SI-29

--------------------------------------------------------------------------------


 

“Series 2014-A Concentration Adjusted Advance Rate” means as of any date of
determination,

 

(i) with respect to the Series 2014-A Eligible Investment Grade Non-Program
Vehicle Amount, the excess, if any, of the Series 2014-A Baseline Advance Rate
with respect to such Series 2014-A Eligible Investment Grade Non-Program Vehicle
Amount over the Series 2014-A Concentration Excess Advance Rate Adjustment with
respect to such Series 2014-A Eligible Investment Grade Non-Program Vehicle
Amount, in each case as of such date, and

 

(ii) with respect to the Series 2014-A Eligible Non-Investment Grade Non-Program
Vehicle Amount, the excess, if any, of the Series 2014-A Baseline Advance Rate
with respect to such Series 2014-A Eligible Non-Investment Grade Non-Program
Vehicle Amount over the Series 2014-A Concentration Excess Advance Rate
Adjustment with respect to such Series 2014-A Eligible Non-Investment Grade
Non-Program Vehicle Amount, in each case as of such date.

 

“Series 2014-A Concentration Excess Amount” means, as of any date of
determination, the sum of (i) the Series 2014-A Manufacturer Concentration
Excess Amount with respect to each Group I Manufacturer as of such date, if any,
(ii) the Series 2014-A Non-Liened Vehicle Concentration Excess Amount as of such
date, if any, and (iii) the Series 2014-A Non-Investment Grade (High) Program
Receivable Concentration Excess Amount as of such date, if any; provided that,
for purposes of calculating this definition as of any such date (i) the Group I
Net Book Value of any Group I Eligible Vehicle and the amount of Series 2014-A
Eligible Manufacturer Receivables, in each case, included in the Series 2014-A
Manufacturer Amount for the Group I Manufacturer of such Group I Eligible
Vehicle for purposes of calculating the Series 2014-A Manufacturer Concentration
Excess Amount and designated by HVF II to constitute Series 2014-A Manufacturer
Concentration Excess Amounts, as of such date, shall not be included in the
Series 2014-A Non-Liened Vehicle Amount for purposes of calculating the Series
2014-A Non-Liened Vehicle Concentration Excess Amount as of such date or the
Series 2014-A Eligible Non-Investment Grade (High) Program Receivable Amount for
purposes of calculating the Series 2014-A Non-Investment Grade (High) Program
Receivable Concentration Excess Amount as of such date, (ii) the Group I Net
Book Value of any Group I Eligible Vehicle included in the Series 2014-A
Non-Liened Vehicle Amount for purposes of calculating the Series 2014-A
Non-Liened Vehicle Concentration Excess Amount and designated by HVF II to
constitute Series 2014-A Non-Liened Vehicle Concentration Excess Amounts as of
such date, shall not be included in the Series 2014-A Manufacturer Amount for
the Group I Manufacturer of such Group I Eligible Vehicle for purposes of
calculating the Series 2014-A Manufacturer Concentration Excess Amount, as of
such date, (iii) the amount of any Series 2014-A Eligible Manufacturer
Receivables included in the Series 2014-A Eligible Non-Investment Grade (High)
Program Receivable Amount for purposes of calculating the Series 2014-A
Non-Investment Grade (High) Program Receivable Concentration Excess Amount and
designated by HVF II to constitute Series 2014-A Non-Investment Grade (High)
Program Receivable Concentration Excess Amounts as of such date, shall not be
included in the Series 2014-A Manufacturer Amount for the Group I Manufacturer

 

SI-30

--------------------------------------------------------------------------------


 

with respect to such Series 2014-A Eligible Manufacturer Receivable for purposes
of calculating the Series 2014-A Manufacturer Concentration Excess Amount, as of
such date, and (iv) the determination of which Group I Eligible Vehicles (or the
Group I Net Book Value thereof) or Series 2014-A Eligible Manufacturer
Receivables are designated as constituting (A) Series 2014-A Non-Liened Vehicle
Concentration Excess Amounts, (B) Series 2014-A Manufacturer Concentration
Excess Amounts and (C) Series 2014-A Non-Investment Grade (High) Program
Receivable Concentration Excess Amounts, in each case, as of such date shall be
made iteratively by HVF II in its reasonable discretion.

 

“Series 2014-A Concentration Excess Advance Rate Adjustment” means, with respect
to any Series 2014-A AAA Select Component as of any date of determination, the
lesser of (a) the percentage equivalent of a fraction, the numerator of which is
(I) the product of (A) the portion of the Series 2014-A Concentration Excess
Amount, if any, allocated to such Series 2014-A AAA Select Component by HVF II
and (B) the Series 2014-A Baseline Advance Rate with respect to such Series
2014-A AAA Select Component, and the denominator of which is (II) such Series
2014-A AAA Select Component, in each case as of such date, and (b) the Series
2014-A Baseline Advance Rate with respect to such Series 2014-A AAA Select
Component; provided that, the portion of the Series 2014-A Concentration Excess
Amount allocated pursuant to the preceding clause (a)(I)(A) shall not exceed the
portion of such Series 2014-A AAA Select Component that was included in
determining whether such Series 2014-A Concentration Excess Amount exists.

 

“Series 2014-A CP Tranche” means that portion of the Series 2014-A Principal
Amount purchased or maintained with Advances that bear interest by reference to
the CP Rate.

 

“Series 2014-A Daily Interest Allocation” means, on each Series 2014-A Deposit
Date, an amount equal to the sum of (i) the Series 2014-A Invested Percentage
(as of such date) of the aggregate amount of Group I Interest Collections
deposited into the Group I Collection Account on such date and (ii) all amounts
received by the Trustee in respect of the Series 2014-A Interest Rate Caps on
such date.

 

“Series 2014-A Daily Interest Amount” means, for any day in a Series 2014-A
Interest Period, an amount equal to the result of (a) the product of (i) the
Series 2014-A Note Rate for such Series 2014-A Interest Period and (ii) the
Series 2014-A Principal Amount as of the close of business on such date divided
by (b) 360.

 

“Series 2014-A Daily Principal Allocation” means, on each Series 2014-A Deposit
Date, an amount equal to the Series 2014-A Invested Percentage (as of such date)
of the aggregate amount of Group I Principal Collections deposited into the
Group I Collection Account on such date.

 

“Series 2014-A Defaulted Letter of Credit” means, as of any date of
determination, each Series 2014-A Letter of Credit that, as of such date, an
Authorized Officer of the Group I Administrator has actual knowledge that:

 

SI-31

--------------------------------------------------------------------------------


 

(A) such Series 2014-A Letter of Credit is not be in full force and effect
(other than in accordance with its terms or otherwise as expressly permitted in
such Series 2014-A Letter of Credit),

 

(B) an Event of Bankruptcy has occurred with respect to the Series 2014-A Letter
of Credit Provider of such Series 2014-A Letter of Credit and is continuing,

 

(C) such Series 2014-A Letter of Credit Provider has repudiated such Series
2014-A Letter of Credit or such Series 2014-A Letter of Credit Provider has
failed to honor a draw thereon made in accordance with the terms thereof, or

 

(D) a Series 2014-A Downgrade Event has occurred and is continuing for at least
thirty (30) consecutive days with respect to the Series 2014-A Letter of Credit
Provider of such Series 2014-A Letter of Credit.

 

“Series 2014-A Deficiency Amount” has the meaning specified in Section 3.1(c) of
this Series 2014-A Supplement.

 

“Series 2014-A Demand Note” means each demand note made by Hertz, substantially
in the form of Exhibit B-1.

 

“Series 2014-A Demand Note Payment Amount” means, as of any date of
determination, the excess, if any, of (a) the aggregate amount of all proceeds
of demands made on the Series 2014-A Demand Note that were deposited into the
Series 2014-A Distribution Account and paid to the Series 2014-A Noteholders
during the one year period ending on such date of determination over (b) the
amount of any Preference Amount relating to such proceeds that has been repaid
to HVF II (or any payee of HVF II) with the proceeds of any Series 2014-A L/C
Preference Payment Disbursement (or any withdrawal from any Series 2014-A L/C
Cash Collateral Account); provided, however, that if an Event of Bankruptcy (or
the occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of sixty (60) consecutive days) with respect to
Hertz shall have occurred on or before such date of determination, the Series
2014-A Demand Note Payment Amount shall equal (i) on any date of determination
until the conclusion or dismissal of the proceedings giving rise to such Event
of Bankruptcy without continuing jurisdiction by the court in such proceedings
(or on any earlier date upon which the statute of limitations in respect of
avoidance actions in such proceedings has run or when such actions otherwise
become unavailable to the bankruptcy estate), the Series 2014-A Demand Note
Payment Amount as if it were calculated as of the date of the occurrence of such
Event of Bankruptcy and (ii) on any date of determination thereafter, $0.

 

“Series 2014-A Deposit Date” means each Business Day on which any Group I
Collections are deposited into the Group I Collection Account.

 

“Series 2014-A Disbursement” shall mean any Series 2014-A L/C Credit
Disbursement, any Series 2014-A L/C Preference Payment Disbursement, any Series
2014-A L/C Termination Disbursement or any Series 2014-A L/C Unpaid Demand Note

 

SI-32

--------------------------------------------------------------------------------


 

Disbursement under the Series 2014-A Letters of Credit or any combination
thereof, as the context may require.

 

“Series 2014-A Disposed Vehicle Threshold Number” means (a) for any
Determination Date on which the sum of the Group I/II Net Book Values for all
Group I/II Eligible Vehicles as of the last day of the calendar month
immediately preceding such Determination Date is greater than or equal to
$6,000,000,000, 13,500 vehicles, (b) for any Determination Date on which the sum
of the Group I/II Net Book Values for all Group I/II Eligible Vehicles as of the
last day of the calendar month immediately preceding such Determination Date is
less than $6,000,000,000 and greater than or equal to $4,500,000,000, 10,000
vehicles and (c) for any Determination Date on which the sum of the Group I/II
Net Book Values for all Group I/II Eligible Vehicles as of the last day of the
calendar month immediately preceding such Determination Date is less than
$4,500,000,000, 6,500 vehicles.

 

“Series 2014-A Distribution Account” has the meaning specified in Section
4.2(a)(iii).

 

“Series 2014-A Downgrade Event” has the meaning specified in Section 5.7(b).

 

“Series 2014-A Eligible Investment Grade Non-Program Vehicle Amount” means, as
of any date of determination, the sum of the Group I Net Book Value as of such
date of each Series 2014-A Investment Grade Non-Program Vehicle for which the
Disposition Date has not occurred as of such date.

 

“Series 2014-A Eligible Investment Grade Program Receivable Amount” means, as of
any date of determination, the sum of all Series 2014-A Eligible Manufacturer
Receivables payable to any Group I Leasing Company or the Intermediary, in each
case, as of such date by all Series 2014-A Investment Grade Manufacturers.

 

“Series 2014-A Eligible Investment Grade Program Vehicle Amount” means, as of
any date of determination, the sum of the Group I Net Book Value as of such date
of each Series 2014-A Investment Grade Program Vehicle for which the Disposition
Date has not occurred as of such date.

 

“Series 2014-A Eligible Letter of Credit Provider” means a Person having, at the
time of the issuance of the related Series 2014-A Letter of Credit, a long-term
senior unsecured debt rating (or the equivalent thereof) of at least “BBB” from
DBRS (or if such Person is not rated by DBRS, “Baa2” by Moody’s or “BBB” by
S&P).

 

“Series 2014-A Eligible Manufacturer Receivable” means, as of any date of
determination:

 

i.

each Group I Manufacturer Receivable payable to any Group I Leasing Company or
the Intermediary by any Group I Manufacturer that has a Relevant DBRS Rating as
of such date of at least “A(L)” from DBRS (or, if such Manufacturer does not
have a Relevant DBRS Rating as of such date, then a DBRS Equivalent

 

SI-33

--------------------------------------------------------------------------------


 

 

Rating of at least “A(L)”) as of such date pursuant to a Group I Manufacturer
Program that, as of such date, has not remained unpaid for more than 150
calendar days past the Disposition Date with respect to the Group I Eligible
Vehicle giving rise to such Group I Manufacturer Receivable;

 

 

ii.

each Group I Manufacturer Receivable payable to any Group I Leasing Company or
the Intermediary by any Group I Manufacturer that (a) has a Relevant DBRS Rating
as of such date of (i) less than “A(L)” from DBRS as of such date and (ii) at
least “BBB(L)” from DBRS as of such date or (b) if such Group I Manufacturer
does not have a Relevant DBRS Rating as of such date, then has a DBRS Equivalent
Rating of (i) less than “A(L)” as of such date and (ii) at least “BBB(L)” as of
such date, in either such case of the foregoing clause (a) or (b), pursuant to a
Group I Manufacturer Program that, as of such date, has not remained unpaid for
more than 120 calendar days past the Disposition Date with respect to the Group
I Eligible Vehicle giving rise to such Group I Manufacturer Receivable; and

 

 

iii.

each Group I Manufacturer Receivable payable to any Group I Leasing Company or
the Intermediary by a Series 2014-A Non-Investment Grade (High) Manufacturer or
a Series 2014-A Non-Investment Grade (Low) Manufacturer, in any case, pursuant
to a Group I Manufacturer Program, that, as of such date, has not remained
unpaid for more than 90 calendar days past the Disposition Date with respect to
the Group I Eligible Vehicle giving rise to such Group I Manufacturer
Receivable.

 

“Series 2014-A Eligible Non-Investment Grade (High) Program Receivable Amount”
means, as of any date of determination, the sum of all Series 2014-A Eligible
Manufacturer Receivables payable to any Group I Leasing Company or the
Intermediary, in each case, as of such date by all Series 2014-A Non-Investment
Grade (High) Manufacturers.

 

“Series 2014-A Eligible Non-Investment Grade (Low) Program Receivable Amount”
means, as of any date of determination, the sum of all Series 2014-A Eligible
Manufacturer Receivables payable to any Group I Leasing Company or the
Intermediary, in each case, as of such date by all Series 2014-A Non-Investment
Grade (Low) Manufacturers.

 

“Series 2014-A Eligible Non-Investment Grade Non-Program Vehicle Amount” means,
as of any date of determination, the sum of the Group I Net Book Value of each
Series 2014-A Non-Investment Grade Non-Program Vehicle for which the Disposition
Date has not occurred as of such date.

 

“Series 2014-A Eligible Non-Investment Grade Program Vehicle Amount” means, as
of any date of determination, the sum of the Group I Net Book Value as of such
date of each Series 2014-A Non-Investment Grade (High) Program Vehicle and each
Series 2014-A Non-Investment Grade (Low) Program Vehicle, in each case, for
which the Disposition Date has not occurred as of such date.

 

SI-34

--------------------------------------------------------------------------------


 

“Series 2014-A Eurodollar Tranche” means that portion of the Series 2014-A
Principal Amount purchased or maintained with Advances that bear interest by
reference to the Eurodollar Rate (Reserve Adjusted).

 

“Series 2014-A Excess Group I Administrator Fee Allocation Amount” means, with
respect to any Payment Date, an amount equal to the excess, if any, of (i) the
Series 2014-A Group I Administrator Fee Amount with respect to such Payment Date
over (ii) the Series 2014-A Capped Group I Administrator Fee Amount with respect
to such Payment Date.

 

“Series 2014-A Excess Group I HVF II Operating Expense Amount” means, with
respect to any Payment Date the excess, if any, of (i) the Series 2014-A Group I
HVF II Operating Expense Amount with respect to such Payment Date over (ii) the
Series 2014-A Capped Group I HVF II Operating Expense Amount with respect to
such Payment Date.

 

“Series 2014-A Excess Group I Trustee Fee Allocation Amount” means, with respect
to any Payment Date, an amount equal to the excess, if any, of (i) the Series
2014-A Group I Trustee Fee Amount with respect to such Payment Date over (ii)
the Series 2014-A Capped Group I Trustee Fee Amount with respect to such Payment
Date.

 

“Series 2014-A Excess Principal Event” shall be deemed to have occurred if, on
any date, the Series 2014-A Principal Amount as of such date exceeds the Series
2014-A Maximum Principal Amount as of such date.

 

“Series 2014-A Failure Percentage” means, as of any date of determination, a
percentage equal to 100% minus the lower of (x) the lowest Series 2014-A
Non-Program Vehicle Disposition Proceeds Percentage Average for any
Determination Date (including such date of determination) within the preceding
twelve (12) calendar months (or such fewer number of months as have elapsed
since the Series 2014-A Closing Date) and (y) the lowest Series 2014-A Market
Value Average as of any Determination Date within the preceding twelve (12)
calendar months (or such fewer number of months as have elapsed since the Series
2014-A Closing Date).

 

“Series 2014-A Floating Allocation Percentage” means, as of any date of
determination, a fraction, expressed as a percentage, the numerator of which is
the Series 2014-A Adjusted Asset Coverage Threshold Amount as of such date and
the denominator of which is the Group I Aggregate Asset Coverage Threshold
Amount as of such date.

 

“Series 2014-A Group I Administrator Fee Amount” means, with respect to any
Payment Date, an amount equal to the Series 2014-A Percentage of fees payable to
the Group I Administrator pursuant to the Group I Administration Agreement on
such Payment Date.

 

“Series 2014-A Group I HVF II Operating Expense Amount” means, with respect to
any Payment Date, the sum (without duplication) of (a) the aggregate amount of
Series 2014-A Carrying Charges on such Payment Date (excluding any Series 2014-A
Carrying Charges payable to the Series 2014-A Noteholders, the Administrative
Agent or

 

SI-35

--------------------------------------------------------------------------------


 

the Funding Agents) and (b) the Series 2014-A Percentage of the Group I Carrying
Charges, if any, payable by HVF II on such Payment Date (excluding any Group I
Carrying Charges payable to the Series 2014-A Noteholders).

 

“Series 2014-A Group I Trustee Fee Amount” means, with respect to any Payment
Date, an amount equal to the Series 2014-A Percentage of fees payable to the
Trustee with respect to the Group I Notes on such Payment Date.

 

“Series 2014-A Initial Investor Group Principal Amount” means, with respect to
each Investor Group, the amount set forth and specified as such opposite the
name of the Committed Note Purchaser included in such Investor Group on Schedule
II hereto.

 

“Series 2014-A Initial Principal Amount” means $0.

 

“Series 2014-A Interest Collection Account” has the meaning specified in Section
4.2(a)(i).

 

“Series 2014-A Interest Period” means a period commencing on and including the
second Business Day preceding a Determination Date and ending on and including
the day preceding the second Business Day preceding the next succeeding
Determination Date; provided, however, that the initial Series 2014-A Interest
Period shall commence on and include the Series 2014-A Closing Date and end on
and include August 13, 2014.

 

“Series 2014-A Interest Rate Cap” means any interest rate cap entered into in
accordance with the provisions of Section 4.4, including, the Series 2014-A
Interest Rate Cap Documents with respect thereto.

 

“Series 2014-A Interest Rate Cap Documents” means, with respect to any Series
2014-A Interest Rate Cap, the documentation that governs such Series 2014-A
Interest Rate Cap.

 

“Series 2014-A Invested Percentage” means, on any date of determination:

 

(a)                                 when used with respect to Group I Principal
Collections, the percentage equivalent (which percentage shall never exceed
100%) of a fraction,

 

(i)                                     the numerator of which shall be equal
to:

 

(x) during the Series 2014-A Revolving Period, the Series 2014-A Adjusted Asset
Coverage Threshold Amount as of the close of business on the last day of the
immediately preceding Related Month (or, until the end of the initial Related
Month after the Series 2014-A Closing Date, on the Series 2014-A Closing Date),

 

(y) during the Series 2014-A Rapid Amortization Period, but prior to the first
date on which an Amortization Event has been declared or has

 

SI-36

--------------------------------------------------------------------------------


 

automatically occurred with respect to all Series of Group I Notes, the Series
2014-A Adjusted Asset Coverage Threshold Amount as of the close of business on
the last day of the Series 2014-A Revolving Period, and

 

(z) on and after the first date on which an Amortization Event has been declared
or automatically occurred with respect to all Series of Group I Notes, the
Series 2014-A Adjusted Asset Coverage Threshold Amount as of the close of
business on the day immediately prior to such first date on which an
Amortization Event has been declared or automatically occurred with respect to
all Series of Group I Notes, and

 

(ii)                                  the denominator of which shall be the
Group I Aggregate Asset Coverage Threshold Amount as of the same date used to
determine the numerator in clause (i);

 

(b)                                 when used with respect to Group I Interest
Collections, the percentage equivalent of a fraction, the numerator of which
shall be the Series 2014-A Accrued Amounts on such date of determination, and
the denominator of which shall be the aggregate Group I Accrued Amounts with
respect to all Series of Group I Notes on such date of determination.

 

“Series 2014-A Investment Grade Manufacturer” means, as of any date of
determination, any Group I Manufacturer that has a Relevant DBRS Rating as of
such date of at least “BBB(L)” from DBRS (or, if such Manufacturer does not have
a Relevant DBRS Rating as of such date, then a DBRS Equivalent Rating of
“BBB(L)”) as of such date; provided that, upon any withdrawal or downgrade of
any rating of any Group I Manufacturer by DBRS (or, if such Manufacturer is not
rated by DBRS, any Equivalent Rating Agency), such Group I Manufacturer may, in
HVF II’s sole discretion, be deemed to have the rating applicable thereto
immediately preceding such withdrawal or downgrade (as applicable) by DBRS (or,
if such Manufacturer is not rated by DBRS, such DBRS Equivalent Rating) for a
period of thirty (30) days following the earlier of (x) the date on which an
Authorized Officer of any of the Group I Administrator, any Group I Leasing
Company or any Group I Lease Servicer obtains actual knowledge of such
withdrawal or downgrade (as applicable) and (y) the date on which the Trustee
notifies the Group I Administrator in writing of such withdrawal or downgrade
(as applicable).

 

“Series 2014-A Investment Grade Non-Program Vehicle” means, as of any date of
determination, any Group I Eligible Vehicle manufactured by a Series 2014-A
Investment Grade Manufacturer that is not a Series 2014-A Investment Grade
Program Vehicle as of such date.

 

“Series 2014-A Investment Grade Program Vehicle” means, as of any date of
determination, any Group I Program Vehicle manufactured by a Series 2014-A
Investment Grade Manufacturer that is subject to a Group I Manufacturer Program
on the Group I Vehicle Operating Lease Commencement Date for such Group I
Program Vehicle unless it has been redesignated (and as of such date remains so
designated) as a

 

SI-37

--------------------------------------------------------------------------------


 

Group I Non-Program Vehicle pursuant to Section 2.5 of the Group I HVF Lease (or
such other similar section of another Group I Lease, as applicable) as of such
date.

 

“Series 2014-A L/C Cash Collateral Account” has the meaning specified in Section
4.2(a).

 

“Series 2014-A L/C Cash Collateral Account Collateral” means the Series 2014-A
Account Collateral with respect to the Series 2014-A L/C Cash Collateral
Account.

 

“Series 2014-A L/C Cash Collateral Account Surplus” means, with respect to any
Payment Date, the lesser of (a) the Series 2014-A Available Cash Collateral
Account Amount and (b) the excess, if any, of the Series 2014-A Adjusted Liquid
Enhancement Amount over the Series 2014-A Required Liquid Enhancement Amount on
such Payment Date.

 

“Series 2014-A L/C Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2014-A Available Cash Collateral Account Amount as of such date
and the denominator of which is the Series 2014-A Letter of Credit Liquidity
Amount as of such date.

 

“Series 2014-A L/C Credit Disbursement” means an amount drawn under a Series
2014-A Letter of Credit pursuant to a Series 2014-A Certificate of Credit
Demand.

 

“Series 2014-A L/C Preference Payment Disbursement” means an amount drawn under
a Series 2014-A Letter of Credit pursuant to a Series 2014-A Certificate of
Preference Payment Demand.

 

“Series 2014-A L/C Termination Disbursement” means an amount drawn under a
Series 2014-A Letter of Credit pursuant to a Series 2014-A Certificate of
Termination Demand.

 

“Series 2014-A L/C Unpaid Demand Note Disbursement” means an amount drawn under
a Series 2014-A Letter of Credit pursuant to a Series 2014-A Certificate of
Unpaid Demand Note Demand.

 

“Series 2014-A Lease Interest Payment Deficit” means on any Payment Date an
amount equal to the excess, if any, of (a) the aggregate amount of Group I
Interest Collections that pursuant to Section 5.1 would have been deposited into
the Series 2014-A Interest Collection Account if all payments of Monthly
Variable Rent required to have been made under the Group I Leases from but
excluding the preceding Payment Date to and including such Payment Date were
made in full over (b) the aggregate amount of Group I Interest Collections that
pursuant to Section 5.1(b) have been received for deposit into the Series 2014-A
Interest Collection Account from but excluding the preceding Payment Date to and
including such Payment Date.

 

SI-38

--------------------------------------------------------------------------------


 

“Series 2014-A Lease Payment Deficit” means either a Series 2014-A Lease
Interest Payment Deficit or a Series 2014-A Lease Principal Payment Deficit.

 

“Series 2014-A Lease Principal Payment Carryover Deficit” means (a) for the
initial Payment Date, zero and (b) for any other Payment Date, the excess, if
any, of (x) the Series 2014-A Lease Principal Payment Deficit, if any, on the
preceding Payment Date over (y) all amounts deposited into the Series 2014-A
Principal Collection Account on or prior to such Payment Date on account of such
Series 2014-A Lease Principal Payment Deficit.

 

“Series 2014-A Lease Principal Payment Deficit” means on any Payment Date the
sum of (a) the Series 2014-A Monthly Lease Principal Payment Deficit for such
Payment Date and (b) the Series 2014-A Lease Principal Payment Carryover Deficit
for such Payment Date.

 

“Series 2014-A Letter of Credit” means an irrevocable letter of credit,
substantially in the form of Exhibit I to this Series 2014-A Supplement issued
by a Series 2014-A Eligible Letter of Credit Provider in favor of the Trustee
for the benefit of the Series 2014-A Noteholders; provided that, any Series
2014-A Letter of Credit issued after the Series 2014-A Closing Date not
substantially in the form of Exhibit I to this Series 2014-A Supplement shall be
subject to the satisfaction of the Series 2014-A Rating Agency Condition and the
written consent of the Series 2014-A Required Noteholders.

 

“Series 2014-A Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn as
of such date under the Series 2014-A Letters of Credit, as specified therein,
and (ii) if the Series 2014-A L/C Cash Collateral Account has been established
and funded pursuant to Section 4.2(a)(ii), the Series 2014-A Available L/C Cash
Collateral Account Amount as of such date and (b) the aggregate undrawn
principal amount of the Series 2014-A Demand Note as of such date.

 

“Series 2014-A Letter of Credit Expiration Date” means, with respect to any
Series 2014-A Letter of Credit, the expiration date set forth in such Series
2014-A Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2014-A Letter of Credit.

 

“Series 2014-A Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn as of
such date under each Series 2014-A Letter of Credit, as specified therein, and
(b) if a Series 2014-A L/C Cash Collateral Account has been established pursuant
to Section 4.2(a)(ii), the Series 2014-A Available L/C Cash Collateral Account
Amount as of such date.

 

“Series 2014-A Letter of Credit Provider” means each issuer of a Series 2014-A
Letter of Credit.

 

“Series 2014-A Letter of Credit Reimbursement Agreement” means any and each
reimbursement agreement providing for the reimbursement of a Series 2014-A
Letter of Credit Provider for draws under its Series 2014-A Letter of Credit.

 

SI-39

--------------------------------------------------------------------------------


 

“Series 2014-A Liquid Enhancement Amount” means, as of any date of
determination, the sum of (a) the Series 2014-A Letter of Credit Liquidity
Amount and (b) the Series 2014-A Available Reserve Account Amount as of such
date.

 

“Series 2014-A Liquid Enhancement Deficiency” means, as of any date of
determination, the Series 2014-A Adjusted Liquid Enhancement Amount is less than
the Series 2014-A Required Liquid Enhancement Amount as of such date.

 

“Series 2014-A Liquidation Event” means, so long as such event or condition
continues, (a) any Amortization Event with respect to the Series 2014-A Notes
described in clauses (a), (b), (d), (h) through (k), (n), (o), (p) (with respect
to a failure to comply by the Group I Administrator), (r), (s), (t) or (v) of
Section 7.1 of this Series 2014-A Supplement that continues for thirty (30)
consecutive days (without double counting the cure period, if any, provided
therein) after declaration thereof (whether by notice or automatic) or (b) any
Amortization Event with respect to the Series 2014-A Notes described in
Section 7.1(c) of this Series 2014-A Supplement, any Additional Group I Leasing
Company Liquidation Event or any Amortization Event specified in clauses (a) or
(b) of Article IX of the Group I Supplement.  Each Series 2014-A Liquidation
Event shall be a “Group I Liquidation Event” with respect to the Series 2014-A
Notes.

 

“Series 2014-A Manufacturer Amount” means, as of any date of determination and
with respect to any Group I Manufacturer, the sum of:

 

i.                  the aggregate Group I Net Book Value of all Group I Eligible
Vehicles manufactured by such Group I Manufacturer as of such date; and

 

ii.               the aggregate amount of all Series 2014-A Eligible
Manufacturer Receivables with respect to such Group I Manufacturer.

 

“Series 2014-A Manufacturer Concentration Excess Amount” means, with respect to
any Group I Manufacturer as of any date of determination, the excess, if any, of
the Series 2014-A Manufacturer Amount with respect to such Group I Manufacturer
as of such date over the Series 2014-A Maximum Manufacturer Amount with respect
to such Group I Manufacturer as of such date; provided that, for purposes of
calculating such excess as of any such date (i) the Group I Net Book Value of
any Group I Eligible Vehicle included in the Series 2014-A Manufacturer Amount
for the Group I Manufacturer of such Group I Eligible Vehicle for purposes of
calculating the Series 2014-A Manufacturer Concentration Excess Amount and
designated by HVF II to constitute Series 2014-A Manufacturer Concentration
Excess Amounts, as of such date, shall not be included in the Series 2014-A
Non-Liened Vehicle Amount for purposes of calculating the Series 2014-A
Non-Liened Vehicle Concentration Excess Amount as of such date, (ii) the Group I
Net Book Value of any Group I Eligible Vehicle included in the Series 2014-A
Non-Liened Vehicle Amount for purposes of calculating the Series 2014-A
Non-Liened Vehicle Concentration Excess Amount and designated by HVF II to
constitute Series 2014-A Non-Liened Vehicle Concentration Excess Amounts as of
such date, shall not be included in the Series 2014-A Manufacturer Amount for
the

 

SI-40

--------------------------------------------------------------------------------


 

Group I Manufacturer of such Group I Eligible Vehicle for purposes of
calculating the Series 2014-A Manufacturer Concentration Excess Amount, as of
such date, (iii) the amount of any Series 2014-A Eligible Manufacturer
Receivables included in the Series 2014-A Eligible Non-Investment Grade (High)
Program Receivable Amount for purposes of calculating the Series 2014-A
Non-Investment Grade (High) Program Receivable Concentration Excess Amount and
designated by HVF II to constitute Series 2014-A Non-Investment Grade (High)
Program Receivable Concentration Excess Amounts as of such date, shall not be
included in the Series 2014-A Manufacturer Amount for the Group I Manufacturer
with respect to such Series 2014-A Eligible Manufacturer Receivable for purposes
of calculating the Series 2014-A Manufacturer Concentration Excess Amount, as of
such date, and (iv) the determination of which Group I Eligible Vehicles (or the
Group I Net Book Value thereof) or Series 2014-A Eligible Manufacturer
Receivables are to be designated as constituting (A) Series 2014-A Non-Liened
Vehicle Concentration Excess Amounts, (B) Series 2014-A Manufacturer
Concentration Excess Amounts and (C) Series 2014-A Non-Investment Grade (High)
Program Receivable Concentration Excess Amounts, in each case as of such date
shall be made iteratively by HVF II in its reasonable discretion.

 

“Series 2014-A Manufacturer Percentage” means, for any Group I Manufacturer
listed in the table below, the percentage set forth opposite such Manufacturer
in such table.

 

Group I Manufacturer

 

Series 2014-A Manufacturer Percentage

Audi

 

12.5

BMW

 

12.5

Chrysler

 

55.0

Fiat

 

35.0

Ford

 

55.0

GM

 

55.0

Honda

 

55.0

Hyundai

 

55.0

Jaguar

 

12.5

Kia

 

35.0

Land Rover

 

12.5

Lexus

 

12.5

 

SI-41

--------------------------------------------------------------------------------


 

Group I Manufacturer

 

Series 2014-A Manufacturer Percentage

Mazda

 

35.0

Mercedes

 

12.5

Mini

 

12.5

Mitsubishi

 

12.5

Nissan

 

55.0

Smart

 

12.5

Subaru

 

12.5

Toyota

 

55.0

Volkswagen

 

55.0

Volvo

 

35.0

Any other individual Manufacturer

 

3.0

 

“Series 2014-A Market Value Average” means, as of any date of determination, the
percentage equivalent (not to exceed 100%) of a fraction, the numerator of which
is the average of the Series 2014-A Non-Program Fleet Market Value as of the
three preceding Determination Dates and the denominator of which is the average
of the aggregate Group I/II Net Book Value of all Group I/II Non-Program
Vehicles as of such three preceding Determination Dates.

 

“Series 2014-A Maximum Manufacturer Amount” means, as of any date of
determination and with respect to any Group I Manufacturer, an amount equal to
the product of (a) the Series 2014-A Manufacturer Percentage for such Group I
Manufacturer and (b) the Group I Aggregate Asset Amount as of such date.

 

“Series 2014-A Maximum Non-Investment Grade (High) Program Receivable Amount”
means, as of any date of determination and with respect to any Series 2014-A
Non-Investment Grade (High) Manufacturer, an amount equal to 7.5% of the Group I
Aggregate Asset Amount as of such date.

 

“Series 2014-A Maximum Non-Liened Vehicle Amount” means, as of any date of
determination, an amount equal to the product of (a) 0.50% and (b) the Group I
Aggregate Asset Amount.

 

“Series 2014-A Maximum Principal Amount” means (a) as of any date of
determination prior to January 7, 2015, $1,000,000,000.00, (b) as of any date of

 

SI-42

--------------------------------------------------------------------------------


 

determination on or after January 7, 2015 but prior to February 4, 2015,
$2,000,000,000.00, and (c) as of any date of determination on or after
February 4, 2015, $3,250,000,000.00; provided that, such amount may be
(i) reduced at any time and from time to time by HVF II upon notice to each
Series 2014-A Noteholder, the Administrative Agent, each Conduit Investor and
each Committed Note Purchaser in accordance with the terms of this Series 2014-A
Supplement, or (ii) increased at any time and from time to time upon the
effective date for any Investor Group Maximum Principal Increase.

 

“Series 2014-A Measurement Month” on any Determination Date, means each complete
calendar month, or the smallest number of consecutive complete calendar months
preceding such Determination Date, in which at least the Series 2014-A Disposed
Vehicle Threshold Number Vehicles were sold to unaffiliated third parties
(provided that, HVF II, in its sole discretion, may exclude salvage sales);
provided, however, that no calendar month included in a single Series 2014-A
Measurement Month shall be included in any other Series 2014-A Measurement
Month.

 

“Series 2014-A Monthly Default Interest Amount” means, with respect to any
Payment Date, an amount equal to the sum of (i) an amount equal to the product
of (x) 2.0%, (y) the result of (a) the sum of the Series 2014-A Principal Amount
as of each day during the related Series 2014-A Interest Period (after giving
effect to any increases or decreases to the Series 2014-A Principal Amount on
such day) during which an Amortization Event with respect to the Series 2014-A
Notes has occurred and is continuing divided by (b) the actual number of days in
the related Series 2014-A Interest Period during which an Amortization Event
with respect to the Series 2014-A Notes has occurred and is continuing, and
(z) the result of (a) the actual number of days in the related Series 2014-A
Interest Period during which an Amortization Event with respect to the
Series 2014-A Notes has occurred and is continuing divided by (b) 360 plus
(ii) all previously due and unpaid amounts described in clause (i) with respect
to prior Series 2014-A Interest Periods (together with interest on such unpaid
amounts required to be paid in this clause (ii) at the rate specified in clause
(i)).

 

“Series 2014-A Monthly Interest Amount” means, with respect to any Payment Date,
an amount equal to the sum of:

 

(i)                                     the Series 2014-A Daily Interest Amount
for each day in the Series 2014-A Interest Period ending on the Determination
Date related to such Payment Date; plus

 

(ii)                                  all previously due and unpaid amounts
described in clause (i) with respect to prior Series 2014-A Interest Periods
(together with interest on such unpaid amounts required to be paid in this
clause (ii) at the Series 2014-A Note Rate); plus

 

(iii)                               the Undrawn Fee with respect to each
Investor Group for such Payment Date; plus

 

SI-43

--------------------------------------------------------------------------------


 

(iv)                              the Program Fee with respect to each Investor
Group for such Payment Date; plus

 

(v)                                 the CP True-Up Payment Amounts, if any,
owing to each Series 2014-A Noteholder on such Payment Date.

 

“Series 2014-A Monthly Lease Principal Payment Deficit” means on any Payment
Date an amount equal to the excess, if any, of (a) the aggregate amount of Group
I Principal Collections that pursuant to Section 5.1 would have been deposited
into the Series 2014-A Principal Collection Account if all payments required to
have been made under the Group I Leases from but excluding the preceding Payment
Date to and including such Payment Date were made in full over (b) the aggregate
amount of Group I Principal Collections that pursuant to Section 5.1 have been
received for deposit into the Series 2014-A Principal Collection Account from
but excluding the preceding Payment Date to and including such Payment Date.

 

“Series 2014-A MTM/DT Advance Rate Adjustment” means, as of any date of
determination,

 

i.                  with respect to the Series 2014-A Eligible Investment Grade
Non-Program Vehicle Amount, a percentage equal to the product of (i) the
Series 2014-A Failure Percentage as of such date and (ii) the Series 2014-A
Concentration Adjusted Advance Rate with respect to the Series 2014-A Eligible
Investment Grade Non-Program Vehicle Amount, in each case as of such date;

 

ii.               with respect to the Series 2014-A Eligible Non-Investment
Grade Non-Program Vehicle Amount, a percentage equal to the product of (i) the
Series 2014-A Failure Percentage as of such date and (ii) the Series 2014-A
Concentration Adjusted Advance Rate with respect to the Series 2014-A Eligible
Non-Investment Grade Non-Program Vehicle Amount, in each case as of such date;
and

 

iii.            with respect to any other Series 2014-A AAA Component, zero

 

“Series 2014-A Non-Investment Grade (High) Manufacturer” means, as of any date
of determination, any Group I Manufacturer that (a) has a Relevant DBRS Rating
as of such date of (i) less than “BBB(L)” from DBRS and (ii) at least “BB(L)”
from DBRS, or (b)  if such Manufacturer does not have a Relevant DBRS Rating as
of such date, then has a DBRS Equivalent Rating of (i) less than “BBB(L)” as of
such date and (ii) at least “BB(L)” as of such date; provided that, upon any
withdrawal or downgrade of any rating of any Group I Manufacturer by DBRS (or,
if such Manufacturer is not rated by DBRS, any Equivalent Rating Agency), such
Group I Manufacturer may, in HVF II’s sole discretion, be deemed to have the
rating applicable thereto immediately preceding such withdrawal or downgrade (as
applicable) by DBRS (or, if such Manufacturer is not rated by DBRS, such
Equivalent Rating Agency) for a period of thirty (30) days following the earlier
of (x) the date on which an Authorized Officer of any of the Group I
Administrator, any Group I Leasing Company or any Group

 

SI-44

--------------------------------------------------------------------------------


 

I Lease Servicer obtains actual knowledge of such withdrawal or downgrade (as
applicable) and (y) the date on which the Trustee notifies the Group I
Administrator in writing of such withdrawal or downgrade (as applicable).

 

“Series 2014-A Non-Investment Grade (High) Program Receivable Concentration
Excess Amount” means, with respect to any Series 2014-A Non-Investment Grade
(High) Manufacturer, as of any date of determination, the excess, if any, of the
Series 2014-A Eligible Non-Investment Grade (High) Program Receivable Amount
with respect to such Series 2014-A Non-Investment Grade (High) Manufacturer as
of such date over the Series 2014-A Maximum Non-Investment Grade (High) Program
Receivable Amount with respect to such Series 2014-A Non-Investment Grade (High)
Manufacturer as of such date; provided that, for purposes of calculating such
excess as of any such date (i) the amount of any Series 2014-A Eligible
Manufacturer Receivables with respect to any Series 2014-A Non-Investment Grade
(High) Manufacturer included in the Series 2014-A Manufacturer Amount for
purposes of calculating the Series 2014-A Manufacturer Concentration Excess
Amount and designated by HVF II to constitute Series 2014-A Manufacturer
Concentration Excess Amounts as of such date, shall not be included in the
Series 2014-A Eligible Non-Investment Grade (High) Program Receivable Amount for
purposes of calculating the Series 2014-A Non-Investment Grade (High) Program
Receivable Concentration Excess Amount, as of such date and (ii) the
determination of which receivables are to be designated as constituting
(A) Series 2014-A Non-Investment Grade (High) Program Receivable Concentration
Excess Amounts and (B) Series 2014-A Manufacturer Concentration Excess Amounts,
in each case as of such date, shall be made iteratively by HVF II in its
reasonable discretion.

 

“Series 2014-A Non-Investment Grade (High) Program Vehicle” means, as of any
date of determination, any Group I Program Vehicle manufactured by a
Series 2014-A Non-Investment Grade (High) Manufacturer that is or was subject to
a Group I Manufacturer Program on the Group I Vehicle Operating Lease
Commencement Date for such Group I Program Vehicle unless it has been
redesignated (and as of such date remains so designated) as a Group I
Non-Program Vehicle pursuant to Section 2.5 of the Group I HVF Lease (or such
other similar section of another Group I Lease, as applicable) as of such date.

 

“Series 2014-A Non-Investment Grade (Low) Manufacturer” means, as of any date of
determination, any Group I Manufacturer that has a Relevant DBRS Rating as of
such date of less than “BB(L)” from DBRS (or, if such Manufacturer does not have
a Relevant DBRS Rating as of such date, a DBRS Equivalent Rating of “BB(L)”) as
of such date; provided that, upon any withdrawal or downgrade of any rating of
any Group I Manufacturer by DBRS (or, if such Manufacturer is not rated by DBRS,
any DBRS Equivalent Rating), such Group I Manufacturer may, in HVF II’s sole
discretion, be deemed to have the rating applicable thereto immediately
preceding such withdrawal or downgrade (as applicable) DBRS (or, if such
Manufacturer is not rated by DBRS, such Equivalent Rating Agency) for a period
of thirty (30) days following the earlier of (x) the date on which any of the
Group I Administrator, any Group I Leasing Company or any Group I Lease Servicer
obtains actual knowledge of such withdrawal or downgrade (as

 

SI-45

--------------------------------------------------------------------------------


 

applicable) and (y) the date on which the Trustee notifies the Group I
Administrator in writing of such withdrawal or downgrade (as applicable).

 

“Series 2014-A Non-Investment Grade (Low) Program Vehicle” means, as of any date
of determination, any Group I Program Vehicle manufactured by a Series 2014-A
Non-Investment Grade (Low) Manufacturer that is or was subject to a Group I
Manufacturer Program on the Group I Vehicle Operating Lease Commencement Date
for such Group I Program Vehicle unless it has been redesignated (and as of such
date remains so designated) as a Group I Non-Program Vehicle pursuant to
Section 2.5 of the Group I HVF Lease (or such other similar section of another
Group I Lease, as applicable) as of such date.

 

“Series 2014-A Non-Investment Grade Non-Program Vehicle” means, as of any date
of determination, any Group I Eligible Vehicle that (i) was manufactured by a
Series 2014-A Non-Investment Grade (High) Manufacturer or a Series 2014-A
Non-Investment Grade (Low) Manufacturer and (ii) is not a Series 2014-A
Non-Investment Grade (High) Program Vehicle or a Series 2014-A Non-Investment
Grade (Low) Program Vehicle, in each case as of such date.

 

“Series 2014-A Non-Liened Vehicle Amount” means, as of any date of
determination, the sum of the Group I Net Book Value as of such date of each
Group I Eligible Vehicle for which the Disposition Date has not occurred as of
such date and with respect to which the Certificate of Title does not note the
Collateral Agent as the first lienholder (and, the Certificate of Title with
respect to which has not been submitted to the appropriate state authorities for
such notation or the fees due in respect of such notation have not yet been
paid).

 

“Series 2014-A Non-Liened Vehicle Concentration Excess Amount” means, as of any
date of determination, the excess, if any, of the Series 2014-A Non-Liened
Vehicle Amount as of such date over the Series 2014-A Maximum Non-Liened Vehicle
Amount as of such date; provided that, for purposes of calculating such excess
as of any such date (i) the Group I Net Book Value of any Group I Eligible
Vehicle included in the Series 2014-A Non-Liened Vehicle Amount for purposes of
calculating the Series 2014-A Non-Liened Vehicle Concentration Excess Amount and
designated by HVF II to constitute Series 2014-A Non-Liened Vehicle
Concentration Excess Amounts, as of such date, shall not be included in the
Series 2014-A Manufacturer Amount for the Group I Manufacturer of such Group I
Eligible Vehicle for purposes of calculating the Series 2014-A Manufacturer
Concentration Excess Amount, as of such date, (ii) the Group I Net Book Value of
any Group I Eligible Vehicle included in the Series 2014-A Manufacturer Amount
for the Group I Manufacturer of such Group I Eligible Vehicle for purposes of
calculating the Series 2014-A Manufacturer Concentration Excess Amount and
designated by HVF II to constitute Series 2014-A Manufacturer Concentration
Excess Amounts, as of such date, shall not be included in the Series 2014-A
Non-Liened Vehicle Amount for purposes of calculating the Series 2014-A
Non-Liened Vehicle Concentration Excess Amount as of such date, and (iii) the
determination of which Group I Eligible Vehicles (or the Group I Net Book Value
thereof) are to be designated as constituting (A) Series 2014-A Non-Liened
Vehicle Concentration Excess Amounts and

 

SI-46

--------------------------------------------------------------------------------


 

(B) Series 2014-A Manufacturer Concentration Excess Amounts, in each case as of
such date shall be made iteratively by HVF II in its reasonable discretion.

 

“Series 2014-A Non-Program Fleet Market Value” means, with respect to all Group
I/II Non-Program Vehicles as of any date of determination, the sum of the
respective Series 2014-A Third-Party Market Values of each such Group I/II
Non-Program Vehicle as of such date.

 

“Series 2014-A Non-Program Vehicle Disposition Proceeds Percentage Average”
means, with respect to any Series 2014-A Measurement Month, commencing with the
third Series 2014-A Measurement Month following the Series 2014-A Closing Date,
the percentage equivalent (not to exceed 100%) of a fraction, the numerator of
which is the aggregate amount of Disposition Proceeds paid or payable in respect
of all Group I/II Non-Program Vehicles that are sold to unaffiliated third
parties (excluding salvage sales) during such Series 2014-A Measurement Month
and the two Series 2014-A Measurement Months preceding such Series 2014-A
Measurement Month and the denominator of which is the excess, if any, of the
aggregate Group I/II Net Book Values of such Group I/II Non-Program Vehicles on
the dates of their respective sales over the aggregate Group I/II Final Base
Rent with respect such Group I/II Non-Program Vehicles.

 

“Series 2014-A Note Rate” means, for any Series 2014-A Interest Period, the
weighted average of the sum of (a) the weighted average (by outstanding
principal balance) of the CP Rates applicable to the Series 2014-A CP Tranche,
(b) the Eurodollar Rate (Reserve Adjusted) applicable to the Series 2014-A
Eurodollar Tranche and (c) the Series 2014-A Base Rate applicable to the
Series 2014-A Base Rate Tranche, in each case, for such Series 2014-A Interest
Period; provided, however, that the Series 2014-A Note Rate will in no event be
higher than the maximum rate permitted by applicable law.

 

“Series 2014-A Noteholder” means each Person in whose name a Series 2014-A Note
is registered in the Note Register.

 

“Series 2014-A Note Repurchase Amount” has the meaning specified in
Section 11.1.

 

“Series 2014-A Notes” means any one of the Series 2014-A Variable Funding Rental
Car Asset Backed Notes, executed by HVF II and authenticated by or on behalf of
the Trustee, substantially in the form of Exhibit A hereto.

 

“Series 2014-A Notice of Reduction” means a notice in the form of Annex G to a
Series 2014-A Letter of Credit.

 

“Series 2014-A Past Due Rent Payment” means, (a) with respect to any Past Due
Rent Payment in respect of a Series 2014-A Lease Principal Payment Deficit, an
amount equal to the Series 2014-A Invested Percentage with respect to Group I
Principal Collections (as of the Payment Date on which such Series 2014-A Lease
Payment Deficit occurred) of such Past Due Rent Payment and (b) with respect to
any Past Due Rent Payment in respect of a Series 2014-A Lease Interest Payment
Deficit, an

 

SI-47

--------------------------------------------------------------------------------


 

amount equal to the Series 2014-A Invested Percentage with respect to Group I
Interest Collections (as of the Payment Date on which such Series 2014-A Lease
Payment Deficit occurred) of such Past Due Rent Payment.

 

“Series 2014-A Payment Date Available Interest Amount” means, with respect to
each Series 2014-A Interest Period, the sum of the Series 2014-A Daily Interest
Allocations for each Series 2014-A Deposit Date in such Series 2014-A Interest
Period.

 

“Series 2014-A Payment Date Interest Amount” means, with respect to each Payment
Date, the sum (without duplication) of the amounts payable pursuant to Sections
5.3(a) through (e) and (g) through (i).

 

“Series 2014-A Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2014-A Principal
Amount as of such date and the denominator of which is the Aggregate Group I
Principal Amount as of such date.

 

“Series 2014-A Permitted Liens” means (i) Liens for current taxes not delinquent
or for taxes being contested in good faith and by appropriate proceedings, and
with respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’,
warehousemen’s and carriers’ Liens, and other Liens imposed by law, securing
obligations that are not more than thirty (30) days past due or are being
contested in good faith and by appropriate proceedings and with respect to which
adequate reserves have been established, and are being maintained, in accordance
with GAAP and (iii) Liens in favor of the Trustee pursuant to any Series 2014-A
Related Document and Liens in favor of the Collateral Agent pursuant to the
Collateral Agency Agreement.  Series 2014-A Permitted Liens shall be
“Series Permitted Liens” with respect to the Series 2014-A Notes.

 

“Series 2014-A Principal Amount” means, when used with respect to any date, an
amount equal to the sum of the Investor Group Principal Amount as of such date
with respect to each Investor Group as of such date; provided that, during the
Series 2014-A Revolving Period, for purposes of determining whether or not the
Requisite Indenture Investors, Requisite Group I Investors or Series 2014-A
Required Noteholders have given any consent, waiver, direction or instruction,
the Series 2014-A Principal Amount held by each Series 2014-A Noteholder shall
be deemed to include, without double counting, such Series 2014-A Noteholder’s
undrawn portion of the “Maximum Investor Group Principal Amount” (i.e., the
unutilized purchase commitments under this Series 2014-A Supplement) for such
Series 2014-A Noteholder’s Investor Group as of such date.  The Series 2014-A
Principal Amount shall be the “Principal Amount” with respect to the
Series 2014-A Notes.

 

“Series 2014-A Principal Collection Account” has the meaning specified in
Section 4.2(a) of this Series 2014-A Supplement.

 

SI-48

--------------------------------------------------------------------------------


 

“Series 2014-A Principal Collection Account Amount” means, as of any date of
determination, the amount of cash on deposit in and Permitted Investments
credited to the Series 2014-A Principal Collection Account as of such date.

 

“Series 2014-A Rapid Amortization Period” means the period beginning on the
earlier to occur of (i) the close of business on the Business Day immediately
preceding the Expected Final Payment Date and (ii) the close of business on the
Business Day immediately preceding the day on which an Amortization Event is
deemed to have occurred with respect to the Series 2014-A Notes, and ending upon
the earlier to occur of (i) the date on which (A) the Series 2014-A Notes are
paid in full and (B) the termination of this Series 2014-A Supplement.

 

“Series 2014-A Rating Agency Condition” means (a) the notification in writing by
each Rating Agency then rating any Series 2014-A Notes that a proposed action
will not result in a reduction or withdrawal by such Rating Agency of the rating
or credit risk assessment of such Class, or (b) each Rating Agency then rating
any Series 2014-A Notes shall have been given notice of such event at least ten
(10) days prior to the occurrence of such event (or, if ten day’s advance notice
is impracticable, as much advance notice as is practicable) and such Rating
Agency shall not have issued any written notice prior to the occurrence of such
event that the occurrence of such event will itself cause such Rating Agency to
downgrade, qualify, or withdraw its rating assigned to such Class.  The
Series 2014-A Rating Agency Condition shall be the “Rating Agency Condition”
with respect to the Series 2014-A Notes.

 

“Series 2014-A Related Documents” means the Base Related Documents, the Group I
Related Documents, this Series 2014-A Supplement, each Series 2014-A Demand
Note, the Series 2014-A Interest Rate Cap Documents, the Group I Back-Up
Administration Agreement and the Group I Back-Up Disposition Agreement.

 

“Series 2014-A Remainder AAA Amount” means, as of any date of determination, the
excess, if any, of:

 

(a) the Group I Aggregate Asset Amount as of such date over

 

(b) the sum of:

 

(i) the Series 2014-A Eligible Investment Grade Program Vehicle Amount as of
such date,

 

(ii) the Series 2014-A Eligible Investment Grade Program Receivable Amount as of
such date,

 

(iii), the Series 2014-A Eligible Non-Investment Grade Program Vehicle Amount as
of such date,

 

(iv) the Series 2014-A Eligible Non-Investment Grade (High) Program Receivable
Amount as of such date,

 

SI-49

--------------------------------------------------------------------------------


 

(v) the Series 2014-A Eligible Non-Investment Grade (Low) Program Receivable
Amount as of such date,

 

(vi) the Series 2014-A Eligible Investment Grade Non-Program Vehicle Amount as
of such date,

 

(vii) the Series 2014-A Eligible Non-Investment Grade Non-Program Vehicle Amount
as of such date,

 

(viii) the Group I Cash Amount as of such date, and

 

(ix) the Group I Due and Unpaid Lease Payment Amount as of such date.

 

“Series 2014-A Required Liquid Enhancement Amount” means, as of any date of
determination, an amount equal to the product of (a) 2.0000% and (b) the
Series 2014-A Adjusted Principal Amount as of such date.

 

“Series 2014-A Required Noteholders” means Series 2014-A Noteholders holding
more than 50% of the Series 2014-A Principal Amount (excluding any Series 2014-A
Notes held by HVF II or any Affiliate of HVF II (other than Series 2014-A Notes
held by an Affiliate Issuer)).  The Series 2014-A Required Noteholders shall be
the “Required Series Noteholders” with respect to the Series 2014-A Notes.

 

“Series 2014-A Required Reserve Account Amount” means, with respect to any date
of determination, an amount equal to the greater of:

 

(a) the excess, if any, of

 

(i) the Series 2014-A Required Liquid Enhancement Amount over

 

(ii) the Series 2014-A Letter of Credit Liquidity Amount, in each case, as of
such date,

 

excluding from the calculation of such excess the amount available to be drawn
under any Series 2014-A Defaulted Letter of Credit as of such date, and:

 

(b) the excess, if any, of:

 

(i) the Series 2014-A Adjusted Asset Coverage Threshold Amount (excluding
therefrom the Series 2014-A Available Reserve Account Amount) over

 

(ii) the Series 2014-A Asset Amount, in each case as of such date.

 

“Series 2014-A Reserve Account” has the meaning specified in Section 4.2(a) of
this Series 2014-A Supplement.

 

SI-50

--------------------------------------------------------------------------------


 

“Series 2014-A Reserve Account Collateral” means the Series 2014-A Account
Collateral with respect to the Series 2014-A Reserve Account.

 

“Series 2014-A Reserve Account Deficiency Amount” means, as of any date of
determination, the excess, if any, of the Series 2014-A Required Reserve Account
Amount for such date over the Series 2014-A Available Reserve Account Amount for
such date.

 

“Series 2014-A Reserve Account Interest Withdrawal Shortfall” has the meaning
specified in Section 5.4(a).

 

“Series 2014-A Reserve Account Legal Final Withdrawal Shortfall” has the meaning
specified in Section 5.4(c).

 

“Series 2014-A Reserve Account Principal Withdrawal Shortfall” has the meaning
specified in Section 5.4(b).

 

“Series 2014-A Reserve Account Surplus” means, as of any date of determination,
the excess, if any, of the Series 2014-A Available Reserve Account Amount (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date) over the Series 2014-A Required Reserve Account Amount, in each case,
as of such date.

 

“Series 2014-A Restatement Effective Date” means October 31, 2014.

 

“Series 2014-A Revolving Period” means the period from and including the
Series 2014-A Closing Date to the earlier of (i) the Series 2014-A Commitment
Termination Date and (ii) the commencement of the Series 2014-A Rapid
Amortization Period.

 

“Series 2014-A Supplement” has the meaning specified in the Preamble.

 

“Series 2014-A Supplemental Indenture” means a supplement to the Series 2014-A
Supplement complying (to the extent applicable) with the terms of Section 11.10
of this Series 2014-A Supplement.

 

“Series 2014-A Third-Party Market Value” means, with respect to each Group I/II
Non-Program Vehicle, as of any date of determination during a calendar month:

 

(a)         if the Series 2014-A Third-Party Market Value Procedures have been
completed for such month, then

 

(i)             the Monthly NADA Mark, if any, for such Group I/II Non-Program
Vehicle obtained in such calendar month in accordance with such Series 2014-A
Third-Party Market Value Procedures;

 

SI-51

--------------------------------------------------------------------------------


 

(ii)          if, pursuant to the Series 2014-A Third-Party Market Value
Procedures, no Monthly NADA Mark for such Group I/II Non-Program Vehicle was
obtained in such calendar month, then the Monthly Blackbook Mark, if any, for
such Group I/II Non-Program Vehicle obtained in such calendar month in
accordance with such Series 2014-A Third-Party Market Value Procedures; and

 

(iii)       if, pursuant to the Series 2014-A Third-Party Market Value
Procedures, neither a Monthly NADA Mark nor a Monthly Blackbook Mark for such
Group I/II Non-Program Vehicle was obtained for such calendar month (regardless
of whether such value was not obtained because (A) neither a Monthly NADA Mark
nor a Monthly Blackbook Mark was obtained in undertaking the Series 2014-A
Third-Party Market Value Procedures or (B) such Group I/II Non-Program Vehicle
experienced its Group I/II Vehicle Operating Lease Commencement Date on or after
the first day of such calendar month), then the Group I Administrator’s
reasonable estimation of the fair market value of such Group I/II Non-Program
Vehicle as of such date of determination; and

 

(b)         until the Series 2014-A Third-Party Market Value Procedures have
been completed for such calendar month:

 

(i)             if such Group I/II Non-Program Vehicle experienced its Group
I/II Vehicle Operating Lease Commencement Date prior to the first day of such
calendar month, the Series 2014-A Third-Party Market Value obtained in the
immediately preceding calendar month, in accordance with the Series 2014-A
Third-Party Market Value Procedures for such immediately preceding calendar
month, and

 

(ii)          if such Group I/II Non-Program Vehicle experienced its Group I/II
Vehicle Operating Lease Commencement Date on or after the first day of such
calendar month, then the Group I Administrator’s reasonable estimation of the
fair market value of such Group I/II Non-Program Vehicle as of such date of
determination.

 

“Series 2014-A Third-Party Market Value Procedures” means, with respect to each
calendar month and each Group I/II Non-Program Vehicle, on or prior to the
Determination Date for such calendar month:

 

(a)         HVF II shall make one attempt (or cause the Group I Administrator to
make one attempt) to obtain a Monthly NADA Mark for each Group I/II Non-Program
Vehicle that was a Group I/II Non-Program Vehicle as of the first day of such
calendar month, and

 

(b)         if no Monthly NADA Mark was obtained for any such Group I/II
Non-Program Vehicle described in clause (a) above upon such attempt, then HVF II
shall make

 

SI-52

--------------------------------------------------------------------------------


 

one attempt (or cause the Group I Administrator to make one attempt) to obtain a
Monthly Blackbook Mark for any such Group I/II Non-Program Vehicle.

 

“Series-Specific 2014-A Collateral” means each Series 2014-A Interest Rate Caps,
the Series 2014-A Account Collateral with respect to each Series 2014-A Account
and each Series 2014-A Demand Note.  The Series-Specific 2014-A Collateral shall
be the “Group I Series-Specific Collateral” with respect to the Series 2014-A
Notes.

 

“Specified Bankruptcy Opinion Provisions” means the provisions contained in the
legal opinions delivered in connection with the issuance of the Series 2014-A
Notes or, if applicable, amendments to any Series 2014-A Related Documents, in
each case relating to the non-substantive consolidation of Hertz and HGI on the
one hand, and each Group I Leasing Company, HVF II and Hertz Vehicles LLC, on
the other hand.

 

“Specified Cost Section” means Sections 3.5, 3.6, 3.7 and/or 3.8.

 

“Subsidiary” of any Person means any corporation, association, partnership or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other equity interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by (i) such Person or (ii) one or more
Subsidiaries of such Person.

 

“Taxes” has the meaning specified in Section 3.8(a).

 

“Term” has the meaning specified in Section 2.6(a).

 

“Terminated Purchaser” has the meaning specified in Section 9.2(a).

 

“Transferee” has the meaning specified in Section 9.3(e).

 

“Undrawn Fee” means:

 

(a)         with respect to each Payment Date on or prior to the Series 2014-A
Commitment Termination Date and each Investor Group, an amount equal to the sum
with respect to each day in the Series 2014-A Interest Period of the product of:

 

i.                  the Undrawn Fee Rate for such Investor Group for such day,
and

 

ii.               the excess, if any, of (i) the Maximum Investor Group
Principal Amount for the related Investor Group (as if such Maximum Investor
Group Principal Amount were determined on or after February 4, 2015) over
(ii) the Investor Group Principal Amount for the related Investor Group (after
giving effect to all Advances and Decreases on such day), in each case for such
day, and

 

iii.            1/360, and

 

SI-53

--------------------------------------------------------------------------------


 

(b)         with respect to each Payment Date following the Series 2014-A
Commitment Termination Date, zero.

 

“Undrawn Fee Rate” has the meaning specified in the Program Fee Letter.

 

“Up-Front Fee” for each Committed Note Purchaser has the meaning specified in
the Up-Front Fee Letter, if any, for such Committed Note Purchaser.

 

“Up-Front Fee Letter” means, with respect to a Committed Note Purchaser, if
applicable, that certain fee letter dated as of the Series 2014-A Restatement
Effective Date, by and among such Committed Note Purchaser, the Administrative
Agent and HVF II setting forth the definition of Up-Front Fee for such Committed
Note Purchaser.

 

“Voluntary Decrease” has the meaning specified in Section 2.3(c).

 

“Voluntary Decrease Amount” has the meaning specified in Section 2.3(c).

 

“Voting Stock” means, with respect to any Person, shares of Capital Stock
entitled to vote generally in the election of directors to the board of
directors or equivalent governing body of such Person.

 

SI-54

--------------------------------------------------------------------------------


 

SCHEDULE II

 

BANK OF AMERICA, N.A., as a Committed Note Purchaser

Series 2014-A Initial Investor Group Principal Amount: $76,724,985.96

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount:

 

(a) as of any date of determination prior to January 7, 2015: $111,111,111.11

(b) as of any date of determination on or after January 7, 2015 but prior to
February 4, 2015: $222,222,222.22

(c) as of any date of determination on or after February 4, 2015:
$361,111,111.11

 

BANK OF AMERICA, N.A., as a Funding Agent and a Committed Note Purchaser

 

BARCLAYS BANK PLC, as a Committed Note Purchaser

Series 2014-A Initial Investor Group Principal Amount: $76,724,985.96

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount:

 

(a) as of any date of determination prior to January 7, 2015: $111,111,111.11

(b) as of any date of determination on or after January 7, 2015 but prior to
February 4, 2015: $222,222,222.22

(c) as of any date of determination on or after February 4, 2015:
$361,111,111.11

 

BARCLAYS BANK PLC, as a Funding Agent and a Committed Note Purchaser

 

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Investor

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Note Purchaser

Series 2014-A Initial Investor Group Principal Amount: $76,724,985.96

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount:

 

(a) as of any date of determination prior to January 7, 2015: $111,111,111.11

(b) as of any date of determination on or after January 7, 2015 but prior to
February 4, 2015: $222,222,222.22

(c) as of any date of determination on or after February 4, 2015:
$361,111,111.11

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Funding Agent and a
Committed Note Purchaser, for ATLANTIC ASSET SECURITIZATION LLC, as a Conduit
Investor

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Committed Note Purchaser

Series 2014-A Initial Investor Group Principal Amount: $76,724,985.96

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount:

 

(a) as of any date of determination prior to January 7, 2015: $111,111,111.12

(b) as of any date of determination on or after January 7, 2015 but prior to
February 4, 2015: $222,222,222.24

(c) as of any date of determination on or after February 4, 2015:
$361,111,111.12

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Funding Agent and a Committed Note
Purchaser

 

--------------------------------------------------------------------------------


 

GOLDMAN SACHS BANK USA, as a Committed Note Purchaser

Series 2014-A Initial Investor Group Principal Amount: $76,724,985.96

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount:

 

(a) as of any date of determination prior to January 7, 2015: $111,111,111.11

(b) as of any date of determination on or after January 7, 2015 but prior to
February 4, 2015: $222,222,222.22

(c) as of any date of determination on or after February 4, 2015:
$361,111,111.11

 

GOLDMAN SACHS BANK USA, as a Funding Agent and a Committed Note Purchaser

 

OLD LINE FUNDING, LLC, as a Conduit Investor

ROYAL BANK OF CANADA, as a Committed Note Purchaser

Series 2014-A Initial Investor Group Principal Amount: $76,724,985.96

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount:

 

(a) as of any date of determination prior to January 7, 2015: $111,111,111.11

(b) as of any date of determination on or after January 7, 2015 but prior to
February 4, 2015: $222,222,222.22

(c) as of any date of determination on or after February 4, 2015:
$361,111,111.11

 

ROYAL BANK OF CANADA, as a Funding Agent and a Committed Note Purchaser, for OLD
LINE FUNDING, LLC, as a Conduit Investor

 

THE ROYAL BANK OF SCOTLAND PLC, as a Committed Note Purchaser

Series 2014-A Initial Investor Group Principal Amount: $76,724,985.96

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount:

 

(a) as of any date of determination prior to January 7, 2015: $111,111,111.11

(b) as of any date of determination on or after January 7, 2015 but prior to
February 4, 2015: $222,222,222.22

(c) as of any date of determination on or after February 4, 2015:
$361,111,111.11

 

THE ROYAL BANK OF SCOTLAND PLC, as a Funding Agent and a Committed Note
Purchaser

 

GRESHAM RECEIVABLES (NO. 29) LTD, as a Conduit Investor

GRESHAM RECEIVABLES (NO. 29) LTD, as a Committed Note Purchaser

Series 2014-A Initial Investor Group Principal Amount: $76,724,985.96

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount:

 

(a) as of any date of determination prior to January 7, 2015: $111,111,111.11

(b) as of any date of determination on or after January 7, 2015 but prior to
February 4, 2015: $222,222,222.22

(c) as of any date of determination on or after February 4, 2015:
$361,111,111.11

 

LLOYDS BANK PLC, as a Funding Agent, for GRESHAM RECEIVABLES (NO. 29) LTD, as a
Conduit Investor and a Committed Note Purchaser

 

2

--------------------------------------------------------------------------------


 

STARBIRD FUNDING CORPORATION, as a Conduit Investor

BNP PARIBAS, NEW YORK BRANCH, as a Committed Note Purchaser

Series 2014-A Initial Investor Group Principal Amount: $76,724,985.96

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount:

 

(a) as of any date of determination prior to January 7, 2015: $111,111,111.11

(b) as of any date of determination on or after January 7, 2015 but prior to
February 4, 2015: $222,222,222.22

(c) as of any date of determination on or after February 4, 2015:
$361,111,111.11

 

BNP PARIBAS, NEW YORK BRANCH, as a Funding Agent and a Committed Note Purchaser,
for STARBIRD FUNDING CORPORATION, as a Conduit Investor

 

3

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Series 2014-A Interest Rate Cap Amortization Schedule

 

Date of Determination Occurring During
Period Set Forth Below

 

Notional Amount of Series 2014-A
Interest Rate Caps as Percentage of
Series 2014-A Maximum Principal 
Amount

On or prior to Expected Final Payment Date plus one Payment Date

 

100.00%

After (x) Expected Final Payment Date plus one Payment Date but on or prior to
(y) Expected Final Payment Date plus two Payment Dates

 

91.67%

After (x) Expected Final Payment Date plus two Payment Dates but on or prior to
(y) Expected Final Payment Date plus three Payment Dates

 

83.33%

After (x) Expected Final Payment Date plus three Payment Dates but on or prior
to (y) Expected Final Payment Date plus four Payment Dates

 

75.00%

After (x) Expected Final Payment Date plus four Payment Dates but on or prior to
(y) Expected Final Payment Date plus five Payment Dates

 

66.67%

After (x) Expected Final Payment Date plus five Payment Dates but on or prior to
(y) Expected Final Payment Date plus six Payment Dates

 

58.33%

After (x) Expected Final Payment Date plus six Payment Dates but on or prior to
(y) Expected Final Payment Date plus seven

 

50.00%

 

--------------------------------------------------------------------------------


 

Payment Dates

 

 

After (x) Expected Final Payment Date plus seven Payment Dates but on or prior
to (y) Expected Final Payment Date plus eight Payment Dates

 

41.67%

After (x) Expected Final Payment Date plus eight Payment Dates but on or prior
to (y) Expected Final Payment Date plus nine Payment Dates

 

33.33%

After (x) Expected Final Payment Date plus nine Payment Dates but on or prior to
(y) Expected Final Payment Date plus ten Payment Dates

 

25.00%

After (x) Expected Final Payment Date plus ten Payment Dates but on or prior to
(y) Expected Final Payment Date plus eleven Payment Dates

 

16.67%

After (x) Expected Final Payment Date plus eleven Payment Dates but on or prior
to (y) Legal Final Payment Date

 

8.33%

After Legal Final Payment Date

 

0%

 

A1 - 2

--------------------------------------------------------------------------------


 

ANNEX 1

 

REPRESENTATIONS AND WARRANTIES

 

1.                                      HVF II.  HVF II represents and warrants
to each Conduit Investor and each Committed Note Purchaser that each of its
representations and warranties in the Series 2014-A Related Documents is true
and correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date) and further represents and warrants to such
parties that:

 

a.              no Amortization Event or Potential Amortization Event, in each
case with respect to the Series 2014-A Notes, is continuing;

 

b.              assuming each Conduit Investor or other purchaser of the
Series 2014-A Notes hereunder is not purchasing with a view toward further
distribution and there has been no general solicitation or general advertising
within the meaning of the Securities Act, and further assuming that the
representations and warranties of each Conduit Investor set forth in Article VI
are true and correct, the offer and sale of the Series 2014-A Notes in the
manner contemplated by this Series 2014-A Supplement is a transaction exempt
from the registration requirements of the Securities Act, and the Group I
Indenture is not required to be qualified under the Trust Indenture Act;

 

c.               on the Series 2014-A Restatement Effective Date, HVF II has
furnished to the Administrative Agent true, accurate and complete copies of all
Series 2014-A Related Documents to which it is a party as of the Series 2014-A
Restatement Effective Date, all of which are in full force and effect as of the
Series 2014-A Restatement Effective Date;

 

d.              as of the Series 2014-A Restatement Effective Date, none of the
written information furnished by HVF II, Hertz or any of its Affiliates, agents
or representatives to the Conduit Investors, the Committed Note Purchasers, the
Administrative Agent or the Funding Agents for purposes of or in connection with
this Series 2014-A Supplement, including any information relating to the
Series 2014-A Collateral, taken as a whole, is inaccurate in any material
respect, or contains any material misstatement of fact, or omits to state a
material fact or any fact necessary to make the statements contained therein not
misleading, in each case as of the date such information was stated or certified
unless such information has been superseded by subsequently delivered
information; and

 

e.               HVF II is not, and is not controlled by, an “investment
company” within the meaning of, and is not required to register as an
“investment company” under, the Investment Company Act.  In reaching this
conclusion, although other statutory or regulatory exemptions under the
Investment

 

--------------------------------------------------------------------------------


 

Company Act may be available, HVF II has relied on the exemption from
registration set forth in Rule 3a-7 under the Investment Company Act.

 

2.              Group I Administrator.  The Group I Administrator represents and
warrants to each Conduit Investor and each Committed Note Purchaser that each
representation and warranty made by it in each Series 2014-A Related Document,
is true and correct in all material respects as of the date hereof (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date).

 

3.              Conduit Investors and Committed Note Purchasers.  Each of the
Conduit Investors and each of the Committed Note Purchasers represents and
warrants to HVF II and the Group I Administrator, as of the Series 2014-A
Restatement Effective Date (or, with respect to each Conduit Investor and each
Committed Note Purchaser that becomes a party hereto after the Series 2014-A
Restatement Effective Date, as of the date such Person becomes a party hereto),
that:

 

a.              it has had an opportunity to discuss HVF II’s and the Group I
Administrator’s business, management and financial affairs, and the terms and
conditions of the proposed purchase, with HVF II and the Group I Administrator
and their respective representatives;

 

b.              it is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act and has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of investing in, and is able and
prepared to bear the economic risk of investing in, the Series 2014-A Notes;

 

c.               it is purchasing the Series 2014-A Notes for its own account,
or for the account of one or more “accredited investors” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that
meet the criteria described in subsection (b) and for which it is acting with
complete investment discretion, for investment purposes only and not with a view
to distribution, subject, nevertheless, to the understanding that the
disposition of its property shall at all times be and remain within its control;

 

d.              it understands that the Series 2014-A Notes have not been and
will not be registered or qualified under the Securities Act or any applicable
state securities laws or the securities laws of any other jurisdiction and is
being offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available, that HVF II is not required to register the
Series 2014-A Notes, and that any transfer must comply with the provisions of
the Group I Supplement and Article IX of the Series 2014-A Supplement;

 

A1 - 2

--------------------------------------------------------------------------------


 

e.               it understands that the Series 2014-A Notes will bear the
legend set out in the form of Series 2014-A Notes attached as Exhibit A hereto
and be subject to the restrictions on transfer described in such legend and in
Section 9.1;

 

f.                it will comply with all applicable federal and state
securities laws in connection with any subsequent resale of the Series 2014-A
Notes;

 

g.               it understands that the Series 2014-A Notes may be offered,
resold, pledged or otherwise transferred only in accordance with Section 9.3 and
only:

 

i.                       to HVF II,

 

ii.                    in a transaction meeting the requirements of Rule 144A
under the Securities Act,

 

iii.                 outside the United States to a foreign person in a
transaction meeting the requirements of Regulation S under the Securities Act,
or

 

iv.                in a transaction complying with or exempt from the
registration requirements of the Securities Act and in accordance with any
applicable securities laws of any state of the United States or any other
jurisdiction; notwithstanding the foregoing provisions of this Section 3(g), it
is hereby understood and agreed by HVF II that the Series 2014-A Notes will be
pledged by each Conduit Investor pursuant to its related commercial paper
program documents, and the Series 2014-A Notes, or interests therein, may be
sold, transferred or pledged to its related Committed Note Purchaser or any
Program Support Provider or any affiliate of its related Committed Note
Purchaser or any Program Support Provider or, any commercial paper conduit
administered by its related Committed Note Purchaser or any Program Support
Provider or any affiliate of its related Committed Note Purchaser or any Program
Support Provider;

 

provided that, for the avoidance of doubt, HVF II may, in its sole and absolute
discretion, withhold its consent with respect to any offer, sale, pledge or
other transfer of any Series 2014-A Note to any Person and any such withholding
shall be deemed reasonable;

 

h.              if it desires to offer, sell or otherwise transfer, pledge or
hypothecate the Series 2014-A Notes as described in clause (ii) or (iv) of
Section 3(g) of this Annex 1, and such sale, transfer or pledge does not fall
within the “notwithstanding the foregoing” provision of Section 3(g)(iv) of this
Annex 1, the transferee of the Series 2014-A Notes will be required to deliver a
certificate that an exemption from the registration requirements

 

A1 - 3

--------------------------------------------------------------------------------


 

of the Securities Act applies to such offer, sale, transfer or hypothecation,
and it understands that the registrar and transfer agent for the Series 2014-A
Notes will not be required to accept for registration of transfer the
Series 2014-A Notes acquired by it, except upon presentation of an executed
letter in the form described herein; and

 

i.                  it will obtain from any purchaser of the Series 2014-A Notes
substantially the same representations and warranties contained in the foregoing
paragraphs.

 

A1 - 4

--------------------------------------------------------------------------------


 

ANNEX 2

 

COVENANTS

 

HVF II and the Group I Administrator each severally covenants and agrees that,
until the Series 2014-A Notes have been paid in full and the Term has expired,
it will:

 

1.              Performance of Obligations.  Duly and timely perform all of its
covenants (both affirmative and negative) and obligations under each
Series 2014-A Related Document to which it is a party.

 

2.              Amendments.  Not amend, supplement or otherwise modify, or
consent to any amendment, supplement, modification or waiver of:

 

i.                  (A) other than with respect to the waiver of a Group I
Leasing Company Amortization Event with respect to the HVF Series 2013-G1 Note,
any provision of the Series 2014-A Related Documents or the HVF Series 2013-G1
Related Documents, if such amendment, supplement, modification, waiver or
consent adversely affects the Series 2014-A Noteholders, without the consent of
the Series 2014-A Required Noteholders, or (B) solely with respect to the waiver
of a Group I Leasing Company Amortization Event with respect to the HVF
Series 2013-G1 Note, any provision of the Series 2014-A Related Documents or the
HVF Series 2013-G1 Related Documents if such amendment, supplement,
modification, waiver or consent adversely affects the Series 2014-A Noteholders
without the consent of Series 2014-A Noteholders holding more than 662/3% of the
Series 2014-A Principal Amount; provided that, prior to entering into, granting
or effecting any such amendment, supplement, modification or consent without the
consent of the Series 2014-A Required Noteholders (in the case of the foregoing
clause (A)) or the consent of Series 2014-A Noteholders holding more than 662/3%
of the Series 2014-A Principal Amount (in the case of the foregoing clause (B)),
HVF II shall deliver to the Trustee and each Funding Agent an Officer’s
Certificate and Opinion of Counsel (which may be based on an Officer’s
Certificate) confirming, in each case, that such amendment, modification,
waiver, supplement or consent does not adversely affect the Series 2014-A
Noteholders;

 

ii.               any Series 2014-A Letter of Credit that is not substantially
in the form of Exhibit I to this Series 2014-A Supplement without written
consent of the Series 2014-A Required Noteholders;

 

iii.            (a) the defined terms “HVF II Group I Aggregate Asset Amount
Deficiency” and “HVF II Group I Liquidation Event” appearing in the HVF
Series 2013-G1 Supplement, (b) the defined terms “Group I Aggregate Asset
Amount”, “Group I Aggregate Asset Amount Deficiency”, “Group I Manufacturer
Program”, “Group I Liquidation

 

--------------------------------------------------------------------------------


 

Event”, “Group I Required Contractual Criteria” and “Group I Aggregate Asset
Coverage Threshold Amount”, in each case, appearing in the Group I Supplement,
(c) the defined terms “Commitment”, “Commitment Percentage”, “Conduit Assignee”,
“CP Rate”, “Eurodollar Advance”, “Eurodollar Interest Period”, “Eurodollar
Rate”, “Eurodollar Rate (Reserve Adjusted)”, “Funding Conditions”, “Investor
Group Principal Amount”, “Maximum Investor Group Principal Amount”, “Prime
Rate”, “Program Fee”, “Series 2014-A AAA Component”, “Series 2014-A Adjusted
Advance Rate”, “Series 2014-A Adjusted Asset Coverage Threshold Amount”,
“Series 2014-A Asset Amount”, “Series 2014-A Asset Coverage Threshold Amount”,
“Series 2014-A Base Rate”, “Series 2014-A Baseline Advance Rate”, “Series 2014-A
Blended Advance Rate”, “Series 2014-A Commitment Termination Date”,
“Series 2014-A Concentration Excess Advance Rate Adjustment”, “Series 2014-A
Eligible Manufacturer Receivable”, “Series 2014-A Liquidation Event”,
“Series 2014-A Manufacturer Concentration Excess Amount”, “Series 2014-A
Manufacturer Percentage”, “Series 2014-A Maximum Manufacturer Amount”,
“Series 2014-A Maximum Non-Investment Grade (High) Program Receivable Amount”,
“Series 2014-A MTM/DT Advance Rate Adjustment”, “Series 2014-A Non-Investment
Grade (High) Program Receivable Concentration Excess Amount”, “Series 2014-A
Non-Liened Vehicle Concentration Excess Amount”, “Series 2014-A Select
Component”, “Series 2014-A Third-Party Market Value”, “Undrawn Fee” or “Up-Front
Fee”, in each case, appearing in the Series 2014-A Supplement, or (d) the
required amount of Enhancement or Group I Series Enhancement with respect to the
Series 2014-A Noteholders, in each case, without the written consent of each
Committed Note Purchaser and each Conduit Investor; or

 

iv.           any defined terms included in any of the defined terms listed in
the preceding clause (iii) if such amendment, supplement or modification
materially adversely affects the Series 2014-A Noteholders, without the consent
of each Committed Note Purchaser and each Conduit Investor; provided that, prior
to entering into, granting or effecting any such amendment, supplement or
modification without the consent of each Committed Note Purchaser and each
Conduit Investor, HVF II shall deliver to each Funding Agent an Officer’s
Certificate confirming, in each case, that such amendment, supplement or
modification does not materially adversely affect the Series 2014-A Noteholders;
provided further that, for the avoidance of doubt, in any such case, the
requirements of the preceding clause (i) shall remain applicable to such
amendment, supplement or modification of such defined term;

 

provided that, (a) the preceding clause (i) shall not apply to (I) any
amendment, supplement, modification or consent with respect to any Series 2014-A
Interest Rate Cap (A) the sole effect of which amendment, supplement,
modification or consent is to (w) increase the notional amount

 

A2 - 2

--------------------------------------------------------------------------------


 

thereunder, (x) modify the notional amortization schedule thereunder applicable
during the period between the Expected Final Payment Date and the Legal Final
Payment Date (y) decrease the strike rate of or (z) extend the term thereunder
(B) if HVF II would be permitted to enter into such Series 2014-A Interest Rate
Cap, as so amended, supplemented or modified without the consent of the
Series 2014-A Noteholders, (II) any amendment, supplement, modification or
consent with respect to any Series 2014-A Demand Note permitted pursuant to
Section 4.5 of the Series 2014-A Supplement or (III) any amendment, supplement,
modification or consent with respect to the definitions of “Series 2013-G1
Commitment Termination Date”, “Series 2013-G1 Maximum Principal Amount” or
“Special Term”, in each case, as such terms are defined in the HVF
Series 2013-G1 Supplement; and (b) HVF II and the Group I Administrator agree
that any amendment or modification described in Section 11.2(b)(i) (which for
the avoidance of doubt, includes amendments or modifications to any
Series 2014-A Maximum Principal Amount), 10.2(b)(ii), 10.2(b)(iii) and
10.2(b)(iv) of the Group I Supplement that affects the Series 2014-A Noteholders
shall require the consent of Series 2014-A Noteholders holding 100% of the
Series 2014-A Principal Amount.

 

3.              Delivery of Information.  (i) At the same time any report,
notice, certificate, statement, Opinion of Counsel or other document is provided
or caused to be provided to the Trustee or any Rating Agency by HVF II or the
Group I Administrator under the Series 2014-A Supplement or, to the extent such
report, notice, certificate, statement, Opinion of Counsel or other document
relates to the Series 2014-A Notes, Series 2014-A Collateral or the Group I
Indenture, provide the Administrative Agent (who shall provide a copy thereof to
the Committed Note Purchasers and the Conduit Investors) with a copy of such
report, notice, certificate, Opinion of Counsel or other document, provided
that, no Opinion of Counsel delivered in connection with the issuance of any
Series of Notes (other than the Series 2014-A Notes) shall be required to be
provided pursuant to this clause (i), (ii) at the same time any report is
provided or caused to be provided by HVF to the HVF II Trustee pursuant to
Sections 5.1(e) or (f) of the HVF Series 2013-G1 Supplement, provide or cause to
be provided to the Administrative Agent a copy of such report and (iii) provide
the Administrative Agent and each Funding Agent such other information with
respect to HVF II or the Group I Administrator as the Administrative Agent or
any Funding Agent may from time to time reasonably request; provided however,
that neither HVF II nor the Group I Administrator shall have any obligation
under this Section 3 to deliver to the Administrative Agent copies of any
information, reports, notices, certificates, statements, Opinions of Counsel or
other documents relating solely to any Series of Notes other than the
Series 2014-A Notes, or any legal opinions or routine communications, including
determinations relating to payments, payment requests, payment directions or
other similar calculations.  For the avoidance of doubt, nothing in this
Section 3 shall require any Opinion of Counsel provided to any Person pursuant
to this Section 3 to be addressed to such Person or to permit such Person any
basis on which to rely on such Opinion of Counsel.

 

A2 - 3

--------------------------------------------------------------------------------


 

4.              Access to Collateral Information.  At any time and from time to
time, following reasonable prior notice from the Administrative Agent or any
Funding Agent, and during regular business hours, permit, and, if applicable,
cause HVF to permit, the Administrative Agent or any Funding Agent, or their
respective agents or representatives (including any independent public
accounting firm, independent consulting firm or other third party auditors) or
permitted assigns, access to the offices of, the Group I Administrator, Hertz,
and HVF II, as applicable,

 

(i)                                     to examine and make copies of and
abstracts from all documentation relating to the Series 2014-A Collateral on the
same terms as are provided to the Trustee under Section 6.4 of the Base
Indenture (but excluding making copies of or abstracts from any information that
the Group I Administrator or HVF II reasonably determines to be proprietary or
confidential; provided that, for the avoidance of doubt, all data and
information used to calculate any Series 2014-A MTM/DT Advance Rate Adjustment
or lack thereof shall be deemed to be proprietary and confidential), and

 

(ii)                                  upon reasonable notice, to visit the
offices and properties of, the Group I Administrator, Hertz, and HVF II for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to the Series 2014-A Collateral, or the administration
and performance of the Base Indenture, the Group I Supplement, the Series 2014-A
Supplement and the other Series 2014-A Related Documents with any of the
Authorized Officers or other nominees as such officers specify, of the Group I
Administrator, Hertz and/or HVF II, as applicable, having knowledge of such
matters, in each case as may reasonably be requested; provided that, (i) prior
to the occurrence of an Amortization Event or Potential Amortization Event, in
each case, with respect to the Series 2014-A Notes, one such visit per annum, if
requested, coordinated by the Administrative Agent and in which each Funding
Agent may participate shall be at HVF II’s sole cost and expense and (ii) during
the continuance of an Amortization Event or Potential Amortization Event, in
each case, with respect to the Series 2014-A Notes, each such visit shall be at
HVF II’s sole cost and expense.

 

Each party making a request pursuant to this Section 4 shall simultaneously send
a copy of such request to each of the Administrative Agent and each Funding
Agent, as applicable, so as to allow such other parties to participate in the
requested visit.

 

5.              Cash AUP.  At any time and from time to time, following
reasonable prior notice from the Administrative Agent, cooperate with the
Administrative Agent or its agents or representatives (including any independent
public accounting firm, independent consulting firm or other third party
auditors) or permitted assigns in conducting a review of any ten (10) Business
Days selected by the Administrative Agent (or its representatives or agents),
confirming (i) the information contained

 

A2 - 4

--------------------------------------------------------------------------------


 

in the Daily Group I Collection Report for each such day, (ii) that the Group I
Collections described in each such Daily Group I Collection Report for each such
day were applied correctly in accordance with Article V of the Series 2014-A
Supplement, (iii) the information contained in the Series 2013-G1 Daily
Collection Report (as defined in the HVF Series 2013-G1 Supplement) for each
such day and (iv) that the Series 2013-G1 Collections (as defined in the HVF
Series 2013-G1 Supplement) described in each such Series 2013-G1 Daily
Collection Report for each such day were applied correctly in accordance with
Article VII of the HVF Series 2013-G1 Supplement (a “Cash AUP”); provided that,
such Cash AUPs shall be at HVF II’s sole cost and expense (i) for no more than
one such Cash AUP per annum prior to the occurrence of an Amortization Event or
Potential Amortization Event, in each case with respect to the Series 2014-A
Notes, and (ii) for each such Cash AUP after the occurrence and during the
continuance of an Amortization Event or Potential Amortization Event, in each
case with respect to the Series 2014-A Notes.

 

6.              Noteholder Statement AUP. On or prior to the Payment Date
occurring in July of each year, the Group I Administrator shall cause a firm of
independent certified public accountants or independent consultants (reasonably
acceptable to both the Administrative Agent and the Group I Administrator, which
may be the Group I Administrator’s accountants) to deliver to the Administrative
Agent and each Funding Agent, a report in a form reasonably acceptable to HVF II
and the Administrative Agent (a “Noteholder Statement AUP”); provided that, such
Noteholder Statement AUPs shall be at HVF II’s sole cost and expense (i) for no
more than one such Noteholder Statement AUP per annum prior to the occurrence of
an Amortization Event or Potential Amortization Event, in each case with respect
to the Series 2014-A Notes and (ii) for each such Noteholder Statement AUP after
the occurrence and during the continuance of an Amortization Event or Potential
Amortization Event, in each case with respect to the Series 2014-A Notes.

 

7.              Margin Stock.  Not permit any (i) part of the proceeds of any
Advance to be (x) used to purchase or carry any Margin Stock or (y) loaned to
others for the purpose of purchasing or carrying any Margin Stock or
(ii) amounts owed with respect to the Series 2014-A Notes to be secured,
directly or indirectly, by any Margin Stock.

 

8.              Reallocation of Excess Collections.  On or after the Expected
Final Payment Date, use all amounts allocated to and available for distribution
from each principal collection account in respect of each Series of Group I
Notes to decrease, pro rata (based on Principal Amount), the Series 2014-A
Principal Amount and the principal amount of any other Series of Group I Notes
that is then required to be paid.

 

9.              Financial Statements.  Commencing June 30, 2015, deliver to each
Funding Agent within 120 days after the end of each fiscal year of HVF II, the
financial statements prepared pursuant to Section 6.16 of the Base Indenture.

 

A2 - 5

--------------------------------------------------------------------------------


 

10.       Collateral Agent Report.  In the case of the Group I Administrator,
for so long as a Group I Liquidation Event for any Series of Group I Notes is
continuing, furnish or cause the Group I Lease Servicer to furnish to the
Administrative Agent and each Series 2014-A Noteholder, the Collateral Agent
Report prepared in accordance with Section 2.4 of the Collateral Agency
Agreement; provided that the Group I Servicer may furnish or cause to be
furnished to the Administrative Agent any such Collateral Agent Report, by
posting, or causing to be posted, such Collateral Agent Report to a
password-protected website made available to the Administrative Agent or by any
other reasonable means of electronic transmission (including, without
limitation, e-mail, file transfer protocol or otherwise).

 

11.       Further Assurances.  At any time and from time to time, upon the
written request of the Administrative Agent, and at its sole expense, promptly
and duly execute and deliver any and all such further instruments and documents
and take such further action as the Administrative Agent may reasonably deem
desirable in obtaining the full benefits of this Series 2014-A Supplement and of
the rights and powers herein granted, including the filing of any financing or
continuation statements under the UCC in effect in any jurisdiction with respect
to the liens and security interests granted hereby.

 

12.       Group I Administrator Replacement.  Not appoint or agree to the
appointment of any successor Group I Administrator (other than the Group I
Back-Up Administrator) without the prior written consent of the Series 2014-A
Required Noteholders.

 

13.       Series 2013-G1 Administrator Replacement.  Not appoint or agree to the
appointment of any successor Series 2013-G1 Administrator (other than the
Series 2013-G1 Back-Up Administrator) without the prior written consent of the
Series 2014-A Required Noteholders.

 

14.       Series 2013-G1 Back-Up Disposition Agent Agreement Amendments.  Not
amend the Series 2013-G1 Back-Up Disposition Agent Agreement in a manner that
materially adversely affects the Series 2014-A Noteholders, as determined by the
Administrative Agent in its sole discretion, without the prior written consent
of the Series 2014-A Required Noteholders.

 

15.       Independent Directors.  (x) Not remove any Independent Director of the
HVF II General Partner or HVF, without (i) delivering an Officer’s Certificate
to the Administrative Agent certifying that the replacement Independent Director
of the applicable entity satisfies the definition of Independent Director and
(ii) obtaining the prior written consent of the Administrative Agent (not to be
unreasonably withheld or delayed), in each case, no later than ten (10) Business
Days prior to the effectiveness of such removal (or such shorter period as my be
agreed to by the Administrative Agent) and (y) not replace any Independent
Director of the HVF II General Partner or HVF unless (i) it has obtained the
prior written consent of the Administrative Agent (not to be unreasonably
withheld or delayed) or (ii) such replacement Independent Director is an
officer, director or employee of an

 

A2 - 6

--------------------------------------------------------------------------------


 

entity that provides, in the ordinary course of its business, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities and otherwise meets the applicable
definition of Independent Director; provided, that, for the avoidance of doubt,
in the event that an Independent Director of the HVF II General Partner or HVF
is removed in connection with any such replacement, the HVF II General Partner
or HVF, as applicable, and the Group I Administrator shall be required to effect
such removal in accordance with clause (x) above.

 

16.       Notice of Certain Amendments.  Within five (5) Business Days of the
execution of any amendment or modification of any Series 2014-A Related Document
or any HVF Series 2013-G1 Related Document, the Group I Administrator shall
provide written notification of such amendment or modification to Standard &
Poor’s for so long as Standard & Poor’s is rating any Series 2014-A Commercial
Paper.

 

17.       Standard & Poor’s Limitation on Permitted Investments.  For so long as
any Series 2014-A Commercial Paper is being rated by Standard & Poor’s and the
Funding Agent with respect the Investor Group that issues such Series 2014-A
Commercial Paper has notified HVF II in writing that such Series 2014-A
Commercial Paper has not been issued on a “fully-wrapped” basis (and, if so
notified, until such notice has been revoked by such Funding Agent), neither the
Group I Administrator nor HVF II shall invest, or direct the investment of, any
funds on deposit in any Series 2014-A Accounts, in a Permitted Investment that
is a Permitted Investment pursuant to clause (viii) of the definition thereof
(an “Additional Permitted Investment”), unless the Group I Administrator shall
have received confirmation in writing from Standard & Poor’s that the investment
of such funds in an Additional Permitted Investment will not cause the rating on
such Series 2014-A Commercial Paper being rated by Standard & Poor’s to be
reduced or withdrawn.

 

18.       Maintenance of Separate Existence.  Take or refrain from taking, as
the case may be, all other actions that are necessary to be taken or not to be
taken in order to (x) ensure that the assumptions and factual recitations set
forth in the Specified Bankruptcy Opinion Provisions remain true and correct in
all material respects with respect to HVF II and (y) comply in all material
respects with those procedures described in such provisions that are applicable
to HVF II.

 

19.       Merger.

 

i.                  Solely with respect to HVF II, not be a party to any merger
or consolidation without the prior written consent of the Series 2014-A Required
Noteholders.

 

ii.               Solely with respect to the Group I Administrator, not permit
or suffer HVF to be a party to any merger or consolidation without the prior
written consent of the Series 2014-A Required Noteholders.

 

A2 - 7

--------------------------------------------------------------------------------


 

20.       Series 2014-A Third-Party Market Value Procedures.  Comply with the
Series 2014-A Third-Party Market Value Procedures in all material respects.

 

21.       Enhancement Provider Ratings.  Solely with respect to the Group I
Administrator, at least once every calendar month, determine (a) whether each
Series 2014-A Letter of Credit Provider is a Series 2014-A Eligible Letter of
Credit Provider and (b) whether each Interest Rate Cap Provider is an Eligible
Interest Rate Cap Provider.

 

22.       RCFC Nominee.  On any date during the RCFC Nominee Applicability
Period, not permit or suffer to exist any amendment to the RCFC Nominee
Agreement or to RCFC’s organizational documents unless the Series 2014-A Rating
Agency Condition shall have been satisfied with respect to such amendment.

 

23.       Additional Group I Leasing Companies.  HVF II will not designate any
Additional Group I Leasing Company or acquire any Additional Group I Leasing
Company Notes, in each case, without the prior written consent of the
Series 2014-A Required Noteholders.

 

24.       Future Issuance of Group I Notes.  Not issue any other Series of Group
I Notes on any date on which any Group I Leasing Company Amortization Event or
Group I Potential Leasing Company Amortization Event is continuing without the
prior written consent of the Series 2014-A Required Noteholders.

 

25.       Financial Statements and Other Reporting.  Solely with respect to the
Group I Administrator, furnish or cause to be furnished to each Funding Agent:

 

i.                  commencing June 30, 2015, within 120 days after the end of
each of Hertz’s fiscal years, copies of the Annual Report on Form 10-K filed by
Hertz with the SEC or, if Hertz is not a reporting company, information
equivalent to that which would be required to be included in the financial
statements contained in such an Annual Report if Hertz were a reporting company,
including consolidated financial statements consisting of a balance sheet of
Hertz and its consolidated subsidiaries as at the end of such fiscal year and
statements of income, stockholders’ equity and cash flows of Hertz and its
consolidated subsidiaries for such fiscal year, setting forth in comparative
form the corresponding figures for the preceding fiscal year (if applicable),
certified by and containing an opinion, unqualified as to scope, of a firm of
independent certified public accountants of nationally recognized standing
selected by Hertz;

 

ii.               commencing June 30, 2015, within sixty (60) days after the end
of each of the first three quarters of each of Hertz’s fiscal years, copies of
the Quarterly Report on Form 10-Q filed by Hertz with the SEC or, if Hertz is
not a reporting company, information equivalent to that which would be required
to be included in the financial statements contained in such a

 

A2 - 8

--------------------------------------------------------------------------------


 

Quarterly Report if Hertz were a reporting company, including (x) financial
statements consisting of consolidated balance sheets of Hertz and its
consolidated subsidiaries as at the end of such quarter and statements of
income, stockholders’ equity and cash flows of Hertz and its consolidated
subsidiaries for each such quarter, setting forth in comparative form the
corresponding figures for the corresponding periods of the preceding fiscal year
(if applicable), all in reasonable detail and certified (subject to normal
year-end audit adjustments) by a senior financial officer of Hertz as having
been prepared in accordance with GAAP;

 

iii.            simultaneously with the delivery of the Annual Report on
Form 10-K (or equivalent information) referred to in (i) above and the Quarterly
Report on Form 10-Q (or equivalent information) referred to in (ii) above, an
Officer’s Certificate of Hertz stating whether, to the knowledge of such
officer, there exists on the date of the certificate any condition or event that
then constitutes, or that after notice or lapse of time or both would
constitute, a Series 2013-G1 Potential Operating Lease Event of Default (as
defined in the HVF Series 2013-G1 Supplement) or Series 2013-G1 Operating Lease
Event of Default (as defined in the HVF Series 2013-G1 Supplement), and, if any
such condition or event exists, specifying the nature and period of existence
thereof and the action Hertz is taking and proposes to take with respect
thereto;

 

iv.           promptly after obtaining actual knowledge thereof, notice of any
Series 2013-G1 Manufacturer Event of Default (as defined in the HVF Series
2013-G1 Supplement) or termination of a Series 2013-G1 Manufacturer Program (as
defined in the HVF Series 2013-G1 Supplement); and

 

v.              promptly after any Authorized Officer of Hertz becomes aware of
the occurrence of any Reportable Event (as defined in the HVF Series 2013-G1
Supplement) (other than a reduction in active Plan participants) with respect to
any Plan (as defined in the HVF Series 2013-G1 Supplement) of Hertz, a
certificate signed by an Authorized Officer of Hertz setting forth the details
as to such Reportable Event and the action that such Lessee is taking and
proposes to take with respect thereto, together with a copy of the notice of
such Reportable Event given to the Pension Benefit Guaranty Corporation.

 

The financial data that shall be delivered to the Funding Agents pursuant to the
foregoing paragraphs (i) and (ii) shall be prepared in conformity with GAAP.

 

Notwithstanding the foregoing provisions of this Section 25, if any audited or
reviewed financial statements or information required to be included in any such
filing are not reasonably available on a timely basis as a result of such

 

A2 - 9

--------------------------------------------------------------------------------


 

Hertz’s accountants not being “independent” (as defined pursuant to the Exchange
Act and the rules and regulations of the SEC thereunder), the Group I
Administrator may, in lieu of furnishing or causing to be furnished the
information, documents and reports so required to be furnished, elect to make a
filing on an alternative form or transmit or make available unaudited or
unreviewed financial statements or information substantially similar to such
required audited or reviewed financial statements or information, provided that
the Group I Administrator shall in any event be required to furnish or cause to
be furnished such filing and so transmit or make available such audited or
reviewed financial statements or information no later than the first anniversary
of the date on which the same was otherwise required pursuant to the preceding
provisions of this Section 25.

 

Documents, reports, notices or other information required to be furnished or
delivered pursuant to this Section 25 may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which Hertz
posts such documents, or provides a link thereto on Hertz’s or any Parent
Entity’s website (or such other website address as the Group I Administrator may
specify by written notice to the Funding Agents from time to time) or (ii) on
which such documents are posted on Hertz’s or any Parent Entity’s behalf on an
internet or intranet website to which the Funding Agents have access (whether a
commercial, government or third-party website or whether sponsored by or on
behalf of the Funding Agents).

 

26.       Delivery of Specified Financial Statements. Solely with respect to the
Group I Administrator, no later than June 30, 2015, file or cause to be filed
with the SEC all annual and quarterly financial statements required to have been
filed by Hertz with the SEC as of such date, so that Hertz is deemed to be
current in its reporting obligations under the Securities Exchange Act of 1934
as of such date.  Upon such filing, such financial statements shall be deemed to
have been delivered to the Trustee and each Funding Agent by the Group I
Administrator.

 

27.       Paired Drawn Percentages.  Solely with respect to HVF II, if,
immediately after giving effect to any Advance or any “Advance” (under and as
defined in the Series 2013-A Supplement), the difference between the Drawn
Percentage and the “Drawn Percentage” (under and as defined in the Series 2013-A
Supplement) would exceed 5.00%, then promptly use commercially reasonable
efforts to request Advances and/or “Advances” (under and as defined in the
Series 2013-A Supplement) and/or effect Voluntary Decreases and/or “Voluntary
Decreases” (under and as defined in the Series 2013-A Supplement) to the extent
necessary to cause the Drawn Percentage to equal the “Drawn Percentage” (under
and as defined in the Series 2013-A Supplement) promptly following such Advance
or “Advance”, as the case may be; provided that, HVF II’s obligation pursuant to
this Section 27 shall be qualified in its entirety by HVF II’s right to request
Advances and/or “Advances” (under and as defined in the Series 2013-A
Supplement) and/or effect Voluntary Decreases and/or “Voluntary Decreases”

 

A2 - 10

--------------------------------------------------------------------------------


 

(under and as defined in the Series 2013-A Supplement) pursuant to the
Series 2013-A Supplement and the Series 2014-A Supplement.

 

28.       Mandatory Reductions of Series 2014-A Maximum Principal Amount. 
Solely with respect to HVF II, within five (5) Business Days following the
issuance or incurrence of any Qualifying RAC Debt by Hertz or any Affiliate
thereof, effect a permanent reduction (but without prejudice to HVF II’s right
to effect an Investor Group Maximum Principal Increase with respect to any
Investor Group in accordance with Section 2.1 of the Series 2014-A Supplement)
of the Series 2014-A Maximum Principal Amount as of such date and a
corresponding reduction of each Maximum Investor Group Principal Amount in
accordance with Section 2.5 of the Series 2014-A Supplement in an amount equal
to the aggregate amount of such Qualifying RAC Debt (net of reasonable expenses
incurred in connection with such issuance or incurrence) (and effect any
Decreases pursuant to Section 2.3 of the Series Supplement that would be
necessary to effect any such reduction (the amount of any such Decrease, the
“RAC Debt Decrease Amount”)).  Any such Decrease relating to any such permanent
reduction of the Series 2014-A Maximum Principal Amount shall occur on the date
notified by HVF II to each Series 2014-A Noteholder, each Conduit Investor, each
Committed Note Purchaser and the Trustee pursuant to Section 2.3 of the
Series Supplement (the “RAC Debt Decrease Date”), which RAC Debt Decrease Date,
for the avoidance of doubt, shall be not later than the fifth Business Day
following the issuance or incurrence of any related Qualifying RAC Debt. 
Notwithstanding the foregoing, HVF II shall not be required to effect any such
reduction or Decrease with respect to the first $1,500,000,000 of aggregate
Qualifying RAC Debt issued or incurred by Hertz or any Affiliate thereof.

 

29.       Delivery of Certain Written Rating Agency Confirmations. Upon written
request of the Administrative Agent at any time following the issuance of any
other Series of Group I Notes on any date after the date hereof, promptly
furnish to the Administrative Agent a copy of each written confirmation received
by HVF II from any Rating Agency confirming that the Rating Agency Condition
with respect to any Series of Group I Notes Outstanding as of the date of such
issuance has been satisfied with respect to such issuance.

 

A2 - 11

--------------------------------------------------------------------------------


 

ANNEX 3

 

CONDITIONS PRECEDENT

 

The effectiveness of this Series 2014-A Supplement is subject to the following,
in each case as of the Series 2014-A Restatement Effective Date:

 

1.                                      the Base Indenture, the Group I
Supplement and the Series 2014-A Supplement shall be in full force and effect;

 

2.                                      each Funding Agent shall have received
copies of (i) the Certificate of Incorporation and By-Laws of Hertz, the
certificate of incorporation and by-laws of the HVF II General Partner and the
certificate of formation and limited partnership agreement of HVF II, certified
by the Secretary of State of the state of incorporation or organization, as the
case may be, (ii) resolutions of the board of directors (or an authorized
committee thereof) of the HVF II General Partner and Hertz with respect to the
transactions contemplated by this Series 2014-A Supplement, and (iii) an
incumbency certificate of the HVF II General Partner and Hertz, each certified
by the secretary or assistant secretary of the related entity in form and
substance reasonably satisfactory to the Administrative Agent;

 

3.                                      each Conduit Investor, or if there is no
Conduit Investor with respect to any Investor Group, the Committed Note
Purchaser with respect to such Investor Group, shall have received a copy of a
notification in writing by DBRS that the execution of this Series 2014-A
Supplement will not result in a reduction or withdrawal by DBRS of the rating or
credit risk assessment of the Series 2014-A Notes;

 

4.                                      each Conduit Investor and each Committed
Note Purchaser shall have received opinions of counsel (i) from Weil, Gotshal &
Manges LLP, or other counsel acceptable to the Conduit Investors and the
Committed Note Purchasers, with respect to such matters as any such Conduit
Investor or Committed Note Purchaser shall reasonably request (including
regarding non-consolidation, true lease, true-sale and UCC security interest
matters, tax and no-conflicts) and (ii) from counsel to the Trustee acceptable
to the Conduit Investors and the Committed Note Purchasers with respect to such
matters as any such Conduit Investor or Committed Note Purchaser shall
reasonably request;

 

5.                                      the Administrative Agent shall have
received evidence satisfactory to it of the completion of all UCC filings as may
be necessary to perfect or evidence the assignment by HVF II to the Trustee of
its interests in the Series 2014-A Collateral, the proceeds thereof and the
security interests granted pursuant to the Series 2014-A Supplement and the
Group I Supplement;

 

6.                                      the Administrative Agent shall have
received a written search report listing all effective financing statements that
name HVF II as debtor or assignor and that are filed in the State of Delaware
and in any other jurisdiction that the Administrative Agent determines is
necessary or appropriate, together with copies of such financing statements, and
tax and judgment lien searches showing no such liens that are not permitted by
the Series 2014-A Related Documents;

 

 

--------------------------------------------------------------------------------


 

7.                                      each Committed Note Purchaser shall have
received payment of the Up-Front Fee owing to it; and

 

8.                                      no later than two (2) days prior to the
Series 2014-A Restatement Effective Date, the Administrative Agent shall have
received all documentation and other information about HVF II and Hertz that the
Administrative Agent has reasonably determined is required by regulatory
authorities under “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the PATRIOT Act, and that the
Administrative Agent has reasonably requested in writing at least five (5) days
prior to the Series 2014-A Restatement Effective Date.

 

2

--------------------------------------------------------------------------------


 

ANNEX 4

 

SECURITISATION RISK RETENTION REPRESENTATIONS AND UNDERTAKING

 

1.              The Group I Administrator represents and warrants to each
Conduit Investor and each Committed Note Purchaser as of the Series 2014-A
Restatement Effective Date that:

 

i.                  it owns 100% of the issued and outstanding limited liability
company interests in HVF (the “HVF Equity”);

 

ii.               the Series 2014-A Blended Advance Rate does not exceed 95%;
and

 

iii.            the Series 2013-G1 Advance Rate (as defined in the HVF
Series 2013-G1 Supplement) does not exceed 95%,

 

2.              The Group I Administrator agrees for the benefit of each Conduit
Investor and Committed Note Purchaser that it shall, for so long as any
Series 2014-A Notes are Outstanding:

 

(a)                                             not sell or transfer (in whole
or in part) the HVF Equity or subject the HVF Equity to any credit risk
mitigation, any short positions or any other hedge; provided that, the HVF
Equity may be pledged insofar as it is not otherwise prohibited from pledging
the HVF Equity under the HVF Series 2013-G1 Supplement;

 

(b)                                             promptly provide notice to each
Conduit Investor and Committed Note Purchaser in the event that it fails to
comply with clause (a) above; and

 

(c)                                              provide any and all information
reasonably requested by any Committed Note Purchaser that is required by any
such Committed Note Purchaser or any Conduit Investor in such Committed Note
Purchaser’s Investor Group for purposes of complying with the Retention
Requirement Law; provided that, compliance by the Group I Administrator with
this clause (c) shall be at the expense of the requesting Committed Note
Purchaser, and provided further that, this clause (c) shall not apply to
information that the Group I Administrator is not able to provide (whether
because the Group I Administrator has not been able to obtain the requested
information after having made all reasonable efforts to do so, or by reason of
any contractual, statutory or regulatory obligations binding on it).

 

3.              The Group I Administrator hereby represents and warrants to each
Conduit Investor and each Committed Purchaser, as of the Series 2014-A
Restatement Effective Date, as of the date of each Advance and as of the date of
delivery of

 

--------------------------------------------------------------------------------


 

each Monthly Noteholders’ Statement that it continues to comply with Section 1
of this Annex 4 as of such date.

 

4.              Anything to the contrary in this Annex 4 notwithstanding, the
Group I Administrator shall not be in breach of any undertaking, representation
or warranty in this Annex 4 if it fails to comply due to events, actions or
circumstances beyond its control.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A
TO
SERIES 2014-A SUPPLEMENT

 

FORM OF SERIES 2014-A VARIABLE FUNDING

 

RENTAL CAR ASSET BACKED NOTE

 

--------------------------------------------------------------------------------


 

SERIES 2014-A VARIABLE FUNDING RENTAL CAR ASSET BACKED NOTE

 

REGISTERED

 

$

[       ]

 

 

No. R-[  ]

 

SEE REVERSE FOR CERTAIN CONDITIONS

 

THIS SERIES 2014-A NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES OR “BLUE
SKY” LAWS.  THE HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, AGREES FOR THE BENEFIT
OF HERTZ VEHICLE FINANCING II LP, A SPECIAL PURPOSE LIMITED PARTNERSHIP
ESTABLISHED UNDER THE LAWS OF DELAWARE (THE “COMPANY”), THAT SUCH SERIES 2014-A
NOTE IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION
AND TO OFFER, SELL OR OTHERWISE TRANSFER SUCH NOTE ONLY (A) TO THE COMPANY,
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) TO AN INSTITUTIONAL ACCREDITED INVESTOR WITHIN THE
MEANING OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT OR
(D) PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND, IN EACH SUCH CASE, IN COMPLIANCE WITH THE INDENTURE AND
ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION, SUBJECT TO THE RIGHT OF THE COMPANY, PRIOR TO ANY TRANSFER
PURSUANT TO CLAUSE (C), TO REQUIRE THE DELIVERY TO IT OF A PURCHASER’S LETTER IN
THE FORM OF EXHIBIT E TO THE SERIES 2014-A SUPPLEMENT CERTIFYING, AMONG OTHER
THINGS, THAT SUCH PURCHASER IS AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE
MEANING OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT AND SUBJECT
TO THE RIGHT OF THE COMPANY, PRIOR TO ANY TRANSFER PURSUANT TO CLAUSE (D), TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO IT.

 

--------------------------------------------------------------------------------


 

HERTZ VEHICLE FINANCING II LP

 

SERIES 2014-A VARIABLE FUNDING RENTAL CAR ASSET BACKED NOTE

 

Hertz Vehicle Financing II LP, a special purpose limited partnership established
under the laws of Delaware, (herein referenced as the “Company”), for value
received, hereby promises to pay to [         ], as funding agent for [         
], as a Committed Note Purchaser, and [         ], as a Conduit Investor (the
“Series 2014-A Note Purchaser”), or its registered assigns, the aggregate
principal sum of [                       ] ($[         ]) or, if less, the
aggregate unpaid principal amount shown on the schedule attached hereto (and any
continuation thereof), which amount shall be payable in the amounts and at the
times set forth in the Group I Indenture and the Series 2014-A Supplement;
provided, that, the entire unpaid principal amount of this Series 2014-A Note
shall be due on the Legal Final Payment Date.  The Company will pay interest on
this Series 2014-A Note at the Series 2014-A Note Rate.  Such interest shall be
payable on each Payment Date until the principal of this Series 2014-A Note is
paid or made available for payment, to the extent funds are available from Group
I Interest Collections allocable to the Series 2014-A Note in accordance with
the terms of the Series 2014-A Supplement.  In addition, the Company will pay
interest on this Series 2014-A Note, to the extent funds are available from
Group I Interest Collections allocable to the Series 2014-A Note, on the dates
set forth in Section 5.3 of the Series 2014-A Supplement.  Pursuant to Sections
2.2 and 2.3 of the Series 2014-A Supplement, the principal amount of this
Series 2014-A Note shall be subject to Advances and Decreases on any Business
Day during the Series 2014-A Revolving Period, and accordingly, such principal
amount is subject to prepayment in whole or in part at any time.  During the
Series 2014-A Revolving Period, this Series 2014-A Note is subject to mandatory
prepayment, to the extent funds have been allocated to the Series 2014-A
Principal Collection Account and are available therefor, in accordance with
Section 2.3(b) of the Series 2014-A Supplement.  Beginning on the first Payment
Date following the occurrence of a Series 2014-A Amortization Event, subject to
cure in accordance with the Series 2014-A Supplement, the principal of this
Series 2014-A Note shall be paid in installments on each subsequent Payment Date
to the extent of funds available for payment therefor pursuant to the
Indenture.  Such principal of and interest on this Series 2014-A Note shall be
paid in the manner specified on the reverse hereof.

 

The principal of and interest on this Series 2014-A Note are payable in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts.  Except as otherwise
provided in the Indenture, payments made by the Company with respect to this
Series 2014-A Note shall be applied first to interest due and payable on this
Series 2014-A Note as provided above and then to the unpaid principal of this
Series 2014-A Note.  This Series 2014-A Note does not represent an interest in,
or an obligation of, The Hertz Corporation or any affiliate of The Hertz
Corporation other than the Company.

 

Reference is made to the further provisions of this Series 2014-A Note set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Series 2014-A Note.  Although a summary of certain
provisions of the

 

--------------------------------------------------------------------------------


 

Indenture is set forth below and on the reverse hereof and made a part hereof,
this Series 2014-A Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Company and the Trustee.  A copy
of the Indenture may be requested from the Trustee by writing to the Trustee
at:  The Bank of New York Mellon Trust Company, N.A., 2 North LaSalle Street,
Suite 1020, Chicago, Illinois 60602, Attention:  Corporate Trust
Administration—Structured Finance.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Series 2014-A Note shall not
be entitled to any benefit under the Indenture referred to on the reverse
hereof, or be valid or obligatory for any purpose.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

 

Dated: [  ], 2014

 

 

HERTZ VEHICLE FINANCING II LP

 

 

 

By HVF II GP Corp., its General Partner

 

 

 

 

 

By:

 

 

 

Name:

Scott Massengill

 

 

Title:

Treasurer

 

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is a Series 2014-A Note, a series issued under the within-mentioned
Indenture.

 

Dated: [  ], 2014

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Trustee

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

REVERSE OF SERIES 2014-A NOTE

 

This Series 2014-A Note is one of a duly authorized issue of Group I Notes of
the Company, designated as its Series 2014-A Variable Funding Rental Car Asset
Backed Notes (herein called the “Series 2014-A Note”), issued under (i) an
Amended and Restated Base Indenture, dated as of October 31, 2014 (as amended,
supplemented or modified, is herein referred to as the “Base Indenture”),
between the Company and The Bank of New York Mellon Trust Company, N.A.
(formerly known as The Bank of New York Trust Company, N.A.), as trustee (the
“Trustee”, which term includes any successor Trustee under the Base Indenture),
(ii) an Amended and Restated Group I Supplement, dated as of October 31, 2014
(as amended, supplemented or modified from time to time, is herein referred to
as the “Group I Supplement”), between the Company and the Trustee and (iii) the
Amended and Restated Series 2014-A Supplement, dated as of October 31, 2014 (as
further amended, supplemented or modified from time to time, is herein referred
to as the “Series 2014-A Supplement”), among the Company, the Administrative
Agent, certain Committed Note Purchasers, certain Conduit Investors, certain
Funding Agents and the Trustee.  The Base Indenture, together with the Group I
Supplement and the Series 2014-A Supplement are referred to herein collectively,
as the “Indenture”.  Except as set forth in the Series 2014-A Supplement, the
Series 2014-A Note is subject to all terms of the Base Indenture and Group I
Supplement.  Except as set forth in the Series 2014-A Supplement and the Group I
Supplement, the Series 2014-A Note is subject to all of the terms of the Base
Indenture.  All terms used in this Series 2014-A Note that are defined in the
Series 2014-A Supplement shall have the meanings assigned to them in or pursuant
to the Series 2014-A Supplement.

 

The Series 2014-A Note is and will be equally and ratably secured by the
Collateral pledged as security therefor as provided in the Indenture.

 

“Payment Date” means the 25th day of each calendar month, or, if any such date
is not a Business Day, the next succeeding Business Day, commencing August 25,
2014.

 

As described above, the entire unpaid principal amount of this Series 2014-A
Note shall be due and payable on the Legal Final Payment Date, in accordance
with Section 2.8 of the Series 2014-A Supplement.  Notwithstanding the
foregoing, if an Amortization Event with respect to the Series 2014-A Notes
shall have occurred and be continuing then, in certain circumstances, principal
of the Series 2014-A Note may be paid earlier, as described in the Indenture. 
All principal payments of the Series 2014-A Note shall be made to the
Series 2014-A Noteholders.

 

Payments of interest on this Series 2014-A Note are due and payable on each
Payment Date or such other date as may be specified in the Series 2014-A
Supplement, together with the installment of principal then due, if any, and any
payments of principal made on any Business Day in respect of any Decreases, to
the extent not in full payment of this Series 2014-A Note, shall be made by wire
transfer to the Holder of record of this Series 2014-A Note (or one or more
predecessor Series 2014-A Notes) on the Note Register as of the close of
business on each Record Date.  Any reduction in the principal amount of this
Series 2014-A Note (or one or more predecessor Series 2014-A Notes) effected by
any payments made on any Payment Date shall be binding upon all future Holders
of this Series 2014-A Note and of any Series 2014-A

 

6

--------------------------------------------------------------------------------


 

Note issued upon the registration of transfer hereof or in exchange hereof or in
lieu hereof, whether or not noted thereon.

 

The Company shall pay interest on overdue installments of interest at the
Series 2014-A Note Rate to the extent lawful.

 

Subject to the terms of the Indenture, the holder of any Series 2014-A Note may
transfer the same in whole or in part, in an amount equivalent to an authorized
denomination, by surrendering such Series 2014-A Note at the office maintained
by the Registrar for such purpose pursuant to Section 2.5 of the Base Indenture,
with the form of transfer endorsed on it duly completed and executed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Registrar by, the holder thereof and accompanied by a
certificate substantially in the form of Exhibit E to the Series 2014-A
Supplement.  In exchange for any Series 2014-A Note properly presented for
transfer, the Company shall execute and the Trustee shall promptly authenticate
and deliver or cause to be authenticated and delivered in compliance with
applicable law, to the transferee at such office, or send by mail (at the risk
of the transferee) to such address as the transferee may request, Series 2014-A
Notes for the same aggregate principal amount as was transferred.  In the case
of the transfer of any Series 2014-A Note in part, the Company shall execute and
the Trustee shall promptly authenticate and deliver or cause to be authenticated
and delivered to the transferor at such office, or send by mail (at the risk of
the transferor) to such address as the transferor may request, Series 2014-A
Notes for the aggregate principal amount that was not transferred.  No transfer
of any Series 2014-A Note shall be made unless the request for such transfer is
made by each Series 2014-A Noteholder at such office.  Upon the issuance of
transferred Series 2014-A Notes, the Trustee shall recognize the Holders of such
Series 2014-A Note as Series 2014-A Noteholders.

 

Each Series 2014-A Noteholder, by acceptance of a Series 2014-A Note, covenants
and agrees that no recourse may be taken, directly or indirectly, with respect
to the obligations of the Trustee or the Company on the Series 2014-A Note or
under the Indenture or any certificate or other writing delivered in connection
therewith, against the Trustee in its individual capacity, or against any
stockholder, member, employee, officer, director or incorporator of the Company;
provided, however, that nothing contained herein shall be taken to prevent
recourse to, and enforcement against, the assets of the Company constituting
Series 2014-A Collateral for any and all liabilities, obligations and
undertakings contained in the Indenture or in this Series 2014-A Note, to the
extent provided for in the Indenture.

 

Each Series 2014-A Noteholder, by acceptance of a Series 2014-A Note, covenants
and agrees that by accepting the benefits of the Indenture that such
Series 2014-A Noteholder will not, for a period of one year and one day
following payment in full of the Series 2014-A Notes and each other Series of
Notes issued under the Base Indenture, institute against the Company, or join
with any other Person in instituting against the Company, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any United States Federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes, the Indenture or the
Master Related Documents.

 

Prior to the due presentment for registration of transfer of this Series 2014-A
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the

 

7

--------------------------------------------------------------------------------


 

Person in whose name this Series 2014-A Note (as of the day of determination or
as of such other date as may be specified in the Indenture) is registered as the
owner hereof for all purposes, whether or not this Series 2014-A Note shall be
overdue, and neither the Company, the Trustee nor any such agent shall be
affected by notice to the contrary.

 

It is the intent of the Company and each Series 2014-A Noteholder that, for
Federal, state and local income and franchise tax purposes and any other tax
imposed on or measured by income, the Series 2014-A Note will evidence
indebtedness secured by the Series 2014-A Collateral.  Each Series 2014-A
Noteholder, by the acceptance of this Series 2014-A Note, agrees to treat this
Series 2014-A Note for purposes of Federal, state and local income or franchise
taxes and any other tax imposed on or measured by income, as indebtedness.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holder of the Series 2014-A Notes under the
Indenture at any time by the Company with the consent of the applicable
Person(s) specified therein.  The Indenture also contains provisions permitting
the applicable Person(s) specified therein to waive compliance by the Company
with certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences with respect to the Series 2014-A Notes.  Any
such consent or waiver by such Person(s) shall be conclusive and binding upon
the Series 2014-A Noteholders and upon all future Holders of this Series 2014-A
Note and of any Series 2014-A Note issued upon the registration of transfer
hereof or in exchange hereof or in lieu hereof whether or not notation of such
consent or waiver is made upon this Series 2014-A Note.  The Indenture also
permits the Company and the Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any other Person.

 

The term “Company” as used in this Series 2014-A Note includes any successor to
the Company under the Indenture.

 

The Series 2014-A Note is issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

 

This Series 2014-A Note and the Indenture, and all matters arising out of or
relating to this Series 2014-A Note or Indenture, shall be governed by, and
construed and interpreted in accordance with, the internal law of the State of
New York, and the obligations, rights and remedies of the parties hereto shall
be determined in accordance with such law.

 

No reference herein to the Indenture and no provision of this Series 2014-A Note
or of the Indenture shall alter or impair the obligation of the Company, which
is absolute and unconditional, to pay the principal of and interest on this
Series 2014-A Note at the times, place and rate, and in the coin or currency
herein prescribed, subject to any duty of the Company to deduct or withhold any
amounts as required by law, including any applicable U.S. withholding taxes;
provided that, notwithstanding anything to the contrary herein or in the
Indenture, the Series 2014-A Noteholders shall only have recourse to the
Series 2014-A Collateral.

 

8

--------------------------------------------------------------------------------


 

INCREASES AND DECREASES

 

Date

 

Unpaid
Principal
Amount

 

Increase

 

Decrease

 

Total

 

Series 
2014-A
Note Rate

 

Interest Period
(if applicable)

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

(name and address of assignee)

the within Series 2014-A Note and all rights thereunder, and hereby irrevocably
constitutes and appoints                               , attorney, to transfer
said Series 2014-A Note on the books kept for registration thereof, with full
power of substitution in the premises.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

(1)

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  NOTE:  The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Series 2014-A Note
in every particular, without alteration, enlargement or any change whatsoever.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B-1

TO
SERIES 2014-A SUPPLEMENT

 

FORM OF SERIES 2014-A DEMAND NOTE

 

$[         ]

New York, New York

 

[   ], 2014

 

FOR VALUE RECEIVED, the undersigned, THE HERTZ CORPORATION, a Delaware
corporation (“Hertz”), promises to pay to the order of HERTZ VEHICLE FINANCING
II LP, a special purpose limited partnership established under the laws of
Delaware (“HVF II”), on any date of demand (the “Demand Date”) the principal sum
of $[       ].

 

1.  Definitions.  Capitalized terms used but not defined in this Demand Note
shall have the respective meanings assigned to them in the Series 2014-A
Supplement (as defined below).  Reference is made to that certain Amended and
Restated Base Indenture, dated as of October 31, 2014 (as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, the “Base Indenture”), between HVF II and The Bank of New
York Mellon Trust Company, N.A. (formerly known as The Bank of New York Trust
Company, N.A.), a national banking association (in such capacity, the
“Trustee”), the Amended and Restated Group I Supplement thereto, dated as of
October 31, 2014 (as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, the “Group I
Supplement”), between HVF II and the Trustee and the Amended and Restated
Series 2014-A Supplement thereto, dated as of October 31, 2014 (as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the “Series 2014-A Supplement”), among HVF II, Deutsche
Bank AG, New York Branch, as the Administrative Agent, certain Committed Note
Purchasers, certain Conduit Investors, certain Funding Agents and the Trustee.

 

2.  Principal.  The outstanding principal balance (or any portion thereof) of
this Demand Note shall be due and payable on each Demand Date to the extent
demand is made therefor by the Trustee.

 

3.  Interest.  Interest shall be paid on each Payment Date on the weighted
average principal balance outstanding during the Interest Period immediately
preceding such Payment Date at the Demand Note Rate.  Interest hereon shall be
calculated based on the actual number of days elapsed in each Interest Period
calculated on a 30-360 basis.  The “Demand Note Rate” means the London Interbank
Offered Rate appearing on the BBA Libor Rates Page at approximately 11:00 a.m.
(London time) on the first day of such Interest Period as the rate for dollar
deposits with a one-month maturity.  “BBA Libor Rates Page” shall mean the
display designated as Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by Hertz from
time to time for purposes of providing quotations of interest rates applicable
to Dollar deposits offered by leading banks in the London interbank

 

--------------------------------------------------------------------------------


 

market.  “Interest Period” means a period commencing on and including the second
Business Day preceding a Determination Date and ending on and including the day
preceding the second Business Day preceding the next succeeding Determination
Date; provided, however, that the initial Interest Period shall commence on
July 25, 2014 and end on and include August 13, 2014.  The maker and endorser
waives presentment for payment, protest and notice of dishonor and nonpayment of
this Demand Note.  The receipt of interest in advance or the extension of time
shall not relinquish or discharge any endorser of this Demand Note.

 

4.  No Waiver, Amendment.  No failure or delay on the part of HVF II in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single. or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right. 
No amendment, modification or waiver of, or consent with respect to, any
provision of this Demand Note shall in any event be effective unless (a) the
same shall be in writing and signed and delivered by each of Hertz, HVF II and
the Trustee and (b) all consents, if any, required for such actions under any
material contracts or agreements of either Hertz or HVF II and the Series 2014-A
Supplement shall have been received by the appropriate Persons.

 

5.  Payments.  All payments shall be made in lawful money of the United States
of America by wire transfer in immediately available funds and shall be applied
first to fees and costs, including collection costs, if any, next to interest
and then to principal.  Payments shall be made to the account designated in the
written demand for payment.

 

6.  Collection Costs.  Hertz agrees to pay all costs of collection of this
Demand Note, including, without limitation, reasonable attorney’s fees,
paralegal’s fees and other legal costs (including court costs) incurred in
connection with consultation, arbitration and litigation (including trial,
appellate, administrative and bankruptcy proceedings), regardless of whether or
not suit is brought, and all other costs and expenses incurred by HVF II or the
Trustee in exercising its rights and remedies hereunder.  Such costs of
collection shall bear interest at the Demand Note Rate until paid.

 

7.  No Negotiation.  This Demand Note is not negotiable other than to the
Trustee for the benefit of the Series 2014-A Noteholders pursuant to the
Series 2014-A Supplement.  The parties intend that this Demand Note will be
pledged to the Trustee for the benefit of the secured parties under the
Series 2014-A Supplement and the other Series 2014-A Related Documents and
payments hereunder shall be made only to said Trustee.

 

8.  Reduction of Principal.  The principal amount of this Demand Note may be
modified from time to time, only in accordance with the provisions of the
Series 2014-A Supplement.

 

9.  Governing Law.  THIS DEMAND NOTE, AND ALL MATTERS ARISING OUT OF OR RELATING
TO THIS DEMAND NOTE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAW.

 

2

--------------------------------------------------------------------------------


 

10.  Captions.  Paragraph captions used in this Demand Note are provided solely
for convenience of reference only and shall not affect the meaning or
interpretation of any provision this Demand Note.

 

11.  Replacement.  This Demand Note replaces that certain Demand Note, dated
July 25, 2014, in an initial principal amount of $20,000,000 issued by Hertz

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

Scott Massengill

 

 

Title:

Senior Vice President and Treasurer

 

3

--------------------------------------------------------------------------------


 

PAYMENT GRID

 

Date

 

Principal
Amount

 

Amount of
Principal
Payment

 

Outstanding
Principal
Balance

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B-2

TO
SERIES 2014-A SUPPLEMENT

 

FORM OF DEMAND NOTICE

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
AS TRUSTEE

 

, 20   

 

The Hertz Corporation
225 Brae Boulevard
Park Ridge, NJ 07656
Attn: Treasury Department

 

This Demand Notice is being delivered to you pursuant to Section 5.5(c) of that
certain Amended and Restated Series 2014-A Supplement, dated as of October 31,
2014 (as such agreement may be amended, supplemented, restated or otherwise
modified from time to time in accordance with its terms, the “Series 2014-A
Supplement”), by and among Hertz Vehicle Financing II LP, a special purpose
limited partnership established under the laws of Delaware (“HVF II”), as
Issuer, The Hertz Corporation, as the Group I Administrator, certain committed
note purchasers, certain conduit investors, certain funding agents and The Bank
of New York Mellon Trust Company, N.A., as Trustee (the “Trustee”), to the
Amended and Restated Group I Supplement, dated as of October 31, 2014 (as such
agreement may be amended, supplemented, amended and restated or otherwise
modified from time to time, the “Group I Supplement”), by and between HVF II and
the Trustee, to the Amended and Restated Base Indenture, dated as of October 31,
2014 (as such agreement may be amended, supplemented, amended and restated or
otherwise modified from time to time, the “Base Indenture”), by and between HVF
II, as Issuer, and the Trustee.  Capitalized terms used but not defined in this
Demand Notice shall have the respective meanings assigned to them in the
Series 2014-A Supplement.

 

Demand is hereby made for payment on the Series 2014-A Demand Note in the amount
of $[                  ] in immediately available funds by wire transfer to the
account set forth below:

 

Account bank:   [                 ]

 

Account name:  [                 ]

 

ABA routing number: [                 ]

 

Reference:  [                 ]

 

--------------------------------------------------------------------------------


 

EXHIBIT C
TO
SERIES 2014-A SUPPLEMENT

 

FORM OF REDUCTION NOTICE REQUEST
SERIES 2014-A LETTER OF CREDIT

 

The Bank of New York Mellon Trust Company, N.A.,
as Trustee under the
Series 2014-A Supplement
referred to below

2 North LaSalle Street, Suite 1020

Chicago, Illinois 60602

 

Attention: Corporate Trust Administration—Structured Finance

 

Request for reduction of the stated amount of the Amended and Restated
Series 2014-A Letter of Credit under the Series 2014-A Letter of Credit
Agreement, dated as of [  ], 2014, (as amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof as of the date
hereof, the “Letter of Credit Agreement”), between The Hertz Corporation
(“Hertz”) and [                                ], as the Issuing Bank.

 

The undersigned, a duly authorized officer of Hertz, hereby certifies to The
Bank of New York Mellon Trust Company, N.A., in its capacity as the Trustee (the
“Trustee”) under the Series 2014-A Supplement referred to in the Letter of
Credit Agreement (as may be amended, supplemented, amended and restated or
otherwise modified from time to time, the “Series 2014-A Supplement”) as
follows:

 

1.             The Series 2014-A Letter of Credit Amount and the Series 2014-A
Letter of Credit Liquidity Amount as of the date of this request prior to giving
effect to the reduction of the stated amount of the Series 2014-A Letter of
Credit requested in paragraph 2 of this request are $                     and
$                   , respectively.

 

2.             The Trustee is hereby requested pursuant to Section 5.7(c) of the
Series 2014-A Series Supplement to execute and deliver to the Series 2014-A
Letter of Credit Provider a Series 2014-A Notice of Reduction substantially in
the form of Annex G to the Series 2014-A Letter of Credit (the “Notice of
Reduction”) for a reduction (the “Reduction”) in the stated amount of the
Series 2014-A Letter of Credit by an amount equal to $                   . The
Trustee is requested to execute and deliver the Notice of Reduction promptly
following its receipt of this request, and in no event more than two
(2) Business Days following the date of its receipt of this request (as required
pursuant to Section 5.7(c) of the Series 2014-A Series Supplement), and to
provide for the reduction pursuant to the Notice of Reduction to be as of
               ,       . The undersigned understands that the Trustee will be
relying on the contents hereof.  The undersigned further understands that the
Trustee shall not be liable to the undersigned for any failure to transmit (or
any delay in transmitting) the Notice of Reduction (including any fees and
expenses attributable to the stated amount of the Series 2014-A Letter of Credit
not being

 

--------------------------------------------------------------------------------


 

reduced in accordance with this paragraph) to the extent such failure (or delay)
does not result from the gross negligence or willful misconduct of the Trustee.

 

3.             To the best of the knowledge of the undersigned, the
Series 2014-A Letter of Credit Amount and the Series 2014-A Letter of Credit
Liquidity Amount will be $                    and $                   ,
respectively, as of the date of the reduction (immediately after giving effect
to such reduction) requested in paragraph 2 of this request.

 

4.             The undersigned acknowledges and agrees that each of (a) the
execution and delivery of this request by the undersigned, (b) the execution and
delivery by the Trustee of a Notice of Reduction of the stated amount of the
Series 2014-A Letter of Credit, substantially in the form of Annex G to the
Series 2014-A Letter of Credit, and (c) the Series 2014-A Letter of Credit
Provider’s acknowledgment of such notice constitutes a representation and
warranty to the Series 2014-A Letter of Credit Provider and the Trustee (i) by
the undersigned, in its capacity as [_], that each of the statements set forth
in the Series 2014-A Letter of Credit Agreement is true and correct and (ii) by
the undersigned, in its capacity as Group I Administrator under the
Series 2014-A Supplement, that (A) the Series 2014-A Adjusted Liquid Enhancement
Amount will equal or exceed the Series 2014-A Required Liquid Enhancement
Amount, (B) the Series 2014-A Letter of Credit Liquidity Amount will equal or
exceed the Series 2014-A Demand Note Payment Amount and (C) no Group I Aggregate
Asset Amount Deficiency will exist immediately after giving effect to such
reduction.

 

5.             The undersigned agrees that if on or prior to the date as of
which the stated amount of the Series 2014-A Letter of Credit is reduced by the
amount set forth in paragraph 2 of this request the undersigned obtains
knowledge that any of the statements set forth in this request is not true and
correct or will not be true and correct after giving effect to such reduction,
the undersigned shall immediately so notify the Series 2014-A Letter of Credit
Provider and the Trustee by telephone and in writing by telefacsimile in the
manner provided in the Letter of Credit Agreement and the request set forth
herein to reduce the stated amount of the Series 2014-A Letter of Credit shall
be deemed canceled upon receipt by the Series 2014-A Letter of Credit Provider
of such notice in writing.

 

6.             Capitalized terms used herein and not defined herein have the
meanings set forth in the Series 2014-A Supplement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, The Hertz Corporation, as the Group I Administrator, has
executed and delivered this request on this        day of                ,
      .

 

 

THE HERTZ CORPORATION, as the Group I Administrator

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TO SERIES 2014-A SUPPLEMENT

 

FORM OF LEASE PAYMENT
DEFICIT NOTICE

 

The Bank of New York Mellon Trust Company, N.A., as Trustee

2 North LaSalle Street, Suite 1020

Chicago, Illinois 60602

Attn:  Corporate Trust Administration—Structured Finance

 

[·]

 

Ladies and Gentlemen:

 

This Lease Payment Deficit Notice is delivered to you pursuant to
Section 5.9(b) of the Amended and Restated Series 2014-A Supplement, dated as of
October 31, 2014 (as may be amended, supplemented, amended and restated or
otherwise modified from time to time the “Series 2014-A Supplement”), by and
among Hertz Vehicle Financing II LP (“HVF II”), as Issuer, The Bank of New York
Mellon Trust Company, N.A., as Trustee (the “Trustee”) and Securities
Intermediary, The Hertz Corporation, as Group I Administrator (the “Group I
Administrator”), Deutsche Bank AG, New York Branch, as Administrative Agent,
certain committed note purchasers, certain conduit investors and certain funding
agents, to the Amended and Restated Base Indenture, dated as of October 31, 2014
(as amended, supplemented, amended and restated or otherwise modified from time
to time, “Base Indenture”), by and between HVF II and the Trustee, as
supplemented by the Amended and Restated Group I Supplement, dated as of
October 31, 2014 as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Group I Supplement”), by and between HVF II and
the Trustee.   Terms used herein have the meanings provided in the Series 2014-A
Supplement.

 

Pursuant to Section 5.9(a) and (b) of the Series 2014-A Supplement, The Hertz
Corporation, in its capacity as Group I Administrator under the Group I Related
Documents and the Series 2014-A Related Documents, hereby provides notice of a
Series 2014-A Lease Payment Deficit in the amount of $                   
(consisting of a Series 2014-A Lease Interest Payment Deficit in the amount of
$                    and a Series 2014-A Lease Principal Payment Deficit in the
amount of $                   ).

 

--------------------------------------------------------------------------------


 

 

THE HERTZ CORPORATION, as Group I Administrator

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E
TO
SERIES 2014-A SUPPLEMENT

 

FORM OF PURCHASER’S LETTER

 

The Bank of New York Mellon Trust Company, N.A.,
as Registrar
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Administration—Structured Finance

 

Re:          Hertz Vehicle Financing II LP
Series 2014-A Rental Car Asset Backed Notes

 

Reference is made to the Amended and Restated Series 2014-A Supplement, dated as
of October 31, 2014 (as from time to time amended, supplemented or otherwise
modified in accordance with the terms thereof, the “Series 2014-A Supplement”),
by and among Hertz Vehicle Financing II LP, as Issuer (“HVF II”), The Bank of
New York Mellon Trust Company, N.A., as Trustee (the “Trustee”) and Securities
Intermediary, The Hertz Corporation (“Hertz”), as Group I Administrator,
Deutsche Bank AG New York Branch, as Administrative Agent, certain committed
note purchasers, certain conduit investors and certain funding agents, to the
Amended and Restated Base Indenture, dated as of October 31, 2014 (as from time
to time amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Base Indenture”), by and between HVF II and the Trustee, as
supplemented by the Amended and Restated Group I Supplement, dated as of
October 31, 2014 (as from time to time amended, supplemented or otherwise
modified in accordance with the terms thereof, the “Group I Supplement”), by and
between HVF II and the Trustee.  Capitalized terms used herein and not defined
herein shall have the meanings given to them in the Series 2014-A Supplement.

 

In connection with a proposed purchase of certain Series 2014-A Notes from
[                                    ] by the undersigned, the undersigned
hereby represents and warrants that:

 

(a)           it has had an opportunity to discuss HVF II’s and the Group I
Administrator’s business, management and financial affairs, and the terms and
conditions of the proposed purchase, with HVF II and the Group I Administrator
and their respective representatives;

 

(b)           it is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act and has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of investing in, and is able and
prepared to bear the economic risk of investing in, the Series 2014-A Notes;

 

(c)           it is purchasing the Series 2014-A Notes for its own account, or
for the account of one or more “accredited investors” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that
meet the criteria described in

 

--------------------------------------------------------------------------------


 

subsection (b) and for which it is acting with complete investment discretion,
for investment purposes only and not with a view to distribution, subject,
nevertheless, to the understanding that the disposition of its property shall at
all times be and remain within its control;

 

(d)           it understands that the Series 2014-A Notes have not been and will
not be registered or qualified under the Securities Act or any applicable state
securities laws or the securities laws of any other jurisdiction and is being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available, that HVF II is not required to register the
Series 2014-A Notes, and that any transfer must comply with provisions of
Section 2.8 of the Base Indenture;

 

(e)           it understands that the Series 2014-A Notes will bear the legend
set out in the form of Series 2014-A Notes attached as Exhibit A to the
Series 2014-A Supplement and be subject to the restrictions on transfer
described in such legend;

 

(f)            it will comply with all applicable federal and state securities
laws in connection with any subsequent resale of the Series 2014-A Notes;

 

(g)           it understands that the Series 2014-A Notes may be offered,
resold, pledged or otherwise transferred only with HVF II’s prior written
consent, which consent shall not be unreasonably withheld, and only (A) to HVF
II, (B) in a transaction meeting the requirements of Rule 144A under the
Securities Act, (C) outside the United States to a foreign person in a
transaction meeting the requirements of Regulation S under the Securities Act,
or (D) in a transaction complying with or exempt from the registration
requirements of the Securities Act and in accordance with any applicable
securities laws of any state of the United States or any other jurisdiction;
notwithstanding the foregoing, it is hereby understood and agreed by HVF II that
(i) in the case of each Investor Group with respect to which there is a Conduit
Investor, the Series 2014-A Notes will be pledged by each Conduit Investor
pursuant to its related commercial paper program documents, and the
Series 2014-A Notes, or interests therein, may be sold, transferred or pledged
to the related Committed Note Purchaser or any Program Support Provider or any
Affiliate of its related Committed Note Purchaser or any Program Support
Provider or, any commercial paper conduit administered by its related Committed
Note Purchaser or any Program Support Provider or any affiliate of its related
Committed Note Purchaser or any Program Support Provider and (ii) in the case of
each Investor Group, the Series 2014-A Notes, or interests therein, may be sold,
transferred or pledged to the related Committed Note Purchaser or any Program
Support Provider or any affiliate of its related Committed Note Purchaser or any
Program Support Provider or, any commercial paper conduit administered by its
related Committed Note Purchaser or any Program Support Provider or any
affiliate of its related Committed Note Purchaser or any Program Support
Provider;

 

(h)           if it desires to offer, sell or otherwise transfer, pledge or
hypothecate the Series 2014-A Notes as described in Section 3(g)(ii) or
Section 3(g)(iv) of Annex 1 to the

 

2

--------------------------------------------------------------------------------


 

Series 2014-A Supplement, and such sale, transfer or pledge does not fall within
the “notwithstanding the foregoing” provision of Section 3(g)(iv) of Annex 1 to
the Series 2014-A Supplement, the transferee of the Series 2014-A Notes will be
required to deliver a certificate, as described in Section 3(h) of Annex 1 to
the Series 2014-A Supplement, that an exemption from the registration
requirements of the Securities Act applies to such offer, sale, transfer or
hypothecation.  Upon original issuance thereof, and until such time as the same
may no longer be required under the applicable requirements of the Securities
Act, the certificate evidencing the Series 2014-A Notes (and all securities
issued in exchange therefor or substitution thereof) shall bear a legend
substantially in the form set forth in the Series 2014-A Notes included as an
exhibit to the Series 2014-A Supplement.  The undersigned understands that the
registrar and transfer agent for the Series 2014-A Notes will not be required to
accept for registration of transfer the Series 2014-A Notes acquired by it,
except upon presentation of an executed letter in the form required by the
Series 2014-A Supplement; and

 

(i)            it will obtain from any purchaser of the Series 2014-A Notes
substantially the same representations and warranties contained in the foregoing
paragraphs.

 

This certificate and the statements contained herein are made for your benefit
and for the benefit of HVF II.

 

 

 

[                                              ]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

cc: Hertz Vehicle Financing II LP

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

HVF II — Integrated Model

 

Daily_Series_2014A_CE

2014-A

Calculation Date:

MASTER CHECK

 

 

HVF II Series 2014-A Series Specific Required Credit Enhancement Calculations

 

Series 2014-A AAA Component

 

Series 2014-A
AAA
Component
Amount

 

Series 2014-A
Baseline
Advance Rates

 

Series 2014-A
Allocable
Concentration
Excess
Amount

 

Series 2014-A
Concentration
Excess
Advance Rate
Adjustment

 

MTM/
Disposition
Testing
Advance Rate
Adjustment

 

Series 2014-A
Adjusted
Advance Rate

 

Series 2014-A
Applicable
Advance Rate

 

Series 2014-A Eligible IG Program Metal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2014-A Eligible IG Program Receivables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2014-A Eligible NIG Program Metal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2014-A Eligible HNIG Program Receivables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2014-A Eligible LNIG Program Receivables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2014-A Eligible IG Risk Metal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2014-A Eligible NIG Risk Metal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2014-A HVF II G1 Exchange Account Cash

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2014-A Remainder AAA Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2014-A Group I Due & Unpaid Lease Amounts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

Series 2014-A Blended Advance Rate:

 

 

 

 

 

 

Program Metal Check

Program Receivables Check

Risk Metal Check

Concentration Excess Check

 

--------------------------------------------------------------------------------


 

HVF II Series 2014-A Series Specific Asset Coverage Calculations

 

Adjusted ACTA Calculation

 

Series Class A Outstanding Principal Amount (BOD)

 

 

 

Series Class B Outstanding Principal Amount (BOD)

 

 

 

Series Class C Outstanding Principal Amount (BOD)

 

 

 

Total Series Principal Amount

 

 

 

Series Principal Collection Account Amount

 

 

 

Series Adjusted Principal Amount

 

 

 

Series Blended Advance Rate

 

 

 

Series Asset Coverage Threshold Amount

 

 

 

Series Letter of Credit Amount

 

 

 

Series Available Reserve Account Amount

 

 

 

Total

 

 

 

Series Adjusted ACTA

 

 

 

 

Series Asset Amount Calculation

 

Series Floating Allocation Percentage

 

 

 

Series Asset Amount

 

 

 

 

Principal Deficit Amount Calculation

 

Series Adjusted Principal Amount

 

 

 

Series Asset Amount

 

 

 

Principal Deficit Amount

 

 

 

 

Series 2014-A Excess Principal Event / Mandatory Decrease Calculation

 

Series 2014-A Maximum Principal Amount

 

 

 

Series 2014-A Outstanding Principal Amount (BOD)

 

 

 

Series 2014-A Excess Principal Event Occurring

 

 

 

Mandatory Decrease Amount

 

 

 

 

2

--------------------------------------------------------------------------------


 

HVF II Series 2014-A Series Specific Liquid Enhancement Calculations

 

Liquid Enhancement Calculations

 

Series 2014-A Letter of Credit Amount (gross)

 

 

 

Series 2014-A Letter of Credit Liquidity Amount (gross)

 

 

 

Series 2014-A Letter of Credit Amount (net)

 

 

 

Series 2014-A Letter of Credit Liquidity Amount (net)

 

 

 

Series 2014-A Available Reserve Account Amount

 

 

 

Series 2014-A Liquid Enhancement Amount (gross)

 

 

 

Series 2014-A Adjusted Liquid Enhancement Amount

 

 

 

Series 2014-A Required Liquid Enhancement Amount

 

 

 

Series 2014-A Liquid Enhancement (Deficiency) / Surplus Amount

 

 

 

Liquid Enhancement Check

 

 

 

 

Available Reserve Account Amount Calculations

 

Series 2014-A Available Reserve Account Amount

 

 

 

Series 2014-A Required Reserve Account Amount

 

 

 

Series 2014-A Reserve Account (Deficiency) / Surplus Amount

 

 

 

Check

 

 

 

 

Letter of Credit Provider Information

 

LC 1

 

LC 1 In Use

 

 

 

LC 1 Issuing Bank

 

 

 

LC 1 Expiration Date

 

 

 

LC 1 Expired?

 

 

 

LC1 Expiring w/in 60 Days?

 

 

 

LC 1 In Full Force and Effect?

 

 

 

Event of Bankruptcy w/r/t LC 1 LC Issuing Bank?

 

 

 

LC 1 Repudiated?

 

 

 

LC 1 Issuing Bank Series Eligible LC Provider Ratings?

 

 

 

 

3

--------------------------------------------------------------------------------


 

LC 2

 

LC 2 In Use

 

 

 

LC 2 Issuing Bank

 

 

 

LC 2 Expiration Date

 

 

 

LC 2 Expired?

 

 

 

LC1 Expiring w/in 60 Days?

 

 

 

LC 2 In Full Force and Effect?

 

 

 

Event of Bankruptcy w/r/t LC 2 LC Issuing Bank?

 

 

 

LC 2 Repudiated?

 

 

 

LC 2 Issuing Bank Series Eligible LC Provider Ratings?

 

 

 

 

LC 3

 

LC 3 In Use

 

 

 

LC 3 Issuing Bank

 

 

 

LC 3 Expiration Date

 

 

 

LC 3 Expired?

 

 

 

LC1 Expiring w/in 60 Days?

 

 

 

LC 3 In Full Force and Effect?

 

 

 

Event of Bankruptcy w/r/t LC 3 LC Issuing Bank?

 

 

 

LC 3 Repudiated?

 

 

 

LC 3 Issuing Bank Series Eligible LC Provider Ratings?

 

 

 

 

Series 2014-A Interest Rate Cap Calculations

 

2014-A [ ] Cap

 

2014-A Eligible Interest Rate Cap Provider

 

 

 

Current Notional

 

 

 

Strike Rate

 

 

 

Min Strike Rate Test

 

 

 

 

2014-A [ ] Cap

 

2014-A Eligible Interest Rate Cap Provider

 

 

 

Current Notional

 

 

 

Strike Rate

 

 

 

Min Strike Rate Test

 

 

 

 

4

--------------------------------------------------------------------------------


 

2014-A [ ] Cap

 

2014-A Eligible Interest Rate Cap Provider

 

 

 

Current Notional

 

 

 

Strike Rate

 

 

 

Min Strike Rate Test

 

 

 

 

Current Notional Test

 

Current Aggregate Cap Notional

 

 

 

Current Series 2014-A Maximum Principal Amount

 

 

 

Current Notional Sufficient

 

 

 

 

Required 2014-A Notional Schedule Test

 

Scheduled Notional Equals Required Notional

 

Date

 

Factor

 

Required

 

Aggregate

 

 

 

7/25/2014

 

 

 

 

 

 

 

 

 

8/25/2014

 

 

 

 

 

 

 

 

 

9/25/2014

 

 

 

 

 

 

 

 

 

10/25/2014

 

 

 

 

 

 

 

 

 

11/25/2014

 

 

 

 

 

 

 

 

 

12/25/2014

 

 

 

 

 

 

 

 

 

1/25/2015

 

 

 

 

 

 

 

 

 

2/25/2015

 

 

 

 

 

 

 

 

 

3/25/2015

 

 

 

 

 

 

 

 

 

4/25/2015

 

 

 

 

 

 

 

 

 

5/25/2015

 

 

 

 

 

 

 

 

 

6/25/2015

 

 

 

 

 

 

 

 

 

7/25/2015

 

 

 

 

 

 

 

 

 

8/25/2015

 

 

 

 

 

 

 

 

 

9/25/2015

 

 

 

 

 

 

 

 

 

10/25/2015

 

 

 

 

 

 

 

 

 

11/25/2015

 

 

 

 

 

 

 

 

 

12/25/2015

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT G
TO
SERIES 2014-A SUPPLEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [         ], among [         ]
(the “Transferor”), each purchaser listed as an Acquiring Committed Note
Purchaser on the signature pages hereof (each, an “Acquiring Committed Note
Purchaser”), the Funding Agent with respect to the assigning Committed Note
Purchaser listed in the signature pages hereof (the “Funding Agent”), and Hertz
Vehicle Financing II LP, a special purpose limited partnership established under
the laws of Delaware (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, this Assignment and Assumption Agreement is being executed and
delivered in accordance with subsection 9.3(a) of the Amended and Restated
Series 2014-A Supplement, dated as of October 31, 2014 (as from time to time
further amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Series 2014-A Supplement”; terms defined therein being used herein
as therein defined unless indicated otherwise), by and among the Company, the
Conduit Investors named therein, the Committed Note Purchasers named therein,
the Funding Agents named therein, The Hertz Corporation, as Group I
Administrator, Deutsche Bank AG, New York Branch, as Administrative Agent (in
such capacity, the “Administrative Agent”) and The Bank of New York Mellon Trust
Company, N.A., as trustee (“Trustee”) to the Amended and Restated Base
Indenture, dated as of October 31, 2014 (as from time to time further amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Base Indenture”), by and between the Company and the Trustee, as supplemented
by the Amended and Restated Group I Supplement, dated as of October 31, 2014 (as
from time to time further amended, supplemented or otherwise modified in
accordance with the terms thereof, the “Group I Supplement” and together with
the Base Indenture and the Series 2014-A Supplement, the “Indenture”), by and
between the Company and the Trustee;

 

WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Committed Note Purchaser) wishes to become a Committed Note Purchaser
party to the Series 2014-A Supplement; and

 

WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, the portion of its rights, obligations and commitments under the
Series 2014-A Supplement and the Series 2014-A Notes as set forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Upon the execution and delivery of this Assignment and Assumption Agreement by
each Acquiring Committed Note Purchaser, the Funding Agent, the Transferor and
the Company (the date of such execution and delivery, the “Transfer Issuance
Date”), each Acquiring

 

--------------------------------------------------------------------------------


 

Committed Note Purchaser shall become a Committed Note Purchaser party to the
Series 2014-A Supplement for all purposes thereof.

 

The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the portion
being purchased by such Acquiring Committed Note Purchaser (such Acquiring
Committed Note Purchaser’s “Purchased Percentage”) of the Transferor’s
Commitment under the Series 2014-A Supplement and the Transferor’s Investor
Group Invested Amount.  The Transferor hereby irrevocably sells, assigns and
transfers to each Acquiring Committed Note Purchaser, without recourse,
representation or warranty, and each Acquiring Committed Note Purchaser hereby
irrevocably purchases, takes and assumes from the Transferor, such Acquiring
Committed Note Purchaser’s Purchased Percentage of the Transferor’s Commitment
under the Series 2014-A Supplement and the Transferor’s Investor Group Invested
Amount.

 

The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to [(i)] the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to such Acquiring Committed Note Purchaser
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
pursuant to Article III of the Series 2014-A Supplement prior to the Transfer
Issuance Date [and (ii) the portion, if any, to be paid, and the date or dates
for payment, by such Acquiring Committed Note Purchaser to the Transferor of
Fees received by such Acquiring Committed Note Purchaser pursuant to the
Series 2014-A Supplement from and after the Transfer Issuance Date].

 

From and after the Transfer Issuance Date, amounts that would otherwise by
payable to or for the account of the Transferor pursuant to the Series 2014-A
Supplement shall, instead, be payable to or for the account of the Transferor
and the Acquiring Committed Note Purchasers, as the case may be, in accordance
with their respective interests as reflected in this Assignment and Assumption
Agreement, whether such amounts have accrued prior to the Transfer Issuance Date
or accrue subsequent to the Transfer Issuance Date.

 

Each of the parties to this Assignment and Assumption Agreement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment and Assumption Agreement.

 

By executing and delivering this Assignment and Assumption Agreement, the
Transferor and each Acquiring Committed Note Purchaser confirm to and agree with
each other and the Committed Note Purchasers as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim, the
Transferor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Series 2014-A Supplement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Series 2014-A Notes, the Series 2014-A Related Documents or any instrument
or document furnished pursuant thereto; (ii) the Transferor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of

 

2

--------------------------------------------------------------------------------


 

the Company or the performance or observance by the Company of any of the
Company’s obligations under the Indenture, the Series 2014-A Related Documents
or any other instrument or document furnished pursuant hereto; (iii) each
Acquiring Committed Note Purchaser confirms that it has received a copy of the
Indenture, the Series 2014-A Supplement and such other Series 2014-A Related
Documents and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption Agreement; (iv) each Acquiring Committed Note Purchaser will,
independently and without reliance upon the Administrative Agent, the Transferor
or any other Investor Group and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Series 2014-A Supplement; (v) each
Acquiring Committed Note Purchaser appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Series 2014-A Supplement as are delegated to the Administrative Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Article X of the Series 2014-A Supplement;
(vi) each Acquiring Committed Note Purchaser appoints and authorizes a Funding
Agent to take such action as agent on its behalf and to exercise such powers
under the Series 2014-A Supplement as are delegated to such Funding Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
all in accordance with Article X of the Series 2014-A Supplement, (vii) each
Acquiring Committed Note Purchaser agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Series 2014-A
Supplement are required to be performed by it as an Acquiring Committed Note
Purchaser and (viii) the Acquiring Committed Note Purchaser hereby represents
and warrants to the Company and the Group I Administrator that the
representations and warranties contained in Section 3 of Annex 1 to the
Series 2014-A Supplement are true and correct with respect to the Acquiring
Committed Note Purchaser on and as of the date hereof and the Acquiring
Committed Note Purchaser shall be deemed to have made such representations and
warranties contained in Section 3 of Annex 1 to the Series 2014-A Supplement on
and as of the date hereof.

 

Schedule I hereto sets forth the revised Commitment Percentages of the
Transferor and each Acquiring Committed Note Purchaser as well as administrative
information with respect to each Acquiring Committed Note Purchaser and its
Funding Agent.

 

This Assignment and Assumption Agreement and all matters arising under or in any
manner relating to this Assignment and Assumption Agreement shall be governed
by, and construed in accordance with, the law of the State of New York, and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.

 

 

[            ], as Transferor

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[            ], as Acquiring Committed Note Purchaser

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[            ], as Funding Agent

 

 

 

 

 

By:

 

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

CONSENTED AND ACKNOWLEDGED:

 

 

 

HERTZ VEHICLE FINANCING II LP, a limited partnership

 

 

 

 

 

By: HVF II GP Corp., its general partner

 

 

 

 

 

By:

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT PERCENTAGES

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as
Administrative Agent

 

Address:

 

 

Attention:
Telephone:
Facsimile:

 

 

[TRANSFEROR]

 

Address:

[            ]

 

Attention: [         ]

 

Telephone: [       ]

 

Facsimile:  [        ]

 

 

Prior Commitment Percentage:

[            ]

 

 

Revised Commitment Percentage:

[            ]

 

 

Prior Investor Group Principal Amount:

[            ]

 

 

Revised Investor Group Principal Amount:

[            ]

 

 

[TRANSFEROR FUNDING AGENT]

 

Address:

[            ]

 

Attention: [         ]

 

Telephone: [       ]

 

Facsimile:  [        ]

 

 

[ACQUIRING COMMITTED NOTE PURCHASER]

 

Address:

[            ]

 

Attention: [         ]

 

Telephone: [       ]

 

Facsimile:  [        ]

 

--------------------------------------------------------------------------------


 

Prior Commitment Percentage:

[            ]

 

 

Revised Commitment Percentage:

[            ]

 

 

Prior Investor Group Principal Amount:

[            ]

 

 

Revised Investor Group Principal Amount:

[            ]

 

 

[ACQUIRING COMMITTED NOTE PURCHASER FUNDING AGENT]

 

Address:

[            ]

 

Attention: [         ]

 

Telephone: [       ]

 

Facsimile:  [        ]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT H
TO
SERIES 2014-A SUPPLEMENT

 

FORM OF INVESTOR GROUP SUPPLEMENT

 

INVESTOR GROUP SUPPLEMENT, dated as of [  ], [  ], among (i) [      ] (the
“Transferor Investor Group”), (ii) the Funding Agent with respect to the
Transferor Investor Group in the signature pages hereof (the “Transferor Funding
Agent”) (iii) [             ] (the “Acquiring Investor Group”), (iv) the Funding
Agent with respect to the Acquiring Investor Group listed in the signature
pages hereof (the “Acquiring Funding Agent”), and (v) Hertz Vehicle Financing II
LP, a special purpose limited partnership established under the laws of Delaware
(the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, this Investor Group Supplement is being executed and delivered in
accordance with subsection 9.3(c) of the Amended and Restated Series 2014-A
Supplement, dated as of October 31, 2014 (as from time to time further amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2014-A Supplement”; terms defined therein being used herein as therein
defined unless indicated otherwise), by and among the Company, the Conduit
Investors named therein, the Committed Note Purchasers named therein, the
Funding Agents named therein, The Hertz Corporation, as Group I Administrator,
Deutsche Bank AG, New York Branch, as Administrative Agent (in such capacity,
the “Administrative Agent”) and The Bank of New York Mellon Trust Company, N.A.,
as trustee (the “Trustee”) to the Amended and Restated Base Indenture, dated as
of October 31, 2014 (as from time to time further amended, supplemented or
otherwise modified in accordance with the terms thereof, the “Base Indenture”),
by and between the Company and the Trustee, as supplemented by the Amended and
Restated Group I Supplement, dated as of October 31, 2014 (as from time to time
further amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Group I Supplement” and together with the Base Indenture and the
Series 2014-A Supplement, the “Indenture”), by and between the Company and the
Trustee;

 

WHEREAS, the Acquiring Investor Group wishes to become a Conduit Investor and a
Committed Note Purchaser with respect to such Conduit Investor under the
Series 2014-A Supplement; and

 

WHEREAS, the Transferor Investor Group is selling and assigning to the Acquiring
Investor Group its respective rights, obligations and commitments under the
Series 2014-A Supplement and the Series 2014-A Notes with respect to the
percentage of its total commitment specified on Schedule I attached hereto;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Upon the execution and delivery of this Investor Group Supplement by the
Acquiring Investor Group, the Acquiring Funding Agent with respect thereto, the
Transferor

 

--------------------------------------------------------------------------------


 

Investor Group, the Transferor Funding Agent and the Company (the date of such
execution and delivery, the “Transfer Issuance Date”), the Conduit
Investor(s) and the Committed Note Purchasers with respect to the Acquiring
Investor Group shall become parties to the Series 2014-A Supplement for all
purposes thereof.

 

The Transferor Investor Group acknowledges receipt from the Acquiring Investor
Group of an amount equal to the purchase price, as agreed between the Transferor
Investor Group and the Acquiring Investor Group (the “Purchase Price”), of the
portion being purchased by the Acquiring Investor Group (the Acquiring Investor
Group’s “Purchased Percentage”) of the Commitment Amount with respect to the
Committed Note Purchasers included in the Transferor Investor Group under the
Series 2014-A Supplement and the Transferor Investor Group’s Investor Group
Principal Amount.  The Transferor Investor Group hereby irrevocably sells,
assigns and transfers to the Acquiring Investor Group, without recourse,
representation or warranty, and the Acquiring Investor Group hereby irrevocably
purchases, takes and assumes from the Transferor Investor Group, the Acquiring
Investor Group’s Purchased Percentage of the Commitment with respect to the
Committed Note Purchasers included in the Transferor Investor Group under the
Series 2014-A Supplement and the Transferor Investor Group’s Investor Group
Principal Amount.

 

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor Investor Group pursuant to the
Series 2014-A Supplement shall, instead, be payable to or for the account of the
Transferor Investor Group and the Acquiring Investor Group, as the case may be,
in accordance with their respective interests as reflected in this Investor
Group Supplement, whether such amounts have accrued prior to the Transfer
Issuance Date or accrue subsequent to the Transfer Issuance Date.

 

Each of the parties to this Investor Group Supplement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Investor Group Supplement.

 

By executing and delivering this Investor Group Supplement, the Transferor
Investor Group and the Acquiring Investor Group confirm to and agree with each
other as follows:  (i) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned hereby free and clear
of any adverse claim, the Transferor Investor Group makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Series 2014-A
Supplement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Indenture, the Series 2014-A Notes, the
Series 2014-A Related Documents or any instrument or document furnished pursuant
thereto; (ii) the Transferor Investor Group makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Company or the performance or observance by the Company of any of the Company’s
obligations under the Indenture and the Series 2014-A Related Documents or any
other instrument or document furnished pursuant hereto; (iii) the Acquiring
Investor Group confirms that it has received a copy of the Indenture and the
Series 2014-A Related Documents and other documents and information as it has
deemed appropriate to make its own credit analysis and

 

2

--------------------------------------------------------------------------------


 

decision to enter into this Investor Group Supplement; (iv) the Acquiring
Investor Group will, independently and without reliance upon the Administrative
Agent, the Transferor Investor Group or any other Person and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Series 2014-A Supplement; (v) the Acquiring Investor Group appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Series 2014-A Supplement as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, all in  accordance with Article X of the
Series 2014-A Supplement; (vi) each member of the Acquiring Investor Group
appoints and authorizes its respective Acquiring Funding Agent, listed on
Schedule I hereto, to take such action as agent on its behalf and to exercise
such powers under the Series 2014-A Supplement as are delegated to such
Acquiring Funding Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article X of the
Series 2014-A Supplement, (vii) each member of the Acquiring Investor Group
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Series 2014-A Supplement are required to
be performed by it as a member of the Acquiring Investor Group and (viii) each
member of the Acquiring Investor Group hereby represents and warrants to the
Company and the Group I Administrator that the representations and warranties
contained in Section 3 of Annex 1 to the Series 2014-A Supplement are true and
correct with respect to the Acquiring Investor Group on and as of the date
hereof and the Acquiring Investor Group shall be deemed to have made such
representations and warranties contained in Section 3 of Annex 1 to the
Series 2014-A Supplement on and as of the date hereof.

 

Schedule I hereto sets forth the revised Commitment Percentages of the
Transferor Investor Group and the Acquiring Investor Group, as well as
administrative information with respect to the Acquiring Investor Group and its
Acquiring Funding Agent.

 

This Investor Group Supplement and all matters arising under or in any manner
relating to this Investor Group Supplement shall be governed by, and construed
in accordance with, the law of the State of New York, and the obligations,
rights and remedies of the parties hereto shall be determined in accordance with
such law.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

 

[            ], as Transferor Investor Group

 

 

 

 

 

By:

 

 

Title:

 

 

 

[            ], as Transferor Investor Group

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[            ], as Transferor Funding Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[            ], as Acquiring Investor Group

 

 

 

By:

 

 

Title:

 

 

 

 

 

[            ], as Acquiring Investor Group

 

 

 

By:

 

 

Title:

 

 

 

 

 

[            ], as Funding Agent

 

 

 

By:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

CONSENTED AND ACKNOWLEDGED:

 

HERTZ VEHICLE FINANCING II LP, a limited partnership

 

 

By: HVF II GP Corp., its general partner

 

 

By:

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT PERCENTAGES

 

--------------------------------------------------------------------------------


 

EXHIBIT I
TO
SERIES 2014-A SUPPLEMENT

 

FORM OF SERIES 2014-A LETTER OF CREDIT

 

--------------------------------------------------------------------------------


 

SERIES 2014-A LETTER OF CREDIT

 

NO. [    ]

 

OUR IRREVOCABLE LETTER OF CREDIT NO. DBS-[ ]

 

[ ] [   ]

 

Beneficiary:

 

The Bank of New York Mellon Trust Company, N.A.
                        as Trustee
                        under the Series 2014-A Supplement
                        referred to below
                        2 North LaSalle Street, Suite 1020
                        Chicago, Illinois 60602

 

Attention:                                         Corporate Trust
Administration—Structured Finance

 

Dear Sir or Madam:

 

The undersigned (“[               ]” or the “Issuing Bank”) hereby establishes,
at the request and for the account of The Hertz Corporation, a Delaware
corporation (“Hertz”), pursuant to that certain senior secured asset based
revolving loan facility, provided under a credit agreement, dated as of
March 11, 2011 (as amended, supplemented, amended and restated or otherwise
modified from time to time in accordance with the terms thereof, the
“Series 2014-A Letter of Credit Agreement”), among Hertz, the Issuing Bank,
certain affiliates of Hertz and the several banks and financial institutions
party thereto from time to time, in the Beneficiary’s favor on Beneficiary’s
behalf as Trustee under the Amended and Restated Series 2014-A Supplement, dated
as of October 31, 2014 (as such agreement may be amended, supplemented, amended
and restated or otherwise modified from time to time, the “Series 2014-A
Supplement”), by and among Hertz Vehicle Financing II LP, a special purpose
limited partnership established under the laws of Delaware (“HVF II”), as
Issuer, The Hertz Corporation, as the Group I Administrator, certain committed
note purchasers, certain conduit investors, certain funding agents and The Bank
of New York Mellon Trust Company, N.A., as Trustee (the “Trustee”), to the
Amended and Restated Group I Supplement, dated as of October 31, 2014 (as such
agreement may be amended, supplemented, amended and restated or otherwise
modified from time to time, the “Group I Supplement”), by and between HVF II and
the Trustee, to the Amended and Restated Base Indenture, dated as of October 31,
2014 (as such agreement may be amended, supplemented, amended and restated or
otherwise modified from time to time, the “Base Indenture”), by and between HVF
II, as Issuer, and the Trustee, in respect of Credit Demands (as defined below),
Unpaid Demand Note Demands (as defined below), Preference Payment Demands (as
defined below) and Termination Demands (as defined below) this Irrevocable
Letter of Credit No. P- [                                    ] in the amount of
[                                       ] ($[                          ]) (such
amount, as the same may be reduced, increased (to an amount not exceeding
$[                ]) or reinstated as provided herein, being the “Series 2014-A
Letter of Credit Amount”), effective immediately and expiring at 4:00 p.m. (New
York time) at our office located at
[                                                                                           
] (such office or any other office which may be designated by the Issuing Bank
by written notice delivered to Beneficiary, being the “Issuing Bank’s Office”)
on [ ] (or, if such date is not a Business Day (as defined below), the
immediately succeeding Business Day) (the “Series 2014-A Letter of Credit
Expiration Date”).  The Issuing Bank hereby agrees that the Series 2014-A Letter
of Credit Expiration Date shall be automatically extended, without amendment,
[to the earlier of (i) the date that is one year from the then current
Series 2014-A Letter of Credit Expiration Date and (ii) [_], in each case][for
successive one year periods from each Series 2014-A Letter of Credit Expiration
Date] unless, no fewer than sixty (60) days before the then current
Series 2014-A Letter of Credit Expiration Date, we notify you in writing by
registered mail (return receipt) or overnight courier that this letter of credit
will not be extended beyond the then current Series 2014-A Letter of Credit
Expiration Date.  The term “Beneficiary” refers herein (and in

 

2

--------------------------------------------------------------------------------


 

each Annex hereto) to the Trustee, as such term is defined in the Base
Indenture.  Terms used herein and not defined herein shall have the meaning set
forth in the Series 2014-A Supplement.

 

The Issuing Bank irrevocably authorizes Beneficiary to draw on it, in accordance
with the terms and conditions and subject to the reductions in amount as
hereinafter set forth, (1) in one or more draws by one or more of the Trustee’s
drafts, each drawn on the Issuing Bank at the Issuing Bank’s Office, payable at
sight on a Business Day (as defined below), and accompanied by the Trustee’s
written and completed certificate signed by the Trustee in substantially the
form of Annex A attached hereto (any such draft accompanied by such certificate
being a “Credit Demand”), an amount equal to the face amount of each such draft
but in the aggregate amount not exceeding the Series 2014-A Letter of Credit
Amount as in effect on such Business Day (as defined below), (2) in one or more
draws by one or more of the Trustee’s drafts, each drawn on the Issuing Bank at
the Issuing Bank’s Office, payable at sight on a Business Day (as defined
below), and accompanied by the Trustee’s written and completed certificate
signed by it in substantially the form of Annex B attached hereto (any such
draft accompanied by such certificate being an “Unpaid Demand Note Demand”), an
amount equal to the face amount of each such draft but not exceeding the
Series 2014-A Letter of Credit Amount as in effect on such Business Day (as
defined below), (3) in one or more draws by one or more of the Trustee’s drafts,
each drawn on the Issuing Bank at the Issuing Bank’s Office, payable at sight on
a Business Day (as defined below), and accompanied by the Trustee’s written and
completed certificate signed by the Trustee in substantially the form of Annex C
attached hereto (any such draft accompanied by such certificate being a
“Preference Payment Demand”), an amount equal to the face amount of each such
draft but not exceeding the Series 2014-A Letter of Credit Amount as in effect
on such Business Day (as defined below) and (4) in one or more draws by one or
more of the Trustee’s drafts, drawn on the Issuing Bank at the Issuing Bank’s
Office, payable at sight on a Business Day (as defined below), and accompanied
by the Trustee’s written and completed certificate signed by the Trustee in
substantially the form of Annex D attached hereto (any such draft accompanied by
such certificate being a “Termination Demand”), an amount equal to the face
amount of each such draft but not exceeding the Series 2014-A Letter of Credit
Amount as in effect on such Business Day (as defined below).  Any Credit Demand,
Unpaid Demand Note Demand, Preference Payment Demand or Termination Demand may
be delivered by facsimile transmission.  [Drawings may also be presented to us
by facsimile transmission to facsimile number [_] (each such drawing, a “fax
drawing”); provided that, a fax drawing will not be effectively presented until
you confirm by telephone our receipt of such fax drawing by calling us at
telephone number [_].  If you present a fax drawing under this Letter of Credit
you do not need to present the original of any drawing documents, and if we
receive any such original drawing documents they will not be examined by us.  In
the event of a full or final drawing, the original Letter of Credit must be
returned to us by overnight courier.]  The Trustee shall deliver the original
executed counterpart of such Credit Demand, Unpaid Demand Note Demand,
Preference Payment Demand or Termination Demand, as the case may be, to the
Issuing Bank by means of overnight courier.  “Business Day” means any day other
than a Saturday, Sunday or other day on which banks are authorized or required
by law to close in New York City, New York.  Upon the Issuing Bank honoring any
Credit Demand, Unpaid Demand Note Demand, Preference Payment Demand or
Termination Demand presented hereunder, the Series 2014-A Letter of Credit
Amount shall automatically be decreased by an amount equal to the amount of such
Credit Demand, Unpaid Demand Note Demand, Preference Payment Demand or
Termination Demand.  In addition to the foregoing reduction, (i) upon the
Issuing Bank honoring any Termination Demand in respect of the entire
Series 2014-A Letter of Credit Amount presented to it hereunder, the amount
available to be drawn under this Series 2014-A Letter of Credit Amount shall
automatically be reduced to zero and this Series 2014-A Letter of Credit shall
be terminated and (ii) no amount decreased on the honoring of any Preference
Payment Demand or Termination Demand shall be reinstated.

 

The Series 2014-A Letter of Credit Amount shall be automatically reinstated when
and to the extent, but only when and to the extent, that (i) the Issuing Bank is
reimbursed by Hertz (or by HVF II under Section 5.6 or 5.7 of the Series 2014-A
Supplement) for any amount drawn hereunder as a Credit Demand or an Unpaid
Demand Note Demand and (ii) the Issuing Bank receives written notice from Hertz
in substantially the form of Annex E hereto that no Event of Bankruptcy (as
defined in the Base Indenture) with respect to Hertz has occurred and is
continuing; provided, however, that the Series 2014-A Letter of

 

3

--------------------------------------------------------------------------------


 

Credit Amount shall, in no event, be reinstated to an amount in excess of the
then current Series 2014-A Letter of Credit Amount (without giving effect to any
reduction to the Series 2014-A Letter of Credit Amount that resulted from any
such Credit Demand or Unpaid Demand Note Demand).

 

The Series 2014-A Letter of Credit Amount shall be automatically reduced in
accordance with the terms of a written request from the Trustee to the Issuing
Bank in substantially the form of Annex G attached hereto that is acknowledged
and agreed to in writing by the Issuing Bank.  The Series 2014-A Letter of
Credit Amount shall be automatically increased upon receipt by (and written
acknowledgment of such receipt by) the Trustee of written notice from the
Issuing Bank in substantially the form of Annex H attached hereto certifying
that the Series 2014-A Letter of Credit Amount has been increased and setting
forth the amount of such increase, which increase shall not result in the
Series 2014-A Letter of Credit Amount exceeding an amount equal to
[                                ]($[                             ]).

 

Each Credit Demand, Unpaid Demand Note Demand, Preference Payment Demand and
Termination Demand shall be dated the date of its presentation, and shall be
presented to the Issuing Bank at the Issuing Bank’s Office, Attention: [Global
Loan Operations, Standby Letter of Credit Unit].  If the Issuing Bank receives
any Credit Demand, Unpaid Demand Note Demand, Preference Payment Demand or
Termination Demand at such office, all in strict conformity with the terms and
conditions of this Series 2014-A Letter of Credit, not later than 12:00 p.m.
(New York City time) on a Business Day prior to the termination hereof, the
Issuing Bank will make such funds available by 4:00 p.m. (New York City time) on
the same day in accordance with Beneficiary’s payment instructions.  If the
Issuing Bank receives any Credit Demand, Unpaid Demand Note Demand, Preference
Payment Demand or Termination Demand at such office, all in strict conformity
with the terms and conditions of this Series 2014-A Letter of Credit, after
12:00 p.m. (New York City time) on a Business Day prior to the termination
hereof, the Issuing Bank will make the funds available by 4:00 p.m. (New York
City time) on the next succeeding Business Day in accordance with Beneficiary’s
payment instructions.  If Beneficiary so requests to the Issuing Bank, payment
under this Series 2014-A Letter of Credit may be made by wire transfer of
Federal Reserve Bank of New York funds to Beneficiary’s account in a bank on the
Federal Reserve wire system or by deposit of same day funds into a designated
account.  All payments made by the Issuing Bank under this Series 2014-A Letter
of Credit shall be made with the Issuing Bank’s own funds.

 

In the event there is more than one draw request on the same Business Day, the
draw requests shall be honored in the following order:  (1) the Credit Demands,
(2) the Unpaid Demand Note Demands, (3) the Preference Payment Demand and
(4) the Termination Demand.

 

Upon the earliest of (i) the date on which the Issuing Bank honors a Preference
Payment Demand or Termination Demand presented hereunder to the extent of the
Series 2014-A Letter of Credit Amount as in effect on such date, (ii) the date
on which the Issuing Bank receives written notice from Beneficiary that an
alternate letter of credit or other credit facility has been substituted for
this Series 2014-A Letter of Credit and (iii) the Series 2014-A Letter of Credit
Expiration Date, this Series 2014-A Letter of Credit shall automatically
terminate and Beneficiary shall surrender this Series 2014-A Letter of Credit to
the undersigned Issuing Bank on such day.

 

This Series 2014-A Letter of Credit is transferable in its entirety to any
transferee(s) who Beneficiary certifies to the Issuing Bank has succeeded
Beneficiary as Trustee under the Base Indenture, the Group I Supplement and the
Series 2014-A Supplement, and may be successively transferred.  Transfer of this
Series 2014-A Letter of Credit to such transferee shall be effected by the
presentation to the Issuing Bank of this Series 2014-A Letter of Credit
accompanied by a certificate in substantially the form of Annex F attached
hereto.  Upon such presentation the Issuing Bank shall forthwith transfer this
Series 2014-A Letter of Credit to (or to the order of) the transferee or, if so
requested by Beneficiary’s transferee, issue a letter of credit to (or to the
order of) Beneficiary’s transferee with provisions therein consistent with this
Series 2014-A Letter of Credit.

 

4

--------------------------------------------------------------------------------


 

This Series 2014-A Letter of Credit sets forth in full the undertaking of the
Issuing Bank, and such undertaking shall not in any way be modified, amended,
amplified or limited by reference to any document, instrument or agreement
referred to herein, except only the certificates and the drafts referred to
herein; and any such reference shall not be deemed to incorporate herein by
reference any document, instrument or agreement except for such certificates and
such drafts.

 

This Series 2014-A Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits, 2007 Revision, ICC Publication No. 600 (the
“Uniform Customs”), which is incorporated into the text of this Series 2014-A
Letter of Credit by reference, and shall be governed by the laws of the State of
New York, including, as to matters not covered by the Uniform Customs, the
Uniform Commercial Code as in effect in the State of New York; provided that, if
an interruption of business (as described in such Article 17) exists at the
Issuing Bank’s Office, the Issuing Bank agrees to (i) promptly notify the
Trustee of an alternative location in which to send any communications with
respect to this Series 2014-A Letter of Credit or (ii) to effect payment under
this Series 2014-A Letter of Credit if a draw which otherwise conforms to the
terms and conditions of this Series 2014-A Letter of Credit is made prior to the
earlier of (A) the thirtieth day after the resumption of business and (B) the
Series 2014-A Letter of Credit Expiration Date and (ii) Article 41 of the
Uniform Customs shall not apply to this Series 2014-A Letter of Credit as draws
hereunder shall not be deemed to be installments for purposes thereof.

 

Communications with respect to this Series 2014-A Letter of Credit shall be in
writing and shall be addressed to the Issuing Bank at the Issuing Bank’s Office,
specifically referring to the number of this Series 2014-A Letter of Credit.

 

 

Very truly yours,

 

 

 

[                             ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

ANNEX A

 

CERTIFICATE OF CREDIT DEMAND

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Certificate of Credit Demand under the Irrevocable Letter of Credit
No. [                                        ] (the “Series 2014-A Letter of
Credit”), dated [  ], issued by
[                                                                                
], as the Issuing Bank, in favor of the Trustee.  Capitalized terms not
otherwise defined herein shall have the meanings assigned thereto in the
Series 2014-A Letter of Credit or, if not defined therein, the Series 2014-A
Supplement (as defined in the Series 2014-A Letter of Credit).

 

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:

 

1.                                      [The Bank of New York Mellon Trust
Company, N.A.](1) is the Trustee under the Series 2014-A Supplement referred to
in the Series 2014-A Letter of Credit.

 

2.                                      [A Series 2014-A Reserve Account
Interest Withdrawal Shortfall exists on the [_](2) Payment Date and pursuant to
Section 5.5(a) of the Series 2014-A Supplement, an amount equal to the Issuing
Bank’s Pro Rata Share of the least of: (i) such Series 2014-A Reserve Account
Interest Withdrawal Shortfall, (ii) the Series 2014-A Letter of Credit Liquidity
Amount as of such Payment Date, and (iii) the Series 2014-A Lease Interest
Payment Deficit for such Payment Date](3)

 

[A Series 2014-A Reserve Account Interest Withdrawal Shortfall exists on the
[_](4) Payment Date and pursuant to Section 5.5(a) of the Series 2014-A
Supplement, an amount equal to the Issuing Bank’s Pro Rata Share of the excess
of: (i) the least of (A) such Series 2014-A Reserve Account Interest Withdrawal
Shortfall, (B) the Series 2014-A Letter of Credit Liquidity Amount as of such
Payment Date on the Series 2014-A Letters of Credit, and (C) the Series 2014-A
Lease Interest Payment Deficit for such Payment Date, over (ii) the lesser of
(x) the Series 2014-A L/C Cash Collateral Percentage on such Payment Date of the
least of the amounts described in clauses (A), (B) and (C) above and (y) the
Series 2014-A Available L/C Cash Collateral Account Amount on such Payment
Date](5)

 

[A Series 2014-A Lease Principal Payment Deficit exists on the [_](6) Payment
Date that exceeds the amount, if any, withdrawn from the Series 2014-A Reserve
Account pursuant to Section 5.4(b) of the Series 2014-A Supplement and pursuant
to Section 5.5(b) of the Series 2014-A Supplement, an amount equal to the
Issuing Bank’s Pro Rata Share of the least of: (i) the excess of the
Series 2014-A Lease Principal Payment Deficit over the amounts withdrawn from
the Series 2014-A Reserve Account pursuant to Section 5.4(b) of the
Series 2014-A Supplement, (ii) the Series 2014-A Letter of Credit Liquidity
Amount as of such Payment Date (after giving effect to any drawings on the
Series 2014-A Letters of Credit on such Payment Date pursuant to
Section 5.5(a) of the Series 2014-A Supplement) and (iii) [the excess, if any,
of the Principal Deficit Amount over the amount, if any, withdrawn from the
Series 2014-A Reserve Account pursuant to Section 5.4(c) of the Series 2014-A
Supplement](7)[the excess, if any, of the

 

--------------------------------------------------------------------------------

(1)                                 If Trustee under the Series 2014-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

(2)                                 Specify the relevant Payment Date.

 

(3)                                 Use in case of a Series 2014-A Reserve
Account Interest Withdrawal Shortfall on any Payment Date and if no
Series 2014-A L/C Cash Collateral Account has been established and funded.

 

(4)                                 Specify the relevant Payment Date.

 

(5)                                 Use in case of a Series 2014-A Reserve
Account Interest Withdrawal Shortfall on any Payment Date and if the
Series 2014-A L/C Cash Collateral Account has been established and funded.

 

(6)                                 Specify relevant Payment Date.

 

(7)                                 Use on any Payment Date other than the Legal
Final Payment Date occurring during the period commencing on and including the
date of the filing by any Group I Lessee of a petition for relief under Chapter
11 of the Bankruptcy Code to but excluding the date on which such Group I Lessee
shall have resumed making all payments of Monthly Variable Rent required to be
made under the Group I Leases.

 

 

--------------------------------------------------------------------------------


 

Series 2014-A Principal Amount over the amount to be deposited into the
Series 2014-A Distribution Account (together with any amounts to be deposited
therein pursuant to the terms of the Series 2014-A Supplement (other than
pursuant to amounts allocated and drawn in accordance with this sentence or as a
result of a Principal Deficit Amount exceeding zero) on the Legal Final Payment
Date for payment of principal of the Series 2014-A Notes](8)](9)

 

[A Series 2014-A Lease Principal Payment Deficit exists on the [_](10) Payment
Date that exceeds the amount, if any, withdrawn from the Series 2014-A Reserve
Account pursuant to Section 5.4(b) of the Series 2014-A Supplement and pursuant
to Section 5.5(b) of the Series 2014-A Supplement, an amount equal to the
Issuing Bank’s Pro Rata Share of the excess of: (i) the least of: (A) the excess
of the Series 2014-A Lease Principal Payment Deficit over the amounts withdrawn
from the Series 2014-A Reserve Account pursuant to Section 5.4(b) of the
Series 2014-A Supplement, (B) the Series 2014-A Letter of Credit Liquidity
Amount as of such Payment Date (after giving effect to any drawings on the
Series 2014-A Letters of Credit on such Payment Date pursuant to
Section 5.5(a) of the Series 2014-A Supplement) and (C) [the excess, if any, of
the Principal Deficit Amount over the amount, if any, withdrawn from the
Series 2014-A Reserve Account pursuant to Section 5.4(c) of the Series 2014-A
Supplement](11)[the excess, if any, of the Series 2014-A Principal Amount over
the amount to be deposited into the Series 2014-A Distribution Account (together
with any amounts to be deposited therein pursuant to the terms of the
Series 2014-A Supplement (other than pursuant to amounts allocated and drawn in
accordance with this sentence or as a result of a Principal Deficit Amount
exceeding zero) on the Legal Final Payment Date for payment of principal of the
Series 2014-A Notes](12), over (ii) the lesser of (A) the Series 2014-A L/C Cash
Collateral Percentage on such Payment Date of the amount calculated pursuant to
the immediately preceding clause (i) and (B) the Series 2014-A L/C Cash
Collateral Account Amount on such Payment Date (after giving effect to any
withdrawals therefrom on such Payment Date pursuant to Section 5.5(a) of the
Series 2014-A Supplement)](13)

 

has been allocated to making a drawing under the Series 2014-A Letter of Credit.

 

3.                                      The Trustee is making a drawing under
the Series 2014-A Letter of Credit as required by Section[s] [5.5(a) and/or
5.5(b)](14) of the Series 2014-A Supplement for an amount equal to
$                          , which amount is a Series 2014-A L/C Credit
Disbursement (the “Series 2014-A L/C Credit Disbursement”) and is equal to the
amount allocated to making a drawing on the Series 2014-A Letter of Credit under
such Section [5.5(a) and/or 5.5(b)](15) of the Series 2014-A Supplement as
described above.  The Series 2014-A L/C Credit Disbursement does not exceed the
amount that is available to be drawn by the Trustee under the Series 2014-A
Letter of Credit on the date of this certificate.

 

 

4.                                      The amount of the draft shall be
delivered pursuant to the following instructions:

 

[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.](16) as Trustee].

 

--------------------------------------------------------------------------------

(8)                                 Use on the Legal Final Payment Date.

 

(9)                                 Use in case of a Series 2014-A Lease
Principal Payment Deficit on any Payment Date and if no Series 2014-A L/C Cash
Collateral Account has been established and funded.

 

(10)                          Specify relevant Payment Date.

 

(11)                          Use on any Payment Date other than the Legal Final
Payment Date occurring during the period commencing on and including the date of
the filing by any Group I Lessee of a petition for relief under Chapter 11 of
the Bankruptcy Code to but excluding the date on which such Group I Lessee shall
have resumed making all payments of Monthly Variable Rent required to be made
under the Group I Leases.

 

(12)                          Use on the Legal Final Payment Date.

 

(13)                          Use in case of a Series 2014-A Lease Principal
Payment Deficit on any Payment Date and if the Series 2014-A L/C Cash Collateral
Account has been established and funded.

 

(14)                          Use reference to Section 5.5(a) of the
Series 2014-A Supplement in case of a Series 2014-Reserve Account Interest
Withdrawal Shortfall and/or Section 5.5(b) of the Series 2014-A Supplement in
case of a Series 2014-A Lease Principal Payment Deficit.

 

(15)                          Use reference to Section 5.5(a) of the
Series 2014-A Supplement in case of a Series 2014-Reserve Account Interest
Withdrawal Shortfall and/or Section 5.5(b) of the Series 2014-A Supplement in
case of a Series 2014-A Lease Principal Payment Deficit.

 

(16)                          See footnote 1 above.

 

--------------------------------------------------------------------------------


 

5.                                      The Trustee acknowledges that, pursuant
to the terms of the Series 2014-A Letter of Credit, upon the Issuing Bank
honoring the draft accompanying this certificate, the Series 2014-A Letter of
Credit Amount shall be automatically decreased by an amount equal to such draft.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this          day of      ,      .

 

 

[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.](17),
as Trustee

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------

(17)                          See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

CERTIFICATE OF UNPAID DEMAND NOTE DEMAND

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Certificate of Unpaid Demand Note Demand under the Irrevocable Letter of Credit
No. [                          ] (the “Series 2014-A Letter of Credit”), dated
[  ], issued by
[                                                                                                                                         
], as the Issuing Bank, in favor of the Trustee.  Capitalized terms not
otherwise defined herein shall have the meanings assigned thereto in the
Series 2014-A Letter of Credit or, if not defined therein, the Series 2014-A
Supplement (as defined in the Series 2014-A Letter of Credit).

 

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:

 

1.                                      [The Bank of New York Mellon Trust
Company, N.A.](1) is the Trustee under the Series 2014-A Supplement referred to
in the Series 2014-A Letter of Credit.

 

2.                                      As of the date of this certificate,
there exists an amount due and payable by The Hertz Corporation (“Hertz”) under
the Series 2014-A Demand Note (the “Demand Note”) issued by Hertz to HVF II and
pledged to the Trustee under the Series 2014-A Supplement which amount has not
been paid (or the Trustee has failed to make a demand for payment under the
Demand Note in such amount due to the occurrence of an Event of Bankruptcy (or
the occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to Hertz)
and, pursuant to Section 5.5(d)  of the Series 2014-A Supplement, an amount
equal to the Issuing Bank’s Pro Rata Share

 

[of the lesser of (i) the amount that Hertz failed to pay under the Demand Note
(or the amount that the Trustee failed to demand for payment thereunder); and
(ii) the Series 2014-A Letter of Credit Amount as of the date hereof;](2)

 

[of the excess of (i) the lesser of (A) the amount that Hertz failed to pay
under the Demand Note (or the amount that the Trustee failed to demand for
payment thereunder) and (B) the Series 2014-A Letter of Credit Amount as of the
date hereof over (ii) the lesser of (x) the Series 2014-A L/C Cash Collateral
Percentage on such Business Day of the lesser of the amounts set forth in the
immediately preceding clauses (A) and (B) and (y) the Series 2014-A Available
L/C Cash Collateral Account Amount as of the date hereof (after giving effect to
any withdrawals therefrom on such date pursuant to Section 5.5(a) and
Section 5.5(b) of the Series 2014-A Supplement);](3)

 

has been allocated to making a drawing on the Series 2014-A Letter of Credit.

 

3.                                      Pursuant to Section 5.5(d) of the
Series 2014-A Supplement, the Trustee is making a drawing under the
Series 2014-A Letter of Credit in an amount equal to
$                                                                                                                                         
, which amount is a Series 2014-A L/C Unpaid Demand Note Disbursement (the
“Series 2014-A L/C Unpaid Demand Note Disbursement”) and is equal to the amount
allocated to making a drawing on the Series 2014-A Letter of Credit under
Section 5.5(d) of the Series 2014-A Supplement as described above.  The
Series 2014-A L/C Unpaid Demand Note Disbursement does not exceed the amount
that is available to be drawn by the Trustee under the Series 2014-A Letter of
Credit on the date of this certificate.

 

--------------------------------------------------------------------------------

(1)                                 If Trustee under the Series 2014-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

(2)                                 Use on any Business Day if no Series 2014-A
L/C Cash Collateral Account has been established and funded as of such date.

 

(3)                                 Use on any Business Day if the Series 2014-A
L/C Cash Collateral Account has been established and funded as of such date.

 

--------------------------------------------------------------------------------


 

4.                                      The amount of the draft shall be
delivered pursuant to the following instructions:

 

[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.](4) as Trustee].

 

5.                                      The Trustee acknowledges that, pursuant
to the terms of the Series 2014-A Letter of Credit, upon the Issuing Bank
honoring the draft accompanying this certificate, the Series 2014-A Letter of
Credit Amount shall be automatically decreased by an amount equal to such draft.

 

--------------------------------------------------------------------------------

(4)                                 See footnote 1 above.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this       day of        ,       .

 

 

[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.](5),

 

as Trustee

 

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5)                                 See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

CERTIFICATE OF PREFERENCE PAYMENT DEMAND

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Certificate of Preference Payment Demand under the Irrevocable Letter of Credit
No. [                        ] (the “Series 2014-A Letter of Credit”), dated [ 
], issued by [                        ], as the Issuing Bank, in favor of the
Trustee.  Capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Series 2014-A Letter of Credit or, if not defined
therein, the Series 2014-A Supplement (as defined in the Series 2014-A Letter of
Credit).

 

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:

 

1.                                      [The Bank of New York Mellon Trust
Company, N.A.](1) is the Trustee under the Series 2014-A Supplement referred to
in the Series 2014-A Letter of Credit.

 

2.                                      The Trustee has received a certified
copy of the final non-appealable order of the applicable bankruptcy court
requiring the return of a Preference Amount.

 

3.                                      Pursuant to Section 5.5(d) of the
Series 2014-A Supplement, an amount equal to the Issuing Bank’s Pro Rata Share
of [the lesser of (i) the Preference Amount referred to above and (ii) the
Series 2014-A Letter of Credit Amount as of the date hereof](2) [the excess of
(i) lesser of (A) the Preference Amount referred to above and (B) the
Series 2014-A Letter of Credit Amount as of the date hereof over (ii) the lesser
of (x) the Series 2014-A L/C Cash Collateral Percentage as of the date hereof of
the lesser of the amounts set forth in the immediately preceding clauses (A) and
(B) and (y) the Series 2014-A Available L/C Cash Collateral Account Amount as of
the date hereof (after giving effect to any withdrawals therefrom on such
Payment Date pursuant to Section 5.5(a) and Section 5.5(b) of the Series 2014-A
Supplement)](3) has been allocated to making a drawing under the Series 2014-A
Letter of Credit.

 

4.                                      Pursuant to Section 5.5(d) of the
Series 2014-A Supplement, the Trustee is making a drawing in the amount of
$                         which amount is a Series 2014-A L/C Preference Payment
Disbursement (the “Series 2014-A L/C Preference Payment Disbursement”) and is
equal to the amount allocated to making a drawing on the Series 2014-A Letter of
Credit under such Section 5.5(d) of the Series 2014-A Supplement as described
above.  The Series 2014-A L/C Preference Payment Disbursement does not exceed
the amount that is available to be drawn by the Trustee under the Series 2014-A
Letter of Credit on the date of this certificate.

 

5.                                      The amount of the draft shall be
delivered pursuant to the following instructions:

 

[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.](4) as Trustee]

 

--------------------------------------------------------------------------------

(1)                                 If Trustee under the Series 2014-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

(2)                                 Use if no Series 2014-A L/C Cash Collateral
Account has been established and funded as of such date.

 

(3)                                 Use if the Series 2014-A L/C Cash Collateral
Account has been established and funded as of such date.

 

(4)                                 See footnote 1 above.

 

--------------------------------------------------------------------------------


 

6.                                      The Trustee acknowledges that, pursuant
to the terms of the Series 2014-A Letter of Credit, upon the Issuing Bank
honoring the draft accompanying this certificate, the Series 2014-A Letter of
Credit Amount shall be automatically decreased by an amount equal to such draft.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this             day of                ,          .

 

 

[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.],(5)

 

as Trustee

 

 

 

 

 

 

By

 

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5)                                 See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ANNEX D

 

CERTIFICATE OF TERMINATION DEMAND

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Certificate of Termination Demand under the Irrevocable Letter of Credit
No. [                        ] (the “Series 2014-A Letter of Credit”), dated [ 
], issued by [                       ], as the Issuing Bank, in favor of the
Trustee.  Capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Series 2014-A Letter of Credit Agreement or, if not
defined therein, the Series 2014-A Supplement (as defined in the Series 2014-A
Letter of Credit).

 

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:

 

1.                                      [The Bank of New York Mellon Trust
Company, N.A.](1) is the Trustee under the Series 2014-A Supplement referred to
in the Series 2014-A Letter of Credit.

 

2.                                      [Pursuant to Section 5.7(a) of the
Series 2014-A Supplement, an amount equal to the Issuing Bank’s Pro Rata Share
of the lesser of (x) the greatest of (A) the excess, if any, of the
Series 2014-A Adjusted Asset Coverage Threshold Amount over the Series 2014-A
Asset Amount, in each case, as of the date that is sixteen (16) Business Days
prior to the scheduled expiration date of the Series 2014-A Letter of Credit
(after giving effect to all deposits to, and withdrawals from, the Series 2014-A
Reserve Account and the Series 2014-A L/C Cash Collateral Account on such date),
excluding the Series 2014-A Letter of Credit but taking into account any
substitute Series 2014-A Letter of Credit that has been obtained from a
Series 2014-A Eligible Letter of Credit Provider and is in full force and effect
on such date, (B) the excess, if any, of the Series 2014-A Required Liquid
Enhancement Amount over the Series 2014-A Adjusted Liquid Enhancement Amount, in
each case, as of such date (after giving effect to all deposits to, and
withdrawals from, the Series 2014-A Reserve Account and the Series 2014-A L/C
Cash Collateral Account on such date), excluding the Series 2014-A Letter of
Credit but taking into account each substitute Series 2014-A Letter of Credit
that has been obtained from a Series 2014-A Eligible Letter of Credit Provider
and is in full force and effect on such date, and (C) the excess, if any, of the
Series 2014-A Demand Note Payment Amount over the Series 2014-A Letter of Credit
Liquidity Amount, in each case, as of such date (after giving effect to all
deposits to, and withdrawals from, the Series 2014-A L/C Cash Collateral Account
on such date), excluding the Series 2014-A Letter of Credit but taking into
account each substitute Series 2014-A Letter of Credit that has been obtained
from a Series 2014-A Eligible Letter of Credit Provider and is in full force and
effect on such date, and (y) the amount available to be drawn on the expiring
Series 2014-A Letter of Credit on such date has been allocated to making a
drawing under the Series 2014-A Letter of Credit.](2)

 

[The Trustee has not received the notice required from HVF II pursuant to
Section 5.7(a) of the Series 2014-A Supplement on or prior to the date that is
fifteen (15) Business Days prior to each Series 2014-A Letter of Credit
Expiration Date.  As such, pursuant to such Section 5.7(a) of the Series 2014-A
Supplement, the Trustee is making a drawing for the full amount of the
Series 2014-A Letter of Credit.](3)

 

--------------------------------------------------------------------------------

(1)                                 If Trustee under the Series 2014-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

(2)                                 Use in case of an expiring Series 2014-A
Letter of Credit.

 

(3)                                 Use if HVF II does not provide the Trustee
with notices required under Section 5.7(a) of the Series 2014-A Supplement with
respect to an expiring Series 2014-A Letter of Credit.

 

--------------------------------------------------------------------------------


 

[Pursuant to Section 5.7(b) of the Series 2014-A Supplement, an amount equal to
the lesser of (i) the greatest of (A) the excess, if any, of the Series 2014-A
Adjusted Asset Coverage Threshold Amount over the Series 2014-A Asset Amount as
of the thirtieth (30) day after the occurrence of a Series 2014-A Downgrade
Event with respect to the Issuing Bank, excluding the available amount under the
Series 2014-A Letter of Credit on such date, (B) the excess, if any, of the
Series 2014-A Required Liquid Enhancement Amount over the Series 2014-A Adjusted
Liquid Enhancement Amount as of such date, excluding the available amount under
the Series 2014-A Letter of Credit on such date, and (C) the excess, if any, of
the Series 2014-A Demand Note Payment Amount over the Series 2014-A Letter of
Credit Liquidity Amount as of such date, excluding the available amount under
the Series 2014-A Letter of Credit on such date, and (ii) the amount available
to be drawn on the Series 2014-A Letter of Credit on such date has been
allocated to making a drawing under the Series 2014-A Letter of Credit.](4)

 

3.                                      [Pursuant to
Section [5.7(a)](5) [5.7(b)](6) of the Series 2014-A Supplement, the Trustee is
making a drawing in the amount of $                   which is a Series 2014-A
L/C Termination Disbursement (the “Series 2014-A L/C Termination Disbursement”)
and is equal to the amount allocated to making a drawing on the Series 2014-A
Letter of Credit under such Section [5.7(a)](7) [5.7(b)](8) of the Series 2014-A
Supplement as described above.  The Series 2014-A L/C Termination Disbursement
does not exceed the amount that is available to be drawn by the Trustee under
the Series 2014-A Letter of Credit on the date of this certificate.

 

4.                                      The amount of the draft shall be
delivered pursuant to the following instructions:

 

[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.](9) as Trustee]

 

--------------------------------------------------------------------------------

(4)                                 Use in case of Issuing Bank being subject to
a Series 2014-A Downgrade Event.

 

(5)                                 Use in case of an expiring Series 2014-A
Letter of Credit.

 

(6)                                 Use in case of a Series 2014-A Letter of
Credit Provider being subject to a Series 2014-A Downgrade Event.

 

(7)                                 Use in case of an expiring Series 2014-A
Letter of Credit.

 

(8)                                 Use in case of a Series 2014-A Letter of
Credit Provider being subject to a Series 2014-A Downgrade Event.

 

(9)                                 See footnote 1 above.

 

--------------------------------------------------------------------------------


 

5.                                      The Trustee acknowledges that, pursuant
to the terms of the Series 2014-A Letter of Credit, upon the Issuing Bank
honoring the draft accompanying this certificate, the Series 2014-A Letter of
Credit Amount shall be automatically reduced to zero and the Series 2014-A
Letter of Credit shall terminate and be immediately returned to the Issuing
Bank.

 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this                       day of                         ,           .

 

 

[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.],(10)

 

as Trustee

 

 

 

 

 

 

 

By

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)                          See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ANNEX E

 

CERTIFICATE OF REINSTATEMENT
OF LETTER OF CREDIT AMOUNT

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Certificate of Reinstatement of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [                      ] (the “Series 2014-A Letter of
Credit”), dated [_], issued by [                                  ], as the
Issuing Bank, in favor of [The Bank of New York Mellon Trust Company, N.A., a
New York banking corporation](1), as Trustee (in such capacity, the “Trustee”)
under the Series 2014-A Supplement, Group I Supplement and the Base Indenture. 
Capitalized terms not otherwise defined herein shall have the meanings assigned
thereto in the Series 2014-A Letter of Credit.

 

The undersigned, a duly authorized officer of The Hertz Corporation (“Hertz”),
hereby certifies to the Issuing Bank as follows:

 

1.                                      As of the date of this certificate, the
Issuing Bank has been reimbursed by Hertz in the amount of $[              ]
(the “Reimbursement Amount”) in respect of the [Credit Demand] [Unpaid Demand
Note Demand] made on                    ,               .

 

2.                                      The Reimbursement Amount was paid to the
Issuing Bank prior to payment in full of the Series 2014-A Notes (as defined in
the Series 2014-A Supplement).

 

3.                                      Hertz hereby notifies you that, pursuant
to the terms and conditions of the Series 2014-A Letter of Credit, the
Series 2014-A Letter of Credit Amount of the Issuing Bank is hereby reinstated
in the amount of $[        ] so that the Series 2014-A Letter of Credit Amount
of the Issuing Bank after taking into account such reinstatement is in amount
equal to $[       ].

 

4.                                      As of the date of this certificate, no
Event of Bankruptcy with respect to Hertz has occurred and is continuing. 
“Event of Bankruptcy” with respect to Hertz means (a) a case or other proceeding
shall be commenced, without the application or consent of Hertz, in any court,
seeking the liquidation, reorganization, debt arrangement, dissolution, winding
up, or composition or readjustment of debts of Hertz, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator or the like for
Hertz or all or any substantial part of its assets, or any similar action with
respect to Hertz under any law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, and any such
case or proceeding shall continue undismissed, or unstayed and in effect, for a
period of 60 consecutive days; or an order for relief in respect of Hertz shall
be entered in an involuntary case under the federal bankruptcy laws or any other
similar law now or hereafter in effect; or (b) Hertz shall commence a voluntary
case or other proceeding under any applicable bankruptcy, insolvency,
reorganization, debt arrangement, dissolution or other similar law now or
hereafter in effect, or shall consent to the appointment of or taking possession
by a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) for any substantial part of its property, or shall make any
general assignment for the benefit of creditors; or (c) Hertz or its board of
directors shall vote to implement any of the actions set forth in the preceding
clause (b).

 

IN WITNESS WHEREOF, Hertz has executed and delivered this certificate on this
         day of                          ,             .

 

--------------------------------------------------------------------------------

(1)                                 If the Trustee under the Series 2014-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

--------------------------------------------------------------------------------


 

 

THE HERTZ CORPORATION

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

The undersigned hereby acknowledges receipt of the Reimbursement Amount (as
defined above) in the amount set forth above and agrees that the undersigned’s
Series 2014-A Letter of Credit Amount is in an amount equal to
$                       as of this            day of                           ,
200     after taking into account the reinstatement of the Series 2014-A Letter
of Credit Amount by an amount equal to the Reimbursement Amount.

 

[                         ]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX F

 

INSTRUCTION TO TRANSFER

 

[Issuing Bank’s Address]

 

Attention:                                         [Global Loan Operations,
Standby Letter of Credit Unit]

 

Re:                             Irrevocable Letter of Credit
No. [                   ]

 

Ladies and Gentlemen:

 

Instruction to Transfer under the Irrevocable Letter of Credit No. [ ] (the
“Series 2014-A Letter of Credit”), dated [  ], issued by
[                                           ], as Issuing Bank in favor of the
Trustee.  Capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Series 2014-A Letter of Credit.

 

For value received, the undersigned beneficiary hereby irrevocably transfers to:

 

 

 

 

 

[Name of Transferee]

 

 

 

 

 

 

 

 

[Issuing Bank’s Address]

 

 

all rights of the undersigned beneficiary to draw under the Series 2014-A Letter
of Credit.  The transferee has succeeded the undersigned as Trustee under the
[Base Indenture, the Group I Supplement] and the Series 2014-A Supplement (as
defined in the Series 2014-A Letter of Credit).

 

By this transfer, all rights of the undersigned beneficiary in the Series 2014-A
Letter of Credit are transferred to the transferee and the transferee shall
hereafter have the sole rights as beneficiary thereof; provided, however, that
no rights shall be deemed to have been transferred to the transferee until such
transfer complies with the requirements of the Series 2014-A Letter of Credit
pertaining to transfers.

 

--------------------------------------------------------------------------------


 

The Series 2014-A Letter of Credit is returned herewith and in accordance
therewith we ask that this transfer be effective and that the Issuing Bank
transfer the Series 2014-A Letter of Credit to our transferee and that the
Issuing Bank endorse the Series 2014-A Letter of Credit returned herewith in
favor of the transferee or, if requested by the transferee, issue a new
irrevocable letter of credit in favor of the transferee with provisions
consistent with the Series 2014-A Letter of Credit.

 

 

Very truly yours,

 

 

 

[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.],(1)

 

as Trustee

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)                                 If the Trustee under the Series 2014-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

--------------------------------------------------------------------------------


 

ANNEX G

 

NOTICE OF REDUCTION OF SERIES 2014-A LETTER OF CREDIT AMOUNT

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Notice of Reduction of Series 2014-A Letter of Credit Amount under the
Irrevocable Letter of Credit No. [                    ] (the “Series 2014-A
Letter of Credit”), dated [  ], issued by [                       ], as the
Issuing Bank, in favor of [The Bank of New York Mellon Trust Company, N.A.](1),
as the Trustee.  Capitalized terms not otherwise defined herein shall have the
meanings assigned thereto in the Series 2014-A Letter of Credit.

 

The undersigned, a duly authorized officer of the Trustee, hereby notifies the
Issuing Bank as follows:

 

1.                                      The Trustee has received a notice in
accordance with the Series 2014-A Supplement authorizing it to request a
reduction of the Series 2014-A Letter of Credit Amount to
$                       and is delivering this notice in accordance with the
terms of the Series 2014-A Letter of Credit Agreement.

 

2.                                      The Issuing Bank acknowledges that the
aggregate maximum amount of the Series 2014-A Letter of Credit is reduced to
$                    from $                    pursuant to and in accordance
with the terms and provisions of the Series 2014-A Letter of Credit and that the
reference in the first paragraph of the Series 2014-A Letter of Credit to
“                  ($                  )” is amended to read
“                        ($                   ).

 

3.                                      This request, upon your acknowledgment
set forth below, shall constitute an amendment to the Series 2014-A Letter of
Credit and shall form an integral part thereof and confirms that all other terms
of the Series 2014-A Letter of Credit remain unchanged.

 

4.                                      [The Issuing Bank is requested to
execute and deliver its acknowledgment and agreement to this notice to the
Trustee in the manner provided in Section [3.2(a)] of the Series 2014-A Letter
of Credit Agreement.]

 

--------------------------------------------------------------------------------

(1)                                 If Trustee under the Series 2014-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this                      day of                           ,        .

 

 

[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.](2),

 

as Trustee

 

 

 

 

By:

 

 

 

Title:

 

 

ACKNOWLEDGED

 

THIS                   DAY OF                       ,         :

 

[                                                                 ]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(2)                                 See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ANNEX H

 

NOTICE OF INCREASE OF SERIES 2014-A LETTER OF CREDIT AMOUNT

 

[The Bank of New York Mellon Trust Company, N.A.](1),
as Trustee under the
Series 2014-A Supplement
referred to below

2 North LaSalle Street, Suite 1020

Chicago, Illinois 60602

 

Attention:  Corporate Trust Administration—Structured Finance

 

Notice of Increase of Series 2014-A Letter of Credit Amount under the
Irrevocable Letter of Credit No. [                        ] (the “Series 2014-A
Letter of Credit”), dated [ ], 2014, issued by [                    ], as the
Issuing Bank, in favor of [The Bank of New York Mellon Trust Company, N.A.](2),
as the Trustee.  Capitalized terms not otherwise defined herein shall have the
meanings assigned thereto in the Series 2014-A Letter of Credit.

 

The undersigned, duly authorized officers of the Issuing Bank, hereby notify the
Trustee as follows:

 

1.                                      The Issuing Bank has received a request
from [                          ] to increase the Series 2014-A Letter of Credit
Amount by $                  , which increase shall not result in the
Series 2014-A Letter of Credit Amount exceeding an amount equal to
[            ] Dollars ($[                         ]).

 

2.                                      Upon your acknowledgment set forth
below, the aggregate maximum amount of the Series 2014-A Letter of Credit is
increased to $                 from $                  pursuant to and in
accordance with the terms and provisions of the Series 2014-A Letter of Credit
and that the reference in the first paragraph of the Series 2014-A Letter of
Credit to “                                                  
($                   )” is amended to read
“                                                      ($                   )”.

 

3.                                      This notice, upon your acknowledgment
set forth below, shall constitute an amendment to the Series 2014-A Letter of
Credit and shall form an integral part thereof and confirms that all other terms
of the Series 2014-A Letter of Credit remain unchanged.

 

4.                                      [The Trustee is requested to execute and
deliver its acknowledgment and acceptance to this notice to the Issuing Bank, in
the manner provided in Section [3.2(a)] of the Series 2014-A Letter of Credit
Agreement.]

 

IN WITNESS WHEREOF, the Issuing Bank has executed and delivered this certificate
on this          day of              ,           .

 

 

[

 

                            ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)                                 If Trustee under the Series 2014-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

(2)                                 See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO

 

THIS            DAY OF                    ,         :

 

 

 

[THE BANK OF NEW YORK

 

MELLON TRUST COMPANY, N.A.](3),

 

as Trustee

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)                                 See footnote 1 above.

 

--------------------------------------------------------------------------------


 

EXHIBIT J
TO
SERIES 2014-A SUPPLEMENT

 

FORM OF ADVANCE REQUEST

 

HERTZ VEHICLE FINANCING II LP

 

SERIES 2014-A VARIABLE FUNDING RENTAL CAR
ASSET BACKED NOTES

 

To:  Addressees on Schedule I hereto

 

Ladies and Gentlemen:

 

This Advance Request is delivered to you pursuant to Section 2.2 of that certain
Amended and Restated Series 2014-A Supplement, dated as of October 31, 2014 (as
further amended, supplemented, restated or otherwise modified from time to time,
the “Series 2014-A Supplement”), by and among Hertz Vehicle Financing II LP, the
Conduit Investors named therein, the Committed Note Purchasers named therein,
the Funding Agents named therein, The Hertz Corporation, as Group I
Administrator, Deutsche Bank AG, New York Branch, as Administrative Agent (in
such capacity, the “Administrative Agent”) and The Bank of New York Mellon Trust
Company, N.A. as Trustee (the “Trustee”).

 

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under Schedule I of the Series 2014-A
Supplement.

 

The undersigned hereby requests that an Advance be made in the aggregate
principal amount of $                       on                         ,
20      .  The undersigned hereby acknowledges that, subject to the terms of the
Series 2014-A Supplement, any Advance that is not funded at the CP Rate by a
Conduit Investor or otherwise shall be a Eurodollar Advance and the related
Eurodollar Interest Period shall commence on the date of such Eurodollar Advance
and end on the next Payment Date.

 

The Group I Aggregate Asset Amount as of the date hereof is an amount equal to
$                            .

 

The undersigned hereby acknowledges that the delivery of this Advance Request
and the acceptance by undersigned of the proceeds of the Advance requested
hereby constitute a representation and warranty by the undersigned that, on the
date of such Advance, and before and after giving effect thereto and to the
application of the proceeds therefrom, all conditions set forth in the
definition of “Funding Conditions” in Schedule I of the Series 2014-A Supplement
and, if applicable, Section 2.1(d) of the Series 2014-A Supplement have been
satisfied.

 

--------------------------------------------------------------------------------


 

The undersigned agrees that if prior to the time of the Advance requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify both you and each Committed Note
Purchaser and each Conduit Investor, if any, in your Investor Group.  Except to
the extent, if any, that prior to the time of the Advance requested hereby you
and each Committed Note Purchaser and each Conduit Investor, if any, in your
Investor Group, shall receive written notice to the contrary from the
undersigned, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such Advance as if then made.

 

Please wire transfer the proceeds of the Advance to the following account
pursuant to the following instructions:

 

[insert payment instructions]

 

The undersigned has caused this Advance Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
Authorized Officer this          day of                     , 20      .

 

 

HERTZ VEHICLE FINANCING II LP, a limited partnership

 

 

 

By: HVF II GP Corp., its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I:

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

2 North LaSalle Street, Suite 1020

Chicago, IL  60602

Contact person:  Corporate Trust Administration – Structured Finance

Telephone:  (312) 827-8569
Fax:  (312) 827-8562

Email: mitchell.brumwell@bnymellon.com

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent

60 Wall Street, 3rd Floor

New York, NY 10005-2858

Contact person:  Robert Sheldon

Telephone:  (212) 250-4493

Fax:  (212) 797-5160

Email: robert.sheldon@db.com

 

With an electronic copy to: abs.conduits@db.com

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Funding Agent and a Committed Note
Purchaser

60 Wall Street, 3rd Floor

New York, NY 10005-2858

Contact person:  Mary Conners

Telephone:  (212) 250-4731

Fax:  (212) 797-5150

Email: abs.conduits@db.com; mary.conners@db.com

 

BANK OF AMERICA, N.A., as a Funding Agent and a Committed Note Purchaser

214 North Tryon Street, 15th Floor

Charlotte, NC 28255

Contact person: Judith Helms

Telephone number:                   (980) 387-1693

Fax number:                                                       (704) 387-2828

E-mail address:                                         judith.e.helms@baml.com

 

BARCLAYS BANK PLC, as a Funding Agent, for BARCLAYS BANK PLC, as a Committed
Note Purchaser

745 Seventh Avenue

5th Floor

New York, NY 10019

Contact person:  John McVeigh / Laura Spichiger

Telephone:  (212) 320-7323 / (212) 528-7475

E-mail address:                                        
barcapconduitops@barclayscapital.com; asgreports@barclayscapital.com;

 

3

--------------------------------------------------------------------------------


 

laura.spichiger@barclays.com

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Funding Agent and a
Committed Note Purchaser, for ATLANTIC ASSET SECURITIZATION LLC, as a Conduit
Investor

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

Contact person: Tina Kourmpetis / Deric Bradford

Telephone number:                                      (212) 261-7814 / (212)
261-3470

Fax number:  (917) 849-5584

E-mail address: Conduitsec@ca-cib.com; Conduit.Funding@ca-cib.com

 

Or, in the case of Atlantic Asset Securitization LLC or Credit Agricole
Corporate and Investment Bank, as a Committed Note Purchaser:

 

Contact person: Tina Kourmpetis / Deric Bradford

Telephone number:                                      (212) 261-7814 / (212)
261-3470

Fax number:  (917) 849-5584

E-mail address: Conduitsec@ca-cib.com; Conduit.Funding@ca-cib.com

 

GOLDMAN SACHS BANK USA, as a Funding Agent and a Committed Note Purchaser

200 West Street
New York, NY 10282

Contact person:                                      Peter McGrane

Telephone number:                   (972) 368-2256

Fax number:                          (646) 769-5285

E-mail address:                                         peter.mcgrane@gs.com

gs-warehouselending@gs.com

 

LLOYDS BANK PLC, as a Funding Agent, for GRESHAM RECEIVABLES (NO.29) LTD, as a
Conduit Investor and a Committed Note Purchaser

25 Gresham Street

London, EC2V 7HN

Contact person:  Chris Rigby

Telephone:  +44 (0)207 158 1930

Facsimile:                           +44 (0) 207 158 3247

E-mail address:  Chris.rigby@lloydsbanking.com

 

Or, in the case of Gresham Receivables (No.29) Ltd:

 

26 New Street

St Helier, Jersey, JE2 3RA
Contact person:  Chris Rigby

Telephone:  +44 (0)207 158 1930

Facsimile:                           +44 (0) 207 158 3247

 

4

--------------------------------------------------------------------------------


 

E-mail address:  Edward.leng@lloydsbanking.com

 

ROYAL BANK OF CANADA., as a Funding Agent and a Committed Note Purchaser, for
OLD LINE FUNDING, LLC, as a Conduit Investor

3 World Financial Center, 200 Vesey
Street 12th Floor

New York, New York 10281-8098

Contact person:                                 Securitization Finance

Telephone:                     (212) 428-6537
Facsimile:                           (212) 428-2304

 

With a copy to:

 

Attn: Conduit Management Securitization Finance Little Falls Centre II
2751 Centerville Road, Suite 212
Wilmington, Delaware 19808

Tel No: (302)-892-5903

Fax No: (302)-892-590

 

Or, in the case of Old Line Funding, LLC

 

c/o Global Securitization Services LLC

68 South Service Road

Melville, NY 11747

Contact person:  Kevin Burns

Telephone:  (631)-587-4700

Fax:  (212) 302-8767

 

THE ROYAL BANK OF SCOTLAND PLC, as a Funding Agent and a Committed Note
Purchaser

550 West Jackson Blvd.

Chicago, IL 60661

Contact person:  David Donofrio

Telephone number:                   (312) 338-6720

Fax number:                          (312) 338-0140

E-mail address:                                         david.donofrio@rbs.com

 

BNP PARIBAS, NEW YORK BRANCH, as a Funding Agent and a Committed Note Purchaser,
for STARBIRD FUNDING CORPORATION, as a Conduit Investor

787 Seventh Avenue, 7th Floor
New York, NY 10019
Contact person:  Sean Reddington
Telephone:                     (212) 841-2565

 

5

--------------------------------------------------------------------------------


 

Facsimile:                           (212) 841-2140

Email:                                             
sean.reddington@us.bnpparibas.com

 

Or, in the case of StarBird Funding Corporation:

 

68 South Service Road
Suite 120

Melville NY  11747-2350
Contact person:  David DeAngelis

Telephone:                     (631) 930-7216

Facsimile:                           (212) 302-8767

Email:                                              ddeangelis@gssnyc.com

 

6

--------------------------------------------------------------------------------


 

EXHIBIT K
TO
SERIES 2014-A SUPPLEMENT

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT L
TO
SERIES 2014-A SUPPLEMENT

 

Additional UCC Representations

 

General

 

1.              (a)         The Group I Supplement creates a valid and
continuing security interest (as defined in the applicable UCC) in the Group I
Indenture Collateral in favor of the Trustee for the benefit of the Group I
Noteholders and (b) the Series 2014-A Supplement creates a valid and continuing
security interest (as defined in the applicable UCC) in (A) the Series 2014-A
Demand Note and (B) all of HVF II’s right, title and interest in the
Series 2014-A Interest Rate Caps and all proceeds of any and all of the items
described in the preceding clauses (A) and (B) (the collateral described in
clauses (A) and (B) above, the “Series Collateral”) in favor of the Trustee for
the benefit of the Series 2014-A Noteholders and in the case of each of clause
(a) and (b) is prior to all other Liens on such Group I Indenture Collateral and
Series Collateral, as applicable, except for Group I Permitted Liens or
Series 2014-A Permitted Liens, respectively, and is enforceable as such against
creditors and purchasers from HVF II.

 

2.              HVF II owns and has good and marketable title to the Group I
Indenture Collateral and the Series Collateral free and clear of any lien,
claim, or encumbrance of any Person, except for Group I Permitted Liens or
Series 2014-A Permitted Liens, respectively.

 

Characterization

 

1.              (a) The Series 2014-A Demand Note constitutes an “instrument”
within the meaning of the applicable UCC and (b) the Series 2014-A Interest Rate
Caps and all Group I Manufacturer Receivables constitute “accounts” or “general
intangibles” within the meaning of the applicable UCC.

 

Perfection by filing

 

1.              HVF II has caused or will have caused, within ten days after the
Series 2014-A Closing Date, the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect (a) the security interest in any accounts and general
intangibles included in the Group I Indenture Collateral granted to the Trustee,
and (b) the security interest in any accounts and general intangibles included
in the Series Collateral granted to the Trustee.

 

Perfection by Possession

 

All original copies of the Series 2014-A Demand Note that constitute or evidence
the Series 2014-A Demand Note have been delivered to the Trustee.

 

--------------------------------------------------------------------------------


 

Priority

 

1.              Other than the security interest granted to the Trustee pursuant
to the Group I Supplement and the Series 2014-A Supplement, HVF II has not
pledged, assigned, sold or granted a security interest in, or otherwise
conveyed, any of the Group I Indenture Collateral or the Series Collateral.  HVF
II has not authorized the filing of and is not aware of any financing statements
against HVF II that include a description of collateral covering the Group I
Indenture Collateral or the Series Collateral, other than any financing
statement relating to the security interests granted to the Trustee, as secured
parties under the Group I Supplement and the Series 2014-A Supplement,
respectively, or that has been terminated.  HVF II is not aware of any judgment
or tax lien filings against HVF II.

 

2.              The Series 2014-A Demand Note does not contain any marks or
notations indicating that it has been pledged, assigned or otherwise conveyed to
any Person other than the Trustee.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT M
TO
SERIES 2014-A SUPPLEMENT

 

INVESTOR GROUP MAXIMUM PRINCIPAL INCREASE ADDENDUM

 

In order to effect an Investor Group Maximum Principal Increase with respect to
its Investor Group, each of the undersigned:

 

(i) confirms that it has received a copy of the Amended and Restated
Series 2014-A Supplement, dated as of October 31, 2014 (as from time to time
further amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Series 2014-A Supplement”; terms defined therein being used herein
as defined therein), among Hertz Vehicle Financing II LP (“HVF II”), the Conduit
Investors named therein, the Committed Note Purchasers named therein, the
Funding Agents named therein, The Hertz Corporation, as Group I Administrator,
Deutsche Bank AG, New York Branch, as administrative agent (in such capacity,
the “Administrative Agent”) and The Bank of New York Mellon Trust Company, N.A.,
as trustee and securities intermediary, and such other agreements, documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Investor Group Maximum Principal Increase Addendum;

 

(ii) reaffirms its appointment and authorization of the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Series 2014-A Supplement as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;

 

(iii) reaffirms its agreement to all of the provisions of the Series 2014-A
Supplement;

 

(iv) agrees to (1) an Investor Group Maximum Principal Increase in an amount
equal to $                     and (2) an Investor Group Maximum Principal
Increase Amount in an amount equal to $                                  ;

 

(v) agrees that the related Maximum Investor Group Principal Amount is
$                                   and the related Committed Note Purchaser’s
Committed Note Purchaser Percentage is        percent (    %) (in each case
after giving effect to the Investor Group Maximum Principal Increase described
in clause (iv) above); and

 

(vi) each member of the Investor Group hereby represents and warrants that the
representations and warranties contained in Section 3 of Annex 1 to the
Series 2014-A Supplement are true and correct with respect to the Investor Group
on and as of the date hereof and the Investor Group shall be deemed to have made
such representations and warranties contained in Section 3 of Annex 1 to the
Series 2014-A Supplement on and as of the date hereof.

 

This Investor Group Maximum Principal Increase Addendum shall be effective when
a counterpart hereof, signed by the undersigned and HVF II, has been delivered
to the parties hereof.

 

--------------------------------------------------------------------------------


 

This Investor Group Maximum Principal Increase Addendum shall be governed by and
construed in accordance with the law of the State of New York.

 

IN WITNESS WHEREOF, the undersigned have caused this Investor Group Maximum
Principal Increase Addendum to be duly executed and delivered by its duly
authorized officer or agent as of this          day of                     ,
20    .

 

 

 

[NAME OF FUNDING AGENT], as Funding Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF CONDUIT INVESTOR], as Conduit Investor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF COMMITTED NOTE PURCHASER], as Committed Note Purchaser

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Acknowledged and agreed to as of the date first above written:

 

HERTZ VEHICLE FINANCING II LP,

a limited partnership

 

By: HVF II GP Corp., its general partner

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT N

 

Bank Name

 

DATE:

 

FROM:

 

RE:                                                                         
HERTZ VEHICLE FINANCING II LLP
Interest from [ ] up to and including [ ]

 

Maximum Facility Amount

 

Series 2014-A

 

 

 

FEE TYPE

 

 

 

DATES

 

 

 

TERM

 

AVERAGE
PRINCIPAL
OUTS.

 

RATE

 

AMOUNT
DUE

 

 

 

 

Period Start

 

Period End

 

 

 

 

 

 

 

 

PROGRAM FEE

 

Actual

 

[ ]

 

 

 

 

 

 

 

 

 

 

UNUSED FEE

 

Actual

 

[ ]

 

 

 

 

 

 

 

 

 

 

INTEREST

 

Actual

 

[ ]

 

 

 

 

 

 

 

 

 

 

OTHER

 

Actual

 

[ ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMOUNT DUE:

 

 

 

 

 

On         [ ]          , kindly wire payment to:

 

Bank Name:
ABA:
For Account #:
Account Name:
Attn:
Reference:

 

If you have any questions, please contact me at phone number.

 

--------------------------------------------------------------------------------